Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 5
TO THE ABL CREDIT AGREEMENT

 

AMENDMENT NO. 5 (this “Amendment”), dated as of September 6, 2017, among
99 CENTS ONLY STORES LLC (the “Borrower”), NUMBER HOLDINGS, INC. (“Holdings”),
each other Loan Party party hereto, the lenders identified as a FILO Lender on
the signature pages hereto (collectively, the “FILO Lenders”), the other Lenders
party hereto, ROYAL BANK OF CANADA (“Royal Bank”), as Administrative Agent (in
such capacity, the “Administrative Agent”), and TPG SPECIALTY LENDING, INC., as
agent for the FILO Lenders (in such capacity, the “FILO Agent”), to the Credit
Agreement (as defined below).  Unless otherwise indicated, capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement referred to below (as amended hereby).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, Holdings, the Borrower, the Lenders party thereto, Royal Bank, as
Administrative Agent and as Collateral Agent and the other agents party thereto,
entered into that certain $175,000,000 Credit Agreement dated as of January 13,
2012 (as amended by Amendment No. 1 to the ABL Credit Agreement, dated as of
April 4, 2012, Amendment No. 2 to the ABL Credit Agreement, dated as of
October 8, 2013, Amendment No. 3 to the ABL Credit Agreement, dated as of
August 24, 2015, Amendment No. 4 to the ABL Credit Agreement, dated as of
April 8, 2016, and as may be further amended, restated, amended and restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”;
and the Lenders party to the Credit Agreement immediately prior to the
effectiveness of this Amendment being the “Existing Lenders”).

 

WHEREAS, the Borrower, by this Amendment, hereby requests the Administrative
Agent and the Lenders to amend the Credit Agreement to provide for a last-out
term loan facility in an aggregate principal amount of $25,000,000 (the
commitments of the FILO Lenders to provide a portion of such last-out term loan
facility, the “FILO Commitments”) on the Effective Date (as defined below) and
requests certain other modifications to the Credit Agreement, in each case as
more particularly set forth herein.

 

WHEREAS, (a) each FILO Lender is prepared to provide a FILO Commitment as set
forth opposite such FILO Lender’s name on Schedule 1 hereto and make a Loan
(each, a “FILO Loan”) to the Borrower in an amount equal to the amount of such
FILO Lender’s FILO Commitment on the Effective Date, in each case, subject to
the other terms and conditions set forth in the Credit Agreement as amended by
this Amendment, and (b) the Loan Parties, the Administrative Agent, the FILO
Agent, the FILO Lenders and the other Lenders party hereto have agreed to amend
the Credit Agreement on the terms and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

SECTION 1.                            Amendments to the Credit Agreement.  The
Credit Agreement is, effective as of the Effective Date (as defined below) and
subject to the satisfaction of the conditions precedent set forth in Section 3
of this Amendment, hereby amended as follows:

 

(a)                                 The Credit Agreement shall be amended as set
forth in Exhibit A attached hereto, such that all of the newly inserted
double-underlined provisions therein (indicated textually in the same manner as
the following example: double-underlined text) shall be deemed to be inserted
and all of the

 

--------------------------------------------------------------------------------


 

stricken text therein (indicated textually in the same manner as the following
example: stricken text) shall be deemed to be deleted therefrom.

 

(b)                                 The Exhibits to the Credit Agreement shall
be amended, as set forth in Exhibit B attached hereto, by adding as Exhibit B-1
thereto the form of the FILO Note.

 

(c)                                  Exhibit J to the Credit Agreement is
amended and restated in its entirety in the form of Exhibit C attached hereto.

 

(d)                                 The Schedules to the Credit Agreement shall
be amended, as set forth in Schedule 1 attached hereto, by adding as Schedule
I(a) thereto the FILO Commitments of the FILO Lenders party hereto.

 

(e)                                  Schedule 12.8 of the Credit Agreement shall
be replaced in its entirety with the schedule attached hereto as Schedule 2.

 

SECTION 2.                            Last-Out Term Loan Facility.

 

(a)                                 The FILO Commitments and the FILO Loan shall
be on terms identical to those applicable to the Facility except as otherwise
expressly provided in this Amendment or the Credit Agreement, as applicable.

 

(b)                                 Each FILO Lender party hereto hereby
acknowledges and agrees to the amount of the FILO Commitment set forth opposite
such FILO Lender’s name on Schedule 1 to this Amendment, and agrees to severally
make to the Borrower its portion of the FILO Loan on the Effective Date in an
aggregate amount equal to such FILO Lender’s FILO Commitment.  A FILO Lender’s
FILO Commitment shall consist solely of its commitment to make its portion of
the FILO Loan on the Effective Date pursuant to the terms and conditions set
forth in the Credit Agreement as amended by this Amendment, and the FILO Lenders
shall not assume (nor have any commitment or obligation to fund or assume) any
portion of any other Lender’s Revolving Credit Commitment, participations in
Letters of Credit and Swing Loans, nor any other Loans.  The Lenders (other than
the FILO Lenders) shall have no commitment or obligation to fund or assume any
portion of a FILO Loan.

 

(c)                                  Each FILO Lender agrees that effective on
and at all times after the Effective Date, such FILO Lender shall have the
rights and obligations of a Lender under the Credit Agreement as amended hereby
and the other Loan Documents in respect of its FILO Commitment and its FILO
Loan.

 

(d)                                 Effective as of the Effective Date, the
Credit Agreement is hereby amended to add TPG Specialty Lending, Inc. as the
FILO Agent and, from and after such date, such Person shall have the rights and
obligations of the FILO Agent under the Credit Agreement as amended hereby and
the other Loan Documents.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.                            Conditions to Effectiveness.  This
Amendment shall become effective as of the first date (the “Effective Date”)
when each of the following conditions below have been fulfilled to the
reasonable satisfaction of (or waiver by) the Administrative Agent (with respect
to clauses (a), (c) and (d)) and the FILO Agent (with respect to clauses (a),
(b), (c) and (e)) in accordance with the terms hereof, and the obligations of
each FILO Lender party hereto to make its FILO Loan are subject to each of the
following conditions below having been fulfilled to the reasonable satisfaction
of (or waiver by) Administrative Agent (with respect to clauses (a), (c) and
(d)) and the FILO Agent (with respect to clauses (a), (b), (c) and (e)):

 

(a)                                 The Administrative Agent and the FILO Agent
shall have received the following:

 

(i)                                     this Amendment executed by Holdings, the
Borrower, the other Loan Parties, the Administrative Agent, the Existing Lenders
constituting the Requisite Lenders, the Existing Lenders constituting the
Supermajority Lenders (solely for purposes of amending the definition of the
term “Borrowing Base”), each Cash Management Bank directly affected hereby (or
if such Cash Management Bank is not a Lender, the Lender affiliated with the
Cash Management Bank directly affected hereby) or the Hedge Bank directly
affected hereby (or if such Hedge Bank is not a Lender, the Lender affiliated
with the Hedge Bank directly affected hereby), the FILO Agent and each Person
party hereto as a FILO Lender.

 

(ii)                                  (x) a certificate of a Responsible Officer
of the Borrower, dated as of the Effective Date, which shall (A) certify the
resolutions of the board of directors, members or other body authorizing the
execution, delivery and performance by each Loan Party of this Amendment and the
Credit Agreement, as amended hereby, (B) identify by name and title and bear the
signatures of the officers of each Loan Party authorized to sign this Amendment
and the other Loan Documents and (C) contain appropriate attachments, including
the organization documents of each Loan Party certified, if applicable, by the
relevant authority of the jurisdiction of organization of the such Loan Party 
and (y) a good standing certificate as of a recent date for the Borrower and
each Guarantor from its jurisdiction of organization.

 

(iii)                               a customary written opinion of Proskauer
Rose, LLP, New York and California counsel to the Loan Parties, dated as of the
Effective Date, addressed to the Administrative Agent, the FILO Agent and the
FILO Lenders.

 

(iv)                              copies of a recent Lien and judgment search in
each jurisdiction reasonably requested by the Administrative Agent and the FILO
Agent with respect to the Loan Parties.

 

(v)                                 a perfection certificate, in form and
substance reasonably satisfactory to the Administrative Agent and the FILO
Agent, dated as of the Effective Date.

 

(vi)                              a Borrowing Base Certificate, certified as
complete and correct in all respects, which calculates the Borrowing Base as of
the last Business Day of the most recent month ended at least fifteen (15) days
prior to the Effective Date.

 

(vii)                           a solvency certificate from the chief financial
officer of the Borrower (as of the Effective Date and after giving effect to the
incurrence of the FILO Loan).

 

(viii)                        a copy of a recent Field Examination report.

 

3

--------------------------------------------------------------------------------


 

(ix)                              a certificate of a Responsible Officer of the
Borrower, certifying to the matters set forth in Section 3(c) below.

 

(x)                                 that certain Agreement Among Lenders, dated
as of the date hereof, by and between the Administrative Agent and FILO Agent
and acknowledged by the Loan Parties.

 

(b)                                 The FILO Agent shall have received
counterparts of the following:

 

(i)                                     a Notice of Borrowing in accordance with
the requirements of Section 4.02(a) of the Credit Agreement.

 

(ii)                                  a FILO Note executed by the Borrower in
favor of each FILO Lender that has requested a FILO Note at least two
(2) Business Days in advance of the Effective Date.

 

(iii)                               the fee letter (the “FILO Fee Letter”),
dated as of the date hereof, by and between the Borrower and the FILO Agent.

 

(iv)                              all documentation and other information
required by regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act that has
been reasonably requested by any FILO Lender at least 10 days prior to the
Effective Date.

 

(c)                                        On and as of the Effective Date, both
immediately before and immediately after giving effect to the effectiveness of
this Amendment and the FILO Loan, (A) the representations and warranties of the
Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document shall be true and correct in all material
respects; provided that, to the extent such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; and provided, further that, any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates,
(B) no Event of Default or Default shall exist, or would result from, the
execution or delivery of this Amendment or the incurrence of the FILO Loan or
the application of the proceeds thereof and (C) the Revolving Credit
Outstandings shall not exceed the Maximum Credit.

 

(d)                                       The Borrower shall have paid (which
may occur substantially simultaneously with the issuance of the FILO Loan on the
Effective Date) (i) all reasonable, documented and invoiced fees payable to the
Administrative Agent in connection with this Amendment and (ii) all reasonable
fees, expenses and disbursements of Paul Hastings LLP, as counsel for the
Administrative Agent, incurred in connection with the preparation, negotiation
and execution of this Amendment to the extent invoiced at least three
(3) Business Days prior to the date hereof.

 

(e)                                        The Borrower shall have paid (which
may occur substantially simultaneously with the issuance of the FILO Loan on the
Effective Date) (i) all fees required to be paid on the Effective Date pursuant
to the FILO Fee Letter and (ii) all reasonable fees, expenses and disbursements
of Schulte Roth & Zabel LLP, as counsel for the FILO Agent, incurred in
connection with the preparation, negotiation and execution of this Amendment to
the extent invoiced at least three (3) Business Days prior to the date hereof.

 

4

--------------------------------------------------------------------------------


 

SECTION 4.                            Consent and Affirmation of the Loan
Parties.  Each Loan Party (prior to and after giving effect to this Amendment)
hereby consents to the amendment of the Credit Agreement effected hereby and
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
each Loan Document to which such Loan Party is a party is, and the obligations
(including any guarantees) of such Loan Party contained in the Credit Agreement,
this Amendment or in any other Loan Document to which it is a party are, and
shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects, in each case as amended or modified by this
Amendment.  For greater certainty and without limiting the foregoing, each Loan
Party hereby confirms that the existing security interests granted by such Loan
Party in favor of the Secured Parties pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents as and to
the extent provided in the Loan Documents.

 

SECTION 5.                            Representations and Warranties.

 

(a)                                       Each Loan Party represents and
warrants, on and as of the Effective Date, that: (i) it has the corporate or
other organizational power to execute and deliver this Amendment, and all
corporate or other organizational action required to be taken by it for the
execution, delivery and performance by it of this Amendment and the Credit
Agreement, as amended hereby, and the consummation of the transactions
contemplated hereby and the Credit Agreement, as amended hereby, has been taken;
(ii)  this Amendment has been duly authorized, executed and delivered by it; and
(iii) no action, consent or approval of, registration or filing with or any
other action by any Governmental Authority is required to be obtained by it in
connection with the execution and delivery of this Amendment, except for such
actions, consents, approvals, registrations or filings as have been taken or the
failure of which to be obtained or made could not reasonably be expected to have
a Material Adverse Effect.

 

(b)                                       Each Loan Party hereby represents and
warrants that, on and as of the Effective Date, both immediately before and
immediately after giving effect to this Amendment, the representations and
warranties of such Loan Party contained in Article V of the Credit Agreement or
any other Loan Document are true and correct in all material respects; provided
that, to the extent such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; and provided, further that, any representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

(c)                                        Each Loan Party hereby represents and
warrants that, on and as of the Effective Date, both immediately before and
immediately after giving effect to this Amendment and the incurrence of the FILO
Loan, no Event of Default or Default has occurred and is continuing.

 

(d)                                       Each FILO Lender (i) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents and the
exhibits thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the FILO Agent, any other Lender or agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent and
the FILO Agent, as applicable, to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent or the FILO Agent, as applicable, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement as amended by this
Amendment are required to be performed by it as a FILO Lender, as the case may
be.

 

5

--------------------------------------------------------------------------------


 

SECTION 6.                            Reference to and Effect on the Credit
Agreement.

 

(a)                                             On and after the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’ or words of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended and otherwise
modified by this Amendment.

 

(b)                                             The Credit Agreement, as
specifically amended and otherwise modified by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.  The amendment of the Credit Agreement pursuant to this Amendment
and all other Loan Documents amended and/or executed and delivered in connection
with this Amendment do not constitute a novation of the Credit Agreement and the
other Loan Documents as in effect prior to the Effective Date.  This Amendment
shall be a “Loan Document” for purposes of the definition thereof in the Credit
Agreement.

 

(c)                                              The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent, the FILO Agent or the Collateral Agent under the Credit
Agreement or any other Loan Document.

 

SECTION 7.                            Execution in Counterparts.  This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or in “pdf” or similar format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION 8.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.

 

SECTION 9.                            Headings.  Section headings are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect.

 

SECTION 10.                     Severability.  In case any provision in or
obligation hereunder shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired hereby.

 

SECTION 11.                     Notices; Successors; Waiver of Jury Trial.  All
communications and notices hereunder shall be given as provided in the Credit
Agreement.  The terms of this Amendment shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.  Each of the parties hereto irrevocably waives trial by jury in any
action or proceeding with respect to this Amendment or any other Loan Document.

 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective authorized officers as of the date first above written.

 

 

NUMBER HOLDINGS, INC.

 

 

 

 

By:

/s/ Felicia Thornton

 

Name:

Felicia Thornton

 

Title:

Chief Financial Officer

 

 

 

 

99 CENTS ONLY STORES LLC

 

 

 

 

By:

/s/ Felicia Thornton

 

Name:

Felicia Thornton

 

Title:

Chief Financial Officer

 

 

 

 

99 CENTS ONLY STORES TEXAS, INC.

 

 

 

 

By:

/s/ Felicia Thornton

 

Name:

Felicia Thornton

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Susan Khokher

 

Name:

Susan Khokher

 

Title:

Manager, Agency

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

TPG SPECIALTY LENDING, INC.,

 

as FILO Agent

 

 

 

 

By:

/s/ Mike Fishman

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

TC Lending, LLC,

 

as a FILO Lender

 

 

 

By:

/s/ Mike Fishman

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA,

 

as Issuer

 

 

 

 

By:

/s/ Anna Bernat

 

 

Name: Anna Bernat

 

 

Title: Attorney in Fact

 

 

 

 

By:

/s/ Farhan Lodhi

 

 

Name:

Farhan Lodhi

 

 

 

Attorney in Fact

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

By:

/s/ Anna Bernat

 

 

Name: Anna Bernat

 

 

Title: Attorney in Fact

 

 

 

 

By:

/s/ Farhan Lodhi

 

 

     Farhan Lodhi

 

 

     Attorney in Fact

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

City National Bank

 

as a Lender(1)

 

 

 

 

By:

/s/ Brent Philips

 

 

Name: Brent Philips

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

If a second signature block is necessary:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Citizens Business Capital, A Division of Citizens Asset Finance,

 

as a Lender

 

 

 

 

By:

/s/ Jessica Benevides Caron

 

 

Name: Jessica Benevides Caron

 

 

Title: Vice President

 

 

 

 

 

 

 

If a second signature block is necessary:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS AG, Stamford Branch,

 

as a Lender

 

 

 

 

By:

/s/ Craig Pearson

 

 

Name: Craig Pearson

 

 

Title: Associate Director

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

$160,000,000 Revolving Credit Commitments
$25,000,000 FILO Facility

 

CREDIT AGREEMENT

 

Dated as of January 13, 2012, as amended by Amendment No. 1 dated as of April 4,
2012, as amended by Amendment No. 2 dated as of October 8, 2013, as amended by
Amendment No. 3 dated as of August 24, 2015 and2015, as amended by Amendment
No. 4 dated as of April 8, 20162016, and as amended by Amendment No. 5 dated as
of September 6, 2017

 

among

 

NUMBER MERGER SUB, INC.,
as the initial Borrower,
which on the Effective Date shall be merged within and into

 

99 CENTS ONLY STORES LLC (f/k/a 99¢ ONLY STORES),
with 99 CENTS ONLY STORES LLC (f/k/a 99¢ ONLY STORES) surviving such merger as
the Borrower,

 

NUMBER HOLDINGS, INC.,

as Holdings,

 

ROYAL BANK OF CANADA,

as Administrative Agent and Issuer,

 

TPG SPECIALTY LENDING, INC.,
 as FILO Agent,

 

and

 

THE OTHER LENDERS AND ISSUERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A.,

and

UBS SECURITIES LLC,

as Co-Syndication Agents,

 

CITY NATIONAL BANK

and

SIEMENS FINANCIAL SERVICES, INC.,

as Co-Documentation Agents,

 

and

 

RBC CAPITAL MARKETS,**
CITIZENS BANK, N.A.,
and
UBS SECURITIES LLC,
as Joint Lead Arrangers and as Joint Bookrunners

 

--------------------------------------------------------------------------------

** RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

Definitions, Interpretation and Accounting Terms

2

SECTION 1.1

Defined Terms

2

SECTION 1.2

Other Interpretive Provisions

7580

SECTION 1.3

Accounting Terms

7681

SECTION 1.4

Rounding

7681

SECTION 1.5

References to Agreements, Laws, Etc.

7681

SECTION 1.6

Times of Day

7781

SECTION 1.7

Pro Forma Calculations

7781

ARTICLE II

The Facility

7883

SECTION 2.1

The Revolving Credit Commitments

7883

SECTION 2.2

Borrowing Procedures

7984

SECTION 2.3

Swing Loans

8186

SECTION 2.4

Letters of Credit

8388

SECTION 2.5

Reduction and Termination of the Revolving Credit Commitments

8893

SECTION 2.6

Repayment of Loans

8893

SECTION 2.7

Evidence of Indebtedness

8894

SECTION 2.8

Optional Prepayments

9095

SECTION 2.9

Mandatory Prepayments

9096

SECTION 2.10

Interest

9197

SECTION 2.11

Conversion/Continuation Option

9298

SECTION 2.12

Fees

9399

SECTION 2.13

Payments and Computations

94100

SECTION 2.14

Determination of Adjusted Eurocurrency Rate

96102

SECTION 2.15

Revolving Commitment Increase

96102

SECTION 2.16

Defaulting Lenders

98105

SECTION 2.17

Extensions of Loans

100107

SECTION 2.18

Refinancing Amendments

104111

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

105112

SECTION 3.1

Taxes

105112

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 3.2

Illegality

110117

SECTION 3.3

Inability to Determine Rates

111118

SECTION 3.4

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans

111119

SECTION 3.5

Funding Losses

113120

SECTION 3.6

Matters Applicable to All Requests for Compensation

114121

SECTION 3.7

Replacement of Lenders under Certain Circumstances

114122

SECTION 3.8

Survival

115123

ARTICLE IV

Conditions Precedent

116123

SECTION 4.1

Conditions Precedent to Initial Borrowing

116123

SECTION 4.2

Conditions Precedent to Each Loan and Letter of Credit

119127

ARTICLE V

Representations and Warranties

120128

SECTION 5.1

Existence, Qualification and Power; Compliance with Laws

120128

SECTION 5.2

Authorization; No Contravention

121128

SECTION 5.3

Governmental Authorization

121129

SECTION 5.4

Binding Effect

121129

SECTION 5.5

Financial Statements; No Material Adverse Effect

121129

SECTION 5.6

Litigation

122130

SECTION 5.7

Ownership of Property; Liens

122130

SECTION 5.8

Environmental Matters

122130

SECTION 5.9

Taxes

123130

SECTION 5.10

ERISA Compliance

123131

SECTION 5.11

Subsidiaries

124131

SECTION 5.12

Margin Regulations; Investment Company Act

124131

SECTION 5.13

Disclosure

124132

SECTION 5.14

Intellectual Property; Licenses, Etc.

124132

SECTION 5.15

Solvency

125132

SECTION 5.16

Subordination of Junior Financing

125132

SECTION 5.17

USA PATRIOT Act

125132

SECTION 5.18

Collateral Documents

125133

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 5.19

Use of Proceeds

126133

SECTION 5.20

Insurance

126133

SECTION 5.21

Borrowing Base Certificate

126133

ARTICLE VI

Financial Covenant

126134

SECTION 6.1

Minimum Fixed Charge Coverage Ratio

126134

ARTICLE VII

Reporting Covenants

126134

SECTION 7.1

Financial Statements, Etc.

126134

SECTION 7.2

Certificates; Other Information

128136

SECTION 7.3

Notices

130138

SECTION 7.4

Borrowing Base Certificate

130138

ARTICLE VIII

Affirmative Covenants

132140

SECTION 8.1

Preservation of Existence, Etc.

132140

SECTION 8.2

Compliance with Laws, Etc.

133140

SECTION 8.3

Designation of Subsidiaries

133141

SECTION 8.4

Payment of Taxes, Etc.

133141

SECTION 8.5

Maintenance of Insurance

134141

SECTION 8.6

Inspection Rights

134142

SECTION 8.7

Books and Records

134142

SECTION 8.8

Maintenance of Properties

135142

SECTION 8.9

Use of Proceeds

135143

SECTION 8.10

Compliance with Environmental Laws

135143

SECTION 8.11

Covenant to Guarantee Obligations and Give Security

135143

SECTION 8.12

Cash Receipts

136145

SECTION 8.13

Further Assurances and Post-Closing Covenants

139147

SECTION 8.14

[Reserved]

140149

SECTION 8.15

Physical Inventories

141149

ARTICLE IX

Negative Covenants

141149

SECTION 9.1

Liens

141149

SECTION 9.2

Investments

145153

SECTION 9.3

Indebtedness

147156

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 9.4

Fundamental Changes

152160

SECTION 9.5

Dispositions

153162

SECTION 9.6

Restricted Payments

157165

SECTION 9.7

Change in Nature of Business

161169

SECTION 9.8

Transactions with Affiliates

161169

SECTION 9.9

Burdensome Agreements

163172

SECTION 9.10

Fiscal Year

166174

SECTION 9.11

Prepayments, Etc. of Junior Financing

166175

SECTION 9.12

Modification of Agreements

167175

SECTION 9.13

Holdings

167176

ARTICLE X

Events of Default

167176

SECTION 10.1

Events of Default

168176

SECTION 10.2

Remedies upon Event of Default

171180

SECTION 10.3

Application of Funds

172181

SECTION 10.4

Borrower’s Right to Cure

173183

SECTION 10.5

Actions in Respect of Letters of Credit; Cash Collateral

174184

ARTICLE XI

The Administrative Agent

175185

SECTION 11.1

Appointment and Authorization

175185

SECTION 11.2

Rights as a Lender

176186

SECTION 11.3

Exculpatory Provisions

176186

SECTION 11.4

Reliance by the Administrative Agent

177188

SECTION 11.5

Delegation of Duties

178188

SECTION 11.6

Resignation of Administrative Agent or the Collateral Agent

178189

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders; Disclosure of
Information by Agents

179190

SECTION 11.8

No Other Duties; Other Agents, Arrangers, Managers, Etc.

180191

SECTION 11.9

Intercreditor Agreement

181191

SECTION 11.10

Administrative Agent May File Proofs of Claim

181191

SECTION 11.11

Collateral and Guaranty Matters

182192

SECTION 11.12

Secured Cash Management Agreements and Secured Hedge Agreements

183193

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 11.13

Indemnification of Agents

184194

ARTICLE XII

Miscellaneous

185197

SECTION 12.1

Amendments, Etc.

185197

SECTION 12.2

Successors and Assigns

188200

SECTION 12.3

Costs and Expenses

193206

SECTION 12.4

Indemnities

194207

SECTION 12.5

Limitation of Liability

195208

SECTION 12.6

Right of Setoff

196209

SECTION 12.7

Sharing of Payments

196209

SECTION 12.8

Notices and Other Communications; Facsimile Copies

197210

SECTION 12.9

No Waiver; Cumulative Remedies

200213

SECTION 12.10

Binding Effect

200213

SECTION 12.11

Governing Law; Submission to Jurisdiction; Service of Process

200213

SECTION 12.12

Waiver of Jury Trial

201215

SECTION 12.13

Marshaling; Payments Set Aside

202215

SECTION 12.14

Execution In Counterparts

202215

SECTION 12.15

Electronic Execution of Assignments and Certain Other Documents

202216

SECTION 12.16

Confidentiality

202216

SECTION 12.17

Use of Name, Logo, etc.

204217

SECTION 12.18

USA PATRIOT Act Notice

204217

SECTION 12.19

No Advisory or Fiduciary Responsibility

204218

SECTION 12.20

Severability

205218

SECTION 12.21

Survival of Representations and Warranties

205218

SECTION 12.22

Lender Action

205219

SECTION 12.23

Interest Rate Limitation

206219

SECTION 12.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

206219

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

 

—

 

Revolving Credit Commitments

Schedule I(a)

 

—

 

FILO Commitments

Schedule II

 

—

 

Subsidiary Guarantors

Schedule 1.1A

 

—

 

Certain Security Interests and Guarantees

Schedule 1.1B

 

—

 

Credit Card Agreements

Schedule 1.7(b)

 

—

 

Adjustments to Consolidated EBITDA

Schedule 5.10(a)

 

—

 

ERISA Compliance

Schedule 5.11

 

—

 

Subsidiaries and Other Equity Investments

Schedule 8.13

 

—

 

Post Closing Items

Schedule 9.1(b)

 

—

 

Existing Liens

Schedule 9.2(f)

 

—

 

Existing Investments

Schedule 9.3(b)

 

—

 

Existing Indebtedness

Schedule 9.6(c)

 

—

 

Permitted Restricted Payments

Schedule 9.8(h)

 

—

 

Existing Transactions with Affiliates

Schedule 9.9

 

—

 

Burdensome Agreements

Schedule 12.8

 

—

 

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B

 

—

 

Form of Revolving Credit Note

Exhibit B-1

 

—

 

Form of FILO Note

Exhibit C

 

—

 

Form of Notice of Borrowing

Exhibit D

 

—

 

Form of Swing Loan Request

Exhibit E

 

—

 

Form of Letter of Credit Request

Exhibit F

 

—

 

Form of Notice of Conversion or Continuation

Exhibit G-1

 

—

 

Form of Opinion of Proskauer Rose LLP, New York and California Counsel for the
Loan Parties

Exhibit G-2

 

—

 

Form of Opinion of Greenberg Traurig LLP, Nevada Counsel for the Loan Parties

Exhibit H

 

—

 

Form of Guaranty

Exhibit I

 

—

 

Form of Security Agreement

Exhibit J

 

—

 

Form of Borrowing Base Certificate

Exhibit K

 

—

 

Form of Intercreditor Agreement

Exhibit L

 

—

 

Form of Intercompany Subordination Agreement

Exhibit M

 

—

 

Form of Solvency Certificate

Exhibit N

 

—

 

Form of Non-Bank Certificate

Exhibit O

 

—

 

Form of Compliance Certificate

Exhibit P

 

—

 

Form of Customs Broker Agreement

Exhibit Q

 

—

 

Form of Credit Card Notification

Exhibit R-1

 

—

 

Form of Collateral Access Agreement for Landlords

Exhibit R-2

 

—

 

Form of Collateral Access Agreement for Non-Landlords

Exhibit S

 

—

 

Form of Mortgage

 

i

--------------------------------------------------------------------------------


 

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 13, 2012,
among NUMBER MERGER SUB, INC., a California corporation and the initial Borrower
(which on the Effective Date shall be merged with and into 99 CENTS ONLY STORES
LLC (f/k/a 99¢ ONLY STORES), a California corporationlimited liability company
(the “Company”), with the Company surviving such merger as the successor
Borrower), NUMBER HOLDINGS, INC., a Delaware corporation (“Holdings”), ROYAL
BANK OF CANADA, as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) under the
Loan Documents, TPG SPECIALTY LENDING, INC., as agent for the FILO Lenders as of
the Amendment No. 5 Effective Date (in such capacity, including any successor
thereto, the “FILO Agent”), and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

Pursuant to the Merger Agreement (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.1 below), Number Merger
Sub, Inc., a California corporation and a direct wholly owned subsidiary of
Holdings (“Merger Sub”), will merge (the “Merger”) with and into the Company,
with (i) subject to dissenters’ rights, the Merger Consideration being paid, and
(ii) the Company surviving as a wholly owned subsidiary of Holdings.

 

The Borrower has requested that, substantially simultaneously with the
consummation of the Merger, (i) the Lenders extend credit to the Borrower in
accordance with the Revolving Credit Commitments on the Effective Date in an
initial aggregate principal amount of up to $175,000,000 pursuant to this
Agreement, and (ii) certain other lenders extend credit to the Borrower in the
form of a Term Facility in an initial aggregate principal amount of $525,000,000
pursuant to the Term Facility Credit Agreement.

 

The proceeds of the Initial ABL Borrowings (to the extent permitted in
accordance with the definition of the term “Permitted Initial ABL Borrowing
Purposes”),  together with (i) a portion of the Company’s cash on hand,
(ii) borrowings under the Term Facility, (iii) the proceeds of the issuance of
the Senior Notes (or, if and to the extent the Borrower does not, or is unable
to, issue the Senior Notes generating gross proceeds of at least $250,000,000 on
or before the Effective Date, the proceeds of loans under a bridge facility in
the aggregate principal amount of at least $250,000,000, less the aggregate
gross proceeds of the Senior Notes, if any, issued on or before the Effective
Date) and (iv) the proceeds of the Equity Contribution, will be used to pay the
Merger Consideration and the Transaction Expenses.  The proceeds of Revolving
Loans made after the Effective Date will be used to finance Capital
Expenditures, working capital, Acquisitions permitted under this Agreement and
other investments, and for general corporate purposes of the Borrower and its
Subsidiaries.  Swing Loans and Letters of Credit will be used for general
corporate purposes of the Borrower and its Subsidiaries.

 

The applicable Lenders have indicated their willingness to lend, and the Issuers
have indicated their willingness to issue Letters of Credit, in each case, on
the terms and subject to the conditions set forth herein.

 

1

--------------------------------------------------------------------------------


 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

SECTION 1.1       Defined Terms.

 

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Accounts” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise Disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit, debit or charge card or information
contained on or for use with the card.

 

“Account Debtor” means a person who is obligated under an Account, Chattel Paper
(as defined in the UCC) or General Intangible (as defined in the UCC).

 

“ACH” means automated clearing house transfers.

 

“ACOF III” means Ares Corporate Opportunities Fund III, L.P., and its
Affiliates.

 

“Acquisition” means the purchase or other acquisition by any Person of property
and assets or businesses of any other Person or of assets constituting a
business unit, a line of business or division of any Person, a Store or Equity
Interests in any Person that, upon the consummation thereof, will be or become
part of a direct or indirect wholly owned Restricted Subsidiary of such Person
(including as a result of a merger, consolidation or amalgamation).

 

“Acquisition Documents” means the Merger Agreement and any other document
entered into in connection therewith, in each case as amended, supplemented or
modified from time to time prior to the Effective Date or thereafter.

 

“Additional Lender” means, at any time, any bank, financial institution or other
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Revolving Commitment Increase
in accordance with Section 2.15 or (b) Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.18.

 

“Adjusted Eurocurrency Rate” means with respect to any Eurocurrency Rate Loan
for any Interest Period, an interest rate per annum equal to the Eurocurrency
Rate for such Interest Period multiplied by the Statutory Reserve Rate;
provided, that solely with respect to the FILO Loan, the Adjusted Eurocurrency
Rate shall be deemed to be not less than 1.00% per annum.  The Adjusted
Eurocurrency Rate will be adjusted automatically as to all Eurocurrency Rate
Loans then outstanding as of the effective date of any change in the Statutory
Reserve Rate.

 

--------------------------------------------------------------------------------


 

“Adjustment Date” means the first day of each Fiscal Quarter.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.8, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 12.8(d).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners and trustees of such Persons and of such Persons’ Affiliates.

 

“Agent Sweep Account” has the meaning specified in Section 8.12(c).

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
each Co-Syndication Agent, each Co-Documentation Agent and each co-agent or
sub-agent (if any) appointed by the Administrative Agent from time to time
pursuant to Section 11.5 and the Arrangers.

 

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

 

“Agreement” means this Credit Agreement, as amended, restated, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of
October 8, 2013, among Holdings, the Borrower, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent.

 

“Amendment No. 2 Effective Date” means the “Amendment Effective Date” under and
as defined in Amendment No. 2.

 

“Amendment No. 3” means Amendment No. 3 to the Credit Agreement, dated as of
August 24, 2015, among Holdings, the Borrower, each other Loan Party party
thereto, each Lender party thereto, and the Administrative Agent.

 

“Amendment No. 3 Effective Date” means August 24, 2015, being the date of
effectiveness of Amendment No. 3.

 

--------------------------------------------------------------------------------


 

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of April 8,
2016, among Holdings, the Borrower, the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent.

 

“Amendment No. 4 Effective Date” means April 8, 2016, being the date of
effectiveness of Amendment No. 4.

 

“Amendment No. 5” means Amendment No. 5 to the Credit Agreement, dated as of
September 6, 2017, among Holdings, the Borrower, each other Loan Party party
thereto, each Lender party thereto, the Administrative Agent and the FILO Agent.

 

“Amendment No. 5 Effective Date” means September 6, 2017, being the date of
effectiveness of Amendment No. 5.

 

“Annual Financial Statements” means the audited Consolidated balance sheets of
the Company as of the Saturday closest to each of March 31, 2011 and 2010, and
the related Consolidated statements of operations, changes in stockholders’
equity and cash flows for the Company for the Fiscal Years then ended.

 

“Applicable Margin” means a percentage per annum equal to (a) from the Amendment
No. 4 Effective Date until the end of the first full Fiscal Quarter ending after
the Amendment No. 4 Effective Date (it being acknowledged and agreed that the
Applicable Margin in respect of all periods prior to the Amendment No. 4
Effective Date is set forth in this Agreement as in effect immediately prior to
the effectiveness of Amendment No. 4), (i) for Eurocurrency Rate Loans, 3.00%,
(ii) for Base Rate Loans, 2.00% and (iii) for Letter of Credit fees, 3.00%, and
(b) thereafter, the following percentages per annum, based upon Average
Historical Excess Availability as of the most recent Adjustment Date:

 

Average Historical
Excess Availability

 

Applicable
Margin for
Eurocurrency
Loans and
Letter of
Credit Fees

 

Applicable
Margin for
Base Rate
Loans

 

> $110,000,000

 

2.75

%

1.75

%

 

 

 

 

 

 

< $110,000,000 but > $55,000,000

 

3.00

%

2.00

%

 

 

 

 

 

 

< $55,000,000

 

3.25

%

2.25

%

 

; provided, however, that after the Term/Notes Refinancing Date each of the
percentages set forth above shall automatically be reduced by 0.50% per annum. 
The Applicable Margin shall be adjusted quarterly in accordance with the table
above on each Adjustment Date commencing on the first day of the first full
Fiscal Quarter commencing after the Amendment No. 4 Effective Date for the
period beginning on such Adjustment Date based upon the Average Historical

 

--------------------------------------------------------------------------------


 

Excess Availability as the Administrative Agent shall determine in good faith
within ten (10) Business Days after such Adjustment Date.  Any increase or
decrease in the Applicable Margin resulting from a change in the Average
Historical Excess Availability shall become effective as of each Adjustment
Date.

 

Notwithstanding the foregoing, with respect to any FILO Loan, the Applicable
Margin shall be (i) for Eurocurrency Rate Loans, 7.75%, and (ii) for Base Rate
Loans, 6.75%.

 

“Applicable Percentage” means with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Revolving Credit Commitment at such
time, subject to adjustment as provided in Section 2.16.  If the commitment of
each Revolving Credit Lender to make Loans and the obligation of the Issuers to
make L/C Credit Extensions have been terminated pursuant to Section 10.2 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Revolving Credit Lender
is set forth opposite the name of such Lender on Schedule I or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Unused Commitment Fee Rate” means, for any day, a percentage per
annum equal to (a) from the Amendment No. 4 Effective Date through and including
the Term/Notes Refinancing Date (it being acknowledged and agreed that the
Applicable Unused Commitment Fee Rate in respect of all periods prior to the
Amendment No. 4 Effective Date is set forth in this Agreement as in effect
immediately prior to the effectiveness of Amendment No. 4), 0.50% per annum  and
(b) after the Term/Notes Refinancing Date, the following percentages per annum
of the Aggregate Commitments, based upon Average Historical Excess Availability
as of the most recent Adjustment Date:

 

Average Historical Excess
Availability

 

Unused Commitment Fee

 

> $100,000,000

 

0.50

%

< $100,000,000

 

0.375

%

 

The Applicable Unused Commitment Fee Rate shall be adjusted quarterly on each
Adjustment Date occurring after the Term/Notes Refinancing Date for the period
beginning on such Adjustment Date based upon the Average Historical Excess
Availability as the Administrative Agent shall determine in good faith within
ten (10) Business Days after such Adjustment Date in accordance with the table
above.  Any increase or decrease in the Applicable Unused Commitment Fee Rate
resulting from a change in the Average Historical Excess Availability shall
become effective as of the applicable Adjustment Date.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Account Bank” means a financial institution at which the Borrower or
any Guarantor maintains an Approved Deposit Account.

 

--------------------------------------------------------------------------------


 

“Approved Deposit Account” means each Deposit Account in respect of which the
Borrower or any Guarantor shall have entered into a Deposit Account Control
Agreement.

 

“Approved Securities Account” means each securities account in respect of which
Borrower or any Guarantor shall have entered in a Securities Account Control
Agreement.

 

“Approved Securities Intermediary” means a securities intermediary at which the
Borrower or any Guarantor maintains an Approved Securities Account.

 

“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

 

“Arrangers” means RBC Capital Markets*, Citizens Bank, N.A. and UBS Securities
LLC, each in its capacity as a joint lead arranger under this Agreement.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

 

“Available Amount” has the meaning assigned to such term in the Term Facility
Credit Agreement (as in effect on the Amendment No. 4 Effective Date).

 

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral in accordance with the Loan
Documents, (b) to reflect claims and liabilities that will need to be satisfied
in connection with the realization upon the Collateral or (c) to reflect
criteria, events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, the Collateral or the validity or
enforceability of this Agreement or the other Loan Documents or any material
remedies of the Secured Parties under the Loan Documents with respect to the
Collateral; provided that circumstances, conditions, events or contingencies
existing or arising prior to the Effective Date and, in each case, disclosed in
writing in any field examination or appraisal delivered to the Administrative
Agent in connection herewith prior to the Effective Date shall not be the basis
for any establishment of any reserves after the Effective Date, unless such
circumstances, conditions, events or contingencies shall have changed since the
Effective Date in a manner materially adverse to the interests of the Lenders. 
Without limiting the generality of the foregoing, Availability Reserves may
include, without duplication, reserves

 

--------------------------------------------------------------------------------

** RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

based on: (i) rent; provided that such Availability Reserves shall be limited to
an amount not to exceed the sum of (x) past due rent for all of the Borrower and
the Subsidiary Guarantors’ leased locations plus (y) one (1) month’s rent for
all of the Borrower and the Subsidiary Guarantors’ leased locations (A) located
in any Landlord Lien States or (B) that are distribution centers or warehouses,
other than, in each case, such locations, distribution centers or warehouses
with respect to which the Administrative Agent has received a Collateral Access
Agreement; (ii) customs duties, and other costs to release Inventory which is
being imported into the United States; (iii) outstanding Taxes and other
governmental charges, including, ad valorem, real estate, personal property,
sales, and other Taxes which have priority over the security interests of the
Collateral Agent under the Collateral Documents in the Current Asset Collateral;
(iv) salaries, wages and benefits due to employees of the Borrower which have
priority over the security interests of the Collateral Agent under the
Collateral Documents in the Current Asset Collateral, (v) Customer Credit
Liabilities; provided that such Availability Reserves shall be limited to an
amount not to exceed 50% of then Customer Credit Liabilities; (vi) unless the
Administrative Agent has received a Collateral Access Agreement from the
applicable warehouseman or bailee, warehousemen’s or bailee’s charges and other
Liens permitted under Section 9.1 which could reasonably be expected to have
priority over the security interests of the Collateral Agent under the
Collateral Documents in the Current Asset Collateral; (vii) reserves in respect
of Cash Management Obligations, provided that reserves of the type described in
this clause (vii) in respect of such Cash Management Obligations shall require
the prior written consent of the Borrower; provided, further, that if the
Borrower has consented to an Availability Reserve in respect of any Cash
Management Obligations under this clause (vii) then such Availability Reserve
shall not be reduced or released without the consent of the Cash Management Bank
(or, if such Cash Management Bank is not a Lender, the Lender affiliated with
such Cash Management Bank) holding the Cash Management Obligations in respect of
which such Availability Reserve was implemented; (viii) reserves in respect of
Obligations in respect of Secured Hedge Agreements; provided that reserves of
the type described in this clause (viii) in respect of such Secured Hedge
Agreements shall require the prior written consent of the Borrower; provided,
further, that if the Borrower has consented to an Availability Reserve in
respect of any Secured Hedge Agreements under this clause (viii) then such
Availability Reserve shall not be reduced or released without the consent of the
Hedge Bank (or, if such Hedge Bank is not a Lender, the Lender affiliated with
such Hedge Bank) counterparty to the Secured Hedge Agreement in respect of which
such Availability Reserve was implemented; (ix) without duplication of any
eligibility criteria, the PACA Reserve and the PASA Reserve; (x) the Systems
Reserve, (xi) to the extent and in the amount permitted by clause (v) of the
proviso to the definition of Credit Agreement Refinancing Indebtedness, reserves
in respect of any Credit Agreement Refinancing Indebtedness that is secured by
any Collateral included in the Borrowing Base, and (xii) circumstances,
conditions, events or contingencies not addressed in foregoing clauses
(i) through (xi) above; provided that reserves of the type described in this
clause (xii) shall be imposed only in the circumstances described in clauses
(a) through (c) of the first sentence of this definition.  Notwithstanding the
foregoing, the proviso to the last sentence of the definition of Borrowing Base
is hereby incorporated herein mutatis mutandis.

 

“Average Historical Excess Availability” means, at any Adjustment Date, the
average daily Excess Availability for the Fiscal Quarter immediately preceding
such Adjustment Date.

 

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as announced from time to time by the Administrative Agent as its
“prime rate” at its principal office in New York City, and (c) the Adjusted
Eurocurrency Rate on such day for an Interest Period of one (1) month plus 1.00%
(or, if such day is not a Business Day, the immediately preceding Business
Day).  The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the Base Rate due to a change in such rate announced by the
Administrative Agent or in the Federal Funds Effective Rate shall take effect at
the opening of business on the day specified in the announcement of such change.

 

“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

 

“Beneficial Owner” has the meaning given to such term in Rules 13(d)-3 and
13(d)-5 under the Exchange Act.  “Beneficially Owned” has the meaning
correlative thereto.

 

“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof.

 

“Bona Fide Debt Fund Affiliate” means any debt fund or investment vehicle that
is an Affiliate of any Disqualified Lender described in clause (i) or (ii) of
the definition thereof (a) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business and (b) with respect to which no personnel involved
in the investment in, or management of, the relevant Disqualified Lender
described in clause (i) or (ii) of the definition thereof (1) makes (or has the
right to make or participate with others in making) investment decisions on
behalf of, or otherwise cause the direction of the investment policies of, such
debt fund or investment vehicle or (2) has access to any information (other than
information that is publicly available) relating to Holdings, the Company and/or
their respective Subsidiaries.

 

“Borrower” means (i) prior to the effectiveness of the Merger, Merger Sub, and
(ii) thereafter, the Company.

 

--------------------------------------------------------------------------------


 

“Borrower Materials” has the meaning specified in Section 12.8(b).

 

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurocurrency
Rate Loans, having the same Interest Period.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)           the face amount of Eligible Credit Card Receivables multiplied by
the Credit Card Advance Rate; plus

 

(b)           the Net Recovery Percentage of Eligible Inventory, multiplied by
the Inventory Advance Rate multiplied by the Cost of Eligible Inventory, net of
Inventory Reserves attributable to Eligible Inventory; plus

 

(c)           the lesser of (i) the Net Recovery Percentage of Eligible
In-Transit Inventory multiplied by the In-Transit Advance Rate, multiplied by
the Cost of Eligible In-Transit Inventory, net of Inventory Reserves
attributable to Eligible In-Transit Inventory, and (ii) $10,000,00015,000,000;
minus

 

(d)           the then amount of all Availability Reserves (exclusive of
Inventory Reserves attributable to Eligible Inventory); minus

 

(e)           the FILO Reserve.

 

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 7.4, as adjusted to give effect to Reserves following such delivery;
provided, that:  (i) notwithstanding anything to the contrary herein, such
Reserves shall not be established or changed except upon not less than three
(3) Business Days’ prior written notice to the Borrower (during which period
(a) the Administrative Agent shall be available to discuss any such proposed
Reserve or change with the Borrower and (b) the Borrower may take such action as
may be required so that the event, condition or matter that is the basis for
such Reserve or change no longer exists or exists in a manner that would result
in the establishment of a lower Reserve or result in a lesser change, in a
manner and to the extent reasonably satisfactory to the Administrative Agent);
(ii) no such prior notice shall be required for changes to any Reserves
resulting solely by virtue of mathematical calculations of the amount of the
Reserves in accordance with the methodology of calculation previously utilized
(such as, but not limited to, rent and Customer Credit Liabilities); (iii) the
amount of any Reserve established by the Administrative Agent, and any change in
the amount of any Reserve, shall have a reasonable relationship to the event,
condition or other matter that is the basis for such Reserve or such change; and
(iv) Reserves shall not duplicate eligibility criteria contained in the
definition of Eligible Credit Card Receivables, Eligible Inventory, Eligible
In-Transit Inventory or any other Reserve then established.

 

“Borrowing Base Certificate” means a certificate of the Borrower substantially
in the form of Exhibit J.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Los Angeles, California or in the jurisdiction where the
Administrative Agent’s Office with respect to Obligations is located and if such
day relates to any interest rate settings as to a Eurocurrency Rate Loan, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank Eurocurrency market.

 

“Capital Expenditures” means, for any period, the aggregate of (a) all amounts
that would be reflected as additions to property, plant or equipment on a
Consolidated statement of cash flows of the Borrower and the Restricted
Subsidiaries in accordance with GAAP and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and the Restricted Subsidiaries
during such period that, in conformity with GAAP, are or are required to be
included as capital expenditures on a Consolidated statement of cash flows of
the Borrower and the Restricted Subsidiaries; provided that the term “Capital
Expenditures” shall not include: (i) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, substituted, restored or repaired or (y) awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment or software to the extent
financed with the proceeds of Dispositions of Collateral that are not required
to be applied to prepay the Loans pursuant to Section 2.9(b) or (c) or prepay
loans under the Term Facility pursuant to the Term Facility Credit Agreement,
(iv) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for, or reimbursed to
the Borrower or any Restricted Subsidiary in cash or Cash Equivalents, by a
Person other than the Borrower or any Restricted Subsidiary and for which
neither the Borrower nor any Restricted Subsidiary has provided or is required
to provide or incur, directly or indirectly, any consideration or obligation
(other than rent) in respect of such expenditures to such Person or any other
Person (whether before, during or after such period), (v) expenditures to the
extent constituting any portion of an Acquisition permitted under this Agreement
(but shall include Capital Expenditures made with the cash proceeds of such
Acquisition by the Borrower or any Restricted Subsidiary that is a recipient
thereof), (vi) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase and (B) the proceeds of
a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, (vii) expenditures relating to the construction,
acquisition, replacement, reconstruction, development, refurbishment, renovation
or improvement of any property which has been transferred to a Person other than
the Borrower or a Restricted Subsidiary during the same Fiscal Year in which
such expenditures were made pursuant to a Permitted Sale-Leaseback Transaction
to the extent of the cash proceeds received by the Borrower or such Restricted
Subsidiary pursuant to such Permitted Sale-Leaseback Transaction; or
(viii) expenditures financed with the proceeds of an issuance of Equity
Interests of Holdings, any direct or indirect parent thereof, or a capital
contribution to the Borrower or Indebtedness permitted to be incurred hereunder.

 

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuer or
the Swing Loan Lender (as applicable) and the Lenders (other than FILO Lenders),
as collateral for Letter of Credit Obligations, Obligations in respect of Swing
Loans, or obligations of Lenders (other than FILO Lenders) to fund
participations in respect of either thereof (as the context may require), cash
in Dollars or deposit account balances or, if the applicable Issuer or Swing
Loan Lender benefiting from such collateral shall agree in its sole discretion,
other credit support (including, in the case of Letter of Credit Obligations,
back-to-back letters of credit from an issuer reasonably satisfactory to the
Administrative Agent, it being agreed that any Lender (other than a Disqualified
Lender or a Defaulting Lender) shall be deemed satisfactory to the
Administrative Agent), in each case in an amount and pursuant to documentation
in form and substance reasonably satisfactory to (a) the Administrative Agent
and (b) the applicable Issuer or the Swing Loan Lender (as applicable).  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Dominion Period” means (a) each period beginning on the date that Excess
Availability shall have been less than the greater of (x) 15% of the Maximum
Credit (without giving effect to the FILO Reserve) and (y) $25,000,000, in
either case, for five (5) consecutive Business Days, and ending on the date
Excess Availability shall have been equal to or greater than the greater of
(x) 15% of the Maximum Credit (without giving effect to the FILO Reserve) and
(y) $25,000,000, in either case, for thirty (30) consecutive calendar days or
(b) upon the occurrence of an Event of Default, the period that such Event of
Default shall be continuing; provided that a Cash Dominion Period mayshall not
be deemed to have ended under this definition on more than three (3) occasions
in any period of 365 consecutive days, with each such 365 consecutive day period
commencing on the first day of each such Cash Dominion Period.

 

“Cash Equivalents” means:

 

(a)           Dollars, Canadian dollars, pounds sterling, euros, or in the case
of any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business and not for
speculation;

 

--------------------------------------------------------------------------------


 

(b)           readily marketable direct obligations issued or directly and fully
and unconditionally guaranteed or insured by the United States government or any
agency or instrumentality thereof the securities of which are unconditionally
guaranteed as a full faith and credit obligation of such government with
maturities of two (2) years or less from the date of acquisition;

 

(c)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition, or
bankers’ acceptances, in each case, with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus of not less than $250,000,000 and whose long-term debt is rated at
least “A-2” or the equivalent thereof by Moody’s or at least “A” or the
equivalent thereof by S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);

 

(d)           repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;

 

(e)           commercial paper issued by a corporation (other than an Affiliate
of the Borrower) rated at least P-1 by Moody’s or A-1 by S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another internationally recognized rating agency), in each case maturing
within 12 months after the date of acquisition thereof;

 

(f)            readily marketable direct obligations issued by any state of the
United States or any political subdivision thereof having one of the two highest
rating categories obtainable from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another internationally recognized rating agency), in each case with
maturities of two (2) years or less from the date of acquisition;

 

(g)           Indebtedness issued by Persons (other than the Sponsors or any of
their Affiliates) with a rating of at least A-2 by Moody’s or A by S&P (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another internationally recognized rating agency), in
each case with maturities not exceeding two years from the date of acquisition;

 

(h)           investment funds investing at least 95% of their assets in
securities of the types described in clauses (a) through (g) above; and

 

(i)            auction rate securities held by the Borrower on the Effective
Date in an aggregate amount not to exceed $10,000,000.

 

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it provides any Cash Management Services, whether or not such
Person subsequently ceases to be a Lender or an Affiliate of a Lender.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of or in connection
with any Cash Management Services and designated by the Cash Management Bank and
the Borrower in writing to the Administrative Agent as “Cash Management
Obligations”.

 

--------------------------------------------------------------------------------


 

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit card
processing, credit or debit card, purchase card, electronic funds transfer and
other cash management arrangements.

 

“Cash Receipts” shall have the meaning specified in Section 8.12(c).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (excluding the taking effect after the date of this Agreement of a
law, rule, regulation or treaty adopted prior to the date of this Agreement),
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.  It is understood and agreed
that (i) (x) the Dodd—Frank Wall Street Reform and Consumer Protection Act
(Pub.L. 111-203, H.R. 4173), all Laws relating thereto, all interpretations and
applications thereof and any compliance by a Lender with any request or
directive relating thereto and (y) all rules or directives and, any compliance
by a Lender with any requests or guidelines promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, for the
purposes of this Agreement, be deemed to be adopted subsequent to the date
hereof and (ii) for purposes of this Agreement, the adoption of a successor
provision that is substantially equivalent to the promulgation of Treasury
regulations in respect of or the issuance of official interpretations of FATCA
shall be deemed not an occurrence described in the preceding sentence.

 

“Change of Control” means the earliest to occur of:

 

(a)           at any time prior to the consummation of a Qualifying IPO: any
Person or group of Persons (other than Permitted Holders) acquiring,
beneficially, directly or indirectly, greater than 50% of the aggregate ordinary
voting power for the election of directors represented by the issued and
outstanding Equity Interests of Holdings (in each case, determined on a fully
diluted basis but not giving effect to contingent voting rights that have not
vested); or

 

(b)           at any time upon or after the consummation of a Qualifying IPO
(1) any Person (other than a Permitted Holder) or (2) Persons (other than one or
more Permitted Holders) constituting a “group” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such Person and its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the Beneficial Owner, directly or indirectly, of Equity Interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power for the election of directors represented by the issued and
outstanding Equity Interests of Holdings (in each case, determined on a fully
diluted basis but not giving effect to contingent voting rights that have not
vested) and the percentage of aggregate ordinary voting power for the election
of

 

--------------------------------------------------------------------------------


 

directors so held is greater than the percentage of the aggregate ordinary
voting power for the election of directors represented by the Equity Interests
of Holdings Beneficially Owned, directly or indirectly, in the aggregate by the
Permitted Holders (in each case, determined on a fully diluted basis but not
giving effect to contingent voting rights that have not vested);

 

unless, in the case of either clause (a) or (b) above, the Permitted Holders
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the Board of
Directors of Holdings; or

 

(c)           any “Change of Control” (or any comparable term) in any document
pertaining to the Term Facility (or any Permitted Refinancing thereof), the
Senior Notes or the Senior Notes Indenture, any indenture governing notes issued
in a Permitted Refinancing of the Senior Notes or any documents governing any
Credit Agreement Refinancing Indebtedness (or any Permitted Refinancing
thereof); or

 

(d)           the Borrower ceases to be a direct Wholly-Owned Subsidiary of
Holdings (or any successor (a “Permitted Holdings Successor”) of Holdings that
(A) becomes the direct parent of the Borrower and owns no other direct
Subsidiaries and (B) has expressly assumed (and is in compliance with) all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent); provided that ACOF III or
one or more of its designees may own up to 20% of the Class B Equity Interests
(determined on a fully diluted basis but not giving effect to contingent voting
rights that have not vested), so long as Holdings has collaterally assigned its
call rights set forth in the Shareholders Agreement with respect to such Class B
Equity Interests to the Collateral Agent to secure the Secured Obligations.

 

The merger of Merger Sub with and into the Company shall in no event constitute
a Change of Control.

 

“Class” (a) when used with respect to any commitment, refers to whether such
commitment is a Revolving Credit Commitment, an Extended Revolving Credit
Commitment of a given Extension Series, a New Revolving Credit Commitment or, an
Other Commitment or a FILO Commitment, (b) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Loans, Loans under Extended Revolving Credit Commitments of a
given Extension Series, Loans under New Revolving Credit Commitments or, Other
Loans under an Other Commitment or FILO Loan and (c) when used with respect to
Lenders, refers to whether such Lenders have a Loan or Commitment with respect
to a particular Class of Loans or Commitments.  Other Commitments, Other Loans,
Extended Revolving Credit Commitments of a given Extension Series and Loans
under New Revolving Credit Commitments that have different terms and conditions
shall be construed to be in different Classes.

 

“Class B Equity Interests” means the Class B Common Stock of the Borrower.

 

“Closing Date Material Adverse Effect” means any change, development, event,
effect or occurrence (each, an “Event”) that, individually or in the aggregate:

 

--------------------------------------------------------------------------------


 

(a)           has or would reasonably be expected to have a material adverse
effect on the business, assets, financial condition or results of operations of
the Company and the Company Subsidiaries, taken as a whole; or

 

(b)           prevents or materially delays the Company from performing its
obligations under the Merger Agreement in any material respect or from
consummating the Merger; provided, that none of the following shall be deemed
either alone or in combination to constitute, and none of the following shall be
taken into account in determining whether there has been or would be, a Closing
Date Material Adverse Effect pursuant to clause (a) above:

 

(i)         any Event generally affecting (A) the geographic regions or the
industry in which the Company primarily operates to the extent that they do not
disproportionately affect the Company and the Company Subsidiaries, taken as a
whole, in relation to other companies in the industry in which the Company
primarily operates, or (B) the economy or financial, debt, credit, banking,
foreign exchange, securities or capital markets, including any change in
interest, currency or exchange rates, or in any commodity, security or market
index, and including any disruption of any thereof, in the United States or
elsewhere in the world to the extent that they do not disproportionately affect
the Company and the Company Subsidiaries, taken as a whole, in relation to other
companies in the industry in which the Company primarily operates; or

 

(ii)        to the extent (but only to the extent) arising or resulting from any
of the following:

 

(A)          changes in applicable Law or applicable accounting regulations or
principles or interpretations thereof to the extent that they do not
disproportionately affect the Company and the Company Subsidiaries, taken as a
whole, in relation to other companies in the geographic area or industry in
which the Company primarily operates;

 

(B)          the announcement or pendency of the Merger Agreement or any related
agreement or the anticipated consummation of the Merger (including the identity
of Holdings or any of its affiliates as the acquiror of the Company, or any
action taken, delayed or omitted to be taken by the Company at the request or
with the prior consent of Holdings or Merger Sub), including the impact thereof
on relationships, contractual or otherwise, with employees, customers,
subcontractors or partners;

 

(C)          national or international political conditions, any outbreak or
escalation of hostilities, insurrection or war, whether or not pursuant to
declaration of a national emergency or war, acts of terrorism, sabotage,
strikes, freight embargoes or other calamity or crisis to the extent that they
do not disproportionately affect the Company and the Company Subsidiaries, taken
as a whole, in relation to other companies in the geographic area or industry in
which the Company primarily operates;

 

(D)          any decline in the market price, or change in trading volume, of
the capital stock of the Company or any change in or failure to meet publicly
announced revenue or earnings projections (whether such projections or
predictions were made

 

--------------------------------------------------------------------------------


 

by the Company or independent third parties) or internal projections (it being
understood that any Event giving rise to such failure (other than any Event
described in clause (a) or (b) of this paragraph) may be taken into account in
determining whether there has been or will be a Closing Date Material Adverse
Effect);

 

(E)           any proceeding by any of the Company’s stockholders (other than
the Rollover Investors) arising out of, concerning or related to the Merger
Agreement or the Merger or any related proposals or processes that were
announced or became known publicly (whether before or after the date of the
Merger Agreement); or

 

(F)           fires, epidemics, quarantine restrictions, earthquakes,
hurricanes, tornadoes or other natural disasters to the extent that they do not
disproportionately affect the Company and the Company Subsidiaries, taken as a
whole, in relation to other companies in the geographic area or industry in
which the Company primarily operates.  For purposes of this definition, “Company
Subsidiaries”, “Law”, “Merger” and “Rollover Investors” shall have the meanings
assigned to such terms in the Merger Agreement.

 

“Co-Documentation Agents” means City National Bank and Siemens Financial
Services, Inc., each as a Co-Documentation Agent under this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the Treasury regulations promulgated thereunder.

 

“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and shall include the Mortgaged Properties.

 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Collateral Access Agreement” means (A) an agreement substantially in the form
of Exhibit R-1 or Exhibit R-2, as applicable, or (B) any other collateral access
agreement reasonably satisfactory in form and substance to the Administrative
Agent executed by, as the case may be, (a) an owner or operator or warehouse
lessor or other bailee or other Person (other than a Loan Party) in possession
of Collateral, or (b) any landlord of any premises leased by any Loan Party,
pursuant to which, in the case of a collateral access agreement entered into
pursuant to clause (B), such Person (i) acknowledges the Collateral Agent’s Lien
on the Collateral, (ii) releases or subordinates to the security interest of the
Collateral Agent therein pursuant to the Collateral Documents such Person’s
Liens in the Collateral held by such Person or located on such premises,
(iii) agrees to provide the Collateral Agent with access to the Collateral held
by such bailee or other Person or located in or on such premises for the purpose
of conducting field examinations, appraisals or Liquidation as and to the extent
permitted by the Loan Documents to which any Loan Party is a party and
(iv) makes such other agreements with the Collateral Agent as the Administrative
Agent may reasonably require in the good faith exercise of its Permitted
Discretion.

 

--------------------------------------------------------------------------------


 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)           the Collateral Agent shall have received each Collateral Document
required to be delivered on the Effective Date pursuant to Section 4.1(a)(iv) or
pursuant to Section 8.11, Section 8.12 or Section 8.13 at such time, duly
executed by each Loan Party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed by
Holdings, each wholly-owned Material Domestic Subsidiary of the Borrower that is
not an Excluded Subsidiary, including those Subsidiaries that are listed on
Schedule II hereto and any Restricted Subsidiary of the Borrower that Guarantees
the Senior Notes, any Indebtedness incurred by the Borrower pursuant to the Term
Facility, any Junior Financing or any Credit Agreement Refinancing Indebtedness
(or, in each case, any Permitted Refinancing thereof) (each such guarantor, a
“Guarantor”);

 

(c)           the Obligations and the Guaranty shall have been secured by a
perfected first-priority security interest (subject, as to priority, only to
(i) non-consensual Liens permitted by Section 9.1, (ii) Liens permitted under
Section 9.1 (including under clause (v) thereof) securing the Obligations (as
defined under the Term Facility Credit Agreement) or any Permitted Refinancing
thereof (in each case, subject to the terms of the Intercreditor Agreement) and
(iii) Liens permitted under Section 9.1(p), and any modification, replacement,
renewal or extension of any such Liens to the extent permitted under
Section 9.1(y)) in (A) the Equity Interests of the Borrower (other than any
Class B Equity Interests owned by ACOF III or one or more of its designees as
permitted hereunder; provided that Holdings shall collaterally assign its call
rights set forth in the Shareholders Agreement with respect to such Class B
Equity Interests to the Collateral Agent to secure the Secured Obligations),
(B) all Equity Interests of each Domestic Subsidiary that is a Restricted
Subsidiary (other than a Domestic Subsidiary described in the following clause
(C)(1)) and that is a direct Wholly-Owned Subsidiary of the Borrower or any
Subsidiary Guarantor and (C) 65% of the issued and outstanding Equity Interests
of (1) each Domestic Subsidiary that is a Restricted Subsidiary and a direct
Wholly-Owned Subsidiary of the Borrower or any Subsidiary Guarantor and that is
a disregarded entity for United States Federal income tax purposes substantially
all of the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries and (2) each Foreign Subsidiary that is a Restricted Subsidiary and
a direct Wholly-Owned Subsidiary of the Borrower or any Subsidiary Guarantor 
(it being understood, for the avoidance of doubt, that each of the preceding
clauses (1) and (2) shall be interpreted as intended to prevent the application
of Section 956 of the Code to Holdings, the Borrower and any of their respective
Subsidiaries as a result of the Obligations, the Secured Obligations and the
Guaranty); provided that Holdings, the Borrower and their respective
Subsidiaries shall not be required to enter into any pledge or other collateral
agreements governed by foreign Law (other than with respect to Collateral in the
Borrowing Base located in Canada, as to which the Laws of Canada shall govern);
and

 

(d)           except to the extent otherwise provided hereunder, including
subject to Liens permitted by Section 9.1, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the UCC and the PPSA or making any necessary filings with the United
States Patent and Trademark Office or United States Copyright Office) in
substantially all tangible and intangible personal property Collateral of the
Borrower and each Guarantor, in each case, as, and

 

--------------------------------------------------------------------------------


 

with the priority, required by the Collateral Documents, in each case subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents; provided that any such security interests in Collateral
shall be subject to the terms of the Intercreditor Agreement.

 

The foregoing definition shall not require (i) Holdings, the Borrower or any of
their respective Subsidiaries to enter into any Collateral Documents (or any
foreign equivalent thereof), or any other pledge or collateral documents,
governed or purported to be governed by foreign Law (other than with respect to
Collateral in the Borrowing Base located in Canada, as to which the Laws of
Canada shall govern), (ii) the creation or perfection of pledges of or security
interests in, or the obtaining of title insurance, surveys, abstracts or
appraisals with respect to, particular assets if and for so long as, in the
reasonable judgment of both the Collateral Agent and the Borrower, the cost,
difficulty, burden or consequences of creating or perfecting such pledges or
security interests in such assets or obtaining title insurance, surveys,
abstracts or appraisals in respect to such assets shall be excessive in relation
to the benefit to the Lenders to be afforded thereby or (iii) with respect to
any Loan Party, the Guarantee of any Obligation that constitutes an Excluded
Swap Obligation with respect to such Loan Party.

 

Subject to the immediately preceding paragraph, the Collateral Agent may grant
extensions of time for the creation or perfection of security interests in or
the obtaining of title insurance and surveys with respect to particular assets
(including extensions beyond (x) the Effective Date or, if later, the date
required by the proviso at the end of Section 4.1(a) or Section 8.13 for the
creation or perfection of security interests in the assets of the Loan Parties
on such date, or (y) the closing date of any Acquisition permitted by this
Agreement or, if later, the date required by Section 8.11 or Section 8.13 for
the creation or perfection of security interests in the assets acquired in such
Acquisition on such date) where it reasonably determines, in consultation with
the Borrower, that creation or perfection cannot reasonably be accomplished
without undue effort, difficulty, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, the Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Agents and the
Lenders pursuant to Section 4.1(a)(iv), Section 8.11, Section 8.12 or
Section 8.13, the Guaranty, each Lien Acknowledgment Agreement, the
Intercreditor Agreement and each of the other agreements, instruments or
documents executed and delivered by one or more Loan Parties that creates or
purports to create a Lien or Guarantee in favor of the Collateral Agent for the
benefit of the Secured Parties to secure or Guarantee the Obligations.

 

“Commitment” means a Revolving Credit Commitment, an Extended Revolving Credit
Commitment of a given Extension Series, a New Revolving Credit Commitment or, an
Other Commitment or a FILO Commitment, as the context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

--------------------------------------------------------------------------------


 

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit O and which certificate shall in any event be a certificate of the chief
financial officer (a) certifying as to whether, to such chief financial
officer’s knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to this Agreement, an Event of Default has occurred and is continuing
and, if applicable, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (b) setting forth a reasonably
detailed calculation of the Fixed Charge Coverage Ratio for the most recently
completed Test Period, and (c) setting forth reasonably detailed calculations,
in the case of financial statements delivered under Section 7.1, beginning with
the financial statements for the Fiscal Year of the Borrower ending on or around
March 31, 2012, of the Net Cash Proceeds received during the applicable period
by or on behalf of the Borrower or any of the Restricted Subsidiaries in respect
of any Disposition subject to prepayment pursuant to Section 2.9.

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and any other Person in accordance with GAAP, and shall not
include any Unrestricted Subsidiary, but the interest of such Person in an
Unrestricted Subsidiary shall be accounted for as an Investment.  Unless the
context otherwise requires “Consolidated” refers to the consolidated of accounts
of the Borrower and the Restricted Subsidiaries in accordance with GAAP. 
“Consolidation” has a correlative meaning.

 

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of key money and other intangible assets and
deferred financing fees and amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, of such Person and the Restricted Subsidiaries for such period on a
Consolidated basis and otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

 

(1)           increased, in each case to the extent deducted (and not added
back) or, in the case of clause (l) not already included, in Consolidated Net
Income, and in each case, without duplication, by:

 

(a)           provision for taxes based on income or profits or capital,
including state, franchise, excise and similar taxes and foreign withholding
taxes of such Person paid or accrued, including any penalties and interest
relating to any tax examinations; plus

 

(b)           Fixed Charges (of the type described in clauses (a) and
(c) (without giving effect to clause (ii) of the parenthetical in such clause
(c)) of the definition thereof) of such Person for such period (including
(i) net losses on Swap Contracts or other derivative instruments entered into
for the purpose of hedging interest rate risk and (ii) expenses of surety bonds
in connection with financing activities, in each case, to the extent included in
Fixed Charges), together with items excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (a) through (c) thereof;
plus

 

--------------------------------------------------------------------------------


 

(c)           Consolidated Depreciation and Amortization Expense of such Person
for such period; plus

 

(d)           extraordinary, non-recurring, unusual and exceptional losses,
charges and expenses; plus

 

(e)           losses, charges and expenses relating to the Transaction; business
optimization (including consolidation initiatives), relocation or integration;
consolidation or closing of stores, distribution centers or other facilities or
exiting lines of business; acquisitions after the Effective Date; initiatives
aimed at profitability improvement; strategic initiatives; personnel relocation,
restructuring, redundancy, severance, termination, settlement or judgment;
one-time compensation charges; and the amount of any signing, retention and
completion bonuses; plus

 

(f)            losses, charges and expenses attributable to Disposed or
discontinued operations and losses, charges and expenses related to the disposal
of Disposed, abandoned or discontinued operations; plus

 

(g)           losses, charges and expenses attributable to asset Dispositions or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business, as determined in good faith by a Responsible
Officer or the Board of Directors of the Borrower; plus

 

(h)           losses, charges and expenses attributable to the early
extinguishment or conversion of Indebtedness, Swap Contracts or other derivative
instruments (including deferred financing expenses written off and premiums
paid); plus

 

(i)            the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly-Owned Subsidiary; plus

 

(j)            the amount of management, monitoring, consulting and advisory
fees (including termination fees) and related indemnities, charges and expenses
paid or accrued to or on behalf of any direct or indirect parent of the Borrower
or any of the Permitted Holders, in each case to the extent permitted under
Section 9.8; plus

 

(k)           losses, charges and expenses related to internal software
development that are expensed but could have been capitalized under alternative
accounting policies in accordance with GAAP; plus

 

(l)            the amount of net cost savings and synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken or
expected to be taken prior to or during such period (which cost savings or
synergies shall be subject only to certification by management of the Borrower
and shall be calculated on a Pro Forma Basis as though such cost savings or
synergies had been realized on the first day of such period), net of

 

--------------------------------------------------------------------------------


 

the amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings or synergies are reasonably identifiable and
factually supportable, and (B) such actions have been taken or are to be taken
within twelve (12) months after the date of determination to take such action;
and provided, further that the aggregate amount added back to pursuant to this
clause (l) in any four-quarter period shall not exceed the greater of
(i) $25,000,000 and (ii) 15% of Consolidated EBITDA for such period (calculated
after giving effect to all adjustments pursuant to this definition, including
this clause (l)); plus

 

(m)          losses, charges and expenses related to the pre-opening and opening
of Stores, distribution centers or other facilities; provided that the aggregate
amount added back to Consolidated EBITDA pursuant to this clause (m) in any
four-quarter period shall not exceed $12,500,000 for such period; plus

 

(n)           losses, charges and expenses related to payments made to option
holders of the Borrower or any of its direct or indirect parents in connection
with, or as a result of, any distribution being made to equityholders of such
Person or any of its direct or indirect parents, which payments are being made
to compensate such option holders as though they were equityholders at the time
of, and entitled to share in, such distribution, in each case to the extent
permitted under the Senior Notes Indenture; plus

 

(o)           with respect to any Joint Venture that is not a Restricted
Subsidiary, an amount equal to the proportion of those items described in
clauses (a), (b) and (c) above relating to such Joint Venture corresponding to
the Borrower’s and the Restricted Subsidiaries’ proportionate share of such
Joint Venture’s Consolidated Net Income (determined as if such Joint Venture
were a Restricted Subsidiary); plus

 

(p)           cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not included in Consolidated EBITDA or Consolidated Net
Income in any period to the extent non-cash gains relating to such cash receipts
or netting arrangement were deducted in the calculation of Consolidated EBITDA
pursuant to clause (2) below for any prior period and not added back; plus

 

(q)           any other non-cash losses, charges and expenses, including any
write offs or write downs, reducing Consolidated Net Income for such period,
excluding any such loss, charge or expense that represents an accrual or reserve
for a cash expenditure for a future period; and

 

(2)           decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that were deducted (and not added back) in the
calculation of Consolidated EBITDA for any prior period.

 

“Consolidated Indebtedness” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting of Indebtedness of the types described in
clauses (a) and (f) of the definition of “Indebtedness”; provided that
Consolidated Indebtedness shall not include (a) any letter of

 

--------------------------------------------------------------------------------


 

credit, except to the extent of unreimbursed obligations in respect of drawn
letters of credit (provided that any unreimbursed amount under commercial
letters of credit shall not be counted as Consolidated Indebtedness until three
Business Days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement shall be
counted)) and (b) obligations under Swap Contracts.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(a)           Consolidated interest expense of such Person and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including amortization of
original issue discount, the interest component of Capitalized Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Swap Contracts and excluding additional interest in respect of the Senior Notes,
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses and expensing of any bridge, commitment or other financing fees);
plus

 

(b)           Consolidated capitalized interest of such Person and the
Restricted Subsidiaries for such period, whether paid or accrued; plus

 

(c)           any amounts paid or payable pursuant to Section 9.6(g)(vii); minus

 

(d)           interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a Consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication:

 

(a)           the cumulative effect of a change in accounting principles shall
be excluded;

 

(b)           the net after-tax effect of extraordinary, non-recurring, unusual
and exceptional gains, losses, charges and expenses shall be excluded;

 

(c)           the net after-tax effect of any losses, charges and expenses
related to the Transaction; business optimization (including consolidation
initiatives), relocation or integration; consolidation or closing of Stores,
distribution centers or other facilities or exiting lines of business;
acquisitions after the Effective Date; initiatives aimed at profitability
improvement; strategic initiatives; personnel relocation, restructuring,
redundancy, severance, termination, settlement or judgment; one-time
compensation charges; and the amount of any signing, retention and completion
bonuses; shall in each case be excluded;

 

--------------------------------------------------------------------------------


 

(d)           the net after-tax effect of gains, losses, charges and expenses
attributable to disposed or discontinued operations and any net after-tax gains,
losses, charges and expenses related to the disposal of disposed, abandoned or
discontinued operations shall be excluded;

 

(e)           the net after-tax effect of gains, losses, charges and expenses
attributable to asset Dispositions or the sale or other Disposition of any
Equity Interests of any Person other than in the ordinary course of business, as
determined in good faith by a Responsible Officer or the Board of Directors of
the Borrower, shall be excluded;

 

(f)            the net after-tax effect of gains, losses, charges and expenses
attributable to the early extinguishment or conversion of Indebtedness, Swap
Contracts or other derivative instruments (including deferred financing expenses
written off and premiums paid) shall be excluded;

 

(g)           the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that (i) are actually paid to the referent
Person or a Restricted Subsidiary thereof in respect of such period in cash, or
(ii) as reasonably determined in good faith by a Responsible Officer or the
Board of Directors of the Borrower could have been so paid to the referent
Person or a Restricted Subsidiary thereof in respect of such period;

 

(h)           [reserved];

 

(i)            the effects of adjustments (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries) in any
line item in such Person’s Consolidated financial statements pursuant to GAAP
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in connection with the Transaction, any
acquisition or any joint venture investments or the amortization or write off of
any amounts thereof, net of taxes, shall be excluded;

 

(j)            impairment charges, asset write offs and write downs, including
impairment charges, asset write offs and write downs related to goodwill,
intangible assets, long-lived assets, investments in debt and equity securities
or as a result of a change in law or regulation, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP shall be excluded;

 

(k)           (i) non-cash compensation charges and expenses, including any such
charges and expenses arising from grants of stock appreciation or similar
rights, phantom equity, stock options, restricted stock or other rights or
equity incentive programs and (ii) non-cash deemed finance charges in respect of
any pension liabilities or other provisions shall be excluded;

 

(l)            (i) charges and expenses pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement, any stock subscription or shareholder agreement or any distributor
equity plan or agreement and (ii)

 

--------------------------------------------------------------------------------


 

charges, expenses, accruals and reserves in connection with the rollover,
acceleration or payout of Equity Interests held by management of the Borrower or
any of the Restricted Subsidiaries, in the case of each of (i) and (ii), to the
extent that (in the case of any cash charges and expenses) such charges,
expenses, accruals and reserves are funded with cash proceeds contributed to the
capital of the Borrower or any direct or indirect parent of the Borrower or Net
Cash Proceeds of an issuance of Equity Interests (other than Disqualified Equity
Interests and except to the extent that such proceeds do not increase the amount
available under clause (c) of the definition of Available Amount) of the
Borrower or any direct or indirect parent of the Borrower shall be excluded;

 

(m)          charges, expenses and fees incurred, or any amortization thereof,
in connection with any Equity Offering, acquisition, Investment,
recapitalization, asset Disposition, incurrence or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any non-recurring charges and expenses
(including non-recurring merger expenses) incurred as a result of any such
transaction shall be excluded;

 

(n)           accruals and reserves that are established or adjusted, in each
case within 12 months of the subject transaction, as a result of the Transaction
or any acquisition, Investment, asset Disposition, write down or write off
(including the related tax benefit) in accordance with GAAP (including any
adjustment of estimated payouts on earn-outs) or charges as a result of the
adoption or modification of accounting policies shall be excluded;

 

(o)           to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a good faith determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that (i) such coverage is not denied by the applicable
carrier or indemnifying party in writing within 180 days and (ii) such amount is
in fact reimbursed within 365 days of the date of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so reimbursed within 365 days), losses, charges, expenses, accruals
and reserves with respect to liability or casualty events or business
interruption shall be excluded;

 

(p)           losses, charges and expenses that are covered by indemnification
or other reimbursement provisions in connection with any acquisition, Investment
or asset Disposition, to the extent actually reimbursed, or, so long as the
Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded;

 

(q)           (i) non-cash or unrealized gains or losses in respect of
obligations under Swap Contracts or any ineffectiveness recognized in earnings
related to qualifying hedge transactions or the fair value of changes therein
recognized in earnings for derivatives that do not qualify as hedge
transactions, in each case, in respect of obligations under Swap Contracts, and
(ii) gains or losses resulting from currency translation gains or losses related
to currency remeasurements of Indebtedness (including gains or losses resulting
from (A) Swap Contracts

 

--------------------------------------------------------------------------------


 

for currency exchange risk and (B) intercompany Indebtedness) and all other
foreign currency translation gains or losses to the extent such gains or losses
are non-cash items shall be excluded; and

 

(r)            deferred tax expenses associated with tax deductions or net
operating losses arising as a result of the Transaction, or the release of any
valuation allowance related to such item, shall be excluded.

 

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries
reflected on the Borrower’s Consolidated balance sheet that is secured by a Lien
less the amount of cash and Cash Equivalents in excess of any Restricted Cash
that would be stated on the Borrower’s Consolidated balance sheet as of such
date of determination, in an aggregate amount not to exceed $50,000,000.

 

“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries
reflected on the Borrower’s Consolidated balance sheet less the amount of cash
and Cash Equivalents in excess of any Restricted Cash that would be stated on
the Borrower’s Consolidated balance sheet as of such date of determination, in
an aggregate amount not to exceed $50,000,000.

 

“Constituent Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  For the
avoidance of doubt, none of the Arrangers, the Agents or their respective
lending affiliates or any entity acting as an Issuer hereunder shall be deemed
to be an Affiliate of Holdings, the Borrower or any of their respective
Subsidiaries.

 

“Cost” means the cost of purchases of Inventory determined according to the
accounting policies used in the preparation of the Borrower’s financial
statements.

 

“Co-Syndication Agent” means each of Citizens Bank, N.A. and UBS Securities LLC,
as a co- syndication agent under this Agreement.

 

--------------------------------------------------------------------------------


 

“Covenant Trigger Event” means that Excess Availability shall have been less
than the greater of (i) $20,000,000 and (ii) 12.5% of the Maximum Credit
(without giving effect to the FILO Reserve). For purposes hereof, the occurrence
of a Covenant Trigger Event shall be deemed to be continuing until Excess
Availability is equal to or greater than the greater of (i) $20,000,000 and
(ii) 12.5% of the Maximum Credit (without giving effect to the FILO Reserve), in
either case, for thirty (30) consecutive days, in which case a Covenant Trigger
Event shall no longer be deemed to be continuing for purposes of this Agreement.

 

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt under this Agreement and the other Loan Documents,
(b) Permitted Junior Secured Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt or (d) Indebtedness under this Agreement and the other Loan
Documents incurred pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, (1) existing Revolving Loans or FILO Loan,
(2) existing Loans under Extended Revolving Credit Commitments of any given
Extension Series, (3) existing Loans under New Revolving Credit Commitments of
any given Extension Series, (4) existing Other Loans or (5) or (in the case of
Other Commitments obtained pursuant to a Refinancing Amendment), Revolving
Credit Commitments hereunder (including, in each case, any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness
(including, if such Indebtedness includes any Other Commitments, the unused
portion of such Other Commitments) is in an original aggregate principal amount
(or accreted value, if applicable) not greater than the aggregate principal
amount of the Refinanced Debt (and, in the case of Refinanced Debt consisting,
in whole or in part, of unused Revolving Credit Commitments or Other
Commitments, the amount thereof) except by an amount equal to unpaid accrued or
capitalized interest thereon, any make-whole payments and premium (including
tender premium) thereon, any swap breakage costs and other termination costs
related to Swap Contracts and other customary fees and expenses (including
upfront fees and OID) in connection with such exchange, modification,
refinancing, refunding, renewal, replacement or extension, (ii) such
Indebtedness has a maturity not earlier than, and a Weighted Average Life to
Maturity equal to or greater than, the Refinanced Debt, (iii) the terms and
conditions of such Indebtedness (except (A) as otherwise provided in clause
(ii) above, (B) with respect to pricing (including interest rate, fees, funding
discounts and other pricing terms), prepayment or other premiums, optional
prepayment or redemption terms and subordination provided, however, that prior
to the Latest Maturity Date in effect on the date any Permitted Pari Passu
Secured Refinancing Debt constituting Credit Agreement Refinancing Indebtedness
is incurred, if (x) the applicable margins, interest rate floors or the unused
commitment fee rate with respect to such Permitted Pari Passu Secured
Refinancing Debt (other than with respect to any Refinanced Debt constituting
FILO Loan) which ranks pari passu basis in right of payment in any collateral
distribution waterfall with the Obligations (other than Obligations under the
FILO Facility) exceed any of the Applicable Margins, interest rate floors or
Applicable Unused Commitment Fee Rate, as the case may be, with respect to the
existing Revolving Credit Commitment Facility, the Applicable Margins, interest
rate floors and/or Applicable Unused Commitment Fee Rate, as applicable (other
than with respect to the FILO Facility), shall be increased to equal the
applicable margins, interest rate floors and the unused commitment fee rate with
respect to such Permitted Pari Passu Secured Refinancing Debt and (y) the
applicable margins or interest rate

 

--------------------------------------------------------------------------------


 

floors with respect to such Permitted Pari Passu Secured Refinancing Debt (with
respect to any Refinanced Debt constituting FILO Loan) which ranks pari passu
basis in right of payment in any collateral distribution waterfall with the
Obligations under the FILO Facility exceed any of the Applicable Margins or
interest rate floors, as the case may be, with respect to the existing FILO
Facility, the Applicable Margins and/or interest rate floors, as applicable,
with respect to the existing FILO Facility shall be increased to equal the
applicable margins and interest rate floors with respect to such Permitted Pari
Passu Secured Refinancing Debt and (C) for covenants or other provisions
applicable only to periods after the Latest Maturity Date determined at the time
of incurrence of such Indebtedness) are substantially identical to, or (taken as
a whole) are no more favorable to the lenders or holders providing such
Indebtedness, than those applicable to the Refinanced Debt being refinanced,
taken as a whole (provided that a certificate of a Responsible Officer delivered
to the Administrative Agent and the FILO Agent at least five (5) Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the material documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent or the
FILO Agent notifies the Borrower within such five (5) Business Day period that
it disagrees with such determination (including a reasonably detailed
description of the basis upon which it disagrees)), (iv) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid with 100% of
the Net Cash Proceeds of the applicable Credit Agreement Refinancing
Indebtedness, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained, and to the extent that such Credit Agreement
Refinancing Indebtedness consists, in whole or in part, of Revolving Credit
Commitments or Other Commitments (or Revolving Loans, FILO Loan or Other Loans
incurred pursuant to any Revolving Credit Commitments or Other Commitments),
such Revolving Credit Commitments or Other Commitments, as applicable, to the
extent being refinanced by the applicable Credit Agreement Refinancing
Indebtedness shall be terminated to the extent of the Refinanced Debt, and all
accrued fees in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained, and (v) to
the extent any Credit Agreement Refinancing Indebtedness is secured by the
Collateral on a pari passu basis with the Facility, unless such Credit Agreement
Refinancing Indebtedness is in the form of Loans that are supported by the
Borrowing Base or FILO Borrowing Base and subject to the Loan Documents,
corresponding Availability Reserves will be established against the Borrowing
Base in an amount equal to the greater of (i) the principal amount of such
Credit Agreement Refinancing Indebtedness, or (ii) the lesser of (x) total
commitments under such Credit Agreement Refinancing Indebtedness and (y) the
maximum principal amount permitted to be borrowed thereunder pursuant to the
borrowing base provisions contained therein.

 

“Credit Card Advance Rate” means 90%.

 

“Credit Card Agreements” means all agreements now or hereafter entered into by
the Borrower or any Guarantor for the benefit of the Borrower or a Subsidiary
Guarantor, in each case with any Credit Card Issuer or any Credit Card
Processor, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, but not
limited to, the agreements set forth on Schedule 1.1B hereto.

 

--------------------------------------------------------------------------------


 

“Credit Card Issuer” means any Person (other than the Borrower or a Guarantor)
who issues or whose members issue credit or debit cards, including MasterCard or
VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche, other non-bank
credit or debit cards, including credit or debit cards issued by or through
American Express Travel Related Services Company, Inc. or Novus Services, Inc.,
any issuer of credit or debit cards distributed to customers of third parties
pursuant to any refund or rebate program, and any issuer of credit or debit-type
cards issued by any Governmental Authority, including pursuant to any
“electronic benefit transaction”, food stamp or similar program.

 

“Credit Card Notification” means, collectively, the notices to Credit Card
Issuers or Credit Card Processors who are parties to Credit Card Agreements in
substantially the form of Exhibit Q or such other form as is reasonably
satisfactory to the Administrative Agent.

 

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
the Borrower’s or any Guarantor’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

 

“Credit Card Receivables” means, collectively, (a) all present and future rights
of the Borrower or any Guarantor to payment from any Credit Card Issuer, Credit
Card Processor or other third party arising from sales of goods or rendition of
services to customers who have purchased such goods or services using a credit
or debit card and (b) all present and future rights of the Borrower or any
Guarantor to payment from any Credit Card Issuer, Credit Card Processor or other
third party in connection with the sale or transfer of Accounts arising pursuant
to the sale of goods or rendition of services to customers who have purchased
such goods or services using a credit card or a debit card, including, but not
limited to, all amounts at any time due or to become due from any Credit Card
Issuer or Credit Card Processor under the Credit Card Agreements or otherwise,
in each case above calculated net of prevailing interchange charges.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.

 

“Cure Amount” has the meaning specified in Section 10.4(b).

 

“Cure Expiration Date” has the meaning specified in Section 10.4(a).

 

“Current Asset Collateral” means all the “ABL Priority Collateral” as defined in
the Intercreditor Agreement.

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Borrower to the extent entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price for
any Inventory and (b) outstanding merchandise credits of the Borrower to the
extent entitling the holder thereof to use all or a portion of such merchandise
credit to pay all or a portion of the purchase price for any Inventory, in each
case, net of any dormancy reserves maintained by the Borrower on its books and
records in the ordinary course of business.

 

--------------------------------------------------------------------------------


 

“Customs Broker Agreement” means (i) an agreement in substantially the form
attached hereto as Exhibit P, or (ii) any agreement in such other form as may be
reasonably satisfactory to the Administrative Agent among a Loan Party, a
customs broker, freight forwarder or other carrier, and the Collateral Agent, in
which the customs broker, freight forwarder or other carrier acknowledges that
it has control over and holds the documents evidencing ownership of, or other
shipping documents relating to, the subject Inventory or other property
constituting Collateral for the benefit of the Collateral Agent, and agrees,
upon written notice from the Collateral Agent (which notice shall be delivered
only upon the occurrence and during the continuance of an Event of Default and
shall be withdrawn in writing by the Collateral Agent at such time as no Event
of Default has occurred and is continuing), to hold and dispose of the subject
Inventory and other property solely as directed by the Collateral Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would
constitute an Event of Default.

 

“Default Rate” means an interest rate equal to the Base Rate, plus 2.0% per
annum; provided that with respect to the outstanding principal amount of any
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan (giving
effect to Section 2.11, if applicable) plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Loans,
within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations (provided that any Lender that has
failed to give such timely confirmation shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of

 

--------------------------------------------------------------------------------


 

a Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Deposit Account” means any checking or other demand deposit account maintained
by the Loan Parties, including any “deposit accounts” under Article 9 of the
UCC.  All funds in such Deposit Accounts shall be presumed to be Collateral and
proceeds of Collateral and the Collateral Agent and the Lenders shall have no
duty to inquire as to the source of the amounts on deposit in the Deposit
Accounts, subject to the Security Agreement and the Intercreditor Agreement.

 

“Deposit Account Control Agreement” means, with respect to any Deposit Account,
an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Collateral Agent, the financial institution or
other Person at which such account is maintained and the Loan Party maintaining
such account, effective to grant “control” (as defined under the applicable UCC)
over such account to the Collateral Agent.

 

“Designated Non-Cash Consideration” means the Fair Market Value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a Disposition pursuant to
Section 9.5(j) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer, setting forth the basis of such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.

 

“Designated Sale-Leaseback Property” means Material Real Property, other than
distribution centers, that the Borrower or a Restricted Subsidiary intends to
Dispose of in a Permitted Sale-Leaseback Transaction, to the extent that (x) the
Borrower designates such Material Real Property, in writing to the
Administrative Agent, on or our prior to the first anniversary of the Effective
Date, as “Designated Sale-Leaseback Property” and (y) the Loan Parties Dispose
of such Material Real Property in a transaction permitted hereunder prior to the
expiration of the 90-day period (or such longer period as the Collateral Agent
may agree in its reasonable discretion) following the earlier of (1) the first
anniversary of the Effective Date and (2) delivery by the Borrower to the
Administrative Agent of the designation notice referred to in the foregoing
clause (x).

 

“Discharge of Obligations” means the time at which all the Secured Obligations
(other than (i) contingent indemnification and reimbursement obligations as to
which no claim has been asserted by the Person entitled thereto,
(ii) Obligations under Secured Hedge Agreements, and (iii) Cash Management
Obligations) have been paid in full in cash, all Letters of Credit have expired
or been terminated (other than Letters of Credit for which other arrangements
reasonably satisfactory to the Administrative Agent and each applicable Issuer
have been made) and all Commitments have been terminated.

 

--------------------------------------------------------------------------------


 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale or issuance of Equity
Interests in a Subsidiary) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.  “Dispose”
shall have a meaning correlative to the foregoing.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is redeemable or exchangeable), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
to the extent that (i) such Equity Interest provides that such Equity Interest
shall not be required to be repurchased or redeemed until the Latest Maturity
Date has occurred, determined as of the time of issuance of such Equity
Interest, or (ii) such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver hereunder)) or (b) is redeemable at
the option of

 

the holder thereof (other than (i) solely for Qualified Equity Interests,
(ii) as a result of a change of control or asset sale to the extent that such
Equity Interest provides that such Equity Interest shall not be required to be
repurchased or redeemed until the Latest Maturity Date has occurred, determined
as of the time of issuance of such Equity Interest, or (iii) such repurchase or
redemption is otherwise permitted by this Agreement (including as a result of a
waiver hereunder)), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date of the Loans determined as of the time of
issuance of such Equity Interest; provided that if such Equity Interests are
issued pursuant to any equity or incentive compensation or benefit plan or
arrangement of Holdings, the Borrower or any of its Subsidiaries, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by Holdings, the Borrower or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

 

“Disqualified Lenders” means (i) any person identified by the Company in writing
that is or becomes a competitor of the Company and/or any its Subsidiaries,
(ii) any Person that is identified in writing to the Administrative Agent prior
to the Amendment No. 4 Effective Date and (iii) an Affiliate of any Person
described in clauses (i) or (ii) above that is either (x) reasonably
identifiable on the basis of such Affiliate’s name or (y) identified in writing
by the Company from time to time, other than, in either case, any Bona Fide Debt
Fund Affiliate (except to the extent expressly identified pursuant to clause
(ii) above); provided that no written notice delivered pursuant to the foregoing
clauses (i) or (iii) shall apply retroactively to cause any Person that has
previously acquired an assignment or participation interest in the Facility to
become a Disqualified Lender.

 

“Document” has the meaning set forth in Article 9 of the UCC.

 

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or a Guarantor in the ordinary course of its business.

 

--------------------------------------------------------------------------------


 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning specified in Section 4.1.means January 13,
2012.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.2(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.2(b)(iii)).

 

“Eligible Credit Card Receivables” means, as to the Borrower and each Subsidiary
Guarantor, Credit Card Receivables of such Person which satisfy the criteria set
forth below:

 

(a)                                 such Credit Card Receivables arise from the
actual and bona fide sale and delivery of goods or rendition of services by such
Person in the ordinary course of the business of such Person;

 

(b)                                 such Credit Card Receivables are not unpaid
more than five (5) Business Days after the date of the sale of Inventory giving
rise to such Credit Card Receivables;

 

(c)                                  the Credit Card Issuer or Credit Card
Processor obligated in respect of such Credit Card Receivables has not failed to
remit any monthly payment in respect of such Credit Card Receivable;

 

(d)                                 the Credit Card Issuer or Credit Card
Processor with respect to such Credit Card Receivables has not asserted a
counterclaim, defense or dispute against such Credit Card Receivables (other
than customary set-offs to fees and chargebacks consistent with the practices of
such Credit Card Issuer or Credit Card Processor with such Person from time to
time), but the portion of the Credit Card Receivables owing by such Credit Card
Issuer or Credit Card Processor in excess of the amount owing by such Person to
such Credit Card Issuer or Credit Card Processor pursuant to such fees and
chargebacks shall be deemed Eligible Credit Card Receivables;

 

--------------------------------------------------------------------------------


 

(e)                                  the Credit Card Issuer or Credit Card
Processor with respect to such Credit Card Receivables has not set off against
amounts otherwise payable by such Credit Card Issuer or Credit Card Processor to
such Person for the purpose of establishing a reserve or collateral for
obligations of such Person to such Credit Card Issuer or Credit Card Processor
(other than customary set-offs and chargebacks consistent with the practices of
such Credit Card Issuer or Credit Card Processor from time to time) but the
portion of the Credit Card Receivables owing by such Credit Card Issuer or
Credit Card Processor in excess of the set-off amounts shall be deemed Eligible
Credit Card Receivables;

 

(f)                                   such Credit Card Receivables (x) are owned
by the Borrower or a Subsidiary Guarantor and such Person has good title to such
Credit Card Receivables, (y) are subject to the first priority, valid and
perfected security interest of the Collateral Agent (subject as to priority only
to Liens permitted under Section 9.1 having priority by operation of applicable
Law over the Liens of the Collateral Agent), for and on behalf of itself and
Lenders, as to such Credit Card Receivables of such Person and (z) are not
subject to any other Lien (other than Liens permitted under Section 9.1 (subject
to the terms of the Intercreditor Agreement)) (the foregoing clause (y) not
being intended to limit the ability of the Administrative Agent to change,
establish or eliminate any Reserves in its Permitted Discretion on account of
any such permitted Liens);

 

(g)                                  the Credit Card Issuer or Credit Card
Processor with respect to such Credit Card Receivables is not subject to an
event of the type described in Section 10.1(f);

 

(h)                                 no event of default has occurred and is
continuing under the Credit Card Agreement of such Person with the Credit Card
Issuer or Credit Card Processor who has issued the credit card or debit card or
handles payments under the credit card or debit card used in the sale which gave
rise to such Credit Card Receivables which event of default gives such Credit
Card Issuer or Credit Card Processor the right to cease or suspend payments to
such Person unless, and for so long as, such Credit Card Issuer or Credit Card
Processor has waived such event of default;

 

(i)                                     the customer using the credit card or
debit card giving rise to such Credit Card Receivable shall not have returned
the merchandise purchased giving rise to such Credit Card Receivable; provided
that only the portion of such Credit Card Receivable attributable to the
merchandise returned shall not be eligible pursuant to this clause (i);

 

(j)                                    to the extent required by
Section 8.12(b), Credit Card Notifications have been delivered to the
Administrative Agent with respect to the Credit Card Receivables;

 

(k)                                 the Credit Card Processor is organized and
has its principal offices or assets within the United States or Canada or is
otherwise acceptable to the Administrative Agent in its Permitted Discretion;
provided that, with respect to Canada, all necessary or advisable actions, as
reasonably determined by the Administrative Agent, have been taken to perfect
the security interest of the Collateral Agent in such Credit Card Receivables
under the Laws of Canada;

 

--------------------------------------------------------------------------------


 

(l)                                     such Credit Card Receivables are not
evidenced by chattel paper or an instrument of any kind, and have not been
reduced to judgment; and

 

(m)                             in the case of a Credit Card Receivable due from
a Credit Card Processor, the Administrative Agent has not notified the Borrower
that the Administrative Agent has determined in its Permitted Discretion that
such Credit Card Receivable is unlikely to be collected.

 

Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this definition will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by (i) any Guarantor, for the benefit of Borrower, (ii) any Guarantor for
the benefit or any other Guarantor, or (iii) by the Borrower for the benefit of
any Guarantor.  Any Credit Card Receivables which are not Eligible Credit Card
Receivables shall nevertheless be part of the Collateral to the extent required
by the Collateral Documents.

 

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory of the Borrower or a
Subsidiary Guarantor which meets the following criteria:

 

(a)                                 such Inventory has been shipped from any
foreign location to a United States or Canadian location for receipt by the
Borrower or a Subsidiary Guarantor within sixty (60) days of the date of
determination and has not yet been received by the Borrower or a Subsidiary
Guarantor; provided that, with respect to Canada, all necessary or advisable
actions, as reasonably determined by the Administrative Agent, have been taken
to perfect the security interest of the Collateral Agent in such Inventory under
the Laws of Canada;

 

(b)                                 the purchase order for such Inventory is in
the name of the Borrower or a Subsidiary Guarantor and title has passed to the
Borrower or a Subsidiary Guarantor;

 

(c)                                  either (i) such Inventory is subject to a
negotiable document of title, in form reasonably satisfactory to the
Administrative Agent, which shall, except as otherwise agreed by the
Administrative Agent in its Permitted Discretion, have been endorsed to the
Administrative Agent or an agent acting on its behalf or (ii) such Inventory is
evidenced by a non-negotiable document of title in form reasonably acceptable to
the Administrative Agent, or other shipping document reasonably acceptable to
the Administrative Agent, which names the Borrower or a Subsidiary Guarantor as
consignee;

 

(d)                                 during the continuation of any In-Transit
Trigger Period, (i) each relevant freight carrier, freight forwarder, customs
broker, shipping company or other Person in possession of such Inventory and/or
the documents relating to such Inventory, in each case, as reasonably requested
by Administrative Agent, shall have entered into a Customs Broker Agreement and
(ii) as reasonably requested by the Administrative Agent, the documents relating

 

--------------------------------------------------------------------------------


 

to such Inventory shall be in the possession of the Administrative Agent or an
agent (or sub-agent) acting on its behalf;

 

(e)                                  such Inventory is insured in accordance
with the provisions of this Agreement and the other Loan Documents, including,
if applicable, marine cargo insurance;

 

(f)                                   such Inventory is subject to a first
priority perfected security interest in such Inventory in favor of the
Collateral Agent (except, as to priority, for any possessory lien upon such
goods and any documentation relating to such goods in the possession of a
freight carrier or shipping company securing only the freight charges for the
transportation of such goods to the Borrower or Subsidiary Guarantor or any
Liens permitted under Section 9.1 having priority by operation of applicable
Law); and

 

(g)                                  such Inventory is not excluded from the
definition of Eligible Inventory (except solely pursuant to clauses (f), (i),
(m), (n), (u) and (v) thereof); provided that the Administrative Agent may, in
its Permitted Discretion and upon notice to the Borrower, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
that the Administrative Agent determines in its Permitted Discretion and upon
notice to the Borrower that such Inventory is subject to any Person’s right or
claim which is (or is capable of being) senior to, or pari passu with, the Lien
of the Collateral Agent (such as, without limitation, a right of reclamation or
stoppage in transit), as applicable, or may otherwise adversely impact the
ability of the Collateral Agent to realize upon such Inventory in accordance
with the Loan Documents.

 

Notwithstanding anything to the contrary herein, Eligible In-Transit Inventory
shall not include Inventory accounted for as “in transit” by the Borrower or any
Subsidiary Guarantor by virtue of such Inventory’s being in transit between the
Loan Parties’ locations or in storage trailers at the Loan Parties’ locations;
rather such Inventory shall be treated as “Eligible Inventory” if it satisfies
the conditions therefor.

 

“Eligible Inventory” means, as to the Borrower and each Subsidiary
Guarantor, Inventory consisting of finished goods merchantable and readily
saleable to the public in the ordinary course of the business of such Person but
shall not include:

 

(a)                                 unfinished goods or work-in-process;

 

(b)                                 raw materials;

 

(c)                                  spare parts for equipment;

 

(d)                                 promotional, marketing, packaging and
shipping materials;

 

(e)                                  supplies used or consumed in such Person’s
business;

 

(f)                                   Inventory (other than In-Transit
Inventory) located at (x) premises owned and operated by a Person other than,
and not leased by, the Borrower or any Subsidiary Guarantor, or (y) at a
warehouse leased by the Borrower or any Subsidiary Guarantor, if the
Administrative Agent shall not have received a Collateral Access Agreement from
the owner and

 

--------------------------------------------------------------------------------


 

operator or warehouse lessor or other bailee with respect to such location, duly
authorized, executed and delivered by such owner and operator or warehouse
lessor (or the Administrative Agent shall determine to accept a collateral
access agreement that does not include all of the provisions specified in the
definition of Collateral Access Agreement), unless the Administrative Agent has,
at its option, established such Availability Reserves in respect of amounts at
any time due or to become due to the owner and operator or warehouse lessor
thereof as the Administrative Agent shall determine in its Permitted Discretion;

 

(g)                                  bill and hold goods;

 

(h)                                 obsolete, unmerchantable, damaged, defective
or unfit for sale Inventory;

 

(i)                                     which is not subject to the first
priority, valid and perfected security interest of the Collateral Agent
(subject, as to priority, only to Liens permitted under Section 9.1 having
priority by operation of Law);

 

(j)                                    returned or repossessed goods (other than
goods that are undamaged and able to be resold in the ordinary course of
business) or goods to be returned to the Borrower’s or Subsidiary Guarantor’s
suppliers;

 

(k)                                 Inventory purchased or sold on consignment;

 

(l)                                     Inventory acquired in an Acquisition
permitted under this Agreement, other than any such Inventory (i) which
otherwise meets the requirements of Eligible Inventory and (ii) as to which the
Administrative Agent has completed or received (A) an appraisal from appraisers
reasonably satisfactory to the Administrative Agent, and (B) such other due
diligence materials as the Administrative Agent may require in its Permitted
Discretion, including without limitation, field examinations, all of the results
of the foregoing to be satisfactory to the Administrative Agent in its Permitted
Discretion (provided that so long as the Administrative Agent has received
reasonable prior notice of such Acquisition and the Loan Parties reasonably
cooperate (and cause the Person being acquired to reasonably cooperate) with the
Administrative Agent, the Administrative Agent shall use reasonable best efforts
to complete such due diligence and a related appraisal and, if required, field
examinations on or prior to the closing date of such Acquisition);

 

(m)                             Inventory that is not solely owned by the
applicable Loan Party or the applicable Loan Party does not have good title
thereto;

 

(n)                                 Inventory that is not located in the United
States (excluding territories or possessions of the United States) or Canada;
provided that Inventory located in Canada shall not account for more than 10% of
Eligible Inventory at any time (or such greater percentage as the Administrative
Agent in its Permitted Discretion may establish in consultation with the
Borrower pursuant to its receipt of a recent appraisal thereof from an appraiser
and in form and detail reasonably acceptable to the Administrative Agent);
provided further that, with respect to Canada, all necessary or advisable
actions, as reasonably determined by the Administrative Agent, have been taken
to perfect the security interest of the Collateral Agent in such Inventory under
the Laws of Canada;

 

--------------------------------------------------------------------------------


 

(o)                                 Inventory consisting of meat, dairy, cheese,
seafood, produce, delicatessen, non-artificial floral products and bakery goods;

 

(p)                                 samples, labels, bags and other similar
non-merchandise categories;

 

(q)                                 Inventory that is not in material compliance
with all standards imposed by any Governmental Authority having regulatory
authority over such Inventory, its use or sale;

 

(r)                                    Inventory that is not subject to casualty
insurance in compliance with this Agreement;

 

(s)                                   Inventory that has been sold to a customer
of the Borrower or such Subsidiary Guarantor but not yet delivered or Inventory
to the extent the Borrower has accepted a deposit therefor that has not been
returned to or forfeited by the Person making such deposit pursuant to the terms
of the agreement between such Person and the Borrower or Subsidiary Guarantor,
as applicable, governing such deposit;

 

(t)                                    Inventory which contains or bears any
intellectual property rights licensed to the Borrower or a Subsidiary Guarantor
unless the Administrative Agent, acting in good faith, is satisfied that it may
sell or otherwise dispose of such Inventory in accordance with the Loan
Documents without (i) infringing the rights of such licensor in any material
respect, (ii) violating any material contract between the Borrower or a
Subsidiary Guarantor and such licensor or (iii) incurring any material liability
to such licensor under any licensing agreement between the Borrower or a
Subsidiary Guarantor and such licensor with respect to the payment of royalties
to such licensor in respect of such Inventory other than royalties incurred
pursuant to sale or other Disposition of such Inventory under any such licensing
agreement;

 

(u)                                 In-Transit Inventory; and

 

(v)                                 Except as otherwise agreed by the
Administrative Agent in its Permitted Discretion, Inventory that represents
goods that do not conform in all material respects to the representations and
warranties with respect to such Inventory contained in this Agreement or any of
the Collateral Documents to which the Borrower or any Subsidiary Guarantor is a
party.

 

Any Inventory which is not Eligible Inventory shall nevertheless be part of the
Collateral to the extent required by the Collateral Documents.

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than reports prepared for internal purposes
by or on behalf of any Loan Party or any of the Restricted Subsidiaries (a) in
the ordinary course of such Person’s business or (b) as required in connection
with a financing transaction or an acquisition or disposition of real estate) or
proceedings with respect to any Environmental Liability (hereinafter “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental

 

--------------------------------------------------------------------------------


 

Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
pursuant to any Environmental Law.

 

“Environmental Laws” means any and all applicable Laws relating to the
protection of the environment or, to the extent relating to exposure to
Hazardous Materials, human health.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of the Restricted
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any written contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed on any
Loan Party or any of the Restricted Subsidiaries with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law in
connection with the operation of the business or the real property of each Loan
Party and each of the Restricted Subsidiaries.

 

“Equity Contribution” means the contribution by the Sponsors of an aggregate
amount of cash as Qualified Equity Interests, directly or indirectly to
Holdings, which will in turn be contributed to the Borrower in the form of
common stock, which, together with any rollover equity, will constitute an
aggregate amount of not less than 40% of the debt and equity capitalization of
Holdings and its Subsidiaries on the Effective Date, after giving effect to the
Transaction; provided that (i) the aggregate amount of rollover equity does not
exceed 20% of such sum and (ii) for purposes of this definition, debt shall
exclude obligations under Secured Hedge Agreements, Swap Contracts or similar
arrangements.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Equity Offering” means any public or private sale after the Effective Date of
common stock of the Borrower or any direct or indirect parent of the Borrower,
as applicable (other than Disqualified Equity Interests), other than:

 

(a)                                 public offerings with respect to the
Borrower’s or such direct or indirect parent’s common stock registered on
Form S-8;

 

(b)                                 issuances to any Subsidiary of the Borrower;
and

 

--------------------------------------------------------------------------------


 

(c)                                  any such public or private sale that
constitutes an Excluded Contribution.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any of their respective ERISA Affiliates from a Multiemployer Plan, written
notification of any Loan Party or any of their respective ERISA Affiliates
concerning the imposition of Withdrawal Liability or written notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA; (d) the filing under Section 4041(c) of ERISA of a notice of
intent to terminate a Pension Plan, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the imposition of any liability under Title IV
of ERISA with respect to the termination of any Pension Plan or Multiemployer
Plan, other than for the payment of plan contributions or PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any of their
respective ERISA Affiliates, (f) the application for a minimum funding waiver
under Section 302(c) of ERISA with respect to a Pension Plan, (g) the imposition
of a lien under Section 303(k) of ERISA with respect to any Pension Plan or
(h) a determination that any Pension Plan is in “at risk” status (within the
meaning of Section 303 of ERISA).

 

“Escrow Agent” means Wilmington Trust, National Association.

 

“Escrow Agreement” means that certain escrow agreement, dated as of December 29,
2011, among the Borrower, and Wilmington Trust, National Association, as Trustee
and as Escrow Agent.

 

“Escrowed Funds” means (i) an amount equal to the gross proceeds of the offering
of the Senior Notes sold on the Effective Date, (ii) funds sufficient to pay
interest with respect to the Senior Notes up to, but not including, the latest
possible date on which the Borrower will redeem all of the Senior Notes pursuant
to the Senior Notes Indenture and (iii) any other property from time to time
held by the Escrow Agent.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

--------------------------------------------------------------------------------


 

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to LIBOR Rate calculated and
published by ICE Benchmark Administration, as published on LIBOR01 Page as of
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
if at any time the Eurocurrency Rate shall be less than zero the Eurocurrency
Rate shall instead be deemed to be zero.  If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Royal Bank of Canada and with a term equivalent
to such Interest Period would be offered by Royal Bank of Canada’s London Branch
(or other Royal Bank of Canada branch or Affiliate) to major banks in the London
or other offshore interbank market for such currency at their request as of
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.

 

“Event” has the meaning specified in the definition of “Closing Date Material
Adverse Effect”.

 

“Event of Default” has the meaning specified in Section 10.1.

 

“Excess Availability” means, at any time, (a) the Maximum Credit at such time
minus (b) the aggregate Revolving Credit Outstandings at such time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Amount” has the meaning specified in Section 8.12(a)(i).

 

“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Borrower) received by the Borrower after the Effective
Date from:

 

(a)                                 contributions to its common equity capital,
and

 

(b)                                 the sale (other than to a Subsidiary of the
Borrower or to any Subsidiary management equity plan or stock option plan or any
other management or employee benefit plan or agreement) of Equity Interests
(other than Disqualified Equity Interests) of the Borrower,

 

in each case other than any amount designated as a Cure Amount or any amount
(w) increasing the Available Amount pursuant to clause (c) of the definition
thereof, (x) increasing Restricted Payment capacity under clause (ii) of the
proviso of Section 9.6(f), (y) applied to prepay Indebtedness under Sections
9.11(iii) or 9.11(vi) or (z) applied to finance Capital Expenditures under
clause (viii) of the proviso to the definition thereof, and in each case
designated as Excluded Contributions pursuant to a certificate from a
Responsible Officer of the Borrower executed on or promptly after the date such
capital contributions are made or the date such Equity Interests are sold, as
the case may be.

 

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower or a Guarantor, (b)  any direct or indirect Domestic
Subsidiary of Holdings if substantially all of its assets consist of Equity
Interests or Indebtedness or Disqualified Equity Interests of one or more direct
or indirect Foreign Subsidiaries, (c) Immaterial Subsidiaries, (d) any direct or
indirect Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary of Holdings, (e) any Subsidiary that is prohibited or
restricted by applicable Law or Contractual Obligation existing on the Effective
Date or on the date any such Subsidiary is acquired or organized (so long as, in
the case of an acquisition of a Subsidiary, such prohibition did not arise as
part of such acquisition) from providing a Guaranty or if such Guaranty would
require governmental (including regulatory) consent, approval, license or
authorization, (f) any other Subsidiary with respect to which the Administrative
Agent and the Borrower reasonably agree that the cost, difficulty, burden or
consequences (including any adverse tax consequences) to the Borrower of
providing the Guaranty is excessive in relation to the benefit to the Lenders to
be obtained therefrom and (fg) each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with

 

respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

“Existing Revolver Tranche” has the meaning specified in Section 2.17(a).

 

“Extended Revolving Credit Commitments” has the meaning specified in
Section 2.17(a).

 

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.17(b).

 

“Extension” means any establishment of Extended Revolving Credit Commitments
pursuant to Section 2.17 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning specified in Section 2.17(d).

 

“Extension Election” has the meaning specified in Section 2.17(b).

 

“Extension Request” has the meaning specified in Section 2.17(a).

 

“Extension Series” has the meaning specified in Section 2.17(a).

 

--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction.

 

“Facility” means (i) the Revolving Credit Commitments and the provisions herein
related to the Revolving Loans, Swing Loans and Letters of Credit, Loans under
Extended Revolving Credit Commitments and Loans under New Revolving Credit
Commitments and (ii) the FILO Facility, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any successor provision that is substantively the equivalent thereof
and not materially more onerous to comply with (and, in each case, any
regulations promulgated thereunder or official interpretations thereof).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Fee Letter” means the amended and restated Fee Letter dated October 31, 2011,
among Holdings and the Arrangers.

 

“Field Examination” has the meaning specified in Section 7.4(d).

 

“FILO Agent” has the meaning specified in the introductory paragraph to this
Agreement.

 

“FILO Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                 the face amount of Eligible Credit Card
Receivables multiplied by 10%; plus

 

(b)                                 the Net Recovery Percentage of Eligible
Inventory, multiplied by 15% multiplied by the Cost of Eligible Inventory, net
of Inventory Reserves attributable to Eligible Inventory; plus

 

(c)                                  the lesser of (i) the Net Recovery
Percentage of Eligible In-Transit Inventory multiplied by 17.5%, multiplied by
the Cost of Eligible In-Transit Inventory, net of Inventory Reserves
attributable to Eligible In-Transit Inventory and (ii) (A) $17,500,000 minus
(B) the amount obtained under clause (c) of the definition of “Borrowing Base”;
plus

 

--------------------------------------------------------------------------------


 

(d)                                 so long as the Fixed Charge Coverage Ratio
as of the end of the most recently ended Test Period for which financial
statements have been or are required to have been delivered pursuant to
Section 7.01(a) or (b) is less than 1.00 to 1.00, the difference (not less than
zero) between (x) the greater of (i) $20,000,000 and (ii) 12.5% of the Maximum
Credit (without giving effect to the FILO Reserve) and (y) an amount equal to
10% of the sum of the Borrowing Base (without giving effect to the FILO Reserve)
and the FILO Borrowing Base (before giving effect to this clause (d)).

 

The FILO Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the FILO Agent pursuant to
Section 7.4.

 

“FILO Commitment” means, with respect to each FILO Lender, the commitment of
such FILO Lender to make a FILO Loan on the Amendment No. 5 Effective Date in
the principal amount set forth opposite such FILO Lender’s name on Schedule
I(a).  The aggregate amount of the FILO Commitments as of the Amendment No. 5
Effective Date is $25,000,000.  After the effectiveness of Amendment No. 5 and
the funding of the FILO Loan, the FILO Commitments shall be reduced to $0.

 

“FILO Event of Default” means (i) an Event of Default under Section 10.1(a) with
respect to the FILO Loan, (ii) an Event of Default under Section 10.1(a) with
respect to the Obligations (other than the FILO Liabilities) then due and owing
on the Revolving Credit Termination Date, (iii) an Event of Default under
Section 10.1(b)(iii), but only to the extent such Event of Default arises from
the Loan Parties’ failure to comply with the provisions of Sections

 

7.4(a) or 7.4(b), and (iv) an Event of Default under Section 10.1(b)(i), but
only to the extent such Event of Default arises from the Loan Parties’ failure
to comply with the provisions of Sections 6.1 or 9.14.

 

“FILO Facility” means the FILO Commitments and the provisions herein related to
the FILO Loan, as the context may require.

 

“FILO Fee  Letter”  means  the  letter  agreement,  dated  as  of  September 6,
2017,  between the Borrower and the FILO Agent.

 

“FILO Lender” means each Person party hereto as a FILO Lender as reflected on
Schedule I(a), and each Person holding a FILO Loan that shall become a party
hereto pursuant to Section 12.2.

 

“FILO Liabilities” means advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to the FILO Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

--------------------------------------------------------------------------------


 

“FILO Loan” has the meaning specified in Section 2.1(d).

 

“FILO Maturity Date” means the earliest of (a) April 8, 2021, (b) the date that
is 90 days prior to the stated maturity date of the Term Facility (and any
Permitted Refinancing thereof), (c) the date that is 90 days prior to the stated
maturity date of the Senior Notes (and any Permitted Refinancing thereof),
(d) the date of termination of all of the Revolving Credit Commitments pursuant
to Section 2.5 and (e) the date on which the Obligations become due and payable
pursuant to Section 10.2; provided that, in each case, if such day is not a
Business Day, the FILO Maturity Date shall be the Business Day immediately
preceding such day.

 

“FILO Note” means a promissory note of the Borrower payable to the order of any
FILO Lender in a principal amount equal to the amount of such Lender’s FILO Loan
evidencing the aggregate Indebtedness of the Borrower to such Lender.

 

“FILO Prepayment Premium” means, with respect to any prepayment of the FILO Loan
(or deemed prepayment in the case of an acceleration of the FILO Loan), a
premium equal to (i) two percent (2.00%) of the principal amount of such
prepayment (or deemed prepayment in the case of an acceleration of the FILO
Loan), if such prepayment (or deemed prepayment in the case of an acceleration
of the FILO Loan) is made after the Amendment No. 5 Effective Date but on or
prior to the first anniversary of the Amendment No. 5 Effective Date, (ii) one
percent (1.00%) of the principal amount of such prepayment (or deemed prepayment
in the case of an acceleration of the FILO Loan), if such prepayment (or deemed
prepayment in the case of an acceleration of the FILO Loan) is made after the
first anniversary of the Amendment No. 5 Effective Date and on or prior to the
second anniversary of the Amendment No. 5 Effective Date, and (iii) zero at all
times after the second anniversary of the Amendment No. 5 Effective Date.

 

“FILO Reserve” means, at any time of calculation, an amount equal to the excess
of (i) the Outstanding Amount of the FILO Loan over (ii) the FILO Borrowing Base
as reflected in the most recent Borrowing Base Certificate furnished by the
Borrower; provided, however, that if the FILO Agent determines in good faith
that there has been a mathematical error in calculating the FILO Reserve, the
FILO Agent may notify the Administrative Agent, the Collateral Agent and the
Borrower, setting forth the amount of the FILO Reserve to be established as
calculated by the FILO Agent and the basis for its determination, together with
its detailed calculation.  Within two Business Days after receipt of such notice
from the FILO Agent, the Administrative Agent shall establish or update the FILO
Reserve in the amount requested by the FILO Agent (in the absence of manifest
error).  The Administrative Agent shall have no obligation to investigate the
basis for the FILO Agent’s dispute or calculation, may conclusively rely on the
notice furnished by the FILO Agent with respect thereto, and shall have no
liability to any Loan Party for following the instructions of the FILO Agent.

 

“FILO Standstill Period” means, with respect to a FILO Event of Default, the
period commencing on the date of the Administrative Agent’s and the Borrower’s
receipt of written notice from the FILO Agent that a FILO Event of Default has
occurred and is continuing and that the FILO Agent is requesting the Agents to
commence the enforcement of remedies, and ending on the earliest to occur of the
date which is forty-five (45) days after receipt of such notice with respect to
a FILO Event of Default.

 

--------------------------------------------------------------------------------


 

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Sections 7.1(a) and 7.1(b).

 

“Fiscal Quarter” means the quarterly period of the Borrower and the Restricted
Subsidiaries ending on the Friday closest to the last day in April, July,
October or January of each calendar year.

 

“Fiscal Year” means the fiscal year of the Borrower and the Restricted
Subsidiaries ending on the Friday closest to January 31 in the following
calendar year.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) (i) Consolidated EBITDA of such Person for such period, minus
(ii) Capital Expenditures (except those financed with Indebtedness other than
Loans) of such Person for such period, minus (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash by such Person
during such period, to (b) the Fixed Charges of such Person for such period.

 

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

 

(a)                                 Consolidated Interest Expense of such Person
for such period;

 

(b)                                 annual management fees provided for in any
Sponsor Management Agreement paid in cash by such Person during such period;

 

(c)                                  all cash dividend payments (excluding items
(i) eliminated in consolidation and (ii) Restricted Payments made pursuant to
Section 9.6(l) (except solely for purposes of determining compliance with the
Fixed Charge Coverage Ratio in order to make any Restricted Payment pursuant to
Section 9.6(l)) on any series of Preferred Stock or Disqualified Equity
Interests of such Person and its Restricted Subsidiaries; and

 

(d)                                 Scheduled Debt Payments made by such Person
during such period.

 

“Foreign Lender” has the meaning specified in Section 3.1(b).

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding Letter of Credit Obligations to the extent that such Defaulting
Lender’s Applicable Percentage of such outstanding Letter of Credit Obligations
has not been reallocated pursuant to Section 2.16(a)(iv) or Cash Collateralized
pursuant to Section 2.16(c), and (b) with respect to the Swing Loan Lender, such
Defaulting Lender’s Applicable Percentage of Swing Loans to the extent that such
Defaulting Lender’s Applicable Percentage of Swing Loans has not been
reallocated pursuant to Section 2.16(a)(iv) or Cash Collateralized pursuant to
Section 2.16(c).

 

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that (a) if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Requisite Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (b) unless any such
notice delivered pursuant to clause (a) above has been withdrawn, the Borrower
and the requisite Lenders under Section 12.1 shall negotiate in good faith to
amend the provisions of this Agreement that relate to the operation of such
provision with the intent of having the respective positions of the Borrower and
the Lenders after such change in GAAP or the application thereof conform as
nearly to their respective positions as of the Effective Date, and (c) GAAP as
applied herein with respect to accounting for leases (including Capitalized
Leases, Capitalized Lease Obligations and Permitted Sale-Leaseback Transactions)
shall be GAAP as in effect on the Effective Date.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 12.2(g).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of or other monetary obligation payable
or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on

 

--------------------------------------------------------------------------------


 

any assets of such Person securing any Indebtedness or other monetary obligation
of any other Person, whether or not such Indebtedness or monetary other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, indemnity
obligations in effect on the Effective Date, or customary and reasonable
indemnity obligations entered into following the Effective Date in the ordinary
course of business in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.  For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a supplement to the Guaranty in
substantially the form attached thereto, and any such Restricted Subsidiary
shall be a Guarantor hereunder and thereunder for all purposes.

 

“Guaranty” means (a) the guaranty made by Holdings and the other Guarantors in
favor of the Administrative Agent on behalf of the Secured Parties pursuant to
clause (b) of the definition of “Collateral and Guarantee Requirement,”
substantially in the form of Exhibit H, and (b) each other guaranty and guaranty
supplement delivered pursuant to Section 8.11.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, and all wastes or pollutants, including
petroleum or petroleum distillates, friable asbestos or friable
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes in each case that are regulated pursuant to any
applicable Environmental Law.

 

“Hedge Bank” means, with respect to any Swap Contract, as of any date of
determination, (a) any Person that is a Lender or an Affiliate of a Lender on
such date or (b) any Person who (i) was a Lender or an Affiliate of a Lender at
the time such Swap Contract was entered into or on the Effective Date and who is
no longer a Lender or an Affiliate of a Lender, (ii) is, and at all times
remains, in compliance with the provisions of Section 11.12(b)(i) and
(iii) agrees in writing that the Agents and the other Secured Parties shall have
no duty to such Person (other than the payment of any amounts to which such
Person may be entitled under Section 10.3) and acknowledges that the Agents and
the other Secured Parties may deal with the Loan Parties and the Collateral as
they deem appropriate (including the release of any Loan Party or all or any
portion of the Collateral) without notice or consent from such Person, whether
or not such action impairs the ability of such Person to be repaid Obligations
owing to it in respect of the Secured Hedge Agreements to which it is a party)
and agrees to be bound by Section 11.12(b)(ii).

 

“Holdings” has the meaning specified in the preamble to this Agreement and shall
include any Permitted Holdings Successor.

 

--------------------------------------------------------------------------------


 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Immaterial Subsidiary” means, with respect to the Borrower, any Subsidiary
thereof that is not a Material Subsidiary.

 

“In-Transit Advance Rate” means 85%.

 

“In-Transit Inventory” means Inventory located outside of the United States or
Canada or in transit within or outside of the United States or Canada to the
Borrower or any Subsidiary Guarantor from vendors and suppliers that has not yet
been received into a distribution center or store of such Person.

 

“In-Transit Trigger Period” means the period beginning on the date on which the
Borrower has failed to maintain Excess Availability at least equal to the
greater of (a) 20% of the Maximum Credit (without giving effect to the FILO
Reserve) or (b) $25,000,000, in either case, for five (5) consecutive Business
Days, and ending on the date Excess Availability shall have been equal to or
greater than the greater of (x) 20% of the Maximum Credit (without giving effect
to the FILO Reserve) and (y) $25,000,000, in each case, for thirty (30)
consecutive calendar days.

 

“Incremental Amendment” has the meaning specified in Section 2.15(a).

 

“Incremental Facility Effective Date” has the meaning specified in
Section 2.15(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions that may have been reimbursed) of all letters
of credit (including standby and commercial) or bankers’ acceptances issued or
created for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
and accrued expenses payable in the ordinary course of business, (ii) any
earn-out obligation until both (A) such obligation is not paid within thirty
(30) days after becoming due and payable and (B) such obligation becomes a
liability on the balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP, and (iii) accruals for payroll and other
liabilities accrued in the ordinary course of business);

 

--------------------------------------------------------------------------------


 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned by such Person (including
indebtedness arising under conditional sales or other title retention agreements
and mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Capitalized Lease Obligations;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person (A) shall include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Net Debt
and (B) in the case of Restricted Subsidiaries that are not Loan Parties, shall
exclude loans and advances made by Loan Parties having a term not exceeding 364
days (inclusive of any roll over or extensions of terms) and made in the
ordinary course of business solely to the extent that such intercompany loans
and advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral.  The amount
of any net obligation under any Swap Contract on any date shall be deemed to be
the Swap Termination Value thereof as of such date.  The amount of Indebtedness
of any Person for purposes of clause (e) shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair
Market Value (as determined by such Person in good faith) of the property
encumbered thereby.

 

“Indemnified Liabilities” has the meaning specified in Section 12.4.

 

“Indemnitees” has the meaning specified in Section 12.4.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

“Information” has the meaning specified in Section 12.16.

 

“Initial ABL Borrowing” means one or more borrowings of Revolving Loans or
issuances or deemed issuances of Letters of Credit on the Effective Date in an
amount not to exceed the aggregate amounts specified or referred to in the
definition of the term “Permitted Initial ABL Borrowing Purposes”.

 

“Initial Inventory Appraisal” means that certain report prepared by Great
American Group Advisory & Valuation Services, L.L.C. for the Arrangers and the
Administrative Agent dated November 2011.

 

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning specified in the Security Agreement.

 

“Intellectual Property Security Agreements” has the meaning specified in the
Security Agreement.

 

“Intercompany Subordination Agreement” means an agreement executed by each
Restricted Subsidiary of the Borrower, in substantially the form of Exhibit L.

 

“Intercreditor Agreement” means the intercreditor agreement dated as of the date
hereof among Holdings, the Borrower, the Administrative Agent, the Collateral
Agent and the Term Facility Administrative Agent, substantially in the form
attached as Exhibit K, as amended, restated, supplemented or otherwise modified
from time to time in accordance therewith and herewith.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and (i) with respect to Revolving
Loans, ending on the date one, two, three or six months thereafter, or to the
extent consented to by each applicable Lender, nine or twelve months (or such
period of less than one month as may be consented to by each applicable Lender),
as selected by the Borrower in its Notice of Borrowing or Notice of Conversion
or Continuation and (ii) with respect to FILO Loan, the period commencing on the
date the relevant portion of the FILO Loan is disbursed and ending on the date
that is three months thereafter; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

(b)                                 any Interest Period (other than an Interest
Period having a duration of less than one month) that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Scheduled Termination Date of the Class of Loans of which the
Eurocurrency Rate Loan is a part.

 

“Inventory” has the meaning given to such term in Article 9 of the UCC and
Section 1 of the PPSA.

 

“Inventory Advance Rate” means 90%.

 

“Inventory Reserves” means (a) such reserves as may be established from time to
time by the Administrative Agent, in its Permitted Discretion, with respect to
changes in the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as negatively affect the market
value of the Eligible Inventory and (b) Shrink Reserves.  The proviso to the
last sentence of the definition of Borrowing Base is hereby incorporated herein
mutatis mutandis.

 

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, in the form of (a) the purchase
or other acquisition (including without limitation by merger or otherwise) of
Equity Interests or debt or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person (excluding, in the case of the Borrower and the Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business) or (c) the purchase or other acquisition (in
one transaction or a series of transactions, including without limitation by
merger or otherwise) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent changes in the
value of such Investment, net of any return representing a return of capital
with respect to such Investment.

 

“IP Rights” has the meaning specified in Section 5.14.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, amend, renew or increase the maximum face amount (including by deleting or
reducing any scheduled decrease in such maximum face amount) of, such Letter of
Credit.  The terms “Issued”, “Issuing” and “Issuance” shall have a corresponding
meaning.

 

“Issuer” means Royal Bank of Canada and each other Lender or Affiliate of a
Lender that (a) is listed on the signature pages hereof as an “Issuer”, and
(b) hereafter becomes an Issuer with the approval of the Administrative Agent
and the Borrower by agreeing pursuant to an agreement with and in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
to be bound by the terms hereof applicable to Issuers (and in the case of any
resignation, subject to and in accordance with Section 12.2(h)).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Request, and any other document, agreement and instrument entered into by
an Issuer and the Borrower (or any of its Subsidiaries) or in favor of such
Issuer and relating to such Letter of Credit.

 

--------------------------------------------------------------------------------


 

“Joint Bookrunner” means each of RBC Capital Markets*, Citizens Bank, N.A. and
UBS Securities LLC.

 

“Joint Venture” means a business enterprise comprised of the Borrower or any of
the Restricted Subsidiaries and one or more Persons, whether in the form of a
partnership, corporation, limited liability company or other entity or joint
ownership or operating arrangement, in which 50% or less of the partnership
interests, outstanding voting stock or other Equity Interests is owned, directly
or indirectly, by the Borrower and/or any of the Restricted Subsidiaries.

 

“Junior Financing” means the Senior Notes, any Permitted Unsecured Refinancing
Debt, Permitted Junior Secured Refinancing Debt, Indebtedness incurred pursuant
to Section 9.3(s), the Term Facility (and any Permitted Refinancing thereof) and
any Indebtedness of a Loan Party that is subordinated to the Obligations
expressly by its terms (other than Indebtedness between or among any of
Holdings, the Borrower and the Restricted Subsidiaries).  For the avoidance of
doubt, in no event shall the FILO Facility be considered a “Junior Financing”.

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien” means any Lien that ranks (i) prior to the Discharge of
Obligations, junior to the Liens securing all or any portion of the Obligations,
and (ii) prior to the Discharge of Obligations (as defined in the Term Facility
Credit Agreement), junior to the Liens securing all or any portion of the
Obligations (as defined in the Term Facility Credit Agreement).

 

“Junior Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent, the Term Facility Administrative Agent
and one or more Senior Representatives for holders of Permitted Junior Secured
Refinancing Debt in form and substance satisfactory to the Administrative Agent
in its sole discretion, the Term Facility Administrative Agent and the Borrower.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“Landlord Lien State” means any state in which, at any time, a landlord’s claim
for rent has priority by operation of applicable Law notwithstanding any
contractual provision to the contrary over the Lien of the Collateral Agent in
any of the Collateral.

 

“Latest Maturity Date” means, at any date of determination, the latest Scheduled
Termination Date applicable to any Loan or Revolving Credit Commitment hereunder
at such time, including the latest termination date of any Other Loan or Other
Commitment, any Extended Revolving Credit Commitment or New Revolving Credit
Commitment, as applicable, as extended in accordance with this Agreement from
time to time.

 

--------------------------------------------------------------------------------

** RBC Capital Markets is a brand name for the capital market activities of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities and executive orders, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“Lease Letter Agreement” means the Letter Agreement, dated October 11, 2011,
among Holdings, Merger Sub and each landlord party thereto, as amended, modified
or supplemented in a manner that is not more disadvantageous to the Lenders in
any material respect as determined by the Borrower in good faith, together with
all transactions effected pursuant thereto.

 

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

“Lender” means the Swing Loan Lender, Revolving Credit Lender, FILO Lender and
each other financial institution or entity that (a) is listed on the signature
pages hereof as a “Lender” or (b) from time to time becomes a party hereto by
execution of an Assignment and Assumption or, in connection with a Revolving
Commitment Increase, an Incremental Amendment or, in connection with an Extended
Revolving Credit Commitment or a New Revolving Credit Commitment, an Extension
Amendment, or in connection with a Permitted Refinancing, a Refinancing
Amendment.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit Issued (or deemed Issued) pursuant
to Section 2.4.  A Letter of Credit may be a Documentary Letter of Credit or a
Standby Letter of Credit; provided that, notwithstanding anything to the
contrary contained herein, Royal Bank of Canada, in its capacity as Issuer,
shall not be required to issue Documentary Letters of Credit hereunder.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed on the
applicable Reimbursement Date or refinanced as a Revolving Loan.

 

“Letter of Credit Fee” has the meaning specified in Section 2.12(b).

 

“Letter of Credit Obligations” means, at any time, the aggregate amount of all
liabilities at such time of any Loan Party to all Issuers with respect to
Letters of Credit, whether or not any such liability is contingent, including,
without duplication, the sum of (a) the Reimbursement Obligations at such time
and (b) the Letter of Credit Undrawn Amounts at such time.

 

--------------------------------------------------------------------------------


 

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a)(v).

 

“Letter of Credit Request” has the meaning specified in Section 2.4(c).

 

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided, that in no event shall an operating
lease in and of itself be deemed a Lien.

 

“Lien Acknowledgment Agreement” means each Collateral Access Agreement and
Customs Broker Agreement.

 

“Liquidation” means the exercise by the Collateral Agent or the Administrative
Agent of those rights and remedies accorded to the Collateral Agent or the
Administrative Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and continuation of an Event of Default) the conduct by
the Loan Parties acting with the consent of the Collateral Agent or the
Administrative Agent, of any public, private or “going out of business” sale or
other disposition of the Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.

 

“Loan” means any loan made by any Lender pursuant to this Agreement, including
Swing Loans and, any Loans made in respect of any Revolving Commitment Increase
and FILO Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes and the FILO Notes, (c) any Incremental Amendment, any Extension
Amendment and any Refinancing Amendment, (d)  the Fee Letter, (e) the FILO Fee
Letter, (f) each Letter of Credit Reimbursement Agreement, (fg) the Collateral
Documents (including the Guaranty), (gh) the Issuer Documents and (hi) each
other agreement or document that the Administrative Agent and the Borrower shall
designate in writing as a Loan Document.

 

“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
other Guarantor.

 

“Maintenance Capital Expenditures” means any Capital Expenditures of the
Borrower and its Restricted Subsidiaries that are necessary to (a) repair any
damage to any Store, distribution center or other facility of the Borrower or
any of the Restricted Subsidiaries or (b) maintain any Store, distribution
center or other facility of the Borrower or any of the Restricted Subsidiaries
in good condition and working order (including any Capital Expenditures that are
necessary to repair any ordinary wear and tear to such Store, distribution
center or other facility).

 

--------------------------------------------------------------------------------


 

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Company or any direct or indirect
parent thereof, as the case may be, on the Senior Notes Issue Date (including
The Gold Revocable Trust dated October 26, 2005) together with (1) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Company or any direct or indirect parent of
the Company, as applicable, was approved by a vote of a majority of the
directors of the Company or any direct or indirect parent of the Company, as
applicable, then still in office who were either directors on the Senior Notes
Issue Date or whose election or nomination was previously so approved and
(2) executive officers and other management personnel of the Company or any
direct or indirect parent of the Company, as applicable, hired at a time when
the directors on the Senior Notes Issue Date together with the directors so
approved constituted a majority of the directors of the Borrower or any direct
or indirect parent of the Company, as applicable.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets or
financial condition of Holdings and its Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties (taken as a whole) to perform their respective
payment obligations under any Loan Document to which any of the Loan Parties is
a party or (c) the rights and remedies of the Lenders, the Collateral Agent or
the Administrative Agent under any Loan Document.

 

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose Total Assets at the last day of the
most recent Test Period for which financial statements have been or are required
to have been delivered pursuant to Section 7.1(a) or (b) were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the Consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Effective Date, Domestic Subsidiaries that are not
Guarantors solely because they do not meet the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended Fiscal Quarter of the Borrower for which
financial statements have been delivered pursuant to Section 7.1 or more than
5.0% of the Consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for the period of four consecutive Fiscal Quarters ending as of the
last day of such Fiscal Quarter, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as may be agreed by the Administrative Agent in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more of
such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of Sections 8.11, 8.12 and 8.13 applicable to such
Subsidiary.

 

--------------------------------------------------------------------------------


 

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose Total Assets at the last day of the
most recent Test Period for which financial statements have been or are required
to have been delivered pursuant to Section 7.1(a) or (b) were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the Consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP.

 

“Material Real Property” means any fee owned real property owned by any Loan
Party with a Fair Market Value (as determined in good faith by the Borrower) of
at least $5,000,000.

 

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

 

“Maximum Credit” means, at any time, the lesser of (i) the Revolving Credit
Commitments in effect at such time and (ii) the Borrowing Base at such time.

 

“Maximum Rate” has the meaning specified in Section 12.23.

 

“Merchant Card Account” shall have the meaning specified in Section 8.12(b).

 

“Merger” has the meaning specified in the preliminary statements to this
Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of
October 11, 2011, among Holdings, Merger Sub and the Company.

 

“Merger Agreement Representations” means the representations and warranties with
respect to the Company made by the Company in the Merger Agreement, but only to
the extent (i) such representations and warranties are material to the interests
of the Lenders, and (ii) Holdings has the right to terminate its obligations
under the Merger Agreement as a result of a breach of such representations and
warranties under the Merger Agreement.

 

“Merger Consideration” means an amount equal to the total funds required to pay
to (i) the holder of each share of issued and outstanding common stock of the
Borrower immediately prior to the consummation of the Merger (subject to certain
exceptions as set forth in the Merger Agreement) an aggregate amount of $22.00
per share in cash, (ii) the holders of certain outstanding options, with respect
to any share of common stock of the Borrower issuable under a particular option,
an aggregate amount in cash equal to the excess, if any, of (x) $22.00 per share
and (y) the applicable exercise price payable in respect of such share of common
stock of the Borrower issuable under such option, and (iii) the holders of
certain restricted stock units and performance stock units, an aggregate amount
in cash equal to the product of (a) $22.00 per share and (b) the number of
unforfeited shares of common stock of the Borrower subject to the restricted
stock unit or performance stock unit, as applicable.

 

“Merger Sub” has the meaning specified in the preamble to this Agreement.

 

--------------------------------------------------------------------------------


 

“Monthly Borrowing Base Certificate” shall have the meaning specified in
Section 7.4(a).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in Section 8.13(b)(ii) hereof.

 

“Mortgaged Properties” has the meaning specified in paragraph (e) of the
definition of “Collateral and Guarantee Requirement”.

 

“Mortgages” means, collectively, (a) mortgages or deeds of trust in the form of
Exhibit S (subject to such conforming changes as shall be necessary to reflect
local law requirements), or (b) the deeds of trust, trust deeds, hypothecs and
mortgages executed and delivered by the Loan Parties in favor or for the benefit
of the Collateral Agent on behalf of the Lenders in form and substance
reasonably satisfactory to the Collateral Agent, and any other mortgages
executed and delivered pursuant to Sections 8.11 or 8.13.

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years has made or been
obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to the Disposition of any asset
by the Borrower or any of the Restricted Subsidiaries or with respect to any
Recovery Event, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such Disposition (including any cash and Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) or
Recovery Event, as the case may be, over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Recovery Event, as the case may be, and that is required to be repaid in
connection with such Disposition or Recovery Event (other than Indebtedness
under the Loan Documents, the Credit Agreement Refinancing Indebtedness or the
Term Facility Documentation or any Permitted Refinancing of the Indebtedness
under the Term Facility Documentation or the Credit Agreement Refinancing
Indebtedness), (B)  distributions permitted to be made pursuant to
Section 9.6(g)(i) or (g)(ii) and taxes paid or reasonably estimated to be
payable in connection therewith (including taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds), (C) in the case of any Disposition
by a non-wholly owned Restricted Subsidiary or Recovery Event with respect to
assets of a non-wholly owned Restricted Subsidiary, the pro rata portion of the
Net Cash Proceeds thereof (calculated without regard to this clause (C))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (D) any reserve for adjustment in respect of (x) the sale price of such
asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by the Borrower or any
Restricted Subsidiary after such Recovery Event or Disposition, as the case may
be, including pension and other post-employment benefit liabilities and
liabilities related to

 

--------------------------------------------------------------------------------


 

environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause
(D) and (E) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by the Borrower or such Restricted Subsidiary in connection
with any of the foregoing,; and

 

(b)                                 (i) with respect to the incurrence or
issuance of any Indebtedness by the Borrower or any Restricted Subsidiary or any
Permitted Equity Issuance by the Borrower or any direct or indirect parent of
the Borrower, the excess, if any, of (A) the sum of the cash and Cash
Equivalents received in connection with such incurrence or issuance over (B) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance and
(ii) with respect to any Permitted Equity Issuance by any direct or indirect
parent of the Borrower, the amount of cash from such Permitted Equity Issuance
contributed to the capital of the Borrower.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

 

“Net Recovery Percentage” means the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the Inventory at such time on a “going out of business sale” basis as set
forth in the most recent appraisal of Inventory received by the Administrative
Agent in accordance with Section 7.4, net of operating expenses, liquidation
expenses and commissions, and (b) the denominator of which is the applicable
original cost of the aggregate amount of the Inventory subject to appraisal. 
The Net Recovery Percentage for any category of Inventory used in determining
the Borrowing Base and the FILO Borrowing Base shall be based on the applicable
percentage in the most recent appraisal conducted as set forth in Section 7.4.

 

“New Revolving Credit Commitment” has the meaning specified in Section 2.17(c).

 

“New Revolving Commitment Lenders” has the meaning specified in Section 2.17(c).

 

“Non-Bank Certificate” has the meaning specified in Section 3.1(b).

 

“Non-Consenting Lender” has the meaning specified in Section 3.7.

 

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

 

--------------------------------------------------------------------------------


 

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.11(a).

 

“Notice of Intent to Cure” has the meaning specified in Section 7.2(a).

 

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including, without
limitation, the FILO Liabilities), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding,
(b) obligations of any Loan Party arising under any Secured Hedge Agreement
(other than Excluded Swap Obligations of such Loan Party), and (c) Cash
Management Obligations.  Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and any of their
Subsidiaries to the extent they have obligations under the Loan Documents to
which such Subsidiaries are party) include the obligation (including guarantee
obligations) to pay principal, interest, Letter of Credit, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document; provided that,
notwithstanding anything to the contrary contained in this definition,
Obligations of any Guarantor shall in no event include any Excluded Swap
Obligations of such Loan Party.

 

“OFAC” has the meaning specified in Section 5.17(b).

 

“OID” means “original issue discount” within the meaning of Section 1273 of the
Code.

 

“Other Commitments” means one or more Classes of loan commitments hereunder that
result from a Refinancing Amendment.

 

“Other Loans” means one or more Classes of loans that result from a Refinancing
Amendment.

 

“Other Taxes” has the meaning specified in Section 3.1(f).

 

“Outstanding Amount” means (a) with respect to the Revolving Loans and Swing
Loans on any date, the amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Loans (including any refinancing of
Letter of Credit Obligations as a Revolving Loan) and Swing Loans, as the case
may be, occurring on such date; and (b) with respect to any Letter of Credit
Obligations on any date, the amount thereof on such date after giving effect to
any related extension of any Letter of Credit occurring on such date and any
other changes thereto as of such date, including as a result of any
reimbursements of outstanding Letter of Credit Obligations (including any
refinancing of outstanding Letter of Credit Obligations under related Letters of
Credit or related extensions of any Letters of Credit as a Revolving Loan) or
any reductions in the maximum amount available for drawing under related Letters
of Credit taking effect on such date; and (c) with respect to the FILO Loan on
any date, the aggregate outstanding principal amount thereof after giving effect
to any prepayments or repayments of the FILO Loan occurring on such date, if
any.

 

--------------------------------------------------------------------------------


 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, an Issuer, or
the Swing Loan Lender, as applicable, in accordance with banking industry
rules on interbank compensation.

 

“PACA” means the Perishable Agricultural Commodities Act, 1930.

 

“PACA Reserve” means all amounts owed from time to time by the Borrower or any
Subsidiary Guarantor to any Person on account of the purchase price or other
amounts owed in respect of agricultural products or any services related to the
foregoing and subject to PACA, to the extent that (i) such amounts are secured
(by way of a grower’s lien, seller’s lien, statutory trust or similar security
interest or priority arrangement) by the applicable agricultural products (such
lien, a “PACA Super Priority Lien”) in accordance with PACA and (ii) such PACA
Super Priority Lien would have priority over the Administrative Agent’s Lien in
such agricultural products to the extent constituting Current Asset Collateral
consisting of Inventory..

 

“PASA” means the Packers and Stockyards Act, 1921.

 

“PASA Reserve” means all amounts owed from time to time by the Borrower or any
Subsidiary Guarantor to any Person on account of the purchase price or other
amounts owed in respect of livestock, livestock products, poultry, poultry
products, other meat and meat products, or any services related to the foregoing
and subject to PASA, to the extent that (i) such amounts are secured (by way of
a grower’s lien, seller’s lien, statutory trust or similar security interest or
priority arrangement) by the applicable livestock, livestock products, poultry,
poultry products, other meat and meat products (such lien, a “PASA Super
Priority Lien”) in accordance with PASA and (ii) such PASA Super Priority Lien
would have priority over the Administrative Agent’s Lien in such livestock,
livestock products, poultry, poultry products, other meat and meat products to
the extent constituting Current Asset Collateral consisting of Inventory.

 

“Pari Passu Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Administrative Agent, the Term Facility Administrative Agent
and one or more Senior Representatives for holders of Permitted Pari Passu
Secured Refinancing Debt in form and substance reasonably satisfactory to the
Administrative Agent, the Term Facility Administrative Agent and the Borrower.

 

“Participant” has the meaning specified in Section 12.2(d).

 

“Participant Register” has the meaning specified in Section 12.2(e).

 

“Payment Conditions” means, at any time of determination, that (a) no Event of
Default exists immediately prior to the making of the subject Specified Payment
or would thereafter result from the making of the subject Specified Payment,
(b) for thirty (30) consecutive Business Days immediately prior to such
Specified Payment and immediately after giving Pro Forma Effect to such
Specified Payment, Excess Availability shall be at least the greater of
(i) 20.030.0% of the Maximum Credit (without giving effect to the FILO Reserve)
and (ii) $30,000,00045,000,000 and (c) the Fixed Charge Coverage Ratio as of the
end of the most

 

--------------------------------------------------------------------------------


 

recently ended Test Period for which financial statements have been or are
required to have been delivered pursuant to Section 7.1(a) or (b) shall be
greater than or equal to 1.00 to 1.00 after giving Pro Forma Effect to such
Specified Payment as if such Specified Payment (if applicable to such
calculation) had been made as of the first day of such period (the “Pro Forma
Fixed Charge Coverage Ratio”), and, in each case, the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
(A) certifying that no Event of Default exists immediately prior to the making
of the subject Specified Payment or would thereafter result from the making of
such subject Specified Payment and (B) setting forth a reasonably detailed
calculation of the Pro Forma Fixed Charge Coverage Ratio; provided that the
condition described in the foregoing clause (c) (and the related certification)
shall not be required in respect of a Specified Payment if, for thirty (30)
consecutive Business Days immediately prior to such Specified Payment, and
immediately after giving Pro Forma Effect to such Specified Payment, Excess
Availability shall be at least the greater of (i) 30.0% of the Maximum Credit
and (ii) $45,000,000..

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions in the preceding five plan
years.

 

“Permitted Acquisition” means any Acquisition by Holdings, the Borrower or any
of the Restricted Subsidiaries; provided that, with respect to each such
Acquisition:

 

(i)                           (A) each applicable Loan Party and any newly
created or acquired Subsidiary (and, to the extent required under the Collateral
and Guarantee Requirement and Section 8.11, the Subsidiaries of such created or
acquired Subsidiary) shall be Guarantors and shall comply with the requirements
of Section 8.11, 8.12 and 8.13, within the times specified therein (for the
avoidance of doubt, this clause (i) shall not override any provisions of the
Collateral and Guarantee Requirement or Section 8.11, subject to the limit in
clause (iii) below); (B) the Board of Directors of such acquired Person or its
selling equity holders in existence at the time such purchase or acquisition is
commenced shall have approved such purchase or other acquisition, and (C) the
acquired property, assets, business or Person is in a business permitted under
Section 9.7;

 

(ii)                        the Borrower shall have delivered to the
Administrative Agent (and the Borrower shall have used commercially reasonable
efforts to deliver no later than five (5) Business Days before the date on which
any such purchase or other acquisition is consummated), on behalf of the
Lenders, a certificate of a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this definition have been satisfied or will be
satisfied in accordance with the requirements of this definition;

 

--------------------------------------------------------------------------------


 

(iii)                     with respect to Acquisitions of Subsidiaries that do
not become Guarantors, the consideration shall not exceed the greater of
(1) $50,000,000 and (2) 2.75% of Total Assets (in each case, measured at the
time of consummation of the subject Acquisition), in the aggregate with respect
to all such Acquisitions; and

 

(iv)                    after giving effect to such Acquisition on a Pro Forma
Basis, the Borrower is in compliance with the Payment Conditions.

 

“Permitted Discretion” means a determination made by the Administrative Agent or
the Collateral Agent (as applicable) in its commercially reasonable discretion,
exercised in good faith in accordance with customary business practices for
comparable asset-based lending transactions.

 

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of any direct or indirect parent of the Borrower (in which case the
Net Cash Proceeds have been received by the Borrower as cash common equity), in
each case to the extent permitted hereunder.

 

“Permitted Holder” means any of the Sponsors.

 

“Permitted Holdings Successor” has the meaning specified in the definition of
“Change of Control”.

 

“Permitted Initial ABL Borrowing Purposes” means (a) one or more Borrowings of
Revolving Loans to pay for Transaction Expenses, and (b) the issuance of Letters
of Credit in replacement of, or as a backstop for, letters of credit of
Holdings, the Borrower or any of the Restricted Subsidiaries outstanding on the
Effective Date.

 

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower or a Subsidiary Guarantor in the form of one
or more series of Junior Lien secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a Junior Lien basis (subject to
Liens permitted under Section 9.1) with the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or other Disposition or casualty event or incurrence of
indebtedness that is not permitted thereunder and customary acceleration rights
after an event of default) prior to the Latest Maturity Date, determined at the
time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Junior Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Junior Secured Refinancing Debt incurred
by the Borrower or a Subsidiary

 

--------------------------------------------------------------------------------


 

Guarantor, then Holdings, the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered a Junior Lien Intercreditor Agreement.  Permitted
Junior Secured Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
issued or incurred by the Borrower or a Subsidiary Guarantor in the form of one
or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or other Disposition, casualty event or incurrence of
indebtedness that is not permitted thereunder and customary acceleration rights
after an event of default) prior to the Latest Maturity Date determined at the
time such Indebtedness is incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Pari Passu Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the Borrower or a Subsidiary Guarantor, then the Borrower, Holdings,
the Subsidiary Guarantors, the Administrative Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a Pari
Passu Intercreditor Agreement.  Permitted Pari Passu Secured Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of, any Indebtedness (including any
such Indebtedness incurred or issued pursuant to a Permitted Refinancing) of
such Person with Indebtedness of such Person or Disqualified Equity Interests of
such Person, or of any Disqualified Equity Interests (including any such
Disqualified Equity Interests incurred or issued pursuant to a Permitted
Refinancing) of such Person with Disqualified Equity Interests; provided that
(a) the principal amount (or accreted value, if applicable) of any such
Indebtedness or the liquidation preference of any such Disqualified Equity
Interests does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness or the liquidation preference of any such
Disqualified Equity Interests so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued or capitalized interest
thereon, any make-whole payments and premium (including tender premiums)
thereon, any swap breakage costs and other termination costs related to Swap
Contracts, plus OID and upfront fees plus other fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Sections 9.3(b), (e), (p) and (u), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a

 

--------------------------------------------------------------------------------


 

Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness or Disqualified Equity Interests being
modified, refinanced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Sections 9.3(e), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is Junior Financing, (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms (taken as a whole)
at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended (or are otherwise acceptable to the Administrative Agent), (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
(a) as to subordination, pricing (including interest rate, fees, funding
discounts and other pricing terms), premiums, no call periods, liquidation
preferences and optional prepayment or redemption provisions, and (b) covenants
and other provisions applicable only to periods after the Latest Maturity Date,
determined at the date of incurrence of such Indebtedness or Disqualified Equity
Interests) of any such modified, refinanced, refunded, renewed or extended
Indebtedness or Disqualified Equity Interests, taken as a whole, are not
materially less favorable to the Loan Parties or the Lenders than the terms and
conditions of the Indebtedness or Disqualified Equity Interests being modified,
refinanced, refunded, renewed or extended; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness or Disqualified
Equity Interests, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or Disqualified Equity
Interests or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a description of the basis upon which it
disagrees) and (iii) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness or
Disqualified Equity Interests being modified, refinanced, refunded, renewed or
extended and no additional obligors become liable for such Indebtedness or
Disqualified Equity Interests, and (e) in the case of any Permitted Refinancing
in respect of the Term Facility, such Permitted Refinancing is secured only by
assets pursuant to one or more security agreements subject to the Intercreditor
Agreement (or another intercreditor agreement containing terms, taken as a
whole, that are at least as favorable to the Secured Parties as those contained
in the Intercreditor Agreement).

 

“Permitted Sale-Leaseback Transaction” means any sale and leaseback transaction
of any assets of the Borrower or any of its Restricted Subsidiaries in a
transaction or series of transactions in which the Borrower or any such
Restricted Subsidiary receives Fair Market Value (as determined in good faith by
the Borrower) for each such sale; provided, that (a) no Event of Default has
occurred and is continuing immediately prior to such sale or would occur as a
result of such sale, (b) the lease pertaining to such assets is an operating
lease for purposes of GAAP or a Capitalized Lease to the extent permitted under
Section 9.3(e), and (c) the Net Cash Proceeds from such transaction are used by
the Borrower or such Restricted Subsidiary to prepay outstanding Indebtedness
(including any Junior Financing) or reinvested or used in accordance with and to
the extent required by Section 2.4(b) of the Term Facility Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness issued
or incurred by the Borrower or any Subsidiary Guarantor in the form of one or
more series of unsecured notes or loans; provided that (i) such Indebtedness is
not secured by any property or assets of the Borrower or any Restricted
Subsidiary, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization prior to the Latest Maturity Date, determined at the time such
Indebtedness is incurred (other than customary offers to repurchase or mandatory
prepayments upon a change of control, asset sale or other Disposition, casualty
event or incurrence of indebtedness that is not permitted thereunder and
customary acceleration rights after an event of default), and (iv) such
Indebtedness is not guaranteed by any Subsidiaries other than the Subsidiary
Guarantors.  Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
of their respective ERISA Affiliates.

 

“Platform” has the meaning specified in Section 12.8(b).

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
promulgated thereunder and other applicable personal property security
legislation of the applicable Canadian province or provinces in connection with
the issue, perfection, effect of perfection, enforcement, enforceability,
validity, priority or effect of security interests, hypothecs or other
applicable Liens (including the Civil Code of the Province of Quebec and the
regulations respecting the Register of Personal and Movable Real Rights
promulgated thereunder) as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.

 

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Pro Forma Balance Sheet” has the meaning specified in Section 5.5(a)(ii).

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.7.

 

--------------------------------------------------------------------------------


 

“Pro Forma Financial Statements” has the meaning specified in
Section 5.5(a)(ii).

 

“Pro Forma Fixed Charge Coverage Ratio” has the meaning specified in the
definition of “Payment Conditions”.

 

“Pro Forma Total Leverage Ratio” has the meaning specified in the definition of
“Payment Conditions”.

 

“Proceeds” has the meaning given to such term in Article 9 of the UCC.

 

“Projections” shall have the meaning specified in Section 7.1(d).

 

“Protective Advances” means an overadvance made or deemed to exist by the
Administrative Agent, in its discretion, which:

 

(a)                                 is made to maintain, protect or preserve the
Collateral and/or the Lenders rights under the Loan Documents or which is
otherwise for the benefit of the Lenders; or

 

(b)                                 is made to enhance the likelihood of, or to
maximize the amount of, repayment of any Obligation; or

 

(c)                                  is made to pay any other amounts then due
and payable or reimburseable (after giving effect to any applicable grace
periods) by any Loan Party under any Loan Document; and

 

(d)                                 together with all other Protective Advances
then outstanding, shall not (i) exceed five percent (5%) of the Borrowing Base
at any time, (ii) unless a Liquidation is taking place, remain outstanding for
more than forty-five (45) consecutive Business Days, unless in each case, the
Requisite Lenders otherwiseRevolving Credit Lenders otherwise agree; provided,
that, Protective Advances shall not, unless a Liquidation is taking place,
remain outstanding for more than sixty (60) consecutive Business Days, unless in
each case, the Requisite FILO Lenders and the Requisite Revolving Credit Lenders
agree, or (iii) when taken together with the aggregate principal amount of all
other Revolving Credit Outstandings, exceed the Revolving Credit Commitments.

 

“Public Lender” has the meaning specified in Section 12.8(b).

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualifying IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

 

--------------------------------------------------------------------------------


 

“Quarterly Financial Statements” means the unaudited Consolidated balance sheets
and related statements of income and cash flows of the Company and its
Subsidiaries for the most recent Fiscal Quarters after the date of the Annual
Financial Statements and ended at least forty-five (45) days before the
Effective Date.

 

“Ratable Portion”, “Pro Rata Share”, “ratable share” or (other than in the
expression “equally and ratably”) “ratably” means, (a) with respect to any
Lender (other than FILO Lenders), the percentage obtained by dividing (ai) the
Revolving Credit Commitment of such Class of such Lender by (bi) the aggregate
Revolving Credit Commitments of all Lenders of such Class (or, at any time after
the Revolving Credit Termination Date, the percentage obtained by dividing the
aggregate outstanding principal balance of the Revolving Credit Outstandings of
such Class owing to such Lender by the aggregate outstanding principal balance
of the Revolving Credit Outstandings owing to all Lenders of such Class), and
(b) with respect to any FILO Lender, the percentage obtained by dividing (i) the
outstanding principal amount of the FILO Loan owing to such Lender by (ii) the
aggregate outstanding principal amount of the FILO Loan owing to all FILO
Lenders.

 

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds (other than proceeds of business
interruption insurance) or condemnation awards payable by reason of theft, loss,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of the Borrower or any of its Restricted Subsidiaries
included in the Collateral.

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower and Holdings, (b) the Administrative Agent and (c) each Lender
that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.18.

 

“Regional Concentration Account” means an Approved Deposit Account and/or an
Approved Securities Account maintained by the applicable Loan Party in the name
of such Loan Party with Wells Fargo Bank, National Association, any Lender or
Affiliate of a Lender or any other institution as shall be reasonably consented
to the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned).

 

“Register” has the meaning specified in Section 12.2(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Reimbursement Date” has the meaning specified in Section 2.4(h).

 

--------------------------------------------------------------------------------


 

“Reimbursement Obligations” means, as and when matured, the obligation of any
Loan Party to pay, on the date payment is made or scheduled to be made to the
beneficiary under each such Letter of Credit (or at such other date as may be
specified in the applicable Letter of Credit Reimbursement Agreement) in
Dollars, all amounts of each drafts and other requests for payments drawn under
Letters of Credit, and all other matured reimbursement or repayment obligations
of any Loan Party to any Issuer with respect to amounts drawn under Letters of
Credit.

 

“Related Indemnified Person” of an Indemnitee means (a) any controlling person
(including any member or other equity holders) or controlled affiliate of such
Indemnitee, (b) the respective directors, officers, or employees of such
Indemnitee or any of its controlling persons or controlled affiliates and
(c) the respective agents, advisors or other representatives of such Indemnitee
or any of its controlling persons or controlled affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling person or
such controlled affiliate; provided that each reference to a controlled
affiliate or controlling person in this definition shall pertain to a controlled
affiliate or controlling person involved in the negotiation or syndication of
the Facility, the Term Facility or the Senior Notes.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Requisite Class Lenders” shall mean, (a) with respect to any Class (other than
with respect to FILO Lenders) on any date of determination, Lenders having more
than fifty percent (50%) of (i) the aggregate outstanding amount of the
Revolving Credit Commitments of such Class or, after the Revolving Credit
Termination Date, more than fifty percent (50%) of the aggregate Revolving
Credit Outstandings of such Class; provided that the unused Revolving Credit
Commitment of, and the portion of the Loans and outstanding Letters of Credit
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Requisite Class Lenders, and (b) with respect to FILO
Lenders, the Requisite FILO Lenders.

 

“Requisite FILO Lenders” means, collectively, FILO Lenders having more than
fifty percent (50%) of the aggregate outstanding principal amount of the FILO
Loan; provided that the portion of the FILO Loan held by any Defaulting Lender
shall be excluded for purposes of making a determination of Requisite FILO
Lenders.

 

“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the aggregate outstanding amount of the Revolving Credit Commitments
and the aggregate outstanding principal amount of the FILO Loan or, after the
Revolving Credit Termination Date, more than fifty percent (50%) of the
aggregate Revolving Credit Outstandings and the aggregate outstanding principal
amount of the FILO Loan; provided that the unused Revolving Credit Commitment
of, and the portion of the Loans and outstanding Letters of Credit held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.

 

--------------------------------------------------------------------------------


 

“Requisite Revolving Credit Lenders” means, collectively, Lenders having more
than fifty percent (50%) of the aggregate outstanding amount of the Revolving
Credit Commitments or, after the Revolving Credit Termination Date, more than
fifty percent (50%) of the aggregate Revolving Credit Outstandings; provided
that the unused Revolving Credit Commitment of, and the portion of the Loans and
outstanding Letters of Credit held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Requisite Revolving
Credit Lenders.

 

“Reserves” means any Inventory Reserves and Availability Reserves.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or Person performing similar functions of a Loan Party and, as
to any document delivered on the Effective Date, any secretary or assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.  Unless otherwise
specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

 

“Restricted Cash” means cash and Cash Equivalents that (a) would be listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries or (b) are subject to any Liens, except for Liens
securing Indebtedness permitted under Section 9.3 that is secured by such cash
or Cash Equivalents.

 

“Restricted Investment” means any Investment other than one permitted under
Section 9.2 hereof.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of the Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or Holdings’ stockholders, partners or
members (or the equivalent Persons thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Retained Funds Account” shall have the meaning specified in Section 8.12(e).

 

“Revolving Commitment Increase” has the meaning specified in Section 2.15(a).

 

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.15(a).

 

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means, with respect to each Lender (other than any
FILO Lender), the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings expressed as an amount
representing the maximum principal amount of the Revolving Loans to be made by
such Lender under this Agreement, as such commitment may be (a) reduced from
time to time pursuant to this Agreement and (b) reduced or increased from time
to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Assumption, (ii) a Revolving Commitment Increase, (iii) a New
Revolving Credit Commitment, (iv) an Extension, or (v) a Refinancing Amendment. 
The amount of each Lender’s Revolving Credit Commitment as of the Amendment
No. 4 Effective Date is set forth on Schedule I under the caption “Revolving
Credit Commitment,” as amended to reflect each Assignment and Assumption,
Incremental Amendment, Extension Amendment or Refinancing Amendment, in each
case executed by such Lender.  The aggregate amount of the Revolving Credit
Commitments as of the Amendment No. 4 Effective Date is $160,000,000.

 

“Revolving Credit Exposure” means, as to each Lender (other than any FILO
Lender), the sum of the Outstanding Amount of such Lender’s Revolving Loans, its
Pro Rata Share of the Letter of Credit Obligations and its Pro Rata Share of the
Swing Loan Obligations at such time.

 

“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment, (b) holds a Revolving Loan or (c) participates in any Letter of
Credit.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender in a principal amount equal to the amount
of such Lender’s Revolving Credit Commitment evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans of a given
Class owing to such Lender.

 

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Loans (other than FILO Loan) outstanding at such
time, (b) the Letter of Credit Obligations outstanding at such time and (c) the
principal amount of the Swing Loans outstanding at such time.

 

“Revolving Credit Termination Date” means the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 and (c) the date on which the Obligations
become due and payable pursuant to Section 10.2.

 

“Revolving Loan” has the meaning specified in Section 2.1(a).

 

“Royal Bank of Canada” means Royal Bank of Canada, acting in its individual
capacity, and its successors and assigns.

 

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

 

“Same Day Funds” means disbursements and payments in immediately available
funds.

 

--------------------------------------------------------------------------------


 

“Scheduled Debt Payments” means, with respect to any Person for any period, the
sum of all regularly scheduled amortization payments of principal on
Indebtedness of such Person and its Restricted Subsidiaries on a Consolidated
basis for such period (including the principal component of payments due on
Capitalized Leases during such period); provided, that, for the avoidance of
doubt, any payments made pursuant to a mandatory prepayment, mandatory
redemption or like provision shall not constitute Scheduled Debt Payments.

 

“Scheduled Termination Date” means (a) with respect to the Facility, the earlier
of (x) the date that is five (5) years after the Amendment No. 4 Effective Date
(solely in the case of Revolving Credit Commitments, as may be extended pursuant
to Section 12.1(b) or Section 2.17 hereof) and (y) the date that is 90 days
prior to the earlier of (i) the stated maturity date of the Term Facility (and
any Permitted Refinancing thereof) and (ii) the stated maturity date of the
Senior Notes (and any Permitted Refinancing thereof), (b) with respect to any
Extended Revolving Credit Commitments or New Revolving Credit Commitments of a
given Extension Series, the final maturity date as specified in the applicable
Extension Amendment accepted by the respective Lender or Lenders, (c) with
respect to any Other Loans, the final maturity date as specified in the
applicable Refinancing Amendment and (d) with respect to any Loans under any
Revolving Commitment Increase, the final maturity date as specified in the
applicable Incremental Amendment; provided that, in each case, if such day is
not a Business Day, the Scheduled Termination Date shall be the Business Day
immediately preceding such day.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any cash management agreement that is
entered into by and between any Loan Party (or entered into by Merger Sub and
existing at the time of the Merger) and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 9.3(f) that is entered into by and between any Loan Party (or entered
into by Merger Sub and existing at the time of the Merger) or any Restricted
Subsidiary and any Hedge Bank and designated in writing by the Hedge Bank and
the Borrower to the Administrative Agent as a “Secured Hedge Agreement.”

 

“Secured Obligations” means, in the case of the Borrower, the Obligations,
including, without limitation, each extension of credit under this Agreement and
all obligations of the Loan Parties and their respective Subsidiaries which
arise under the Loan Documents (including the Guaranty but excluding with
respect to any Guarantor, Excluded Swap Obligations of such Guarantor) and the
obligations of the Loan Parties in respect of Secured Hedge Agreements and Cash
Management Obligations, in each case, whether outstanding on the date of this
Agreement or extended or arising from time to time after the date of this
Agreement.

 

“Secured Parties” means, collectively, the Lenders, the Issuers, the
Administrative Agent, the Collateral Agent, the FILO Agent, each Hedge Bank,
each Cash Management Bank and each co-agent or sub-agent (if any) appointed by
the Administrative Agent from time to time pursuant to Section 11.5.

 

--------------------------------------------------------------------------------


 

“Securities Account Control Agreement” means, with respect to any securities
account, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Collateral Agent, the Approved Securities
Intermediary and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable UCC) over such account to the
Collateral Agent.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security” means any Equity Interest, voting trust certificate, bond, debenture,
note or other evidence of Indebtedness, whether secured, unsecured, convertible
or subordinated, or any certificate of interest, share or participation in, any
temporary or interim certificate for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing, but shall not
include any evidence of the Obligations.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties, substantially in the form of Exhibit I, together with each
Security Agreement Supplement executed and delivered pursuant to Section 8.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Notes” means up to $250,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2019 and any Registered Equivalent Notes
having terms, taken as a whole, that are on substantially identical terms and
issued pursuant to the Senior Notes Indenture in exchange for the initial,
unregistered senior unsecured notes.

 

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated
December 29, 2011, between the Borrower and Wilmington Trust, National
Association, as trustee, as the same may be amended, modified, supplemented,
replaced or refinanced to the extent not prohibited by this Agreement.

 

“Senior Notes Issue Date” means December 29, 2011.

 

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Secured Leverage Ratio” means, with respect to any Test Period for which
financial statements are required to have been delivered pursuant to
Section 7.1(a) or (b), the ratio of (a) Consolidated Senior Secured Net Debt of
the Borrower as of the last day of such Test Period to (b) Consolidated EBITDA
of the Borrower for such Test Period.

 

“Shareholders Agreement” means the Voting Agreement, dated as of the Effective
Date, among the Company, Holdings and ACOF III.

 

--------------------------------------------------------------------------------


 

“Shrink Reserve” means an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the shrink
reflected in current books and records of the Borrower and the Restricted
Subsidiaries would be reasonably equivalent to the shrink calculated as part of
the Borrower’s most recent physical Inventory; provided that no Shrink Reserve
established by the Administrative Agent shall be duplicative of any shrink as so
reflected in the current books and records of the Borrower and the Restricted
Subsidiaries or estimated by the Borrower for purposes of computing the
Borrowing Base).  The proviso to the last sentence of the definition of
Borrowing Base is hereby incorporated herein mutatis mutandis.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
exceeds its debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person is not engaged in,
and is not about to engage in, business for which it has unreasonably small
capital.  The amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, would reasonably be expected to become an actual and matured
liability.

 

“SPC” has the meaning specified in Section 12.2(g).

 

“Specified Event of Default” means any Event of Default under Section 10.1(a),
Section 10.1(b)(i)(A), Section 10.1(b)(ii), Section 10.1(b)(iii),
Section 10.1(b)(iv), Section 10.1(e) with respect to the Term Facility and
Section 10.1(f).

 

“Specified Payment” means any Permitted Acquisition, any optional prepayment of
FILO Loan made pursuant to Section 2.8(b)(ii), any Investment made pursuant to
Section 9.2(r), any Restricted Payment made pursuant to Section 9.6(l) or any
payment made pursuant to Section 9.11(i), that in each case is subject to the
satisfaction of the Payment Conditions.

 

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.1(a) (with respect to organizational existence only),
5.1(b)(ii), 5.2(a), 5.2(b)(i), 5.4, 5.12, 5.15, 5.16 and 5.18.

 

“Specified Transaction” means (i) any Investment that results in a Person
becoming a Restricted Subsidiary, (ii) any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, (iii) any Investment,
acquisition, disposition, merger, amalgamation, consolidation or discontinued
operation (as determined in accordance with GAAP), in each case with respect to
an operating unit of a business that the Borrower or any Restricted Subsidiary
has made, or (iv) any incurrence or repayment of Indebtedness, Restricted
Payment, Investment or Revolving Commitment Increase that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

 

--------------------------------------------------------------------------------


 

“Sponsor” means any of (a) ACOF III, the Canada Pension Plan Investment Board,
and any of their respective Affiliates and funds or partnerships managed or
advised by any of them or any of their respective Affiliates, but not including
any portfolio company of any of the foregoing and (b) any Person that forms a
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision) with ACOF III, Canada Pension Plan
Investment Board or any of their respective Affiliates and funds or partnerships
managed or advised by any of them or any of their respective Affiliates, but not
including any portfolio company of any of the foregoing.

 

“Sponsor Management Agreement” means any management services agreement by and
among ACOF Operating Manager III, LLC and/or Canada Pension Plan Investment
Board or certain of the management companies associated with each of them or
their advisors and Holdings and/or the Borrower, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms.

 

“Sponsor Termination Fees” means the one-time payment under any Sponsor
Management Agreement of a termination fee to one or more of the Sponsors in the
event of either a Change of Control or the completion of a Qualifying IPO.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by any Governmental Authority of
the United States or of the jurisdiction of such currency or any jurisdiction in
which Loans in such currency are made to which banks in such jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
Loans in such currency are determined.  Such reserve percentages shall include
those imposed pursuant to such Regulation D.  Eurocurrency Rate Loans shall be
deemed to constitute eurodollar funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store” means any retail store (which includes any real property, fixtures,
equipment, Inventory and other property related thereto) operated, or to be
operated, by the Borrower or any Restricted Subsidiary.

 

“Store Deposit Account” has the meaning specified in Section 8.12(a)(i).

 

“Subsidiary” means, with respect to any Person (a) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Equity Interests entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers or

 

--------------------------------------------------------------------------------


 

trustees thereof is at the time of determination owned or Controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, and (b) any partnership, joint venture or
limited liability company of which (i) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (ii) such Person or
any Subsidiary of such Person is a controlling general partner or otherwise
Controls such entity.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Borrower” has the meaning specified in Section 9.4(d).

 

“Supermajority Lenders” means, as of any date of determination, Lenders having
two-thirds or more of the sum of the (a) Revolving Credit Outstandings (with the
aggregate principal amount of each Lender’s risk participation and funded
participation in Letter of Credit Obligations and Swing Loans being deemed
“held” by such Lender for purposes of this definition) and (b, (b) aggregate
outstanding principal amount of the FILO Loan and (c) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Loans and outstanding Letters of Credit held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Supermajority Lenders.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Loan” has the meaning specified in Section 2.3(a).

 

“Swing Loan Lender” means Royal Bank of Canada in its capacity as the Swing Loan
Lender hereunder.

 

“Swing Loan Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Loans.

 

“Swing Loan Request” has the meaning specified in Section 2.3(b).

 

“Swing Loan Sublimit” means the lesser of (a) $17,500,000 and (b) the aggregate
principal amount of the Revolving Credit Commitments.  The Swing Loan Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.

 

“Systems Reserve” means, so long as a perpetual inventory reporting system
reasonably satisfactory to the Administrative Agent has not been implemented, a
reserve in an amount not to exceed 7.5% of the amount of Store level Inventory
(which limit shall increase to (w) 10.0% at the end of the Fiscal Quarter ending
on or about April 30, 2017, (x) 12.5% at the end of Fiscal Quarter ending on or
about July 31, 2017 and (y) 15.0% at the end of the Fiscal Quarter ending on or
about October 31, 2017).

 

“Taxes” has the meaning specified in Section 3.1(a).

 

“Term/Notes Refinancing Date” means the date that the Term Facility (and any
Permitted Refinancing thereof) and the Senior Notes (and any Permitted
Refinancing thereof) have each been repaid or refinanced in full or amended, in
each case, to extend the final maturity dates thereof to a date that is at least
180 days after the fifth anniversary of the Amendment No. 4 Effective Date.

 

“Term Facility” means the credit facilities under the Term Facility Credit
Agreement.

 

“Term Facility Administrative Agent” means Royal Bank of Canada in its capacity
as administrative agent and collateral agent under the Term Facility Credit
Agreement, or any successor administrative agent and collateral agent under the
Term Facility Credit Agreement.

 

“Term Facility Credit Agreement” means that certain credit agreement dated as of
the date hereof, among the Borrower, Holdings, the lenders party thereto and
Royal Bank of Canada, as administrative agent and collateral agent, as the same
may be amended, restated, modified, supplemented, extended, renewed, refunded,
replaced or refinanced, from time to time,

 

--------------------------------------------------------------------------------


 

in whole or in part, in one or more agreements (in each case with the same or
new lenders, institutional investors or agents), including any agreement
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the Intercreditor Agreement.

 

“Term Facility Documentation” means the Term Facility Credit Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith.

 

“Test Period” in effect at any time means the most recent period of four
consecutive Fiscal Quarters of the Borrower ended on or prior to such time
(taken as one accounting period).  A Test Period may be designated by reference
to the last day thereof (i.e., the “April 2, 2012 Test Period” refers to the
period of four consecutive Fiscal Quarters of the Borrower ended April 2, 2012),
and a Test Period shall be deemed to end on the last day thereof.

 

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a Consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Sections
7.1(a) or 7.1(b) or, for the period prior to the time any such statements are so
delivered pursuant to Sections 7.1(a) or 7.1(b), the Pro Forma Financial
Statements.

 

“Total Leverage Ratio” means, with respect to any Test Period for which
financial statements are required to have been delivered pursuant to
Section 7.1(a) or (b), the ratio of (a) Consolidated Total Net Debt of the
Borrower as of the last day of such Test Period to (b) Consolidated EBITDA of
the Borrower for such Test Period.

 

“Transaction” means, collectively, (a) the Equity Contribution, (b) the Merger,
(c) the issuance of the Senior Notes, if any, (d) the funding of the loans under
the Term Facility Credit Agreement on the Effective Date, (e) the execution and
delivery of this Agreement and the funding of the Loans on the Effective Date,
if any, (f) the funding of the loans under the senior bridge facility on the
Effective Date, if any, (g) the consummation of any other transactions in
connection with the foregoing, and (i) the payment of the fees and expenses
incurred in connection with any of the foregoing.

 

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code or any successor provision thereof as
the same may from time to time be in effect in the State of New York or the
Uniform Commercial Code or any successor provision thereof (or similar code or
statute) of another jurisdiction, to the extent it may be required to apply to
any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 8.3 subsequent to the date hereof, in each case, until such Person
ceases to be an Unrestricted Subsidiary of the Borrower in accordance with
Section 8.3 or ceases to be a Subsidiary of the Borrower.

 

“Unused Commitment Fee” has the meaning specified in Section 2.12(a).

 

“Updated Inventory Appraisal” has the meaning specified in Section 7.4(c).

 

“U.S. Lender” has the meaning specified in Section 3.1(d).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

 

“Weekly Monitoring Event” means the Borrower has failed to maintain, for five
(5) consecutive Business Days, Excess Availability of the greater of
(i) $25,000,000 and (ii) 15% of the Maximum Credit (without giving effect to the
FILO Reserve); provided that a Weekly Monitoring Event shall be deemed
continuing until the date on which, Excess Availability has been greater than or
equal to the greater of (i) $25,000,000 and (ii) 15% of the Maximum Credit
(without giving effect to the FILO Reserve), in each case under clauses (i) and
(ii), for at least thirty (30) consecutive days.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Equity Interests or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing (a) the sum of the product of the number
of years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Equity Interests or Preferred Stock multiplied by
the amount of such payment, by (b) the sum of all such payments.

 

“Wholly-Owned Subsidiary” of a Person means a Subsidiary of such Person, all of
the outstanding Equity Interests of which (other than (x) director’s qualifying
shares and (y) nominal shares issued to foreign nationals to the extent required
by applicable Law) are owned by such Person and/or by one or more Wholly-Owned
Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

--------------------------------------------------------------------------------


 

SECTION 1.2                     Other Interpretive Provisions.  With reference
to this Agreement and each other Loan Document, unless otherwise specified
herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  References in this Agreement to an
Exhibit, Schedule, Article, Section, clause or sub-clause refer (A) to the
appropriate Exhibit or Schedule to, or Article, Section, clause or sub-clause in
this Agreement or (B) to the extent such references are not present in this
Agreement, to the Loan Document in which such reference appears,

 

(iii)                               The term “including” is by way of example
and not limitation, subject, in the case of computations of time periods, to
clause (d) below,

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form,

 

(v)                                 Unless otherwise expressly indicated herein,
the words “above” and “below”, when following a reference to a clause or a
sub-clause of any Loan Document, refer to a clause or sub-clause within,
respectively, the same Section or clause; and

 

(vi)                              The words “assets” and “property” shall be
construed to have the same meaning and effect.

 

(c)                                  The terms “Lender,” “Issuer”, “FILO Agent”
and “Administrative Agent” include, without limitation, their respective
successors.

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

(e)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(f)                                   For purposes of any Collateral located in
the Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Quebec,
(i) “personal property” shall be deemed to include “movable property”,
(ii) “real property” shall be deemed to include “immovable property”,
(iii) “tangible property” shall be deemed to include “corporeal property”,
(iv) “intangible property” shall be deemed to include

 

--------------------------------------------------------------------------------


 

“incorporeal property”, (v) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (vi) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Quebec, (vii) all references to “perfection” of or “perfected” Liens
shall be deemed to include a reference to the “opposability” of such Liens to
third parties, (viii) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (ix) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, and (x) an “agent”
shall be deemed to include a “mandatary”.

 

SECTION 1.3                     Accounting Terms.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, except as otherwise specifically prescribed
herein.

 

SECTION 1.4                     Rounding.  Any financial ratios required to be
satisfied in order for a specific action to be permitted under this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.5                     References to Agreements, Laws, Etc.  Unless
otherwise expressly provided herein, (a) references to Constituent Documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all appendices, exhibits and schedules thereto and
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto (but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document); and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

SECTION 1.6                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

SECTION 1.7                     Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, the Total Leverage Ratio, the Senior Secured Leverage Ratio and the
Fixed Charge Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.7; provided that, notwithstanding anything to the contrary in this
Section 1.7, when calculating the Fixed Charge Coverage Ratio for purposes of
determining actual compliance (and not compliance on a Pro Forma Basis) with
Section 6.1, the events described in this Section 1.7 that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect.

 

(b)                                 For purposes of calculating the Total
Leverage Ratio, the Senior Secured Leverage Ratio and the Fixed Charge Coverage
Ratio, Specified Transactions (and the incurrence or repayment of any
Indebtedness in connection therewith) that have been made, in each case without
duplication, (i) during the applicable Test Period or (ii) subsequent to such

 

--------------------------------------------------------------------------------


 

Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period.  If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged, or
consolidated with or into the Borrower or any of the Restricted Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.7,
then the Total Leverage Ratio, the Senior Secured Leverage Ratio and the Fixed
Charge Coverage Ratio shall be calculated to give pro forma effect thereto for
such period as if the Specified Transaction had occurred on the first day of the
applicable Test Period in accordance with this Section 1.7.  Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Borrower as set forth in a certificate from a Responsible
Officer, to reflect, in each case without duplication, (i) operating expense
reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transaction) based on actions already taken and for
which the full run-rate effect of such actions is expected to be realized within
eighteen (18) months of such action, and (ii) all adjustments of the nature set
forth in Schedule 1.7(b) to the extent such adjustments, without duplication,
continue to be applicable to the relevant Test Period.

 

(c)                                  In the event that the Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Total Leverage Ratio, the
Senior Secured Leverage Ratio and the Fixed Charge Coverage Ratio, as the case
may be (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period or (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Total Leverage Ratio,
the Senior Secured Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the first
day of the applicable Test Period.

 

(d)                                 If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of the event for which
the calculation of the Fixed Charge Coverage Ratio is made had been the
applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness).  Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.  For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a Pro Forma Basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurodollar interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate chosen as the Borrower may designate.

 

--------------------------------------------------------------------------------


 

(e)                                  Any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating
Consolidated EBITDA for the applicable period.

 

ARTICLE II

 

THE FACILITY

 

SECTION 2.1                     The Revolving Credit Commitments; FILO
Commitments.

 

(a)                                 On the terms and subject to the conditions
contained in this Agreement, each Revolving Credit Lender severally agrees to
make loans in Dollars (each, a “Revolving Loan”) to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding for all such loans by such Lender not to exceed such Lender’s
Revolving Credit Commitment; provided, however, that at no time shall any
Revolving Credit Lender be obligated to make a Revolving Loan in excess of such
Lender’s Ratable Portion of the Maximum Credit.  Within the limits of the
Revolving Credit Commitment of each Lender, amounts of Revolving Loans repaid
may be reborrowed under this Section 2.1.

 

(b)                                 Subject to the limitations set forth below
(and notwithstanding anything to the contrary in Section 4.2), the
Administrative Agent is authorized by the Borrower and the Revolving Credit
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation), to make Revolving Loans to the Borrower,
on behalf of all Revolving Credit Lenders at any time that any condition
precedent set forth in Section 4.2 has not been satisfied or waived, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
for the purposes specified in the definition of “Protective Advances”.  Any
Protective Advance may be made in a principal amount that would cause the
aggregate Revolving Credit Exposure to exceed the Borrowing Base; provided that
the aggregate amount of outstanding Protective Advances plus the aggregate of
all other Revolving Credit Exposure shall not exceed the Aggregate Commitments. 
Each Protective Advance shall be secured by the Liens in favor of the Collateral
Agent in and to the Collateral and shall constitute a Base Rate Loan.  The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Requisite Revolving Lenders.  Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.  The making of a Protective Advance on any one occasion shall
not obligate the Administrative Agent to make any Protective Advance on any
other occasion.  At any time that the conditions precedent set forth in
Section 4.2 have been satisfied or waived, the Administrative Agent may request
the Lenders to make a Base Rate Loan to repay a Protective Advance.  At any
other time, the Administrative Agent may require the Revolving Credit Lenders to
fund their risk participations described in Section 2.1(c).

 

(c)                                  Upon the making of a Protective Advance by
the Administrative Agent (whether before or after the occurrence of a Default),
each Revolving Credit Lender shall be deemed, without further action by any
party hereto, unconditionally and irrevocably to have purchased from the
Administrative Agent without recourse or warranty, an undivided interest

 

--------------------------------------------------------------------------------


 

and participation in such Protective Advance in proportion to its Applicable
Percentage.  From and after the date, if any, on which any Revolving Credit
Lender is required to fund its participation in any Protective Advance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Protective Advance.

 

(d)                                 FILO Commitments.  On the terms and subject
to the conditions contained in this Agreement, each FILO Lender severally agrees
to make its portion of a term loan to the Borrower on the Amendment No. 5
Effective Date (each, a “FILO Loan”) in an aggregate principal amount not to
exceed such FILO Lender’s FILO Commitment.  The FILO Loan shall be made in a
single drawing in the aggregate principal amount of $25,000,000 on the Amendment
No. 5 Effective Date.  Upon funding of its portion of the FILO Loan by each FILO
Lender on the Amendment No. 5 Effective Date, the FILO Commitment of such FILO
Lender shall be satisfied in full and reduced to $0.  Amounts borrowed under
this Section 2.1(d) and repaid or prepaid may not be reborrowed.

 

SECTION 2.2                     Borrowing Procedures.

 

(a)                                 Each Borrowing of Revolving Loans shall be
made on notice given by the Borrower to the Administrative Agent not later than
(i) 12:00 p.m. on the same Business Day as the date of the proposed Borrowing,
in the case of a Borrowing of Base Rate Loans, and (ii)  1:00 p.m. three
(3) Business Days prior to the date of the proposed Borrowing, in the case of a
Borrowing of Eurocurrency Rate Loans.  Each such notice shall be in
substantially the form of Exhibit C (a “Notice of Borrowing”), specifying
(A) the date of such proposed Borrowing, which shall be a Business Day, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurocurrency Rate Loans,
(D) the initial Interest Period or Interest Periods for any Eurocurrency Rate
Loans, (E) the Class of such proposed Borrowing, and (F)  with respect to any
Borrowing the proceeds of which will be used to fund a Restricted Payment
subject to the satisfaction of the Payment Conditions, an additional solvency
representation and warranty of the Borrower and its Subsidiaries, on a
Consolidated basis, after giving effect to such Borrowing and the use of
proceeds thereof.  The Loans shall be made as Base Rate Loans, unless, subject
to Section 3.3, the Notice of Borrowing specifies that all or a portion thereof
shall be Eurocurrency Rate Loans.  Each Borrowing shall be in an aggregate
amount of not less than $500,000 or an integral multiple of $100,000 in excess
thereof.

 

(b)                                 The Administrative Agent shall give to each
Appropriate Lender prompt notice of the Administrative Agent’s receipt of a
Notice of Borrowing, and, if Eurocurrency Rate Loans are properly requested in
such Notice of Borrowing, the applicable interest rate determined pursuant to
Section 2.14(a).  Each Revolving Credit Lender shall, before 2:00 p.m. on the
date of the proposed Borrowing, make available to the Administrative Agent at
its address referred to in Section 12.8(a)(i), in Same Day Funds in Dollars,
such Lender’s Ratable Portion of such proposed Borrowing.  Upon fulfillment (or
due waiver in accordance with Section 12.1) (i) on the Effective Date, of the
applicable conditions set forth in Section 4.1 and (ii) at any time (including
the Effective Date), of the applicable conditions set forth in Section 4.2, and,
subject to clause (c) below, after the Administrative Agent’s receipt of such
funds, the Administrative Agent shall make such funds available to the Borrower
as promptly as reasonably practicable and, in any event, on the date of the
proposed Borrowing.

 

--------------------------------------------------------------------------------


 

(c)                                  Unless the Administrative Agent shall have
received notice from a Revolving Credit Lender prior to the date of any proposed
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s Ratable Portion of such Borrowing (or any portion thereof), the
Administrative Agent may assume that such Lender has made its Ratable Portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this Section 2.2 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made its Ratable Portion available to the Administrative Agent, the
Administrative Agent shall be entitled to recover the corresponding amount from
such Lender.  If such Lender does not pay the corresponding amount promptly upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall pay the corresponding amount
to the Administrative Agent.  The Administrative Agent is also entitled to
recover from such Lender or the Borrower interest on the corresponding amount
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at a rate per annum
equal to (i) if paid by the Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) if paid by such Lender, the
Federal Funds Rate for the first Business Day and thereafter at the interest
rate applicable at the time to the Loans comprising such Borrowing.  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
corresponding amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.  If the Borrower shall repay to
the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder or under applicable
Law to the Borrower.

 

(d)                                 The failure of any Defaulting Lender to make
on the date specified any Loan or any payment required by it, including any
payment in respect of its participation in Swing Loans and Letter of Credit
Obligations, shall not relieve any other Appropriate Lender of its obligations
to make such Loan or payment on such date but, except to the extent otherwise
provided herein, no such other Appropriate Lender shall be responsible for the
failure of any Defaulting Lender to make a Loan or payment required under this
Agreement.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type (other than FILO Loan), there shall not be more than ten
(10) Interest Periods in effect unless otherwise agreed between the Borrower and
the Administrative Agent; provided that after the establishment of any new
Class of Loans pursuant to an Extension Amendment or Refinancing Amendment, the
number of Interest Periods otherwise permitted by this Section 2.2(e) shall
increase by three (3) Interest Periods for each applicable Class so established.

 

(f)                                   For the avoidance of doubt, the provisions
of this Section 2.2 shall not apply to any Borrowing of FILO Loan.

 

--------------------------------------------------------------------------------


 

SECTION 2.3                     Swing Loans.

 

(a)                                 On the terms and subject to the conditions
contained in this Agreement, the Swing Loan Lender shall make, in Dollars, loans
(each, a “Swing Loan”) otherwise available to the Borrower under the Facility
(other than the FILO Facility) from time to time on any Business Day during the
period from the Effective Date until the Revolving Credit Termination Date in an
aggregate principal amount at any time outstanding (together with the aggregate
outstanding principal amount of any other Swing Loan made by the Swing Loan
Lender hereunder in its capacity as the Swing Loan Lender) not to exceed the
Swing Loan Sublimit; provided, however, that (i) at no time shall the Swing Loan
Lender make any Swing Loan to the extent that, after giving effect to such Swing
Loan, the aggregate Revolving Credit Outstandings would exceed the Maximum
Credit, (ii) in the event that the Swing Loan Lender and the Administrative
Agent are not the same Person, then the Swing Loan Lender shall only make a
Swing Loan after having given prior notice thereof to the Administrative Agent
(which notice the Swing Loan Lender shall give as soon as reasonably practicable
and, in any event, on or before the date on which the applicable Swing Loan is
required to be made), and (iii) the Swing Loan Lender shall not be required to
make any Swing Loan to the extent that such Swing Loan Lender reasonably
believes that any Lender (other than such Swing Loan Lender and FILO Lenders) is
a Defaulting Lender, unless after giving effect to the requested Swing Loans,
there would exist no Fronting Exposure (in the good faith determination of the
Swing Loan Lender).  Each Swing Loan shall be, at the option of the Borrower,
(i) a Base Rate Loan, or (ii) a Loan bearing interest at a rate per annum
offered by the Swing Loan Lender (it being understood that the Swing Loan Lender
shall have no obligation to offer a Loan pursuant to this clause (ii)), and, in
each case, must be repaid in full in Dollars within seven (7) days after its
making or, if sooner, upon any Borrowing hereunder and shall in any event mature
no later than the Revolving Credit Termination Date (without giving effect to
any extensions of the type referred to in Section 12.1(b) hereof).  Within the
limits set forth in the first sentence of this clause (a), amounts of Swing
Loans repaid may be reborrowed under this clause (a).

 

(b)                                 In order to request a Swing Loan, the
Borrower shall telecopy (or forward by electronic mail or similar means) to the
Swing Loan Lender, with a copy to the Administrative Agent, a duly completed
request in substantially the form of Exhibit D, setting forth the requested
amount and date of such Swing Loan (a “Swing Loan Request”), to be received by
the Swing Loan Lender not later than 1:00 p.m. on the day of the proposed
borrowing.  Promptly after receipt by the Swing Loan Lender of any Swing Loan
Request, the Swing Loan Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Loan Request and, if not, the Swing Loan Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Loan Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any applicable
RevolverRevolving Credit Lender) prior to 1:00 p.m. on the date of the proposed
Swing Loan Borrowing (i) directing the Swing Loan Lender not to make such Swing
Loan as a result of the limitations set forth in Section 2.3(a), or (ii) that
one or more of the applicable conditions contained in Section 4.2 (and, if the
date of the proposed Swing Loan Borrowing is the Effective Date, Section 4.1) is
not then satisfied or duly waived, then, subject to the terms of this Agreement,
the Swing Loan Lender shall make a Swing Loan available to the Borrower as
promptly as reasonably practicable on the date set forth in the relevant Swing
Loan Request.

 

--------------------------------------------------------------------------------


 

(c)                                  The Swing Loan Lender may demand at any
time that each Revolving Credit Lender pay to the Administrative Agent, for the
account of the Swing Loan Lender, in the manner provided in clause (d) below,
such Lender’s Ratable Portion of all or a portion of the outstanding Swing
Loans, which demand shall be made through the Administrative Agent, shall be in
writing and shall specify the outstanding principal amount of Swing Loans
demanded to be paid.

 

(d)                                 The Administrative Agent shall forward each
demand referred to in clause (c) above to each Revolving Credit Lender on the
day such notice or such demand is received by the Administrative Agent (except
that any such notice or demand received by the Administrative Agent after 2:00
p.m. on any Business Day or any such notice or demand received on a day that is
not a Business Day shall not be required to be forwarded to the Lenders by the
Administrative Agent until the next succeeding Business Day), together with a
statement prepared by the Administrative Agent specifying the amount of each
Revolving Credit Lender’s Ratable Portion of the aggregate principal amount of
the Swing Loans stated to be outstanding in such notice or demanded to be paid
pursuant to such demand, and, notwithstanding whether or not the conditions
precedent set forth in Sections 4.2 shall have been satisfied (which conditions
precedent the Lenders hereby irrevocably waive), each Revolving Credit Lender
shall, before 11:00 a.m. on the Business Day next succeeding the date of such
Lender’s receipt of such notice or demand, make available to the Administrative
Agent, in Same Day Funds in Dollars, for the account of the Swing Loan Lender,
the amount specified in such statement.  Upon such payment by a Revolving Credit
Lender, such Lender shall, except as provided in clause (e) below, be deemed to
have made a Revolving Loan to the Borrower in the amount of such payment.  The
Administrative Agent shall use such funds to repay the Swing Loans to the Swing
Loan Lender.

 

(e)                                  Upon the occurrence of a Default under
Section 10.1(f), each Revolving Credit Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such Lender pursuant to clause (d) above, which participation shall be
in a principal amount equal to such Lender’s Ratable Portion of such Swing Loan,
by paying to the Swing Loan Lender on the date on which such Lender would
otherwise have been required to make a payment in respect of such Swing Loan
pursuant to clause (d) above, in Same Day Funds, an amount equal to such
Lender’s Ratable Portion of such Swing Loan.  If all or part of such amount is
not in fact made available by such Lender to the Swing Loan Lender on such date,
the Swing Loan Lender shall be entitled to recover any such unpaid amount on
demand from such Lender together with interest accrued from such date at the
Federal Funds Rate for the first Business Day after such payment was due and
thereafter at the rate of interest then applicable to Base Rate Loans.

 

(f)                                   From and after the date on which any
Revolving Credit Lender (i) is deemed to have made a Revolving Loan pursuant to
clause (d) above with respect to any Swing Loan or (ii) purchases an undivided
participation interest in a Swing Loan pursuant to clause (e) above, the Swing
Loan Lender shall promptly distribute to such Lender such Lender’s Ratable
Portion of all payments of principal and interest received by the Swing Loan
Lender on account of such Swing Loan other than those received from a Lender
pursuant to clause (d) or (e) above.

 

--------------------------------------------------------------------------------


 

SECTION 2.4                     Letters of Credit.

 

(a)                                 Subject to the terms and conditions
contained in this Agreement, each Issuer agrees to Issue at the request of the
Borrower, for the account of the Borrower or a Restricted Subsidiary (provided
that any Letter of Credit issued for the benefit of any Restricted Subsidiary
shall be issued naming the Borrower as a joint and several co-applicant or as
the account party on any such Letter of Credit but such Letter of Credit may
contain a statement that it is being issued for the benefit of such Restricted
Subsidiary), one or more Letters of Credit from time to time on any Business Day
during the period commencing on the Effective Date and ending on the earlier of
the Revolving Credit Termination Date and five (5) Business Days prior to the
Scheduled Termination Date (without giving effect to any extension of the type
referred to in Section 12.1(b) hereof), or such later date as agreed to by the
Administrative Agent in its sole discretion; provided, however, that no Issuer
shall be under any obligation to Issue (and, upon the occurrence of any of the
events described in clauses (ii) and (iii) below shall not Issue) any Letter of
Credit upon the occurrence of any of the following:

 

(i)                           any order, judgment or decree of any Governmental
Authority or arbitrator having binding powers shall purport by its terms to
enjoin or restrain such Issuer from Issuing such Letter of Credit or any Law
applicable to such Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such Issuer
shall prohibit, or request that such Issuer refrain from, the Issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuer with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuer is not otherwise
compensated) not in effect on the Effective Date or result in any unreimbursed
loss, cost or expense that was not applicable or in effect as of the Effective
Date and that such Issuer in good faith deems material to it (for which such
Issuer is not otherwise compensated);

 

(ii)                        such Issuer shall have received any written notice
of the type described in clause (d) below;

 

(iii)                     after giving effect to the Issuance of such Letter of
Credit, (A) the Letter of Credit Obligations would exceed $45,000,000, (B) the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit at such
time or (C) the Revolving Credit Outstandings of any Lender would exceed such
Lender’s Revolving Credit Commitment;

 

(iv)                    such Letter of Credit is requested to be denominated in
any currency other than Dollars;

 

(v)                       (A) any fees due to the Issuer hereunder in connection
with a requested Issuance have not been paid, (B) such Letter of Credit is
requested to be Issued in a form that is not acceptable to such Issuer or
(C) the Issuer for such Letter of Credit shall not have received, in form and
substance reasonably acceptable to it and, if applicable, duly executed by the
Borrower, applications, agreements and other documentation (collectively, a
“Letter of Credit Reimbursement Agreement”) such Issuer generally employs in the
ordinary course of its business for the Issuance of letters of credit of the
type of such Letter of Credit; or

 

--------------------------------------------------------------------------------


 

(vi)                    any Revolving Credit Lender is at that time a Defaulting
Lender, unless (i) after giving effect to the requested Issuance, there would
exist no Fronting Exposure (in the good faith determination of the applicable
Issuer) or (ii) the applicable Issuer has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the applicable Issuer (in its
good faith determination) with the Borrower or such Lender to eliminate such
Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or any other Letter of Credit
Obligations as to which such Issuer has actual or potential Fronting Exposure,
as it may elect in its sole discretion.

 

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.  Any Letter of Credit which
has been or deemed Issued hereunder may be amended by the Borrower and the
Issuer at any time to reduce the amount outstanding thereunder.

 

(b)                                 The expiration date of each Letter of Credit
shall be no more than one (1) year after the date of issuance thereof; provided,
however, that any Letter of Credit with a term less than or equal to one
(1) year may provide for the renewal thereof for additional periods less than or
equal to one (1) year, as long as, on or before the expiration of each such term
and each such period, the Borrower and the Issuer of such Letter of Credit shall
have the option to prevent such renewal; provided further, that, for any Letter
of Credit having an expiration date after the Scheduled Termination Date, the
Borrower agrees to deliver to the Administrative Agent on or prior to the
Scheduled Termination Date a letter of credit or letters of credit in form and
substance reasonably acceptable to the Administrative Agent issued by a bank
acceptable to the Administrative Agent, in each case in its sole discretion,
and/or cash collateral in an amount equal to 101% of the maximum drawable amount
of any such Letter of Credit or other credit support satisfactory to the
Administrative Agent, in its sole discretion.

 

(c)                                  In connection with the Issuance of each
Letter of Credit, the Borrower shall give the relevant Issuer and the
Administrative Agent at least three (3) Business Days’ prior written notice for
a Standby Letter of Credit and at least five (5) Business Days’ prior written
notice for a Documentary Letter of Credit (or, in each case, such shorter period
as may be agreed to by the Issuer), in substantially the form of Exhibit E (or
in such other written or electronic form as is acceptable to such Issuer), of
the requested Issuance of such Letter of Credit (a “Letter of Credit Request”). 
Such notice shall specify the Issuer of such Letter of Credit, the face amount
in Dollars of the Letter of Credit requested, the date on which such Letter of
Credit is to expire (which date shall be a Business Day) and, in the case of an
issuance, the Person for whose benefit the requested Letter of Credit is to be
issued.  Such notice, to be effective, must be received by the relevant Issuer
and the Administrative Agent not later than 11:00 a.m. on the last Business Day
on which such notice can be given under the first sentence of this clause (c);
provided that the relevant Issuer and the Administrative Agent may agree in a
particular instance in their sole discretion to a later time and date.

 

(d)                                 Subject to the satisfaction of the
conditions set forth in this Section 2.4, the relevant Issuer shall, on the
requested date, Issue a Letter of Credit on behalf of the Borrower or the
applicable Restricted Subsidiary in accordance with such Issuer’s usual and
customary business practices.  No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Lender (other than a FILO Lender) that one or more of the conditions
precedent contained in Section 4.2 or

 

--------------------------------------------------------------------------------


 

clause (a) above are not on such date satisfied or duly waived and ending when
such conditions are satisfied or duly waived.  No Issuer shall otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 4.2 have been satisfied in connection with the Issuance of any
Letter of Credit.

 

(e)                                  The Borrower agrees that, if requested by
the Issuer of any Letter of Credit prior to the issuance of a Letter of Credit,
it shall execute a Letter of Credit Reimbursement Agreement in respect of any
Letter of Credit Issued hereunder.  In the event of any conflict between the
terms of any Letter of Credit Reimbursement Agreement and this Agreement, the
terms of this Agreement shall govern.

 

(f)                                   Each Issuer shall comply with the
following:

 

(i)                           give the Administrative Agent written notice (or
telephonic notice confirmed promptly thereafter in writing), which writing may
be a telecopy or electronic mail, of the Issuance of any Letter of Credit Issued
by it, all drawings under any Letter of Credit Issued by it and of the payment
(or the failure to pay when due) by the Borrower of any Reimbursement Obligation
when due (which notice the Administrative Agent shall promptly transmit by
telecopy, electronic mail or similar transmission to each Lender (other than the
FILO Lenders));

 

(ii)                        [reserved]; and

 

(iii)                     on the first Business Day of each calendar month, if
requested by the Administrative Agent, provide to the Administrative Agent (and
the Administrative Agent shall provide a copy to each Lender (other than the
FILO Lenders) requesting the same) and the Borrower separate schedules for
Documentary Letters of Credit and Standby Letters of Credit issued by it, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth the aggregate Letter of Credit Obligations, in each case outstanding at
the end of each preceding month, and any information requested by the Borrower
or the Administrative Agent relating thereto.

 

(g)                                  Immediately upon the issuance by an Issuer
of a Letter of Credit in accordance with the terms and conditions of this
Agreement, such Issuer shall be deemed to have sold and transferred to each
Revolving Credit Lender, and each Revolving Credit Lender shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuer,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Ratable Portion, in such Letter of Credit and the
obligations of the Borrower with respect thereto (including all Letter of Credit
Obligations with respect thereto) and any security therefor and guaranty
pertaining thereto.

 

(h)                                 The Borrower agrees to pay to the Issuer of
any Letter of Credit in Dollars, and, to the extent so financed, all
Reimbursement Obligations owing to such Issuer under any Letter of Credit issued
for its account no later than the Business Day immediately following the
Business Day on which the Borrower receives written notice from such Issuer that
payment has been made under such Letter of Credit in accordance with its terms
(such date, the “Reimbursement Date”), irrespective of any claim, set-off,
defense or other right that the

 

--------------------------------------------------------------------------------


 

Borrower may have at any time against such Issuer or any other Person.  In the
event that any Issuer makes any payment under any Letter of Credit in accordance
with its terms and the Borrower shall not have repaid such amount to such Issuer
pursuant to this clause (h) (directly or by application of the deemed Loans
described below in this clause (h) or by virtue of the penultimate sentence of
this clause (h)) or any such payment by the Borrower is rescinded or set aside
for any reason, such Reimbursement Obligation shall be payable in Dollars on
demand with interest thereon computed (i) from the date on which such
Reimbursement Obligation arose to but excluding the Reimbursement Date, at the
rate of interest applicable during such period to Base Rate Loans, and (ii) from
and including the Reimbursement Date until the date of repayment in full, at the
rate of interest applicable during such period to past due Revolving Loans that
are Base Rate Loans, and such Issuer shall promptly notify the Administrative
Agent, which shall promptly notify each Lender (other than the FILO Lenders) of
such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuer
the amount of such Lender’s Ratable Portion of such payment in Same Day Funds in
Dollars.  If the Administrative Agent so notifies such Lender prior to 11:00
a.m. on any Business Day, such Lender shall make available to the Administrative
Agent for the account of such Issuer its Ratable Portion of the amount of such
payment on such Business Day in Same Day Funds in Dollars.  Upon such payment by
a Revolving Credit Lender, such Lender shall, except during the continuance of a
Default or Event of Default under Section 10.1(f) and notwithstanding whether or
not the conditions precedent set forth in Section 4.2 shall have been satisfied
(which conditions precedent the Revolving Credit Lenders hereby irrevocably
waive), be deemed to have made a Revolving Loan to the Borrower in the principal
amount of such payment.  Whenever any Issuer receives from the Borrower a
payment of a Reimbursement Obligation as to which the Administrative Agent has
received for the account of such Issuer any payment from a Revolving Credit
Lender pursuant to this clause (h), such Issuer shall pay over to the
Administrative Agent any amount received in excess of such Reimbursement
Obligation and, upon receipt of such amount, the Administrative Agent shall
promptly pay over to each Revolving Credit Lender, in Same Day Funds in Dollars,
an amount equal to such Lender’s Ratable Portion of the amount of such payment
adjusted, if necessary, to reflect the respective amounts the Revolving Credit
Lenders have paid in respect of such Reimbursement Obligation.  (A) In the
absence of written notice to the contrary from the Borrower, and subject to the
other provisions of this Agreement (but without regard to the conditions to
borrowing set forth in Section 4.2), Reimbursement Obligations shall be financed
when due with Swing Loans or Base Rate Loans, in each case to the Borrower in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Swing Loan
or Base Rate Loan, as the case may be, and (B) in the event that the Borrower
has notified the Administrative Agent that it will not so finance any such
payments, the Borrower will make payment directly to the applicable Issuer when
due. The Administrative Agent shall promptly remit the proceeds from any
Revolving Loans made pursuant to clause (A) above in reimbursement of a draw
under a Letter of Credit to the applicable Issuer.

 

(i)                                     Each Defaulting Lender agrees to pay to
the Administrative Agent for the account of such Issuer forthwith on demand any
such unpaid amount together with interest thereon, for the first Business Day
after payment was first due at the Federal Funds Rate and, thereafter, until
such amount is repaid to the Administrative Agent for the account of such
Issuer, at a rate per annum equal to the rate applicable to Base Rate Loans
under the Facility (other than the FILO Facility).

 

--------------------------------------------------------------------------------


 

(j)                                    The Borrower’s obligations to pay each
Reimbursement Obligation and the obligations of the Revolving Credit Lenders to
make payments to the Administrative Agent for the account of the Issuers with
respect to Letters of Credit shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement,
under any and all circumstances whatsoever (it being understood that any such
payment by the Borrower shall be without prejudice to, and shall not constitute
a waiver of, any rights the Borrower might have or might acquire as a result of
the payment by an Issuer pursuant to any Letter of Credit or the reimbursement
by the Borrower thereof), including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

 

(i)                           any lack of validity or enforceability of any
Letter of Credit or any Loan Document, or any term or provision therein;

 

(ii)                        any amendment or waiver of or any consent to
departure from all or any of the provisions of any Letter of Credit or any Loan
Document;

 

(iii)                     the existence of any claim, set-off, defense or other
right that the Borrower, any other party guaranteeing, or otherwise obligated
with, the Borrower, any Subsidiary or other Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
any Issuer, the Administrative Agent or any Revolving Credit Lender or any other
Person, whether in connection with this Agreement, any other Loan Document or
any other related or unrelated agreement or transaction;

 

(iv)                    any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(v)                       payment by the Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply, but
that does substantially comply, with the terms of such Letter of Credit; and

 

(vi)                    any other act or omission to act or delay of any kind of
any Issuer, the Revolving Credit Lenders, the Administrative Agent or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.4,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to the Borrower or any Revolving Credit Lender.  In determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, the Issuers may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit, the Issuers may rely exclusively on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including reliance on the amount of any draft presented under
such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and

 

--------------------------------------------------------------------------------


 

whether or not any document presented pursuant to such Letter of Credit proves
to be insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever,
and any noncompliance in any immaterial respect of the documents presented under
such Letter of Credit with the terms thereof shall, in each case, be deemed not
to constitute willful misconduct or gross negligence of the applicable Issuer.

 

(k)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the relevant Issuer and the Borrower when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each Documentary Letter of
Credit.

 

SECTION 2.5                     Reduction and Termination of the Revolving
Credit Commitments.  The Borrower may, upon at least three (3) Business Days’
prior notice to the Administrative Agent and the FILO Agent, terminate in whole
or reduce in part ratably the unused portions of any Class of Revolving Credit
Commitments of the Lenders without premium or penalty other than any amount
required to be paid by the Borrower pursuant to Section 3.5; provided, however,
that each partial reduction shall be in an aggregate amount of not less than
$1,000,000 or an integral multiple of $500,000 in excess thereof; provided,
further, that no reduction or termination of Revolving Credit Commitments having
a later maturity shall be permitted on a greater than pro rata basis with
commitments having an earlier maturity.  Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of the Revolving
Credit Commitments if such termination would have resulted from a refinancing of
all of the applicable Facility, which refinancing shall not be consummated or
otherwise shall be delayed.

 

SECTION 2.6                     Repayment of Loans.  The Borrower shall repay to
the Administrative Agent for the ratable account of the Lenders (other than the
FILO Lenders) the aggregate unpaid principal amount of the Loans (including any
Letter of Credit Borrowings but excluding the FILO Loan) and the Swing Loans on
the Revolving Credit Termination Date or earlier, if otherwise required by the
terms hereof.  The Borrower shall repay to the Administrative Agent for the
ratable account of the FILO Lenders the aggregate unpaid principal amount of all
FILO Liabilities on the FILO Maturity Date or earlier, if otherwise required by
the terms hereof.

 

SECTION 2.7                     Evidence of Indebtedness.

 

(a)                                 The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict

 

--------------------------------------------------------------------------------


 

between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 

(b)                                 (i) Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.7(a) and by each
Lender in its account or accounts pursuant to Section 2.7(a) shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

(ii)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including the Revolving Credit Notes, if
any, evidencing such Loans) and the drawn Letters of Credit are registered
obligations and the right, title, and interest of the Lenders and the Issuers
and their assignees in and to such Loans or drawn Letters of Credit, as the case
may be, shall be transferable only upon notation of such transfer in the
Register.  A Revolving Credit Note shall only evidence the Lender’s or a
registered assignee’s right, title and interest in and to the related Loan, and
in no event is any such Revolving Credit Note to be considered a bearer
instrument or obligation.  This Section 2.7(b) and Section 12.2 shall be
construed so that the Loans and drawn Letters of Credit are at all times
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related regulations (or any
successor provisions of the Code or such regulations).

 

(c)                                  The entries made in the Register and in the
accounts therein maintained pursuant to clauses (a) and (b) above and
Section 12.2 hereof shall, to the extent permitted by applicable Law, be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms. 
In addition, the Loan Parties, the Administrative Agent, the Lenders and the
Issuers shall treat each Person whose name is recorded in the Register as a
Lender or as an Issuer, as applicable, for all purposes of this Agreement. 
Information contained in the Register with respect to any Lender or Issuer shall
be available for inspection by the Borrower, the Administrative Agent, such
Lender (as to its interest only) or such Issuer (as to its interest only) at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Notwithstanding any other provision of the
Agreement, in the event that any Lender requests that the Borrower execute and
deliver a promissory note or notes payable to such Lender in order to evidence
the Indebtedness owing to such Lender by the Borrower hereunder, the Borrower
shall promptly execute and deliver a Revolving Credit Note or Revolving Credit
Notes or a FILO Note, as applicable, to such Lender evidencing the Loans of such
Lender, substantially in the form of Exhibit B. or Exhibit B-1.  Each Lender may
attach schedules to its Revolving Credit Note or its FILO Note, as applicable,
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto; provided that the failure to do so
shall in no way affect the obligations of the Borrower or any other Loan Party
under any Loan Document.

 

--------------------------------------------------------------------------------


 

SECTION 2.8                     Optional Prepayments.

 

(a)                                 Revolving Loans and Swing Loans.  The
Borrower may prepay, in Dollars, the outstanding principal amount of the
Revolving Loans and Swing Loans in whole or in part at any time; provided,
however, that if any prepayment of any Eurocurrency Rate Loan is made by the
Borrower other than on the last day of an Interest Period for such Loan, the
Borrower shall also pay any amount owing pursuant to Section 3.5.

 

(b)                                 FILO Loan.

 

(i)                           Other than the payments required under Section 2.6
or 2.9 and except as provided in clause (ii) of this Section 2.8(b), the FILO
Loan may not be optionally prepaid in whole or in part until the Discharge of
Obligations (other than with respect to the FILO Liabilities).  At any such
time, the Borrower may, upon written notice to the Administrative Agent and the
FILO Agent, at any time or from time to time voluntarily prepay all or any
portion of the FILO Loan; provided that (x) if any prepayment of any
Eurocurrency Rate Loan is made by the Borrower other than on the last day of an
Interest Period for such Loan, the Borrower shall also pay any amount owing
pursuant to Section 3.5 and (y) each prepayment under this Section 2.8(b) shall
be accompanied by payment of all accrued and unpaid interest on the amount
prepaid and the FILO Prepayment Premium payable in connection with such
prepayment of the FILO Loan.  Each such notice shall specify the date and amount
of such prepayment.

 

(ii)                        Notwithstanding anything to the contrary herein
contained, so long as the Payment Conditions are satisfied at the time of and
immediately after giving effect to such prepayment, the FILO Loan may be
optionally prepaid in whole or in part, subject to, and otherwise in accordance
with the provisions of clause (b)(i) hereof (excluding the first sentence
thereof).

 

SECTION 2.9                     Mandatory Prepayments.

 

(a)                                 If at any time, the aggregate principal
amount of Revolving Credit Outstandings exceeds the aggregate Maximum Credit at
such time, the Borrower shall forthwith, upon notification by the Administrative
Agent, prepay, in Dollars, the Swing Loans first and then the other Loans (other
than FILO Loan) then outstanding in an amount equal to such excess.  If any such
excess remains after repayment in full of the aggregate outstanding Swing Loans
and the other Loans (other than FILO Loan), the Borrower shall Cash
Collateralize the Letter of Credit Obligations in the manner set forth in
Section 10.5 in an amount equal to 101% of such excess.

 

(b)                                 If (x) at any time during a Cash Dominion
Period or (y) in respect of any Disposition that would result in the occurrence
of a Cash Dominion Period, any Loan Party or any of its Subsidiaries receives
any Net Cash Proceeds arising from any Disposition in respect of any Collateral
included in the Borrowing Base or the FILO Borrowing Base outside of the
ordinary course of business, the Borrower shall promptly (but in any event
within five (5)

 

--------------------------------------------------------------------------------


 

Business Days of such receipt) (i) prepay the Loans (other than FILO Loan) in an
amount equal to 100% of such Net Cash Proceeds, (and,ii) to the extent such Net
Cash Proceeds exceed the aggregate principal amount of Loans (other than FILO
Loan) outstanding, Cash Collateralize Letters of Credit in an amount equal to up
to 101% of the aggregate maximum drawable amount of such Letters of Credit) and
(iii) thereafter, to the extent such Net Cash Proceeds exceed the amount needed
to Cash Collateralize Letters of Credit in an amount equal to up to 101% of the
aggregate maximum drawable amount of such Letters of Credit, prepay the FILO
Loan in an amount equal to any such excess.

 

(c)                                  If (x) at any time during a Cash Dominion
Period or (y) in respect of any Recovery Event that would result in the
occurrence of a Cash Dominion Period, any Loan Party or any of its Subsidiaries
receives any Net Cash Proceeds arising from any Recovery Event in respect of any
Collateral included in the Borrowing Base or the FILO Borrowing Base, the
Borrower shall promptly (but in any event within five (5) Business Days of such
receipt) (i) prepay the Loans (other than FILO Loan) in an amount equal to 100%
of such Net Cash Proceeds, (and,ii) to the extent such Net Cash Proceeds exceed
the aggregate principal amount of Loans (other than FILO Loan) outstanding, Cash
Collateralize Letters of Credit in an amount equal to up to 101% of the
aggregate maximum drawable amount of such Letters of Credit) and
(iii) thereafter, to the extent such Net Cash Proceeds exceed the amount needed
to Cash Collateralize Letters of Credit in an amount equal to up to 101% of the
aggregate maximum drawable amount of such Letters of Credit, prepay the FILO
Loan in an amount equal to any such excess.

 

(d)                                 If the Borrower or any Restricted Subsidiary
incurs or issues any Indebtedness that constitutes (i) Credit Agreement
Refinancing Indebtedness (other than with respect to any Refinanced Debt
constituting the FILO Loan), the Borrower shall prepay an aggregate principal
amount of the Loans (other than FILO Loan) equal to 100% of all Net Cash
Proceeds received therefrom on or prior to the date which is five (5) Business
Days after the receipt of such Net Cash Proceeds by the Borrower or such
Restricted Subsidiary, as applicable, or (ii) Credit Agreement Refinancing
Indebtedness (with respect to any Refinanced Debt constituting FILO Loan), the
Borrower shall prepay an aggregate principal amount of the FILO Loan equal to
100% of all Net Cash Proceeds received therefrom on the date of receipt of such
Net Cash Proceeds by the Borrower or such Restricted Subsidiary, as applicable.

 

(e)                                  (i) Subject to Section 3.5 and
Section 2.9(e)(ii) hereof, all such payments in respect of the Loans pursuant to
this Section 2.9 shall be without premium or penalty and (ii) all such payments
with respect to any Refinanced Debt constituting FILO Loan pursuant to
Section 2.9(d)(ii) shall be accompanied by payment of the FILO Prepayment
Premium, if any, and shall be subject to the provisions of the FILO Fee Letter. 
All interest accrued on the principal amount of the Loans paid pursuant to this
Section 2.9 shall be paid, or may be charged by the Administrative Agent to any
loan account(s) of the Borrower, at the Administrative Agent’s option, on the
date of such payment.  Interest shall accrue and be due, until the next Business
Day, if the amount so paid by the Borrower to the bank account designated by the
Administrative Agent for such purpose is received in such bank account after
3:00 p.m.

 

--------------------------------------------------------------------------------


 

(f)                                   At all times after the occurrence and
during the continuance of Cash Dominion Period and notification thereof by the
Administrative Agent to the Borrower (subject to the provisions of Section 10.3
and to the terms of the Security Agreement), on each Business Day, at or before
1:00 p.m., the Administrative Agent shall apply all Same Day Funds credited to
the Agent Sweep Account and all amounts received pursuant to Section 2.9(b) and
(c), first to pay any fees or expense reimbursements then due to the
Administrative Agent, the Issuers and the Lenders (other than FILO Lenders)
(other than in connection with Cash Management Obligations, Obligations in
respect of Secured Hedge Agreements or any Revolving Commitment Increases), pro
rata, second to pay interest due and payable in respect of any Loans (including
Swing Loans but excluding FILO Loans) and any Protective Advances that may be
outstanding, pro rata, third to prepay the principal of any Protective Advances
that may be outstanding, pro rata, and fourth to prepay the principal of the
Loans (including Swing Loans but excluding FILO Loans) and to Cash Collateralize
outstanding Letter of Credit Obligations, pro rata.

 

SECTION 2.10              Interest.

 

(a)                                 Rate of Interest.  All Loans and the
outstanding amount of all other Obligations owing under the Loan Documents shall
bear interest, in the case of any Class of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:

 

(i)                           if a Base Rate Loan or such other Obligation
(except as otherwise provided in this Section 2.10(a)), at a rate per annum
equal to (A) in the sum of (Acase of the FILO Loan, the sum of (1) the Base Rate
as in effect from time to time and (2) the Applicable Margin for Base Rate Loans
applicable to the FILO Loan and (B) otherwise, the sum of (1) the Base Rate as
in effect from time to time and (B2) the Applicable Margin for Base Rate Loans;
and

 

(ii)                        if a Eurocurrency Rate Loan, at a rate per annum
equal to (A) in the sum of (Acase of the FILO Loan, the sum of (1) the Adjusted
Eurocurrency Rate applicable to the FILO Loan determined for the applicable
Interest Period and (2) the Applicable Margin for Eurocurrency Rate Loans
applicable to the FILO Loan in effect from time to time during such Interest
Period and (B) otherwise, the sum of (1) the Adjusted Eurocurrency Rate
determined for the applicable Interest Period and (B2) the Applicable Margin
applicable tofor Eurocurrency Rate Loans in effect from time to time during such
Interest Period.

 

(b)                                 Interest Payments.  (i) Interest accrued on
each Base Rate Loan (other than Swing Loans) shall be payable in arrears (A) on
the first Business Day of each January, April, July and October, commencing on
the first such day following the making of such Base Rate Loan, and (B) if not
previously paid in full, at maturity (whether by acceleration or otherwise) of
such Base Rate Loan, (ii) interest accrued on Swing Loans shall be payable in
arrears on the first Business Day of the immediately succeeding calendar month,
(iii) interest accrued on each Eurocurrency Rate Loan shall be payable in
arrears (A) on the last day of each Interest Period applicable to such Loan and,
if such Interest Period has a duration of more than three (3) months, on each
date during such Interest Period occurring every three (3) months from

 

--------------------------------------------------------------------------------


 

the first day of such Interest Period, (B) upon the payment or prepayment
thereof in full or in part and (C) if not previously paid in full, at maturity
(whether by acceleration or otherwise) of such Eurocurrency Rate Loan, and
(iv) interest accrued on the amount of all other Obligations shall be payable on
demand from and after the time such Obligation becomes due and payable (whether
by acceleration or otherwise).

 

(c)                                  Default Interest.  Following the occurrence
and during the continuation of an Event of Default under Section 10.1(a) or
Section 10.1(f), the Borrower shall pay interest on past due amounts hereunder
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.  Accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

SECTION 2.11              Conversion/Continuation Option.

 

(a)                                 The Borrower may elect (i) at any time on
any Business Day, to convert Base Rate Loans (other than Swing Loans) or any
portion thereof to Eurocurrency Rate Loans, and (ii) at the end of any
applicable Interest Period, to convert Eurocurrency Rate Loans or any portion
thereof into Base Rate Loans, or to continue such Eurocurrency Rate Loans or any
portion thereof for an additional Interest Period; provided, however, that the
aggregate amount of the Eurocurrency Rate Loans for each Interest Period and
Base Rate Loans converted or continued must be in the amount of at least
$500,000 or an integral multiple of $100,000 in excess thereof.  Each conversion
or continuation shall be made on notice given by the Borrower to the
Administrative Agent not later than (i) 12:00 p.m. on the same Business Day as
the proposed conversion or continuation of any Loan into a Base Rate Loan, and
(ii) 1:00 p.m. three (3) Business Days prior to the date of the proposed
conversion or continuation of any Loan into a Eurocurrency Rate Loans, in each
case prior to the date of the proposed conversion or continuation.  Each
conversion or continuation shall be allocated among the Loans of each Lender in
accordance with such Lender’s Ratable Portion.  Each such election shall be in
substantially the form of Exhibit F (a “Notice of Conversion or Continuation”)
and shall be made by giving the Administrative Agent prior written notice
specifying (A) the amount and type of Loan being converted or continued, (B) in
the case of a conversion to or a continuation of Eurocurrency Rate Loans, the
applicable Interest Period and (C) in the case of a conversion, the date of such
conversion.

 

(b)                                 The Administrative Agent shall promptly
notify each Lender of its receipt of a Notice of Conversion or Continuation and
of the options selected therein.  Notwithstanding the foregoing, the
Administrative Agent (or the Requisite LendersRevolving Credit Lenders, with
respect to the Revolving Loans, or the Requisite FILO Lenders, with respect to
the FILO Loan) may require by notice to the Borrower that no conversion in whole
or in part of Base Rate Loans to Eurocurrency Rate Loans, and no continuation in
whole or in part of Eurocurrency Rate Loans upon the expiration of any
applicable Interest Period shall be permitted at any time at which (A) an Event
of Default shall have occurred and be continuing or (B) the continuation of, or
conversion into, a Eurocurrency Rate Loan would violate any provision of
Section 3.3.  If, within the time period required under the terms of this
Section 2.11, the Administrative Agent does not receive a Notice of Conversion
or Continuation from the Borrower containing a permitted election to continue
any Eurocurrency Rate Loans for an

 

--------------------------------------------------------------------------------


 

additional Interest Period or to convert any such Loans, then, upon the
expiration of the applicable Interest Period, such Loans shall be automatically
converted to Base Rate Loans.  Each Notice of Conversion or Continuation shall
be irrevocable.

 

(c)                                  Notwithstanding anything to the contrary
herein, subject to Sections 2.11(b) and 3.3, the FILO Loan shall, at the end of
any applicable Interest Period, be automatically continued as Eurocurrency Rate
Loans with an Interest Period of three months.

 

SECTION 2.12              Fees.

 

(a)                                 Unused Commitment Fee.  The Borrower shall
pay in Same Day Funds in Dollars to the Administrative Agent for the account of
each Revolving Credit Lender a commitment fee (the “Unused Commitment Fee”) on
the average daily amount by which the Revolving Credit Commitment of such Lender
exceeds such Lender’s Ratable Portion of the sum of (i) the aggregate
outstanding principal amount of Loans (other than Swing Loans and FILO Loan) for
the applicable Class and (ii) the outstanding amount of the aggregate Letter of
Credit Undrawn Amounts from the Effective Date through the Revolving Credit
Termination Date at the Applicable Unused Commitment Fee Rate, payable in
arrears (x) on the first Business Day of each calendar quarter, commencing on
the first such Business Day following the Effective Date and (y) on the
Revolving Credit Termination Date.

 

(b)                                 Letter of Credit Fees.  The Borrower shall
pay the following amounts with respect to Letters of Credit issued by any
Issuer:

 

(i)                           to the Administrative Agent for the account of
each Issuer of a Letter of Credit, with respect to each Letter of Credit issued
by such Issuer, an issuance fee equal to the greater of (x) 0.125% per annum of
the average daily maximum undrawn face amount of such Letter of Credit for the
immediately preceding calendar quarter (or portion thereof), or (y) $125 per
quarter, payable in arrears (A) on the first Business Day of each calendar
quarter, commencing on the first such Business Day following the issuance of
such Letter of Credit and (B) on the Revolving Credit Termination Date;

 

(ii)                        to the Administrative Agent for the ratable benefit
of the Revolving Credit Lenders, with respect to each Letter of Credit, a fee
accruing in Dollars at a rate per annum equal to the Applicable Margin for
Eurocurrency Rate Loans (the “Letter of Credit Fee”), in each case multiplied by
the average daily maximum undrawn face amount of such Letter of Credit for the
immediately preceding calendar quarter (or portion thereof), payable in arrears
(A) on the first Business Day of each calendar quarter, commencing on the first
such Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date; provided, however, that any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable Issuer pursuant to Section 2.4 shall
be payable, to the maximum extent permitted by applicable Law, to the other
Revolving Credit Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the
applicable Issuer for its own account; and

 

--------------------------------------------------------------------------------


 

(iii)                     to the Issuer of any Letter of Credit, with respect to
the issuance, amendment or transfer of each Letter of Credit and each drawing
made thereunder, customary documentary and processing charges in accordance with
such Issuer’s standard schedule for such charges in effect at the time of
issuance, amendment, transfer or drawing, as the case may be.

 

(c)                                  Additional Fees.  The Borrower shall pay to
the Administrative Agent and the Arrangers such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Except as otherwise provided in any written agreement among the Borrower, the
Administrative Agent and the Arrangers, such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.  The Borrower shall
pay to the FILO Agent such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.  Except as otherwise
provided in any written agreement between the Borrower and the FILO Agent, such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

SECTION 2.13              Payments and Computations.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  The Borrower shall make each payment and prepayment
hereunder (including fees and expenses) not later than 3:00 p.m. on the day when
due, in Dollars, in each case to the Administrative Agent, for the account of
the respective Appropriate Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office for payment and in Same Day Funds
without condition or deduction for any defense, recoupment, set-off or
counterclaim.  The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 3:00 p.m. shall, in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 

(b)                                 All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 days or 366 days, as the case
may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
(1) day.  Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                                  Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of any Eurocurrency
Rate Loan to be

 

--------------------------------------------------------------------------------


 

made in the next calendar month, such payment shall be made on the immediately
preceding Business Day.  All repayments of any Loans shall be applied as
follows:  first, to repay any such Loans outstanding as Base Rate Loans and
then, to repay any such Loans outstanding as Eurocurrency Rate Loans, with those
Eurocurrency Rate Loans, as applicable, having earlier expiring Interest Periods
being repaid prior to those having later expiring Interest Periods.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower to the Lenders prior to the date on which any
payment is due hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may
(but shall not be so required to), in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent that the Borrower shall not have made
such payment to the Administrative Agent in Same Day Funds in Dollars, then each
Lender shall repay to the Administrative Agent forthwith on demand the portion
of such assumed payment that was made available to such Lender in Same Day Funds
in Dollars, together with interest thereon in respect of each day from and
including the date such amount was made available to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds in Dollars
at the applicable Overnight Rate from time to time in effect.

 

(e)                                  Except for payments and other amounts
received by the Administrative Agent and applied in accordance with the
provisions of Section 10.2(b) below (or required to be applied in accordance
with Section 2.9), all payments and any other amounts received by the
Administrative Agent from or for the benefit of the Borrower shall be applied as
follows: first, to pay principal of, and interest on, any portion of the Loans
the Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrower, second, to pay all
other Obligations (other than FILO Loan) then due and payable and, third, to pay
the FILO Liabilities and fourth, as the Borrower so designates.  Payments in
respect of Swing Loans received by the Administrative Agent shall be distributed
to the Swing Loan Lender; payments in respect of Loans received by the
Administrative Agent shall be distributed to each Appropriate Lender in
accordance with such Lender’s Ratable Portion; and all payments of fees and all
other payments in respect of any other Obligation shall be allocated among such
of the Lenders and Issuers as are entitled thereto and, for such payments
allocated to thesuch Lenders, in proportion to their respective Ratable
Portions.

 

(f)                                   At the option of the Administrative Agent,
principal on the Swing Loans, Reimbursement Obligations, interest, fees,
expenses and other sums due and payable in respect of the Loans and Protective
Advances may be paid from the proceeds of Swing Loans or the Revolving Loans
unless the Borrower makes such payments on the next succeeding Business Day
after the Borrower receives written notice from the Administrative Agent
requesting such payments.  The Borrower hereby authorizes the Swing Loan Lender
to make such Swing Loans pursuant to Section 2.3(a) and the Revolving Credit
Lenders to make such Loans pursuant to Section 2.2(a) from time to time in the
amounts of any and all principal payable with respect to the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums payable in
respect of the Loans and Protective Advances, and further authorizes the
Administrative Agent to give the Revolving Credit Lenders notice of any
Borrowing with respect to such Swing Loans

 

--------------------------------------------------------------------------------


 

and the Revolving Loans and to distribute the proceeds of such Swing Loans and
the Revolving Loans to pay such amounts.  The Borrower agrees that all such
Swing Loans and the Revolving Loans so made shall be deemed to have been
requested by it (irrespective of the satisfaction of the conditions in
Section 4.2, which conditions the Lenders irrevocably waive) and directs that
all proceeds thereof shall be used to pay such amounts.

 

SECTION 2.14              Determination of Adjusted Eurocurrency Rate.  The
Adjusted Eurocurrency Rate for each Interest Period for Eurocurrency Rate Loans
shall be determined by the Administrative Agent pursuant to the procedures set
forth in the definition of “Eurocurrency Rate”.  The Administrative Agent’s
determination shall be presumed to be correct and binding on the Loan Parties,
absent manifest error.

 

SECTION 2.15              Revolving Commitment Increase.

 

(a)                                 The Borrower may at any time or from time to
time after the Effective Date, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more increases in the amount of any Class of Revolving Credit
Commitments (each such increase, a “Revolving Commitment Increase”); provided
that (i) before and after giving effect to such Revolving Commitment Increase,
no Default or Event of Default shall exist, (ii) any Loans made under such
Revolving Commitment Increase (other than those made under a Last-Out
Incremental (as defined below)) will rank pari passu in right of payment with
existing Revolving Loans and the Liens securing any Loans made under such
Revolving Commitment Increase will rank pari passu with the Liens securing the
existing Revolving Loans, (iii) the final maturity date of such Revolving
Commitment Increase shall be no earlier than the then Latest Maturity Date of
any other Revolving Credit Commitments hereunder, (iv) the Borrower shall be in
compliance with Article VI, whether or not in effect, as of the end of the Test
Period most recently ended after giving Pro Forma Effect to such Revolving
Commitment Increase and any Acquisition permitted under this Agreement and/or
any other transactions related to such Revolving Commitment Increase (and, in
each case, with respect to any Revolving Commitment Increase, assuming a
borrowing of the maximum amount of Loans available under such Revolving
Commitment Increase and any Revolving Commitment Increase previously made
pursuant to this Section 2.15) and (v) the Senior Secured Leverage Ratio shall
be no greater than 3.50 to 1.00 as of the end of the Test Period most recently
ended after giving Pro Forma Effect to such Revolving Commitment Increase and
any Acquisition permitted under this Agreement and/or any other transactions
related to such Revolving Commitment Increase (and, in each case, with respect
to any Revolving Commitment Increase, assuming a borrowing of the maximum amount
of Loans available under such Revolving Commitment Increase and any Revolving
Commitment Increase previously made pursuant to this Section 2.15, but excluding
the proceeds from any borrowing under such Revolving Commitment Increase from
any “net debt” determination); provided that the foregoing clauses (iv) and
(v) shall not apply to any Revolving Commitment Increase pursuant to Amendment
No. 3.  Each Revolving Commitment Increase shall be in an aggregate principal
amount that is not less than $10,000,000 (provided that such amount may be less
than $10,000,000 if such amount represents all remaining availability under the
limit set forth in the next sentence).  Notwithstanding anything to the contrary
herein, the aggregate amount of the Revolving Commitment Increases after the
Amendment No. 45 Effective Date shall not exceed $25,000,000.0.  Each notice
from the Borrower pursuant to this Section shall set forth the

 

--------------------------------------------------------------------------------


 

requested amount and proposed terms of the relevant Revolving Commitment
Increases.  Revolving Commitment Increases may be provided by any existing
Lender (it being understood that no existing Lender will have an obligation to
provide a portion of any Revolving Commitment Increase), in each case on terms
permitted in this Section 2.15 and otherwise on terms reasonably acceptable to
the Administrative Agent, or by any other bank or other financial institution or
institutional lender or investor (any such other bank or other financial
institution or institutional lender or investor being called an “Additional
Lender”), provided that the Administrative Agent, each Issuer and the Swing Loan
Lender shall have consented (in each case, such consent not to be unreasonably
withheld, delayed or conditioned) to such Lender’s or Additional Lender’s
providing such Revolving Commitment Increases (other than the consent of each
Issuer and Swing Loan Lender with respect to any Last-Out Incremental provided
in the form of a term loan) if such consent by the Administrative Agent, the
applicable Issuer and the Swing Loan Lender, as the case may be, would be
required under Section 12.2(b) for an assignment of Loans or Revolving Credit
Commitments to such Lender or Additional Lender.  Revolving Credit Commitments
in respect of Revolving Commitment Increases shall become Revolving Credit
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Lender, an increase in such Lender’s applicable Revolving Credit
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by Holdings, the Borrower, each Lender agreeing to provide such
Revolving Credit Commitment, if any, each Additional Lender, if any, and the
Administrative Agent.  The Incremental Amendment may, without the consent of any
Person other than the Administrative Agent, the Borrower and the Lenders
providing the applicable Revolving Commitment Increase, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section.  The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Effective Date”) of each of the conditions set
forth in Section 4.2 (it being understood that all references to “the date of
such Loan or Issuance” or similar language in such Section 4.2 shall be deemed
to refer to the effective date of such Incremental Amendment) and the
satisfaction of such other conditions (if any) as the parties thereto shall
agree and, to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received legal opinions, Board of Director
resolutions, officers’ certificates and/or reaffirmation agreements consistent
with those delivered on the Effective Date (other than changes to such legal
opinion resulting from a Change in Law, change in fact or change to counsel’s
form of opinion) or otherwise reasonably satisfactory to the Administrative
Agent, together with such supplements and/or amendments to the Collateral
Documents as the Administrative Agent shall reasonably request (including, in
the case of the Mortgages, mortgage amendments and date down endorsements with
respect to the applicable title insurance policies).  Each Revolving Commitment
Increase (other than a Last-Out Incremental incurred as a term loan) shall be
documented as an increase to the Facility.  Each Revolving Commitment Increase
shall be on terms identical to those applicable to the Facility, except (x) with
respect to any original issue discount or any commitment, arrangement, upfront
or similar fees that may be agreed to among the Borrower and the lenders
agreeing to participate in such Revolving Commitment Increase; provided that if
any of the Applicable Margins or the Applicable Unused Commitment Fee Rate with
respect to any Revolving Commitment Increase (other than a Last-Out Incremental)
exceed any of the Applicable Margins or Applicable Unused Commitment Fee

 

--------------------------------------------------------------------------------


 

Rate, as the case may be, with respect to the existing Revolving Credit
Commitment Facility, the Applicable Margins and/or Applicable Unused Commitment
Fee Rate, as applicable, shall be increased to equal the Applicable Margins and
the Applicable Unused Commitment Fee Rate with respect to such Revolving
Commitment Increase (the “MFN Provision”), (y) any such Revolving Commitment
Increase may rank junior to the Obligations in right of payment in any
distribution waterfall (a “Last-Out Incremental”) and such Last-Out Incremental
may (1) have interest rate margins, interest rate floors, original issue
discount, upfront fees, structuring, commitment and arranger fees (and any fee
similar to any of the foregoing) that are determined by the Company and the
lender or lenders providing the relevant Last-Out Incremental and shall not be
subject to the MFN Provision, (2) be in the form of one or more revolving credit
facilities or term loans and (3) have other terms that are customary for
“last-out” asset-based credit facilities and reasonably satisfactory to the
Administrative Agent; it being understood and agreed that (x) the Administrative
Agent may implement a dollar-for-dollar Reserve against the Borrowing Base in
respect of the amount of any Last-Out Incremental and (y) in no event shall any
Last-Out Incremental be entitled to receive payments under Section 10.3 prior to
the payment in full of all amounts owing with respect to any Cash Management
Obligations or Secured Hedge Obligations and (z) for terms applicable only after
the then Latest Maturity Date.  The Borrower shall use the proceeds of any
Revolving Commitment Increases for any purpose not prohibited by this
Agreement.  Upon each Revolving Commitment Increase pursuant to this
Section 2.15, other than any Revolving Commitment Increase in the form of a
Last-Out Incremental, (x) each Lender of the applicable Class immediately prior
to such increase will automatically and without further act be deemed to have
assigned to each Lender providing a portion of the Revolving Commitment Increase
of the applicable Class (each a “Revolving Commitment Increase Lender”) in
respect of such increase, and each such Revolving Commitment Increase Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit and
Swing Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit, (ii) participations hereunder
in Swing Loans held by each Lender of the applicable Class and
(iii) participations in Protective Advances held by each Lender of the
applicable Class (including each such Revolving Commitment Increase Lender) will
equal the percentage of the aggregate Revolving Credit Commitments of all
Lenders of such Class represented by such Lender’s Revolving Credit Commitment
and (y) if, on the date of such increase, there are any Revolving Loans of such
Class outstanding, such Revolving Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Loans of such Class made hereunder (reflecting such increase in
Revolving Credit Commitments of such Class), which prepayment shall be
accompanied by accrued interest on the Revolving Loans of such Class being
prepaid and any costs incurred by any Lender in accordance with Section 3.5. 
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

 

(b)                                 This Section 2.15 shall supersede any
provisions in Section 12.1 or Section 12.7 to the contrary.

 

--------------------------------------------------------------------------------


 

SECTION 2.16              Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                           Waivers and Amendments.  That Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in Section 12.1.

 

(ii)                        Reallocation of Payments.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of that Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article X or otherwise, and including any amounts made available to
the Administrative Agent by that Defaulting Lender pursuant to Section 12.6),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any Issuer or the Swing Loan Lender hereunder; third, if so determined by the
Administrative Agent or requested by any Issuer or the Swing Loan Lender, to be
held as cash collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
Issuer or the Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuer or the Swing Loan
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Borrowings in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Borrowings were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Borrowings owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                     Certain Fees.  That Defaulting Lender (x) shall not be
entitled to receive any commitment fee pursuant to Section 2.12(a) for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee

 

--------------------------------------------------------------------------------


 

that otherwise would have been required to have been paid to that Defaulting
Lender for such period) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.12(b).

 

(iv)                    Reallocation of Applicable Percentages to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Loans
pursuant to Sections 2.3 and 2.4, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Loan Lender and the Issuers agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Revolving Loans of the other Revolving Credit Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swing Loans to be held on a pro rata basis by the
Revolving Credit Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower for the period that such Lender was a Defaulting Lender; and
provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)                                  Cash Collateral.  At any time that there
shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent, the applicable Issuer or the Swing
Loan Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

SECTION 2.17              Extensions of Loans.

 

(a)                                 Extension of Revolving Credit Commitments. 
The Borrower may at any time and from time to time request that all or a portion
of the Revolving Credit Commitments of a given Class (each, an “Existing
Revolver Tranche”) be amended to extend the Scheduled Termination Date with
respect to all or a portion of any principal amount of such Revolving Credit
Commitments (any such Revolving Credit Commitments which have been so

 

--------------------------------------------------------------------------------


 

amended, “Extended Revolving Credit Commitments”) and to provide for other terms
consistent with this Section 2.17; provided that there shall be no more than
three (3) Classes of Loans and Commitments outstanding pursuant to this
Section 2.17 at any time.  In order to establish any Extended Revolving Credit
Commitments, the Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Revolver Tranche) (each, an “Extension Request”) setting
forth the proposed terms (which shall be determined in consultation with the
Administrative Agent) of the Extended Revolving Credit Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and, (y) be identical to the Revolving Credit Commitments under the
Existing Revolver Tranche from which such Extended Revolving Credit Commitments
are to be amended and (z) not include any term, condition or provision that
adversely affects the FILO Liabilities or the rights and remedies of the FILO
Agent and the FILO Lenders, except that: (i) the Scheduled Termination Date of
the Extended Revolving Credit Commitments shall be later than the Scheduled
Termination Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, (ii) the Extension Amendment may provide for other covenants and terms
that apply solely to any period after the Latest Maturity Date that is in effect
on the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Credit Commitments); and (iii) all
borrowings under the Revolving Credit Commitments and repayments thereunder
shall be made on a pro rata basis (except for (I) solely in respect of any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments), payments of interest and fees at different rates
on Extended Revolving Credit Commitments (and related outstandings) and
(II) repayments required upon the Revolving Credit Termination Date of the
non-extending Revolving Credit Commitments); provided, further, that (A) the
conditions precedent to a Borrowing set forth in Section 4.2 shall be satisfied
or duly waived as of the date of such Extension Amendment and at the time when
any Loans are made in respect of any Extended Revolving Credit Commitment,
(B) in no event shall the final maturity date of any Extended Revolving Credit
Commitments of a given Extension Series at the time of establishment thereof be
earlier than the then Latest Maturity Date of any other Revolving Credit
Commitments hereunder, (C) any such Extended Revolving Credit Commitments (and
the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect) and (D) all documentation in respect of the such Extension Amendment
shall be consistent with the foregoing.  Any Extended Revolving Credit
Commitments amended pursuant to any Extension Request shall be designated a
series (each, an “Extension Series”) of Extended Revolving Credit Commitments
for all purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Extension Series with respect to such Existing
Revolver Tranche.  Each Extension Series of Extended Revolving Credit
Commitments incurred under this Section 2.17 shall be in an aggregate principal
amount equal to not less than $25,000,000.

 

(b)                                 Extension Request.  The Borrower shall
provide the applicable Extension Request at least five (5) Business Days (or
such shorter period as may be agreed by the Administrative Agent) prior to the
date on which Lenders under the Existing Revolver

 

--------------------------------------------------------------------------------


 

Tranche are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably, to accomplish the purposes of this Section 2.17.  No Lender
shall have any obligation to agree to provide any Extended Revolving Credit
Commitment pursuant to any Extension Request.  Any Revolving Credit Lender
(each, an “Extending Revolving Credit Lender”) wishing to have all or a portion
of its Revolving Credit Commitments under the Existing Revolver Tranche subject
to such Extension Request amended into Extended Revolving Credit Commitments
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Revolving Credit Commitments under the Existing Revolver Tranche which it has
elected to request be amended into Extended Revolving Credit Commitments
(subject to any minimum denomination requirements imposed by the Administrative
Agent).  In the event that the aggregate principal amount of Revolving Credit
Commitments under the Existing Revolver Tranche in respect of which applicable
Revolving Credit Lenders shall have accepted the relevant Extension Request
exceeds the amount of Extended Revolving Credit Commitments requested to be
extended pursuant to the Extension Request, Revolving Credit Commitments subject
to Extension Elections shall be amended to reflect allocations of the Extended
Revolving Credit Commitments, which Extended Revolving Credit Commitments shall
be allocated as agreed by Administrative Agent and the Borrower.

 

(c)                                  New Revolving Commitment Lenders. 
Following any Extension Request made by the Borrower in accordance with Sections
2.17(a) and 2.17(b), if the Lenders shall have declined to agree during the
period specified in Section 2.17(b) above to provide Extended Revolving Credit
Commitments in an aggregate principal amount equal to the amount requested by
the Borrower in such Extension Request, the Borrower may request that Lenders
and/or banks, financial institutions or other institutional lenders or investors
other than the Lenders (in such capacities, the “New Revolving Commitment
Lenders”), which New Revolving Commitment Lenders may elect to provide an
Extended Revolving Credit Commitment hereunder (each, a “New Revolving Credit
Commitment”); provided that such New Revolving Credit Commitments of such New
Revolving Commitment Lenders (i) shall be in an aggregate principal amount for
all such New Revolving Commitment Lenders not to exceed the aggregate principal
amount of Extended Revolving Credit Commitments so declined to be provided by
the existing Lenders and (ii) shall be on identical terms to the terms
applicable to the terms specified in the applicable Extension Request (and any
Extended Revolving Credit Commitments provided by existing Lenders in respect
thereof); provided further that, as a condition to the effectiveness of any New
Revolving Credit Commitment of any New Revolving Commitment Lender, the
Administrative Agent, each Issuer and the Swing Loan Lender shall have consented
(such consent not to be unreasonably withheld, delayed or conditioned) to each
New Revolving Commitment Lender if such consent would be required under
Section 12.2(b)(iii) for an assignment of Revolving Credit Commitments to such
Person.  Notwithstanding anything herein to the contrary, any New Revolving
Credit Commitment provided by New Revolving Commitment Lenders shall be pro rata
to each New Revolving Commitment Lender.  Upon effectiveness of the Extension
Amendment to which each such New Revolving Commitment Lender is a party, (a) the
Revolving Credit Commitments of all non-extending Revolving Credit Lenders of
each Class specified in the Extension Amendment in accordance with this
Section 2.17 will be permanently reduced pro rata by an aggregate amount equal
to the aggregate principal amount of the New Revolving Credit Commitments of
such New Revolving Commitment Lenders and (b) the Revolving Credit Commitment of
each such New Revolving

 

--------------------------------------------------------------------------------


 

Commitment Lender will become effective.  The New Revolving Credit Commitments
of New Revolving Commitment Lenders will be incorporated as Revolving Credit
Commitments hereunder in the same manner in which Extended Revolving Credit
Commitments of existing Lenders are incorporated hereunder pursuant to this
Section 2.17, and for the avoidance of doubt, all Borrowings and repayments of
Revolving Loans from and after the effectiveness of such Extension Amendment
shall be made pro rata across all Classes of Revolving Credit Commitments
including such New Revolving Commitment Lenders (based on the outstanding
principal amounts of the respective Classes of Revolving Credit Commitments)
except for (x) solely in respect of any period after the Latest Maturity Date
that is in effect on the effective date of the Extension Amendment (immediately
prior to the establishment of such Extended Revolving Credit Commitments),
payments of interest and fees at different rates for each Class of Revolving
Credit Commitments (and related Outstanding Amounts) and (y) repayments required
on the Revolving Credit Termination Date for any particular Class of Revolving
Credit Commitments.  Upon the effectiveness of each New Revolving Credit
Commitment pursuant to this Section 2.17(c), (a) each Revolving Credit Lender of
all applicable existing Classes of Revolving Credit Commitments immediately
prior to such effectiveness will automatically and without further act be deemed
to have assigned to each New Revolving Commitment Lender, and each such New
Revolving Commitment Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Letters of Credit and Swing Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
subject to Section 2.16, the percentage of the outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Loans
held by each Revolving Credit Lender of each Class of Revolving Credit
Commitments (including each such New Revolving Commitment Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Classes of
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment and (b) if, on the date of such effectiveness, there are any
Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such New Revolving Credit Commitment be prepaid from the
proceeds of Loans outstanding after giving effect to such New Revolving Credit
Commitments, which prepayment shall be accompanied by accrued interest on the
Revolving Loans being prepaid and any costs incurred by any Lender in accordance
with Section 3.5.  The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(d)                                 Extension Amendment.  Extended Revolving
Credit Commitments and New Revolving Credit Commitments shall be established
pursuant to an amendment (each, an “Extension Amendment”) to this Agreement
among the Borrower, the Administrative Agent and each Extending Revolving Credit
Lender and each New Revolving Commitment Lender, if any, providing an Extended
Revolving Credit Commitment or a New Revolving Credit Commitment, as applicable,
thereunder, which shall be consistent with the provisions set forth in Sections
2.17(a), (b) and (c) above (and shall not require the consent of any other
Person).  The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Sections
4.2(a) and (b) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Effective Date (other than changes to such legal opinion resulting from a Change
in Law, change in fact or

 

--------------------------------------------------------------------------------


 

change to counsel’s form of opinion) or otherwise reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Collateral Agent
in order to ensure that the Extended Revolving Credit Commitments or the New
Revolving Credit Commitments, as the case may be, are provided with the benefit
of the applicable Loan Documents (including, in the case of the Mortgages,
mortgage amendments and date down endorsements with respect to the applicable
title insurance policies).  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment.  Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any Person
other than the Administrative Agent, the Borrower and the Lenders providing the
applicable Extended Revolving Credit Commitments or New Revolving Credit
Commitments, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Revolving Credit Commitments or the New
Revolving Credit Commitments, as the case may be, incurred pursuant thereto,
(ii) make such other changes to this Agreement and the other Loan Documents
(without the consent of the Requisite Revolving Credit Lenders) and (iii) effect
such other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section, and the Requisite
Revolving Credit Lenders hereby expressly authorize the Administrative Agent to
enter into any such Extension Amendment.

 

(e)                                  No conversion of Loans pursuant to any
Extension in accordance with this Section 2.17 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

 

SECTION 2.18              Refinancing Amendments.  After the Effective Date, the
Borrower may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Loans and
Commitments then outstanding under this Agreement in each case pursuant to a
Refinancing Amendment; provided that there shall be no obligors in respect of
any Credit Agreement Refinancing Indebtedness that are not Loan Parties;
provided, further that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.  Any Other Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment.  The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.2(b) and,
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of customary legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Effective Date under Section 4.1 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion) or otherwise reasonably satisfactory to the Administrative Agent
(including, in the case of the Mortgages, mortgage amendments and date down
endorsements with respect to the applicable title insurance policies).  Each
incurrence of Credit Agreement Refinancing Indebtedness under this Section 2.18
(other than with respect to the

 

--------------------------------------------------------------------------------


 

FILO Loan) shall be in an aggregate principal amount of not less than
$75,000,000.  Each incurrence of Credit Agreement Refinancing Indebtedness under
this Section 2.18 (with respect to the FILO Loan) on any date shall be in an
aggregate principal amount of not less than the aggregate amount of FILO
Liabilities outstanding on such date.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Loans and/or Other Commitments).  Any Refinancing Amendment may, without the
consent of any Person other than the Administrative Agent, the FILO Agent, the
Borrower and the Lenders providing the applicable Credit Agreement Refinancing
Indebtedness, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.18.  This Section 2.18 shall supersede any provisions in Section 12.7
or 12.1 to the contrary.  It is understood that (x) any Lender approached to
provide all or a portion of Credit Agreement Refinancing Indebtedness may elect
or decline, in its sole discretion, to provide such Credit Agreement Refinancing
Indebtedness (it being understood that there is no obligation to approach any
existing Lenders to provide any Other Commitment), and (y) the Administrative
Agent shall have consented (such consent not to be unreasonably withheld,
delayed or conditioned) to such Person’s providing such Credit Agreement
Refinancing Indebtedness if such consent would be required under Section 12.2
for an assignment of Loans or Commitments to such Person.

 

ARTICLE III

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

SECTION 3.1                     Taxes.

 

(a)                                 Except as required by law, any and all
payments by the Borrower (the term “Borrower” under this Article III being
deemed to include any Subsidiary for whose account a Letter of Credit is issued)
or any Guarantor to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, (i) taxes imposed on or measured by net income
(however denominated, and including branch profits and similar taxes), and
franchise or similar taxes, in each case (A) imposed by the jurisdiction under
the laws of which it is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (B) taxes imposed by reason of any connection between such Agent or Lender
and the taxing jurisdiction imposing such tax (other than a connection arising
solely by executing or entering into any Loan Document, receiving payments
thereunder or having been a party to, performed its obligations under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced, any Loan Documents), (ii) subject to Section 3.1(e),
any U.S. federal tax that is (or would be) required to be withheld with respect
to amounts payable hereunder in respect of an interest

 

--------------------------------------------------------------------------------


 

arising under any Loan Document that is assigned to an Eligible Assignee
(pursuant to an assignment under Section 12.2) on the date such assignee becomes
an Eligible Assignee to the extent such tax is in excess of the tax that would
have been applicable had such assigning Lender not assigned its interest arising
under any Loan Document (unless such assignment is made at the express written
request of the Borrower), (iii) in the case of any Foreign Lender, any U.S.
federal withholding taxes imposed as a result of the failure of any Agent or
Lender to comply with the provisions of Sections 3.1(b) and 3.1(c), (iv) in the
case of any U.S. Lender, any U.S. federal withholding taxes imposed as a result
of the failure of any Agent or Lender to comply with the provisions of
Section 3.1(d), (v) any taxes imposed on any amount payable to or for the
account of any Agent or Lender as a result of the failure of such recipient to
comply with its obligations under Section 3.1(l), (vi) amounts excluded pursuant
to Section 3.1(e) hereto, and (vii) penalties and interest on the foregoing
amounts (all such non excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges and liabilities being
hereinafter referred to as “Taxes”).  If the Borrower, Guarantor or other
applicable withholding agent is required to deduct any Taxes or Other Taxes (as
defined below) from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.1(a)), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower, Guarantor or other applicable
withholding agent shall make such deductions, (iii) the Borrower, Guarantor or
other applicable withholding agent shall pay the full amount deducted to the
relevant taxing authority, and (iv) within thirty (30) days after the date of
such payment (or, if receipts or evidence are not available within thirty (30)
days, as soon as practicable thereafter), the Borrower or Guarantor shall
furnish to such Agent or Lender (as the case may be) the original or a facsimile
copy of a receipt evidencing payment thereof to the extent such a receipt has
been made available to the Borrower or Guarantor (or other evidence of payment
reasonably satisfactory to the Administrative Agent).  If the Borrower or
Guarantor fails to pay any Taxes or Other Taxes when due to the appropriate
taxing authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence that has been made available to
the Borrower or Guarantor, the Borrower or Guarantor shall indemnify such Agent
and such Lender for any incremental Taxes that may become payable by such Agent
or such Lender arising out of such failure.

 

(b)                                 To the extent it is legally able to do so,
each Agent or Lender (including an Eligible Assignee to which a Lender assigns
its interest in accordance with Section 12.2) that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (each, a “Foreign
Lender”) agrees to complete and deliver to the Borrower and the Administrative
Agent on or prior to the date on which the Agent or Lender (or Eligible
Assignee) becomes a party hereto, two (2) accurate, complete and original signed
copies of whichever of the following is applicable:  (i) in the case of a
Foreign Lender claiming the benefits under an income tax treaty to which the
United States is a party, an IRS Form W-8BEN-E certifying that it is entitled to
such benefits; (ii) in the case of a Foreign Lender claiming that the income
receivable pursuant to any Loan Document is effectively connected with the
conduct of a trade or business in the United States, an IRS Form W-8ECI
certifying to this effect; (iii) if the Foreign Lender is claiming the benefits
of the exemption for portfolio interest under either Section 871(h) or
Section 881(c) of the Code and is not (A) a bank described in
Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder described in
Section 871(h)(3)(B) of the Code, or (C) a

 

--------------------------------------------------------------------------------


 

controlled foreign corporation related to the Borrower within the meaning of
Section 864(d) of the Code, a certificate to that effect in substantially the
form attached hereto as Exhibit N (a “Non-Bank Certificate”) and an IRS
Form W-8BEN-E, certifying that the Foreign Lender is not a United States person;
(iv) to the extent a Lender is not the beneficial owner for U.S. federal income
tax purposes, an IRS Form W-8IMY (or any successor form thereto) of the Lender,
accompanied by, as and to the extent applicable, an IRS Form W-8BEN or an IRS
Form W-8BEN-E, an IRS Form W-8ECI, Non-Bank Certificate, an IRS Form W-9,
additional IRS Forms W-8IMY (further accompanied by required attachments
thereto) and any other required supporting information from each beneficial
owner (it being understood that a Lender need not provide certificates or
supporting documentation from beneficial owners if (x) the Lender is a
“qualified intermediary” or “withholding foreign partnership” for U.S. federal
income tax purposes and (y) such Lender is as a result able to establish, and
does establish, that payments to such Lender are, to the extent applicable,
entitled to an exemption from or, if an exemption is not available, a reduction
in the rate of, U.S. federal withholding taxes without providing such
certificates or supporting documentation); or (v) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made except, and
solely for the purposes of this clause (v), to the extent, in the Agent or
Lender’s reasonable judgment, such completion, execution, or submission would
subject such Agent or Lender to any material unreimbursed costs or expenses or
would materially prejudice the legal or commercial position of such Agent or
Lender.

 

(c)                                  In addition, each such Lender shall, to the
extent it is legally entitled to do so, (i) promptly submit to the Borrower and
the Administrative Agent two (2) accurate, complete and original signed copies
of such other or additional forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant taxing
authorities) as may then be applicable or available to secure an exemption from
or reduction in the rate of U.S. federal withholding tax (A) on or before the
date that such Lender’s most recently delivered form, certificate or other
evidence expires or becomes obsolete or inaccurate in any material respect,
(B) after the occurrence of a change in the Foreign Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent, and (C) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (ii) promptly notify the Borrower and the Administrative Agent in
writing of any change in the Foreign Lender’s circumstances which would modify
or render invalid any claimed exemption or reduction.

 

(d)                                 Each Agent or Lender that is a “United
States person” (within the meaning of Section 7701(a)(30) of the Code) (each a
“U.S. Lender”) agrees to complete and deliver to the Borrower and the
Administrative Agent two (2) original copies of accurate, complete and signed
IRS Form W-9 or successor form certifying that such Agent or Lender is not
subject to United States backup withholding (i) on or prior to the Effective
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or inaccurate in
any material respect, (iii) after the occurrence of a change in the Agent’s or
Lender’s circumstances requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent.

 

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything else herein to the
contrary (but subject to the succeeding sentence), if a Lender, Eligible
Assignee or Agent is subject to any U.S. federal tax that is required to be
withheld with respect to amounts payable hereunder at a rate in excess of zero
percent at the time such Lender, Eligible Assignee or Agent becomes a party to
this Agreement or otherwise acquires an interest in the Loan, or pursuant to a
law or other legal requirement in effect at such time, such tax (including
additions to tax, penalties and interest imposed with respect to such tax) shall
be considered excluded from Taxes (unless and until such time as such Lender,
Eligible Assignee or Agent subsequently provides forms and certifications that
establish to the reasonable satisfaction of Borrower and the Administrative
Agent that such Lender, Eligible Assignee or Agent is subject to a lower rate of
tax, at which time tax at such lower rate (including additions to tax, penalties
and interest imposed with respect to such tax) shall be considered so excluded
for periods during which such forms and certifications remain valid and are
sufficient, under the law in effect at the time such forms and certifications
are provided (including any law with a delayed effective date), to establish
that such Lender, Eligible Assignee or Agent is subject to such lower rate of
tax) except, in the case of an Eligible Assignee, to the extent the Lender’s
assignor was entitled to additional amounts or indemnity payments immediately
prior to the assignment.  Further, the Borrower shall not be required pursuant
to this Section 3.1 to pay any additional amount to, or to indemnify, any
Lender, Eligible Assignee or Agent, as the case may be, to the extent that such
Lender, Eligible Assignee or Agent becomes subject to Taxes subsequent to the
Effective Date (or, if later, the date such Lender, Eligible Assignee or Agent
becomes a party to this Agreement or otherwise acquires an interest in the Loan)
solely as a result of a change in the place of organization or place of doing
business of such Lender, Eligible Assignee or Agent (or any applicable
beneficial owner), a change in the Lending Office of such Lender or Eligible
Assignee (or any applicable beneficial owner) (other than at the written request
of the Borrower to change such Lending Office), or a change that results in such
Lender or Eligible Assignee (or any applicable beneficial owner) being described
in clauses (A), (B) or (C) of Section 3.1(b)(iii), occurring after the date that
such Lender, Eligible Assignee or Agent becomes a party to this Agreement or
otherwise acquires an interest in the Loan.  If an Eligible Assignee acquires an
additional interest in a Loan after the date on which it became a party to this
Agreement or previously acquired an interest in any Loan, the provisions of this
Section 3.1(e) shall apply to such additional interest as of the date such
additional interest was acquired.

 

(f)                                   The Borrower agrees to pay any and all
present or future stamp, court or documentary taxes and any other excise,
property, intangible or mortgage recording taxes or charges or similar levies
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document (including additions to tax, penalties and interest
related thereto) excluding, in each case, such amounts that result from an
Assignment and Assumption, grant of a participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such Assignment
and Assumption, grant of a participation, transfer, assignment or designation is
requested in writing by the Borrower subsequent to the date hereof (all such
non-excluded taxes described in this Section 3.1(f) being hereinafter referred
to as “Other Taxes”).

 

--------------------------------------------------------------------------------


 

(g)                                  If any Taxes or Other Taxes are directly
asserted against any Agent or Lender with respect to any payment received by
such Agent or Lender in respect of any Loan Document, such Agent or Lender may
pay such Taxes or Other Taxes and the Borrower will promptly indemnify and hold
harmless such Agent or Lender for the full amount of such Taxes and Other Taxes
(and any Taxes and Other Taxes imposed on amounts payable under this
Section 3.1), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted.  Payments under this Section 3.1(g) shall be made within
ten (10) days after the date Borrower receives written demand for payment from
such Agent or Lender.

 

(h)                                 A Participant shall not be entitled to
receive any greater payment under Section 3.1 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless (i) the sale of the participation to such Participant is
made with the Borrower’s express written consent to such participation at the
time such participation is sold to such Participant or (ii) such entitlement to
a greater payment results from a change in any law after the sale of the
participation takes place.

 

(i)                                     If the Borrower determines in good faith
that a reasonable basis exists for contesting any taxes for which
indemnification has been demanded hereunder, the relevant Lender or the relevant
Agent, as applicable, shall cooperate with the Borrower in a reasonable
challenge of such taxes if so requested by the Borrower, provided that (a) such
Lender or Agent determines in its reasonable discretion that it would not be
prejudiced by cooperating in such challenge, (b) the Borrower pays all related
expenses of such Agent or Lender and (c) the Borrower indemnifies such Lender or
Agent for any liabilities or other costs incurred by such party in connection
with such challenge.

 

(j)                                    If any Agent or any Lender has received
or is entitled to receive a refund in respect of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or Holdings, as the case may be or
with respect to which the Borrower or Holdings, as the case may be has paid
additional amounts pursuant to this Section 3.1, it shall use commercially
reasonable efforts to obtain such refund (to the extent not yet received)
(provided that doing so would not otherwise materially disadvantage the Agent or
Lender) and it shall promptly remit such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower or
Holdings, as the case may be under this Section 3.1 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses incurred by the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower or Holdings, as the
case may be, upon the written request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to the Borrower or Holdings (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority), as the case may be, to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority (provided that such Lender or the
Administrative Agent may delete any information therein that such Lender or the
Administrative Agent deems confidential in its reasonable discretion).  The
Administrative Agent or such Lender, as the case may be, shall provide the
Borrower with a copy of any notice of assessment or other evidence reasonably
available of the requirement to repay such refund received from the relevant
Governmental Authority.  This

 

--------------------------------------------------------------------------------


 

subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that is reasonably deems confidential) to the Borrower, Holdings or
any other Person.

 

(k)                                 Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 3.1(a) or (g) with respect
to such Lender, it will, if requested by the Borrower, use commercially
reasonable efforts (subject to legal and regulatory restrictions) to mitigate
the effect of any such event, including by designating another Lending Office
for any Loan affected by such event and by completing and delivering or filing
any tax-related forms which such Lender is legally able to deliver and which
would reduce or eliminate any amount of Taxes or Other Taxes required to be
deducted or withheld or paid by the Borrower; provided that such efforts are
made at the Borrower’s expense and on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.1(k) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.1(a) or (g).

 

(l)                                     If a payment made to a recipient under
any Loan Document would be subject to United States federal withholding tax
imposed by FATCA if such recipient were to fail to comply with the applicable
reporting requirements of FATCA, such recipient shall deliver to the Borrower
and the Administrative Agent, at the time or times prescribed by FATCA and at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such documentation prescribed by FATCA requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their respective obligations under FATCA, to determine that
such recipient has or has not complied with such recipient’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.

 

(m)                             Notwithstanding any other provision of this
Agreement, the Borrower and the Administrative Agent may deduct and withhold any
taxes required by any Laws to be deducted and withheld from any payment under
any of the Loan Documents, subject to the provisions of this Section 3.1.

 

(n)                                 With respect to any Lender’s claim for
compensation under this Section 3.1, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred eighty
(180) days prior to the date that such Lender notifies the Borrower in writing
of the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

(o)                                 The agreements in this Section 3.1 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

SECTION 3.2                     Illegality.  If any Lender reasonably determines
that any Law has made it unlawful or that any Governmental Authority has
asserted that it is unlawful for any Lender or its applicable Lending Office to
make, maintain or fund Loans (and, in the reasonable opinion of such Lender
(subject to overall policy considerations of such Lender), the designation

 

--------------------------------------------------------------------------------


 

of a different applicable Lending Office or the assignment by such Lender of its
rights hereunder to another of its offices, branches or affiliates would either
not avoid such unlawfulness or would be disadvantageous to such Lender in any
economic, legal or regulatory respect) whose interest is determined by reference
to the Eurocurrency Rate, or to determine or charge interest rates based upon
the Eurocurrency Rate or Adjusted Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof within a reasonable time thereafter (if by
telephone, confirmed in writing) by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate, or to convert Base Rate Loans to Eurocurrency Rate Loans,
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurocurrency Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurocurrency Rate component of the Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist (which notice such Lender agrees to give at such time when such
circumstances no longer exist).  Upon receipt of such notice within a reasonable
time thereafter, (x) the Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans, and shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (and the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurocurrency Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans, to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans, and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted
Eurocurrency Rate component of the Base Rate with respect to any Base Rate
Loans, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

 

SECTION 3.3                     Inability to Determine Rates.  If the Requisite
Lenders reasonably determine that for any reason in connection with any request
for a Eurocurrency Rate Loan, or a conversion to or continuation thereof that
(a) deposits in Dollars are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) each Eurocurrency Rate Loan shall
automatically, on the last day of the current Interest Period

 

--------------------------------------------------------------------------------


 

for such Loan, convert into a Base Rate Loan, (y) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans shall be suspended, and (z) in the
event of a determination described in the preceding sentence with respect to the
Adjusted Eurocurrency Rate component of the Base Rate, the utilization of the
Adjusted Eurocurrency Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Requisite Lenders) notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist).  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans, or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.4                     Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurocurrency Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                           impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted Eurocurrency Rate) or any Issuer;

 

(ii)                        subject any Lender or any Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the Issuer in respect
thereof (except for Taxes covered by Section 3.1 and any taxes and other amounts
described in clauses (i) through (viii) of the first sentence of
Section 3.1(a) that are imposed with respect to payments for or on account of
any Agent or any Lender under any Loan Document, and except for Other Taxes); or

 

(iii)                     impose on any Lender or any Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein, in each case that is not otherwise accounted for in the
definition of Adjusted Eurocurrency Rate or this clause (a);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Issuer hereunder
(whether of principal, interest or any other amount) then, from time to time
within fifteen (15) days after demand by such Lender or Issuer setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender or Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

 

--------------------------------------------------------------------------------


 

(b)                                 Capital Requirements.  If any Lender or any
Issuer reasonably determines that any Change in Law affecting such Lender or
such Issuer or any Lending Office of such Lender or such Lender’s or such
Issuer’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuer’s
capital or on the capital of such Lender’s or such Issuer’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuer, to a level
below that which such Lender or such Issuer or such Lender’s or such Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuer’s policies and the policies of such
Lender’s or such Issuer’s holding company with respect to capital adequacy),
then from time to time promptly following demand of such Lender or such Issuer
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent),
the Borrower will pay to such Lender or such Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuer or
such Lender’s or such Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an Issuer setting forth the amount or amounts
necessary to compensate such Lender or such Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.4 and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.4 shall not constitute a waiver of such
Lender’s or such Issuer’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or an Issuer pursuant to
the foregoing provisions of this Section 3.4 for any increased costs incurred or
reductions suffered more than one hundred eighty (180) days prior to the date
that such Lender or such Issuer, as the case may be, notifies the Borrower in
writing of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)                                  Without duplication of any reserves
specified in the definition of “Eurocurrency Rate”, the Borrower shall pay to
each Lender, as long as such Lender shall be required to comply with any reserve
ratio requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Aggregate
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional costs from such Lender.  If
a Lender fails to give notice fifteen (15) days prior to the relevant interest
payment date, such additional costs shall be due and payable fifteen (15) days
from receipt of such notice.

 

--------------------------------------------------------------------------------


 

SECTION 3.5                     Funding Losses.  Upon written demand of any
Lender (with a copy to the Administrative Agent) from time to time, which demand
shall set forth in reasonable detail the basis for requesting such amount, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day prior to the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by the Borrower; or

 

(c)                                  (any assignment of a Eurocurrency Rate Loan
on a day prior to the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 3.7;

 

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

 

SECTION 3.6                     Matters Applicable to All Requests for
Compensation.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.4, or the Borrower is
required to pay any additional amount to any Lender, any Issuer, or any
Governmental Authority for the account of any Lender or any Issuer pursuant to
Section 3.1, or if any Lender gives a notice pursuant to Section 3.2, then such
Lender or such Issuer shall, as applicable, use reasonable efforts to designate
a different Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender or such Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.1 or 3.4, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.2, as applicable, and (ii) in each case,
would not subject such Lender or such Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such Issuer, as the case may be in any material economic, legal or
regulatory respect.

 

(b)                                 Suspension of Lender Obligations.  If any
Lender requests compensation by the Borrower under Section 3.4, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue Eurocurrency Rate Loans from
one Interest Period to another Interest Period, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of
Section 3.6(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

 

--------------------------------------------------------------------------------


 

(c)                                  Conversion of Eurocurrency Rate Loans.  If
any Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Sections 3.2, 3.3 or 3.4 hereof that
gave rise to the conversion of such Lender’s Eurocurrency Rate Loans no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when Eurocurrency Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurocurrency Rate Loans, to the extent necessary so that, after giving effect
thereto, all Loans of a given Class held by the Lenders of such Class holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Pro Rata Shares.

 

SECTION 3.7                     Replacement of Lenders under Certain
Circumstances.  If (i) any Lender requests compensation under Section 3.4 or
ceases to make Eurocurrency Rate Loans as a result of any condition described in
Section 3.2 or Section 3.4, (ii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.1, (iii) any Lender is a Non-Consenting Lender, (iv) any
Lender is a Defaulting Lender, or (v) any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.2), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to one or more
Eligible Assignees that shall assume such obligations (any of which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in
Section 12.2(b)(iv);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)                                  such Lender being replaced pursuant to this
Section 3.7 shall (i) execute and deliver an Assignment and Assumption with
respect to such Lender’s Commitment and outstanding Loans, and (ii) deliver any
Revolving Credit Notes evidencing such Loans to the Borrower or Administrative
Agent (or a lost or destroyed note indemnity in lieu thereof); provided that the
failure of any such Lender to execute an Assignment and Assumption or deliver
such Revolving Credit Notes shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register and the Revolving Credit Notes shall be deemed to be canceled upon such
failure;

 

--------------------------------------------------------------------------------


 

(d)                                 the Eligible Assignee shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Revolving Credit Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender;

 

(e)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.4 or payments required
to be made pursuant to Section 3.1, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(f)                                   such assignment does not conflict with
applicable Laws.

 

In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Requisite Lenders or the requisite
Lenders of the applicable Class or Classes of the Loans, have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 3.8                     Survival.  All of the Borrower’s obligations
under this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent, the Collateral Agent, the FILO Agent, the Swing Loan
Lender or any Issuer.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.1                     Conditions Precedent to Initial Borrowing.  The
obligations of the Lenders to make Revolving Loans and the obligations of any
Issuer to Issue Letters of Credit shall, in each case, shall be subject to
theeffectiveness of this Agreement on the Effective Date was subject to
satisfaction (or due waiver in accordance with Section 12.1 of each) of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent (the date on which such conditions are satisfied or
waived herein in accordance with Section 12.1 shall be the “Effective Date”):

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)                           a Notice of Borrowing in accordance with the
requirements hereof provided that such notice shall not include any
representation or statement as to the absence (or existence) of any Default;

 

--------------------------------------------------------------------------------


 

(ii)                        executed counterparts of this Agreement and the
Guaranty;

 

(iii)                     a Revolving Credit Note executed by the Borrower in
favor of each Lender that has requested a Revolving Credit Note at least two
(2) Business Days in advance of the Effective Date;

 

(iv)                    each Collateral Document set forth on Schedule 1.1A
required to be executed on the Effective Date as indicated on such schedule,
duly executed by each Loan Party thereto, together with:

 

(A)                               copies of certificates, if any, representing
the Pledged Equity referred to therein accompanied by undated stock powers
executed in blank and instruments evidencing the Pledged Debt indorsed in blank;

 

(B)                               [Reserved]; and

 

(C)                               evidence that all other actions, recordings
and filings that the Administrative Agent and the Collateral Agent has
reasonably requested to be taken, completed or otherwise provided for to satisfy
the Collateral and Guarantee Requirement shall have been taken, completed or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent;

 

(v)                       such certificates of good standing from the applicable
secretary of state of the state of organization of each Loan Party, certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Effective Date;

 

(vi)                    an opinion from Proskauer Rose, LLP, New York and
California counsel to the Loan Parties substantially in the form of Exhibit G-1;

 

(vii)                 an opinion from Greenberg Traurig LLP, Nevada counsel to
the Loan Parties substantially in the form of Exhibit G-2;

 

(viii)              a solvency certificate from the chief financial officer of
the Borrower (as of the Effective Date and after giving effect to the
Transaction) substantially in the form attached hereto as Exhibit M;

 

(ix)                    evidence that all insurance (excluding title insurance)
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect as of the Effective Date and that the Collateral Agent has been
named as loss payee and/or additional insured, as applicable, under each
insurance policy with respect to such insurance as to which the Collateral Agent
(i) is entitled under the Loan Documents to be so named, and (ii) shall have
requested to be so named;

 

--------------------------------------------------------------------------------


 

(x)                       certified copies of the Merger Agreement and schedules
and other attachments thereto, duly executed by the parties thereto, together
with all material agreements, instruments and other documents delivered in
connection therewith as the Administrative Agent shall reasonably request, each
including certification by a Responsible Officer of the Borrower that such
documents are in full force and effect as of the Effective Date;

 

(xi)                    copies of a recent Lien and judgment search in each
jurisdiction reasonably requested by the Administrative Agent with respect to
the Loan Parties; and

 

(xii)                 a Borrowing Base Certificate, certified as complete and
correct in all respects, which calculates the Borrowing Base as of the last
Business Day of the most recent month ended at least fifteen (15) days prior to
the Effective Date;

 

provided, however, that, each of the requirements set forth in clause
(iv) above, including the delivery of documents and instruments necessary to
satisfy the Collateral and Guarantee Requirement (except for the execution and
delivery of the Security Agreement and to the extent that a Lien on such
Collateral may be perfected (x) by the filing of a financing statement under the
Uniform Commercial Code or (y) by the delivery of stock certificates of the
Borrower and its wholly owned Domestic Subsidiaries) shall not constitute
conditions precedent to the Credit Extensions on the Effective Date after the
Borrower’s use of commercially reasonable efforts, without undue burden or cost,
to provide such items on or prior to the Effective Date if the Borrower agrees
to deliver, or cause to be delivered, such search results, documents and
instruments, or take or cause to be taken such other actions as may be required
to perfect such security interests within ninety (90) days after the Effective
Date (or such later date as the Administrative Agent and the Borrower mutually
agree in good faith).  Notwithstanding anything in this Agreement, the terms of
the Loan Documents shall be in a form such that they do not impair the
availability or funding of the Facility on the Effective Date if the conditions
set forth in this Section 4.1 are satisfied or waived by the Arrangers.

 

(b)                                 All fees and reasonable and documented
out-of-pocket expenses required to be paid on or before the Effective Date
hereunder and invoiced at least three (3) Business Days before the Effective
Date shall have been paid in full in cash (which such amounts, notwithstanding
the foregoing, may be offset against the proceeds of the Facility).

 

(c)                                  Prior to or substantially simultaneously
with the Initial ABL Borrowing on the Effective Date, (i) the Equity
Contribution shall have been consummated; and (ii) the Merger shall be
consummated in all material respects in accordance with the terms of the Merger
Agreement.

 

(d)                                 Prior to or substantially simultaneously
with the initial Borrowings on the Effective Date, the Borrower shall have
received (i) at least $525,000,000 in gross cash proceeds from borrowings under
the Term Facility, and (ii) at least $250,000,000 in gross cash proceeds from
the issuance of the Senior Notes.

 

--------------------------------------------------------------------------------


 

(e)                                  The Intercreditor Agreement and the Term
Facility Documentation shall have been duly executed and delivered by each party
thereto, and shall be in full force and effect.

 

(f)                                   Prior to or substantially simultaneously
with the initial Borrowing on the Effective Date, the Loan Parties shall have
taken all other necessary actions such that, after giving effect to the
Transaction, the Borrower and the Restricted Subsidiaries shall have outstanding
no material third-party Indebtedness for borrowed money or preferred Equity
Interests other than (A) the Loans and Letter of Credit Obligations,
(B) borrowings under the Term Facility, (C) borrowings under the Senior Notes
and (D) Indebtedness permitted the Loan Documents, the Merger Agreement and/or
the Schedules thereto.

 

(g)                                  The Arrangers shall have received the
Annual Financial Statements and the Quarterly Financial Statements.

 

(h)                                 The Arrangers shall have received the Pro
Forma Financial Statements.

 

(i)                                     The Administrative Agent and the
Arrangers shall have received all documentation and other information reasonably
requested in writing by them at least ten (10) days prior to the Effective Date
in order to allow the Arrangers, the Administrative Agent and the Lenders to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

 

(j)                                    The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent and the Arrangers a Field Examination and the Initial Inventory Appraisal
and such other reports, audits or certifications as the Administrative Agent and
the Arrangers may reasonably request in respect of the Collateral included in
the Borrowing Base not less than ten (10) Business Days prior to the Effective
Date.

 

(k)                                 Since October 11, 2011, there shall not have
been any Event, change or occurrence that, individually or together with any
other Event, has had or would reasonably be expected to have a Closing Date
Material Adverse Effect.

 

(l)                                     After giving effect to the Transaction
on the Effective Date, the Excess Availability on the Effective Date (together
with any unrestricted cash and Cash Equivalents of the Company and its
Subsidiaries) shall be no less than $50,000,000.

 

(m)                             The Merger Agreement Representations and the
Specified Representations shall be true and correct in all material respects
(or, if qualified by “materiality”, “Material Adverse Effect” or similar
language, in all respects (after giving effect to such qualification)) on and as
of the Effective Date; provided that a failure of any Merger Agreement
Representation to be true and correct shall not result in a failure of the
condition to the initial availability of the Facility on the Effective Date,
unless such failure gives Holdings the right to terminate its obligations under
the Merger Agreement.

 

--------------------------------------------------------------------------------


 

(n)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent, certifying to the matters
set forth in Section 4.1(c), (k) and (m).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender shall be deemed to have consented to,
approved, accepted or be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Borrowing on the Effective Date, borrowing of Swing
Loans or Issuance or deemed Issuance hereunder specifying its objection thereto
and such Lender shall not have made available to the Administrative Agent such
Lender’s Ratable Portion of such Borrowing or Swing Loans.

 

SECTION 4.2                     Conditions Precedent to Each Loan and Letter of
Credit.  The obligation of each Lender (other than FILO Lenders) on any date to
make any Loan (other than FILO Loan) and of each Issuer on any date to Issue any
Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

 

(a)                                 Request for Borrowing or Issuance of Letter
of Credit.  With respect to any such Loan, the Administrative Agent shall have
received a duly executed Notice of Borrowing (or, in the case of Swing Loans, a
duly executed Swing Loan Request), and, with respect to any Letter of Credit,
the Administrative Agent and the applicable Issuer shall have received a duly
executed Letter of Credit Request; provided that, with respect to extensions of
credit made on the Effective Date, no such notice shall include any
representation, warranty or statement as to the absence (or existence) of any
Default.

 

(b)                                 Representations and Warranties; No
Defaults.  The following statements shall be true on the date of such Loan or
Issuance, both immediately before and immediately after giving effect thereto
and, in the case of any Loan, giving effect to the application of the proceeds
thereof by, or at the direction of, the Borrower:

 

(i)                           The representations and warranties of the Borrower
and each other Loan Party contained in Article V or any other Loan Document
(limited to, in the case of the initial Credit Extensions on the Effective Date,
the Specified Representations) shall be true and correct in all material
respects on and as of the date of such Borrowing; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; and

 

(ii)                        except in the case of the initial Credit Extension
on the Effective Date, no Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom by,
or at the direction of, the Borrower.

 

--------------------------------------------------------------------------------


 

(c)                                  Borrowing Base.  Immediately after giving
effect to the Loans or Letters of Credit requested to be made or Issued on any
such date and the use of proceeds thereof, the Revolving Credit Outstandings
shall not exceed the Maximum Credit at such time.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower that the conditions specified in clause (b) above have
been satisfied or duly waived on and as of the date of the making of such Loan
or the Issuance of such Letter of Credit.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuers and the Administrative Agent to enter into
this Agreement, each of Holdings and the Borrower represents and warrants each
of the following to the Lenders, the Issuers and the Administrative Agent, on
and as of the Effective Date and after giving effect to the making of the Loans
and the other financial accommodations on the Effective Date and on and as of
each date as required by Section 4.2(b)(i):

 

SECTION 5.1                     Existence, Qualification and Power; Compliance
with Laws.  Each Loan Party and each of the Restricted Subsidiaries that is a
Material Subsidiary (a) is a Person duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (b) has
all corporate or other organizational power and authority to (i) own its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing (to the extent such concept exists) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, orders, writs, injunctions and orders and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (c), (d) or (e), to the extent that failure to do so would not reasonably
be expected to result in, individually or in the aggregate, a Material Adverse
Effect.

 

SECTION 5.2                     Authorization; No Contravention.

 

(a)                                 The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party have been
duly authorized by all necessary corporate or other organizational action by
such Person; and

 

(b)                                 Neither the execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party nor the consummation of the Transaction will (i) contravene the terms of
any of such Person’s Constituent Documents, (ii) result in any breach or
contravention of, or the creation of any Lien upon any of the property or

 

--------------------------------------------------------------------------------


 

assets of such Person or any of the Restricted Subsidiaries (other than as
permitted by Section 9.1) under (A) any Contractual Obligation to which such
Person is a party or by which such Person or its properties are bound or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (iii) violate any
applicable Law; except with respect to any breach, contravention or violation
(but not creation of Liens) referred to in clauses (ii) and (iii), to the extent
that such breach, contravention or violation would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.3                     Governmental Authorization.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for (i) filings necessary to
create and perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings that have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.4                     Binding Effect.  This Agreement and each other
Loan Document to which a Loan Party is a party has been duly executed and
delivered by each Loan Party that is party thereto.  This Agreement and each
other Loan Document to which a Loan Party is a party constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against such Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

 

SECTION 5.5                     Financial Statements; No Material Adverse
Effect.

 

(a)                                 (i)  The Annual Financial Statements and the
Quarterly Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the dates thereof
and their results of operations for the respective periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, (A) except as otherwise expressly noted therein and (B) subject, in the
case of the Quarterly Financial Statements, to changes resulting from normal
year end adjustments and the absence of footnotes.

 

(ii)                                  The unaudited pro forma Consolidated
balance sheet of the Borrower and its Subsidiaries as of and for the
twelve-month period ending on the last day of the most recently completed
four-Fiscal Quarter period ended at least forty-five (45) days (or ninety (90)
days in case such four-Fiscal Quarter period is the end of the Company’s Fiscal
Year) prior to the Effective Date, prepared after giving effect to the
Transaction as if the Transaction had occurred as of such date (including the
notes thereto) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
Consolidated statement of income of the Borrower and its Subsidiaries for the
12-month period ended at least forty-five (45) days (or ninety (90) days in case
such four-Fiscal Quarter period is the end of the Company’s Fiscal Year) prior
to the Effective Date,

 

--------------------------------------------------------------------------------


 

prepared after giving effect to the Transaction as if the Transaction had
occurred at the beginning of such period (together with the Pro Forma Balance
Sheet, the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared based on the
Annual Financial Statements and the Quarterly Financial Statements and have been
prepared in good faith, based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Borrower and its Subsidiaries as at October 1, 2011, and their estimated results
of operations for the period covered thereby.

 

(b)                                 Since the Effective Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(c)                                  All Projections delivered pursuant to
Section 7.1(d) have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made, it being understood that projections as to future events are not to be
viewed as facts, are subject to significant uncertainties and contingencies, and
actual results may vary materially from such Projections.

 

SECTION 5.6                     Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings, the Borrower or any of the
Restricted Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.7                     Ownership of Property; Liens.  Each Loan Party
and each of the Restricted Subsidiaries has good record and marketable title in
fee simple to, or valid leasehold interests in, or easements or other limited
property interests in, all real property necessary in the ordinary conduct of
its business, free and clear of all Liens except for (i) Liens permitted by
Section 9.1 and (ii) where the failure to have such title or other interest
would not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.

 

SECTION 5.8                     Environmental Matters.

 

(a)                                 Except as would not reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect,
(i) each Loan Party and each of its Subsidiaries is in compliance with all
Environmental Laws (including having obtained all Environmental Permits) and
(ii) none of the Loan Parties or any of their respective Subsidiaries is subject
to any pending, or to the knowledge of the Borrower, threatened Environmental
Claim or any other Environmental Liability that remains outstanding or
unresolved.

 

(b)                                 None of the Loan Parties or any of their
respective Subsidiaries has treated, stored, transported or disposed of
Hazardous Materials at or from any currently or formerly operated real estate or
facility relating to its business in a manner that would reasonably be expected
to have a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

SECTION 5.9                     Taxes.  Except would not reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect,
Holdings, the Borrower and its Subsidiaries have timely filed all Federal and
state and other tax returns and reports required to be filed under applicable
Law, and have timely paid all Federal and state and other taxes, assessments,
fees and other governmental charges (including satisfying their withholding tax
obligations) levied or imposed on their properties, income or assets that have
become due and payable, except those which are being contested in good faith by
appropriate actions diligently conducted and for which adequate reserves (in the
good faith judgment of management of Holdings, the Borrower or the Restricted
Subsidiaries) have been provided in accordance with GAAP.

 

SECTION 5.10              ERISA Compliance.

 

(a)                                 Except as set forth in Schedule 5.10(a) or
as would not reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws.

 

(b)                                 (i) No ERISA Event has occurred within the
one-year period prior to the date on which this representation is made or deemed
made; (ii) no Pension Plan has failed to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan; (iii) none of the Loan Parties or any of their
respective ERISA Affiliates has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; (iv) none of the
Loan Parties or any of their respective ERISA Affiliates has engaged in a
transaction that is subject to Sections 4069 or 4212(c) of ERISA; and
(v) neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization (within the meaning of Section 4242 of ERISA), insolvent (within
the meaning of Section 4245 of ERISA) or has been determined to be in
“endangered” or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) and no such Multiemployer Plan is expected to be in
reorganization, insolvent or endangered or critical status, except, with respect
to each of the foregoing clauses of this Section 5.10(b), as would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 5.11              Subsidiaries.  As of the Effective Date, neither
Holdings nor any other Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests in the Borrower and the Subsidiaries (in each case, to the extent
constituting Collateral) have been validly issued and are fully paid and (if
applicable) nonassessable, and all Equity Interests owned by Holdings or any
other Loan Party are owned free and clear of all security interests of any
person except (i) those created under the Collateral Documents or under the Term
Facility Documentation (which Liens shall be subject to the Intercreditor
Agreement) and (ii) any other Lien that is permitted under Section 9.1.  As of
the Effective Date, Schedule 5.11 (a) sets forth the name and jurisdiction of
each Subsidiary, (b) sets forth the ownership interest of Holdings, the Borrower
and any other Subsidiary in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary the Equity Interests of which are
required to be pledged on the Effective Date pursuant to the Collateral and
Guarantee Requirement.

 

--------------------------------------------------------------------------------


 

SECTION 5.12              Margin Regulations; Investment Company Act.

 

(a)                                 As of the Effective Date, none of the
Collateral is comprised of any Margin Stock.  No Loan Party is engaged,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Federal Reserve Board), or extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Borrowings will be used for any
purpose that violates Regulation U.

 

(b)                                 Neither the Borrower nor any Guarantor is an
“investment company” under the Investment Company Act of 1940.

 

SECTION 5.13              Disclosure.  None of the written information and
written data heretofore or contemporaneously furnished in writing by or on
behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document when furnished and when taken as
a whole contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements contained therein, when taken as
a whole, in the light of the circumstances under which such statements were
made, not materially misleading; it being understood that for purposes of this
Section 5.13, such information and data shall not include projections and pro
forma financial information (including financial estimates, financial models,
forecasts and other forward-looking information) or information of a general
economic or general industry nature.

 

SECTION 5.14              Intellectual Property; Licenses, Etc.  The Borrower
and the Restricted Subsidiaries have good and marketable title to, or a valid
license or right to use, all patents, patent rights, trademarks, servicemarks,
trade names, copyrights, technology, software, know-how database rights, rights
of privacy and publicity, licenses and other intellectual property rights that
are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted (collectively, “IP Rights”), except
where the failure to have any such title, license or other rights would not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Borrower, the operation of the respective businesses of the Borrower or any
of the Restricted Subsidiaries as currently conducted does not infringe upon,
misuse, misappropriate or violate any rights held by any Person except for such
infringements, misuses, misappropriations or violations that would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 5.15              Solvency.  On the Effective Date after giving effect
to the Transaction, the Borrower and its Subsidiaries, on a Consolidated basis,
are Solvent.

 

SECTION 5.16              Subordination of Junior Financing.  The Obligations
are “Designated Senior Debt,” “Senior Debt,” “Senior Indebtedness,” “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any indenture or document governing any applicable Junior
Financing Documentation in respect of Indebtedness that is subordinated in right
of payment to the Obligations.

 

--------------------------------------------------------------------------------


 

SECTION 5.17              USA PATRIOT Act.  (a) To the extent applicable, each
of Holdings, the Borrower and its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the USA PATRIOT Act.  No part of the
proceeds of the Loans will be used by Holdings, the Borrower or any of their
Subsidiaries, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(b)                                 None of the Borrower or any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of the Borrower or any Restricted Subsidiary, (i) is a
person on the list of “Specially Designated Nationals and Blocked Persons” or
(ii) is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrower will not directly or indirectly use the proceeds of the Loans or the
Letters of Credit or otherwise knowingly make available such proceeds to any
person, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

SECTION 5.18              Collateral Documents.  Except as otherwise
contemplated hereby or under any other Loan Documents, the provisions of the
Collateral Documents, together with such filings and other actions required to
be taken hereby or by the applicable Collateral Documents (including the filings
of appropriate financing statements with the office of the Secretary of State of
the state of organization of each Loan Party, the filing of appropriate
assignments or notices with the U.S. Patent and Trademark Office and the U.S.
Copyright Office, and the proper recordation of Mortgages and fixture filings
with respect to Material Real Properties, in each case in favor of the
Collateral Agent and the delivery to Collateral Agent of any Pledged Debt and
any Pledged Equity required to be delivered pursuant to the applicable
Collateral Documents), are effective to create in favor of the Collateral Agent
for the benefit of the Secured Parties a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 9.1 and subject to the
Intercreditor Agreement) on all right, title and interest of the respective Loan
Parties in the Collateral described therein, to the extent that a security
interest therein can be perfected by the foregoing actions.

 

SECTION 5.19              Use of Proceeds.  The proceeds of the Initial ABL
Borrowings have been or will be used in accordance with the Permitted Initial
ABL Borrowing Purposes.  The proceeds of Revolving Loans made after the
Effective Date have been used for working capital and other general corporate
purposes of the Borrower and its Subsidiaries, including the financing of
Acquisitions permitted under this Agreement.

 

SECTION 5.20              Insurance.  The insurance maintained by the Loan
Parties complies with the requirements set forth in Section 8.5.

 

SECTION 5.21              Borrowing Base Certificate.  At the time of delivery
of each Borrowing Base Certificate, assuming that any eligibility criteria that
requires the approval or satisfaction of the Administrative

 

--------------------------------------------------------------------------------


 

Agent are approved by or satisfactory to the Administrative Agent, each Credit
Card Receivable reflected therein as eligible for inclusion in the Borrowing
Base and the FILO Borrowing Base is an Eligible Credit Card Receivable, the
Inventory reflected therein as eligible for inclusion in the Borrowing Base and
the FILO Borrowing Base constitutes Eligible Inventory and the In-Transit
Inventory reflected therein as eligible for inclusion in the Borrowing Base and
the FILO Borrowing Base constitutes Eligible In-Transit Inventory.

 

ARTICLE VI

 

FINANCIAL COVENANT

 

Until the Discharge of Obligations, the Borrower agrees with the Lenders, the
Issuers, the FILO Agent and the Administrative Agent to the following:

 

SECTION 6.1                     Minimum Fixed Charge Coverage Ratio.  At any
time that a Covenant Trigger Event shall be in effect, the Fixed Charge Coverage
Ratio of the Borrower and the Restricted Subsidiaries (on a Consolidated basis)
for the Test Period ending on the last day of the most recent Fiscal Quarter for
which financial statements of the Borrower and the Restricted Subsidiaries were
required to have been delivered pursuant to Section 7.1(a) or (b), as
applicable, and each subsequent Test Period during the continuance of such
Covenant Trigger Event, shall be not less than 1.00 to 1.00.

 

ARTICLE VII

 

REPORTING COVENANTS

 

Until the Discharge of Obligations, Holdings and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 7.1, 7.2 and 7.3)
cause each of the Restricted Subsidiaries to:

 

SECTION 7.1                     Financial Statements, Etc.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender each of the following and shall take the following actions:

 

(a)                                 within ninety (90) days after the end of
each Fiscal Year of the Borrower (beginning with the Fiscal Year ending
March 31, 2012 and, with respect to such Fiscal Year only, one hundred twenty
(120) days after the end thereof), a Consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations and cash flows for such Fiscal
Year together with related notes thereto and management’s discussion and
analysis describing results of operations, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
(other than a going concern or like qualification or exception resulting solely
from an upcoming maturity date under the Facility, the Term Facility or the
Senior Notes occurring within one year from the time such opinion is delivered)
or any qualification or exception as to the scope of such audit;

 

--------------------------------------------------------------------------------


 

(b)                                 within forty-five (45) days after the end of
each of the first three (3) Fiscal Quarters of each Fiscal Year of the Borrower
(beginning with the Fiscal Quarter ending June 30, 2012), a condensed
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter, and the related (i) condensed Consolidated statements of
income or operations for such Fiscal Quarter and for the portion of the Fiscal
Year then ended and (ii) condensed Consolidated statements of cash flows for the
portion of the Fiscal Year then ended, setting forth in each case in comparative
form the figures for the corresponding Fiscal Quarter of the previous Fiscal
Year and the corresponding portion of the previous Fiscal Year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject to normal year-end adjustments and the absence of footnotes,
together with management’s discussion and analysis describing results of
operations;

 

(c)                                  within thirty (30) days after the end of
each of the first two (2) months of each Fiscal Quarter of the Borrower
(beginning with the Fiscal Quarter ending March 31, 2012), a Consolidated (and
consolidating to the extent prepared by the Borrower) balance sheet of the
Borrower and its Subsidiaries as of the end of such month, and the related
Consolidated (and consolidating to the extent prepared by the Borrower)
statements of income or operations, for such month, in the form prepared by
management of the Borrower;

 

(d)                                 within ninety (90) days after the end of
each Fiscal Year of the Borrower (beginning with the Fiscal Year ending
March 31, 2012), a reasonably detailed Consolidated budget for the following
Fiscal Year as customarily prepared by management of the Borrower for its
internal use (including a projected Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of the following Fiscal Year, the related
Consolidated statements of projected operations or income and projected cash
flow and setting forth the material underlying assumptions applicable thereto)
in each case on a fiscal quarter basis (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time made, it being understood that actual results may vary
from such Projections and that such variations may be material;

 

(e)                                  concurrently with the delivery of each set
of Consolidated financial statements referred to in Sections 7.1(a) and
7.1(b) above, the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such Consolidated financial statements; and

 

(f)                                   quarterly, at a time mutually agreed with
the Administrative Agent that is promptly after the delivery of the information
required pursuant to clause (a) above and the information delivered pursuant to
clause (b) above for each Fiscal Quarter, participate in a conference call for
Lenders to discuss the financial condition and results of operations of the
Borrower and its Subsidiaries for the most recently-ended period for which
financial statements

 

--------------------------------------------------------------------------------


 

have been delivered, which requirement may be satisfied by including the Lenders
and the Administrative Agent on quarterly conference calls with the Term
Facility Lenders or the noteholders in respect of the Senior Notes.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s or such entity’s
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to the Borrower (or such parent), on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 7.1(a), such materials are accompanied by a report and an opinion of
Ernst & Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (other than a going
concern or like qualification or exception resulting solely from an upcoming
maturity date under the Facility or the Term Facility or other Indebtedness
permitted under Section 9.3 occurring within one year from the time such opinion
is delivered) or any qualification or exception as to the scope of such audit.

 

Any financial statements required to be delivered pursuant to Sections
7.1(a) and (b) shall not be required to contain all purchase or recapitalization
accounting adjustments relating to the Transaction to the extent it is not
practicable to include any such adjustments in such financial statements.

 

SECTION 7.2                     Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 7.1(a) and Section 7.1(b), a duly
completed Compliance Certificate signed by the chief financial officer of the
Borrower (and including, for the avoidance of doubt, reasonably detailed
calculations of the Fixed Charge Coverage Ratio, whether or not a Covenant
Trigger Event shall have occurred); provided that if such Compliance Certificate
demonstrates an Event of Default in respect of the financial covenant under
Section 6.1, any of the Permitted Holders may deliver, prior to or together with
such Compliance Certificate, a notice of their intent to cure (a “Notice of
Intent to Cure”) pursuant to Section 10.4 to the extent permitted thereunder;

 

(b)                                 promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports, proxy
statements and registration statements which Holdings or the Borrower or any
Restricted Subsidiary files with the SEC or with any Governmental Authority that
may be substituted therefor or with any national securities exchange, as the
case may be (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered to
the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 7.2;

 

--------------------------------------------------------------------------------


 

(c)                                  promptly after the furnishing thereof,
copies of any material statements or material reports furnished to any holder of
any class or series of debt securities of any Loan Party having an aggregate
outstanding principal amount greater than $25,000,000 or pursuant to the terms
of the Term Facility Credit Agreement or the Senior Notes Indenture, in each
case, so long as the aggregate outstanding principal amount thereunder is
greater than $25,000,000 and not otherwise required to be furnished to the
Administrative Agent pursuant to any other clause of this Section 7.2;

 

(d)                                 together with the delivery of each
Compliance Certificate delivered pursuant to Section 7.2(a), (i) a report
setting forth the information required by Section 3.03(c) of the Security
Agreement (or confirming that there has been no change in such information since
the Effective Date or the date of the last such report), (ii) a description of
each event, condition or circumstance during the last Fiscal Quarter covered by
such Compliance Certificate requiring a mandatory prepayment under Section 2.9
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary at the end
of such Fiscal Year or Fiscal Quarter, as the case may be or a confirmation that
there is no change in such information since the later of the Effective Date and
the end of the preceding Fiscal Year or Fiscal Quarter, as applicable;

 

(e)                                  on the date on which the delivery of
financial statements is required to be made pursuant to Section 7.1(a), the
Borrower shall furnish to the Administrative Agent a summary, in reasonable
detail, of all material insurance coverage required to be maintained by the Loan
Parties pursuant to Section 8.5;

 

(f)                                   prior to or concurrent with the making of
any Specified Payment subject to compliance with the Payment Condition, a
reasonably detailed calculation of the Fixed Charge Coverage Ratio, the Total
Leverage Ratio and projected Excess Availability as required pursuant to clauses
(b), (c) and (d) of the definition of “Payment Conditions”, together with a
certification that no Event of Default exists immediately prior to the making of
the subject Specified Payment or would thereafter result from the making of such
subject Specified Payment; and

 

(g)                                  promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Restricted Subsidiary, or compliance by any such Person with the terms of
the Loan Documents to which it is a party, as the Administrative Agent or the
FILO Agent may from time to time on its own behalf or on behalf of any Lender
reasonably request in writing.

 

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 12.8 and so notifies the
Administrative Agent; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and

 

--------------------------------------------------------------------------------


 

the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided that:  (i) upon
written request by the Administrative Agent, the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is received
by the Borrower from the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

SECTION 7.3                     Notices.  Promptly after a Responsible Officer
obtains actual knowledge thereof, notify the Administrative Agent:

 

(a)                                 of the occurrence of any Default; and

 

(b)                                 of (i) any dispute, litigation,
investigation or proceeding between any Loan Party and any arbitrator or
Governmental Authority, (ii) the filing or commencement of, or any material
development in, any litigation or proceeding against any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights, the occurrence of any noncompliance by any Loan Party or
any of its Restricted Subsidiaries with, or liability under, any Environmental
Law or Environmental Permit, or (iii) the occurrence of any ERISA Event that, in
any such case referred to in clauses (i), (ii) or (iii), has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 7.3 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto.

 

SECTION 7.4                     Borrowing Base Certificate.

 

(a)                                 The Borrower shall provide the
Administrative Agent and the FILO Agent within fifteen (15) days after the end
thereof after the end of each fiscal month of the Borrower with a Borrowing Base
Certificate setting forth the calculation of the Borrowing Base and of Excess
Availability and, to the extent FILO Loan is outstanding, of the FILO Borrowing
Base, in each case, as of the last Business Day of the immediately preceding
fiscal month of the Borrower, duly completed and executed by a Responsible
Officer of the Borrower, together with all schedules required pursuant to the
terms of the Borrowing Base Certificate duly completed (such certification, a
“Monthly Borrowing Base Certificate”); provided that the Borrower may elect, at
its option, to deliver more frequent Borrowing Base Certificates, in which case
such Borrowing Base Certificates shall be computed in accordance with the
requirements in respect of Borrowing Base Certificates required to be delivered
during the continuance of a Weekly Monitoring Event and the Borrower shall
continue to deliver Borrowing Base Certificates on a weekly basis for the
subsequent four-week period; provided further that at any time after the
occurrence and during the continuation of a Specified Event of Default, the
Borrower shall provide the Administrative Agent and the FILO Agent with a
Borrowing Base

 

--------------------------------------------------------------------------------


 

Certificate setting forth the calculation of the Borrowing Base and, to the
extent FILO Loan is outstanding, of the FILO Borrowing Base, on a more frequent
basis as the Administrative Agent or the FILO Agent may direct.

 

(b)                                 At any time after the occurrence and during
the continuation of a Weekly Monitoring Event, the Borrower shall furnish a
Borrowing Base Certificate calculated as of the close of business on Saturday of
the immediately preceding calendar week, on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day): provided
that after the occurrence and during the continuation of a Specified Event of
Default, the Borrower shall provide the Administrative Agent and the FILO Agent
with a Borrowing Base Certificate setting forth the calculation of the Borrowing
Base and, to the extent FILO Loan is outstanding, of the FILO Borrowing Base, on
a more frequent basis as the Administrative Agent or the FILO Agent may direct.

 

(c)                                  TheSubject to Section 11.15, the
Administrative Agent may carry out, at the Borrower’s reasonable expense, two
(2) updates to the Initial Inventory Appraisal that shall be in form and detail
and from third-party appraisers reasonably acceptable to the Administrative
Agent and, to the extent FILO Loan is outstanding, the FILO Agent (provided that
appraisals from third-party appraisers most recently used by the Administrative
Agent prior to the Amendment No. 5 Effective Date shall be deemed to be
acceptable to the FILO Agent) (each, an “Updated Inventory Appraisal”) for the
purpose of determining the amount of the Borrowing Base and the FILO Borrowing
Base attributable to Inventory in any period of 12 consecutive months; provided,
however, that notwithstanding the foregoing limitations (i) at any time on or
after the date on which Excess Availability has been less than 30% of the
Maximum Credit (without giving effect to the FILO Reserve) for five
(5) consecutive Business Days, the Administrative Agent may carry out, at the
Borrower’s expense, three (3) Updated Inventory Appraisals in any period of
twelve (12) consecutive months, and (ii) at any time during the continuation of
an Event of Default, the Administrative Agent may carry out, at the Borrower’s
reasonable expense, Updated Inventory Appraisals as frequently as determined by
the Administrative Agent in its reasonable discretion.  In addition, the
Administrative Agent may carry out, at the Lenders’ expense, one (1) additional
Updated Inventory Appraisal in any period of twelve (12) consecutive months
which includes the first day of a Cash Dominion Period.  The Borrower shall
cooperate with (and cause the Restricted Subsidiaries to cooperate with) the
Administrative Agent, in connection with any such Updated Inventory Appraisals. 
The Borrower shall furnish to the Administrative Agent and the FILO Agent any
information that the Administrative Agent or the FILO Agent may reasonably
request regarding the determination and calculation of the Borrowing Base and
the FILO Borrowing Base including correct and complete copies of any invoices,
underlying agreements, instruments or other documents and the identity of all
Account Debtors in respect of Accounts referred to therein .

 

(d)                                 TheSubject to Section 11.15, the
Administrative Agent may carry out, at the Borrower’s reasonable expense, two
(2) investigations and reviews of each Loan Party’s property (including a field
audit conducted by the Administrative Agent) (each, a “Field Examination”) in
any period of twelve (12) consecutive months; provided, however, that
notwithstanding the foregoing limitations, (x)(i) at any time on or after the
date on which Excess Availability has been less than 30% of the Maximum Credit
(without giving effect to the FILO Reserve), in each case, for five
(5) consecutive Business Days or there is a material increase in

 

--------------------------------------------------------------------------------


 

the amount of Inventory that does not constitute Eligible Inventory (as
determined by the Administrative Agent) based on the most recent Field
Examination, the Administrative Agent may carry out, at the Borrower’s
reasonable expense, three (3) Field Examinations in any period of twelve (12)
consecutive months, and (ii) at any time during the continuation of an Event of
Default, the Administrative Agent may carry out, at the Borrower’s reasonable
expense, Field Examinations as frequently as determined by the Administrative
Agent in its reasonable discretion and (y) in addition to the foregoing clause
(x), the Administrative Agent may carry out, at the Lenders’ expense, one
(1) additional Field Examination in any period of twelve (12) consecutive months
which includes the first day of a Cash Dominion Period.  The Borrower shall
furnish to the Administrative Agent and the FILO Agent any information that the
Administrative Agent or the FILO Agent may reasonably request regarding the
determination and calculation of the Borrowing Base and the FILO Borrowing Base
including correct and complete copies of any invoices, underlying agreements,
instruments or other documents and the identity of all Account Debtors in
respect of Accounts referred to therein.

 

(e)                                  The Borrower shall provide the
Administrative Agent and the FILO Agent as soon as possible after the end of
each fiscal month (but in any event within fifteen (15) days after the end
thereof), in each case as of the close of business on the last day of the
immediately preceding fiscal month, such supporting information with respect to
the Collateral in the Borrowing Base and the FILO Borrowing Base as reasonably
requested by the Administrative Agent and/or the FILO Agent in such detail as is
satisfactory to the Administrative Agent and the FILO Agent in itstheir
Permitted Discretion.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Discharge of Obligations, Holdings and the Borrower shall, and shall
cause each of the Restricted Subsidiaries to:

 

SECTION 8.1                     Preservation of Existence, Etc.  (a) Preserve,
renew and maintain in full force and effect its legal existence under the Laws
of the jurisdiction of its organization and (b) take all reasonable action to
obtain, preserve, renew and keep in full force and effect its the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, except in the case of
clause (a) or (b) to the extent (other than with respect to the preservation of
the existence of Holdings and the Borrower) that failure to do so would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect or pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article IX.

 

SECTION 8.2                     Compliance with Laws, Etc.  Comply in all
material respects with its Constituent Documents and the requirements of all
Laws (including, without limitation, ERISA and the USA PATRIOT Act), and all
orders, writs, injunctions and decrees of any Governmental Authority applicable
to it or to its business or property, except if the failure to comply therewith
would not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.

 

--------------------------------------------------------------------------------


 

SECTION 8.3                     Designation of Subsidiaries.  The Board of
Directors of the Borrower may at any time designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, the Borrower or any other Subsidiary of the Borrower
that is not a Subsidiary of the Subsidiary to be so designated; provided that
(i) before and after such designation, no Event of Default shall have occurred
and be continuing, (ii) before and after such designation, the Borrower shall be
in compliance on a Pro Forma Basis with Article VI, whether or not in effect at
such time, (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
if, after such designation, it would be a “Restricted Subsidiary” for the
purpose of the Term Facility, the Senior Notes, or any other Junior Financing or
any other Indebtedness of any Loan Party and (iv) prior to the designation of a
Subsidiary owning assets included in the Borrowing Base with a value in excess
of $5,000,000 as an Unrestricted Subsidiary, the Borrower shall deliver to the
Administrative Agent and the FILO Agent an updated Borrowing Base Certificate
demonstrating that, after giving pro forma effect to such designation, the
aggregate principal amount of Revolving Credit Outstandings does not exceed the
aggregate Maximum Credit at such time.  The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the Fair Market Value as
determined by the Borrower in good faith of the Borrower’s or its Subsidiary’s
(as applicable) Investment therein.  The Board of Directors of the Borrower may
at any time designate or re-designate any Unrestricted Subsidiary of the
Borrower to be a Restricted Subsidiary, so long as such designation or
re-designation would not result in an Event of Default.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time and a return on any Investment by the Borrower
in such Unrestricted Subsidiary pursuant to the preceding sentence in an amount
equal to the Fair Market Value as determined by the Borrower in good faith at
the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

 

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary, unless such re-designation would not result in an
Event of Default.

 

SECTION 8.4                     Payment of Taxes, Etc.  Pay, discharge or
otherwise satisfy, before they become delinquent, all material liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent (i) any such tax, assessment, charge or levy is being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP or (ii) the failure to
pay, discharge or otherwise satisfy the same would not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 8.5                     Maintenance of Insurance.  Maintain with
insurance companies that the Borrower believes (in the good faith judgment of
its management) are financially sound and reputable at the time the relevant
coverage is placed or renewed, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in at least
such amounts (after

 

--------------------------------------------------------------------------------


 

giving effect to any self-insurance the Borrower believes (in the good faith
judgment of its management) as is reasonable and prudent in light of the size
and nature of its business), and will furnish to the Administrative Agent (for
further delivery to the Lenders), upon written request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
required to be carried.  Each such policy of insurance shall, as appropriate,
(i) name the Collateral Agent, on behalf of the Lenders, as an additional
insured thereunder as its interests may appear with respect to any such required
general liability insurance and/or (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the Collateral
Agent, on behalf of the Lenders as the loss payee thereunder.

 

SECTION 8.6                     Inspection Rights.  In addition to the
requirements pursuant to Section 7.4, permit officers, employees and designated
representatives of the Administrative Agent and each Lender to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 8.6 and the Administrative Agent shall not exercise
such rights more often than two (2) times during any calendar year if Excess
Availability shall be greater than 30% of the Maximum Credit (without giving
effect to the FILO Reserve) for a period of five consecutive days during such
calendar year, and only one (1) such time shall be at the Borrower’s expense;
provided further that when an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice.  The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants.  Notwithstanding anything to the contrary in this Section 8.6, none
of Holdings, the Borrower or any of the Restricted Subsidiaries will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter that (a) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any bona fide
arm’s length third party contract or (b) is subject to attorney-client or
similar privilege or constitutes attorney work product.

 

SECTION 8.7                     Books and Records.  Maintain proper books of
record and account (a) in which entries that are full, true and correct in all
material respects shall be made of all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or such
Restricted Subsidiary, as the case may be, and (b) that permit financial
statements in conformity with GAAP to be derived therefrom.

 

SECTION 8.8                     Maintenance of Properties.  Except if the
failure to do so would not reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect, keep and maintain all of its
material properties and equipment used in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted.

 

--------------------------------------------------------------------------------


 

SECTION 8.9                     Use of Proceeds.  Use the proceeds of the Loans
only in compliance with (and not in contravention of) applicable Laws and each
Loan Document and, in respect of the Initial ABL Borrowing, use the proceeds in
accordance with the Permitted Initial ABL Borrowing Purposes.

 

SECTION 8.10              Compliance with Environmental Laws.  Except, in each
case, to the extent that the failure to do so would not reasonably be expected
to result in, individually or in the aggregate, a Material Adverse Effect,
(a) comply, and take all commercially reasonable actions to cause any lessees,
tenants and subtenants to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all applicable Environmental Laws.

 

SECTION 8.11              Covenant to Guarantee Obligations and Give Security. 
At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent or
the Collateral Agent to ensure that the Collateral and Guarantee Requirement is
satisfied, including:

 

(a)                                 (x) upon the formation or acquisition of any
new Wholly-Owned Subsidiary that is a Material Domestic Subsidiary (in each
case, other than an Excluded Subsidiary, but including any Subsidiary that
ceases to constitute an Excluded Subsidiary) by any Loan Party, the designation
in accordance with Section 8.3, of any existing Wholly-Owned Subsidiary that is
a Material Domestic Subsidiary as a Restricted Subsidiary or any Subsidiary
becoming a Wholly-Owned Subsidiary that is a Material Domestic Subsidiary,
(y) upon the acquisition of any material assets (including Material Real
Property) by the Borrower or any other Loan Party or (z) with respect to any
Subsidiary at the time it becomes a Loan Party, for any material assets held by
such Subsidiary (in each case, other than (1) assets constituting Collateral
under a Collateral Document that becomes subject to the Lien created by such
Collateral Document upon acquisition thereof (without limitation of the
obligations to perfect such Lien), and (2) Excluded Property (as defined in the
Security Agreement)):

 

(i)                           within forty-five (45) days after such formation,
acquisition or designation or such longer period as the Administrative Agent may
agree in its reasonable discretion, cause each such Material Domestic Subsidiary
that is required to become a Guarantor under the Collateral and Guarantee
Requirement to furnish to the Collateral Agent a description of the Material
Real Properties owned by such Material Domestic Subsidiary in detail reasonably
satisfactory to the Collateral Agent;

 

(ii)                        within forty-five (45) days after such formation,
acquisition or designation or such longer period as the Administrative Agent may
agree in its reasonable discretion, cause each such Material Domestic Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Collateral Agent Security
Agreement Supplements, Intellectual Property Security Agreements

 

--------------------------------------------------------------------------------


 

and other security agreements and documents, as reasonably requested by and in
form and substance reasonably satisfactory to the Collateral Agent (consistent
with the Security Agreement, Intellectual Property Security Agreements and other
Collateral Documents in effect on the Effective Date), in each case granting
Liens required by the Collateral and Guarantee Requirement; provided that
Holdings, the Borrower and any of their respective Subsidiaries shall not be
required to enter into any Collateral Documents or other pledge or security
agreements governed or purported to be governed by foreign law;

 

(iii)                     within forty-five (45) days after such formation,
acquisition or designation or such longer period as the Administrative Agent may
agree in its reasonable discretion, cause each such Material Domestic Subsidiary
that is required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement to deliver (A) any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and (B) instruments evidencing the
intercompany Indebtedness held by such Material Domestic Subsidiary and required
to be pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent; provided that no such Material Domestic Subsidiary shall be
required to enter into any Collateral Documents or other pledge or security
agreements governed or purported to be governed by foreign law;

 

(iv)                    within forty-five (45) days after such formation,
acquisition or designation or such longer period as the Administrative Agent may
agree in its reasonable discretion, (1) take and cause the applicable Material
Domestic Subsidiary and each direct or indirect parent of the applicable
Material Domestic Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action (including the
filing of UCC and PPSA financing statements and delivery of stock and membership
interest certificates to the extent certificated) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in equity or at law) and (2) comply with the
requirements of Section 8.12; provided that no such Material Domestic Subsidiary
shall be required to enter into any Collateral Documents or other pledge or
security documents governed or purported to be governed by foreign law;

 

(v)                       within forty-five (45) days after the written request
therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent a signed copy of a legal opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 8.11(a) as the Administrative Agent may reasonably
request; and

 

(vi)                    after the Effective Date, promptly after the acquisition
of any Material Real Property by any Loan Party other than Holdings, if such
Material Property shall not already be subject to a perfected Lien pursuant to
Section 8.13, the Borrower shall give notice thereof to the Collateral Agent and
will take, or cause the relevant Loan Party to take, the actions set forth in
Section 8.13(b) with respect to such Material Real Property.

 

--------------------------------------------------------------------------------


 

SECTION 8.12              Cash Receipts.

 

(a)                                 Within ninety (90) days after the Effective
Date (or such longer period as may be consented to by the Administrative Agent,
such consent not to be unreasonably withheld, conditioned or delayed):

 

(i)                           cause each Store to deposit promptly upon receipt
in accordance with historical practices all cash, checks, proceeds of
collections of Accounts and other amounts received by or on behalf of such Store
into an Approved Deposit Account (a “Store Deposit Account”), maintained in the
name of the Borrower or the applicable Restricted Subsidiary, as the case may
be; provided that each Loan Party may maintain credit balances (including Cash
Equivalents) in Store Deposit Accounts or other deposit or securities accounts
that are not Approved Deposit Accounts or Approved Securities Accounts (“Other
Accounts”), so long as the aggregate credit balances in Store Deposit Accounts
and balances in all such Other Accounts, does not exceed $3,000,000 (such
amount, the “Excluded Amount”); and

 

(ii)                        instruct each Approved Account Bank at which any
Store Deposit Account or Merchant Card Account or, subject to the proviso of
Section 8.12(e)(ii) below, the Retained Funds Account, is maintained to cause
all amounts on deposit and available at the end of each Business Day on which
such Approved Account Bank is not closed due to a local bank holiday in such
Store Deposit Account or Merchant Card Account (in each case, net of any minimum
balance as may be required to be kept in the subject Store Deposit Account or
Merchant Card Account, as the case may be, by the Approved Account Bank at which
such Store Deposit Account or Merchant Card Account, as applicable, is
maintained and other balances in an aggregate amount (together with any such
balances held in Other Accounts) not in excess of the Excluded Amount), as
applicable, to be transferred to a Regional Concentration Account or an Approved
Securities Account designated by the applicable Loan Party (or the Borrower on
behalf of such Loan Party), on such Business Day by ACH or wire transfer of
immediately available funds.

 

Notwithstanding anything herein to the contrary, the provisions of this
Section 8.12(a) shall not apply to any Deposit Account that is (i) acquired by a
Loan Party in connection with an Acquisition or other Investment permitted under
this Agreement, or (ii) opened by any Loan Party in connection with an
Acquisition or other Investment permitted under this Agreement, in each case
prior to the date that is ninety (90) days (or such later date as may be
consented to by the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed) following the date of such Acquisition or
other Investment; provided that the balances held in such Deposit Accounts,
together with any other balances in Other Accounts, do not exceed, in the
aggregate, the Excluded Amount.

 

(b)                                 Each Loan Party shall deliver Credit Card
Notifications duly executed by each applicable Loan Party to the Administrative
Agent within thirty (30) days following the Effective Date (or such longer
period as may be consented to by the Administrative Agent, such consent not to
be unreasonably withheld, conditioned or delayed).

 

--------------------------------------------------------------------------------


 

Each Credit Card Notification shall require (without further consent of the Loan
Parties) the ACH, Depositary Transfer Check, Electronic Depository Transfer or
wire transfer by each Credit Card Issuer and Credit Card Processor no less
frequently than each Business Day on which such Approved Account Bank is not
closed due to a local bank holiday to an Approved Deposit Account (each a
“Merchant Card Account”) the cash proceeds of all credit card charges (including
Credit Card Receivables).

 

(c)                                  Subject to (x) the Intercreditor Agreement
and (y) compliance with the provisions of Section 2.9(b) or 2.9(c), as and to
the extent applicable, the Loan Parties shall cause, after the occurrence and
during the continuance of a Cash Dominion Period, (A) all amounts on deposit and
available at the end of each Business Day on which the applicable Approved
Account Bank is not closed due to a local bank holiday (and whether or not there
are then any outstanding Obligations) in each Approved Deposit Account to be
transferred to a Regional Concentration Account, (B) all amounts on deposit and
available at the end of each Business Day on which the applicable Approved
Account Bank or Approved Securities Intermediary is not closed due to a local
bank holiday (and whether or not there are then any outstanding Obligations) in
each Regional Concentration Account and Approved Securities Account to be
transferred to a deposit account designated by, and maintained by and in the
name of and under the sole dominion and control of, the Administrative Agent
(the “Agent Sweep Account”) and (C) all other Cash Receipts to be transferred
promptly upon receipt in accordance with historical practices to an Approved
Deposit Account.  “Cash Receipts” shall mean all cash receipts and collections
of Collateral, including, to the extent constituting Collateral, the following :

 

(i)                           all available cash receipts from the sale of
Inventory and other Current Asset Collateral or casualty insurance proceeds
arising from any of the foregoing;

 

(ii)                        all proceeds of collections of Accounts (including
Credit Card Receivables);

 

(iii)                     the then contents of each Approved Deposit Account
(net of any minimum balance as may be required to be kept in the subject Deposit
Account by the Approved Account Bank at which such Deposit Account is
maintained); and

 

(iv)                    the cash proceeds of all credit card charges contained
in any Deposit Account (net of any minimum balance as may be required to be kept
in the subject Deposit Account by the Approved Account Bank at which such
Deposit Account is maintained).

 

(d)                                 The Agent Sweep Account shall at all times
be under the sole dominion and control of the Administrative Agent.  The Loan
Parties hereby acknowledge and agree that (i) the Loan Parties have no right of
withdrawal from the Agent Sweep Account, (ii) the funds on deposit in the Agent
Sweep Account shall at all times be collateral security for all of the
Obligations and (iii) the funds on deposit in the Agent Sweep Account shall be
applied as provided in Section 10.3 of this Agreement.  In the event that,
notwithstanding the provisions of this Section 8.12, after the occurrence and
during the continuation of any Cash Dominion Period, any Loan Party receives or
otherwise has control over any such Cash Receipts, such Cash Receipts shall be
held in trust by such Loan Party for the Administrative Agent, shall not be

 

--------------------------------------------------------------------------------


 

commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party, shall promptly be applied in accordance with
Section 2.9(b) or 2.9(c), as and to the extent applicable, and shall, not later
than the Business Day after receipt thereof, be deposited into an Approved
Deposit Account or dealt with in such other fashion as such Loan Party may be
instructed in writing by the Administrative Agent.

 

(e)                                  Any amounts remaining in the Agent Sweep
Account (i) at any time when a Cash Dominion Period is no longer continuing for
purposes of this Agreement shall be remitted to a Regional Concentration Account
designated by the Borrower, or (ii) after application of amounts received in the
Agent Sweep Account as set forth in Section 10.3, shall be remitted to an
Approved Deposit Account designated by the Borrower (the “Retained Funds
Account”); provided that any amounts on deposit in such Retained Funds Account
on any Business Day shall not be swept to a Regional Concentration Account
unless there are outstanding Obligations.

 

(f)                                   So long as no Cash Dominion Period is
continuing, the Loan Parties may direct, and shall have sole control over, the
manner of disposition of funds in any Approved Deposit Accounts or Approved
Securities Account (including the Store Deposit Accounts, the Retained Funds
Account or any Regional Concentration Account) or any other account.

 

(g)                                  Any amounts received in the Agent Sweep
Account at any time following the Discharge of Obligations shall be promptly
remitted to the Borrower.

 

(h)                                 The Administrative Agent shall promptly
furnish written notice to each bank or securities intermediary, as applicable,
at which an Approved Deposit Account or an Approved Securities Account is
maintained of (i) any termination of a Cash Dominion Period and (ii) the
Discharge of Obligations.

 

SECTION 8.13              Further Assurances and Post-Closing Covenants. 
Subject to the provisions of the Collateral and Guarantee Requirement and any
applicable limitations in any Collateral Document and in each case at the
reasonable expense of the Loan Parties:

 

(a)                                 Promptly upon reasonable request by the
Administrative Agent or the Collateral Agent or as may be required by applicable
law (i) correct any material defect or error that is discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time, in order to grant, preserve and perfect the security
interests created or intended to be created by the Collateral Documents.

 

(b)                                 In the case of Material Real Property,
provide the Collateral Agent with a Mortgage with respect to such Material Real
Property within (x) in the case of Material Real Property acquired by the Loan
Parties after the Effective Date, ninety (90) days (or such longer period as the
Collateral Agent may agree in its reasonable discretion) after the acquisition
of such Material Real Property, (y) in the case of Material Real Property
constituting distribution

 

--------------------------------------------------------------------------------


 

centers owned by the Loan Parties on the Effective Date, ninety (90) days (or
such longer period as the Collateral Agent may agree in its reasonable
discretion) after the Effective Date and (z) in the case of Material Real
Property (other than distribution centers) owned by the Loan Parties on the
Effective Date, ninety (90) days (or such longer period as the Collateral Agent
may agree in its reasonable discretion) after the first anniversary of the
Effective Date; provided that, any Designated Sale-Leaseback Property shall not
be subject to the requirements of this clause (b); in each case together with:

 

(i)                           evidence that counterparts of the Mortgage have
been duly executed, acknowledged and delivered and that such Mortgages are in
form suitable for filing or recording in all filing or recording offices that
the Collateral Agent deems reasonably necessary or desirable in order to create
a valid and subsisting perfected Lien on the property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties
and that all filing and recording taxes and fees have been paid or otherwise
provided for in a manner reasonably satisfactory to the Collateral Agent;

 

(ii)                        a fully paid American Land Title Association
Lender’s Extended Coverage title insurance policy or the equivalent or other
form available in each applicable jurisdiction (the “Mortgage Policies”) in form
and substance, with endorsements available in the applicable jurisdiction and in
amount, reasonably acceptable to the Collateral Agent (not to exceed the lesser
of (i) the Fair Market Value (as determined in good faith by the Borrower) of
the real properties covered thereby and (ii) the aggregate Revolving Credit
Commitments), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Collateral Agent, insuring the Mortgage to be a valid Liens on
the property described therein, subject only to Liens permitted by Section 9.1,
and providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) and such coinsurance and direct access
reinsurance as the Collateral Agent may reasonably request and is available in
the applicable jurisdiction;

 

(iii)                     an opinion of local counsel for the Loan Parties in
the state in which the Material Real Property is located, with respect to the
enforceability and perfection of the Mortgages and any related fixture filing in
form and substance reasonably satisfactory to the Administrative Agent;

 

(iv)                    such other evidence that all other actions that the
Administrative Agent or Collateral Agent reasonably deems necessary or desirable
in order to create a valid Lien on the property described in the Mortgage has
been taken; and

 

(v)                       a life of loan flood hazard determination with respect
to all such Material Real Property and, if such real property is located in a
special flood hazard area, evidence of flood insurance in such amounts as are
required by applicable law.

 

(c)                                  As promptly as practicable, and in any
event within the time periods after the Effective Date specified in Schedule
8.13 or such later date as the Administrative Agent may agree in its discretion,
the Loan Parties shall deliver the documents or take the actions specified in
Schedule 8.13, in each case except to the extent otherwise agreed by the
Administrative Agent in its discretion.

 

--------------------------------------------------------------------------------


 

SECTION 8.14              [Reserved].

 

SECTION 8.15              Physical Inventories.  Cause not less than one
(1) physical inventory to be undertaken at substantially all Store locations and
in each twelve (12) month period (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion), and periodic cycle counts of
Inventory at each distribution center to be undertaken, at the expense of the
Loan Parties in accordance with the Borrower’s usual business practices,
conducted using methodology routinely used by such Loan Parties in their
ordinary course of business with respect to such Inventory counts or as
otherwise consistent with standard and customary business practices, and shall
post such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable and, following the completion of such Inventory count, deliver a
summary, in a form routinely used by such Loan Parties in their ordinary course
of business with respect to such Inventory counts or as otherwise consistent
with standard and customary business practices, of the results of such count to
the Administrative Agent.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until the Discharge of Obligations, Holdings and the Borrower shall not, nor
shall the Borrower permit any Restricted Subsidiary to:

 

SECTION 9.1                     Liens.  Create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens created pursuant to any Loan Document
or securing any Credit Agreement Refinancing Indebtedness;

 

(b)                                 Liens existing on the date hereofEffective
Date and set forth on Schedule 9.1(b);

 

(c)                                  Liens for taxes, assessments or
governmental charges that are not overdue for a period of more than thirty (30)
days or that are not subject to penalties for non-payment or that are being
contested in good faith and by appropriate actions for which appropriate
reserves have been established in accordance with GAAP;

 

(d)                                 statutory or common law Liens of landlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens or other customary Liens in favor of landlords,
so long as, in each case, such Liens secure amounts not overdue for a period of
more than thirty (30) days or, if more than thirty (30) days overdue, are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation or (ii)  deposits in the
ordinary course of business securing liability for reimbursement

 

--------------------------------------------------------------------------------


 

or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Restricted Subsidiaries;

 

(f)                                   (i) good faith deposits to secure the
performance of bids, tenders, contracts and leases (other than Indebtedness for
borrowed money), public or statutory obligations, surety, stay, customs and
appeal bonds, performance bonds, other obligations of a like nature (including
those to secure health, safety and environmental obligations) and deposits as
security for contested taxes or import duties, in each case, incurred in the
ordinary course of business and (ii) Liens in favor of issuers of performance
and surety bonds or bid bonds or with respect to other regulatory requirements
or letters of credit issued pursuant to the request of and for the account of a
Loan Party in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, protrusions and other similar
encumbrances, minor survey exceptions and title defects affecting real property
or Liens incidental to the conduct of the business of such Person or to the
ownership of its properties, in each case, that were not incurred in connection
with Indebtedness and that, in the aggregate, do not in any case materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries taken as a whole, or materially impair the use of the property for
its intended purpose, and any other exceptions to title on the Mortgage Policies
accepted by the Collateral Agent in accordance with this Agreement;

 

(h)                                 Liens arising from judgments or orders for
the payment of money not constituting an Event of Default under
Section 10.1(g) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

 

(i)                                     Liens securing obligations in respect of
Indebtedness permitted under Section 9.3(e) (provided that such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, replacements thereof and improvements, additions and accessions to
such property and the proceeds and the products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender or lessor may be cross collateralized to other financings of equipment
provided by such lender or lessor);

 

(j)                                    leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business (including with
respect to real property) which do not (i) interfere in any material respect
with the business of the Borrower and its Restricted Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;

 

(k)                                 Liens (i) in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business and
(ii) other than Current Asset Collateral, on specific items of inventory or
other goods (and the proceeds of the foregoing) of any Loan Party securing such
Loan Party’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Loan Party to facilitate the purchase,
shipment or storage of such inventory or such other goods in the ordinary course
of business;

 

--------------------------------------------------------------------------------


 

(l)                                     Liens on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;

 

(m)                             Liens (i) on, or consisting of, cash advances in
favor of the seller of any property to be acquired in an Investment permitted
pursuant to Sections 9.2(i), (m), (r) or (s) to be applied against the purchase
price for such Investment or (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 9.5, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(n)                                 Liens on property of any Restricted
Subsidiary that is not a Guarantor securing Indebtedness of such Restricted
Subsidiary incurred pursuant to Section 9.3(r);

 

(o)                                 Liens in favor of Holdings, the Borrower or
a Subsidiary Guarantor;

 

(p)                                 Liens existing on property or shares of
stock of a Person at the time of its acquisition or existing on the property of
any Person at the time such Person becomes a Restricted Subsidiary (other than
by designation as a Restricted Subsidiary pursuant to Section 8.3), in each case
after the Effective Date; provided that (i) such Lien does not extend to or
cover any other assets or property  or shares of stock (other than (A) the
proceeds or products thereof, (B) improvements, additions and accessions to such
property, and (C) after-acquired property of such acquired Restricted Subsidiary
to the extent that such property is of a type covered by such Lien at such time
of acquisition), and (ii) any Indebtedness secured thereby is permitted under
Sections 9.3(e), (i) or (u);

 

(q)                                 any interest or title of a lessor,
sublessor, licensor or sublicensor or secured by a lessor’s, sublessor’s,
licensor’s or sublicensor’s interest under leases (other than Capitalized
Leases) or licenses entered into by the Borrower or any of the Restricted
Subsidiaries in the ordinary course of business;

 

(r)                                    Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by Holdings, the Borrower or any of the Restricted Subsidiaries in the
ordinary course of business;

 

(s)                                   Liens solely on, or consisting of, any
cash earnest money deposits made by Holdings, the Borrower or any of the
Restricted Subsidiaries in connection with an Acquisition permitted under this
Agreement or any other Investment or any letter of intent or purchase agreement
permitted hereunder;

 

(t)                                    ground leases in respect of real property
on which facilities owned or leased by Holdings, the Borrower or any of its
Subsidiaries are located;

 

--------------------------------------------------------------------------------


 

(u)                                 purported Liens evidenced by the filing of
precautionary UCC and PPSA financing statements or similar public filings;

 

(v)                                 Liens securing obligations in respect of
Indebtedness permitted under Section 9.3(p)(i) and obligations in respect of any
Secured Hedge Agreement and any Cash Management Obligation (in each case, as
defined in the Term Facility Credit Agreement) permitted under
Section 9.3(p)(ii) (or, in each case, any Permitted Refinancing in respect
thereof, and subject to the Intercreditor Agreement or, in the case of any
Permitted Refinancing thereof, another intercreditor agreement containing terms,
taken as a whole, that are at least as favorable to the Secured Parties as those
contained in the Intercreditor Agreement, taken as a whole);

 

(w)                               Liens (i) of a collecting bank arising under
Section 4-208 of the UCC on the items in the course of collection,
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business and (iii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and that are within the general parameters customary in the
banking industry;

 

(x)                                 any zoning, building code or similar law or
right reserved to or vested in any Governmental Authority to control or regulate
the use of any real property that does not materially interfere with the
ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

 

(y)                                 the modification, replacement, renewal or
extension (or successive modifications, replacements, renewals or extensions),
in whole or in part, of any Lien permitted by clauses (b) and (p) of this
Section 9.1; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 9.3(e), and (B) proceeds and products thereof, and (ii) the
renewal, extension or refinancing of the obligations secured or benefited by
such Liens is permitted by Section 9.3;

 

(z)                                  rights of set-off against credit balances
of the Borrower or any of its Restricted Subsidiaries with Credit Card Issuers
or Credit Card Processors or amounts owing by such Credit Card Issuers or Credit
Card Processors to the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business, but not rights of set-off against any other
property or assets of the Borrower or any of its Restricted Subsidiaries
pursuant to the Credit Card Agreements (as in effect on the date hereof) to
secure the obligations of the Borrower or any of its Restricted Subsidiaries to
the Credit Card Issuers or Credit Card Processors as a result of fees and
chargebacks;

 

(aa)                          without duplication of any other clause of this
Section 9.1, other Liens (not covering Current Asset Collateral unless the Liens
thereon are subordinated to the Lien of the Collateral Agent in a manner
consistent with the terms of the Intercreditor Agreement, taken as a whole)
securing obligations outstanding in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;

 

--------------------------------------------------------------------------------


 

(bb)                          Liens that are contractual rights of setoff
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions in the ordinary course of business and not
given in connection with the issuance of Indebtedness or (ii) relating to pooled
deposit or sweep accounts of Holdings, the Borrower or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries;

 

(cc)                            Liens on the Equity Interests of Unrestricted
Subsidiaries or Joint Ventures; provided that any such Lien is in favor of a
creditor or partner of such Unrestricted Subsidiary or Joint Venture, as
applicable;

 

(dd)                          Liens of the Escrow Agent on the Escrowed Funds
and any Lien contemplated under the Escrow Agreement; and

 

(ee)                            customary Liens granted to an indenture trustee
or similar representative to secure fees, expenses and other amounts owed to
such Person under the terms of the related indenture or other definitive
documentation.

 

SECTION 9.2                     Investments.

 

Make or hold any Investments, except:

 

(a)                                 Investments by Holdings, the Borrower or any
of the Restricted Subsidiaries in assets that are, and the use of, cash and Cash
Equivalents;

 

(b)                                 loans or advances to officers, directors,
employees and consultants of Holdings (or any direct or indirect parent
thereof), the Borrower or any of the Restricted Subsidiaries (i) for reasonable
business-related travel, entertainment, relocation and similar ordinary business
purposes, (ii) in connection with such Person’s purchase of Equity Interests of
the Borrower or Holdings (or any direct or indirect parent thereof) and
(iii) for any other purpose, in an aggregate principal amount outstanding under
this clause (iii) not to exceed $1,000,000 (or, upon and after the occurrence of
the Term/Notes Refinancing Date, $2,500,000);

 

(c)                                  Investments (i) by the Borrower or any
Restricted Subsidiary that is a Loan Party in the Borrower or any Restricted
Subsidiary that is a Loan Party, (ii) by any Non-Loan Party in any other
Non-Loan Party that is a Restricted Subsidiary, (iii) by any Non-Loan Party in
the Borrower or any Restricted Subsidiary that is a Loan Party and (iv) without
duplication of any other clauses of this Section 9.2, by any Loan Party in any
Non-Loan Party that is a Restricted Subsidiary; provided that (A) any such
Investments made pursuant to this clause (iv) in the form of intercompany loans
shall be evidenced by notes that have been pledged to the extent required by the
Collateral Documents, the Collateral and Guarantee Requirement, Section 8.11 or
Section 8.13 (individually or pursuant to a global note) to the Collateral Agent
for the benefit of the Lenders (it being understood and agreed that any
Investments permitted under this clause (iv) that are not so evidenced as of the
Effective Date are not required to be so evidenced and pledged until the date
that is sixty (60) days after the Effective Date (or such later date as may be
consented to by the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed))) and (B) the aggregate amount of Investments
made pursuant to this clause (iv) shall not exceed $5,000,000 (or, upon and
after the occurrence of the Term/Notes Refinancing Date, $10,000,000)  at any
time outstanding (determined at the time such Investment was made);

 

--------------------------------------------------------------------------------


 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(e)                                  Investments consisting of
Liens, Indebtedness, fundamental changes, Dispositions and Restricted Payments
permitted under Sections 9.1, 9.3 (other than 9.3(c)(ii) or (d)), 9.4 (other
than 9.4(c)(ii), (d) or (e)), 9.5 (other than 9.5(d)(ii) or (e)) and 9.6 (other
than 9.6(d) or (g)(iv)), respectively;

 

(f)                                   Investments existing on the date
hereofEffective Date or made pursuant to legally binding commitment in existence
on the Effective Date, in each case, set forth on Schedule 9.2(f) and any
modification, replacement, renewal, reinvestment or extension of any of the
foregoing; provided that the amount of any Investment permitted pursuant to this
Section 9.2(f) is not increased from the amount of such Investment on the
Effective Date except pursuant to the terms of such Investment as of the
Effective Date (including the terms of any legally binding commitment in respect
thereof in effect as of the Effective Date) or as otherwise permitted by another
clause of this Section 9.2;

 

(g)                                  Investments in Swap Contracts permitted
under Section 9.3;

 

(h)                                 promissory notes and other non-cash
consideration that is permitted to be received in connection with Dispositions
permitted by Section 9.5;

 

(i)                                     Permitted Acquisitions; provided that,
prior to the Term/Notes Refinancing Date, (i) no extensions of credit under the
Facility shall be utilized to finance any Permitted Acquisition and (ii) no
Permitted Acquisitions of Subsidiaries that do not become Guarantors or assets
that do not become Collateral shall be permitted;

 

(j)                                    Investments made to effect the
Transaction;

 

(k)                                 Investments (including debt obligations and
Equity Interests) received in connection with the bankruptcy, workout,
recapitalization or reorganization of suppliers and customers or in settlement
of delinquent obligations of, or other disputes with, customers, suppliers or
other issuer of an Investment or upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

 

(l)                                     loans and advances to Holdings (or any
direct or indirect parent thereof) in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings (or such direct or indirect parent) in accordance with
Section 9.6(f) or (g);

 

--------------------------------------------------------------------------------


 

(m)                             without duplication of any other clauses of this
Section 9.2, other Investments that do not exceed when combined with all
Restricted Payments made under Section 9.6(k), $5,000,000 (or, upon and after
the occurrence of the Term/Notes Refinancing Date, $20,000,000) in the aggregate
at any time outstanding;

 

(n)                                 advances of payroll payments to employees in
the ordinary course of business;

 

(o)                                 Investments to the extent that payment for
such Investments is made solely with Qualified Equity Interests of Holdings (or
any direct or indirect parent thereof);

 

(p)                                 Investments held by a Restricted Subsidiary
acquired after the Effective Date or of a Person merged into the Borrower or
merged or consolidated with a Restricted Subsidiary in accordance with
Section 9.4 after the Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(q)                                 Investments in the ordinary course of
business consisting of UCC Article 3 endorsements for collection or deposit and
UCC Article 4 customary trade arrangements with customers consistent with past
practices;

 

(r)                                    without duplication of any other clause
of this Section 9.2, the Borrower and the Restricted Subsidiaries may make other
Investments upon and after the occurrence of the Term/Notes Refinancing Date as
long as the Payment Conditions are satisfied with respect thereto;

 

(s)                                   Investments made by any Restricted
Subsidiary that is not a Loan Party to the extent such Investments are financed
with the proceeds received by such Restricted Subsidiary from an Investment made
pursuant to clauses (c)(iv), (i) or (m) of this Section 9.2.

 

(t)                                    Guarantees by the Borrower or any of the
Restricted Subsidiaries of leases (other than Capitalized Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;

 

(u)                                 Investments consisting of cash earnest money
deposits made in accordance with Section 9.1(s);

 

(v)                                 Investments in Joint Ventures in an
aggregate amount outstanding at any time under this clause (v) not to exceed
$2,500,000 (or, upon and after the occurrence of the Term/Notes Refinancing
Date, $10,000,000);

 

(w)                               Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

 

(x)                                 Investments consisting of purchases and
acquisitions of inventory, supplies, materials, services or equipment or
purchases of contract rights or licenses or leases of intellectual property in
the ordinary course of business; and

 

--------------------------------------------------------------------------------


 

(y)                                 to the extent constituting an Investment,
the exercise by Holdings of its rights under the Shareholders Agreement.

 

SECTION 9.3                     Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness or issue any
Disqualified Equity Interest, other than:

 

(a)                                 Indebtedness under the Loan Documents and
Credit Agreement Refinancing Indebtedness;

 

(b)                                 (i) Indebtedness existing on the date
hereofEffective Date set forth on Schedule 9.3(b) and any Permitted Refinancing
thereof and (ii) intercompany Indebtedness outstanding on the date hereof;
provided that all such Indebtedness of any Loan Party owed to any Non-Loan Party
shall be subject to the Intercompany Subordination Agreement;

 

(c)                                  (i) Guarantees by the Borrower and the
Restricted Subsidiaries in respect of Indebtedness of the Borrower or any of the
Restricted Subsidiaries otherwise permitted hereunder (other than Guarantees by
a Loan Party of Indebtedness of a Non-Loan Party and except that a Restricted
Subsidiary that is not a Loan Party may not, by virtue of this Section 9.3(c),
Guarantee Indebtedness that such Restricted Subsidiary could not otherwise incur
under this Section 9.3); provided that (A) no Guarantee by any Restricted
Subsidiary of any Junior Financing shall be permitted unless such Restricted
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty, and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guaranty on terms (taken as a whole) at least as favorable
to the Lenders as those contained in the subordination terms of such
Indebtedness (taken as a whole), and (ii) any Guarantee by a Loan Party of
Indebtedness of a Restricted Subsidiary that would have been permitted as an
Investment by such Loan Party in such Restricted Subsidiary under
Section 9.2(c);

 

(d)                                 Indebtedness of the Borrower or any of the
Restricted Subsidiaries owing to the Borrower or any other Restricted Subsidiary
to the extent constituting an Investment permitted by Section 9.2; provided that
(i) all such Indebtedness of any Loan Party owed to any Person that is not a
Loan Party shall be subject to the Intercompany Subordination Agreement and
(ii) in the event of any such Indebtedness in respect of the sale, transfer or
assignment of Current Asset Collateral, such Indebtedness shall be duly noted on
the books and records of the Loan Parties as being owing in respect of Current
Asset Collateral;

 

(e)                                  (i) Capitalized Lease Obligations of the
Borrower and the Restricted Subsidiaries, (ii) mortgage financings and other
purchase money obligations or Indebtedness incurred by the Borrower or any of
the Restricted Subsidiaries or (iii) Disqualified Equity Interests issued by the
Borrower or any of the Restricted Subsidiaries, in each case, incurred to
finance the acquisition, lease, construction, repair, replacement or improvement
of property, real or personal, and whether through the direct purchase of
property or the Equity Interests of any Person owning such property; provided
that such Indebtedness or Disqualified Equity Interests is incurred prior to or
within two hundred seventy (270) days after the applicable

 

--------------------------------------------------------------------------------


 

acquisition, lease, construction, repair, replacement or improvement; provided
further that the aggregate principal amount of such Indebtedness and
Disqualified Equity Interests at any one time outstanding incurred pursuant to
this clause (e) (and any Permitted Refinancing thereof) shall not exceed the
greater of $50,000,000 and 2.75% of Total Assets (measured at the time of
incurrence); provided, further, that the aggregate principal amount of such
Indebtedness incurred on behalf of or representing Guarantees of Indebtedness of
Joint Ventures of the Borrower or any Restricted Subsidiary under this clause
(e) shall not exceed $10,000,000 at any time outstanding;

 

(f)                                   Indebtedness in respect of Swap Contracts
that are not for speculative purposes and that are designed to hedge against
Holdings’, the Borrower’s or any Restricted Subsidiary’s exposure to interest
rates, foreign exchange rates or commodities pricing risks;

 

(g)                                  Indebtedness representing deferred
compensation to employees of the Borrower and its Subsidiaries incurred in the
ordinary course of business;

 

(h)                                 Indebtedness to future, current or former
officers, directors, managers, consultants and employees of the Borrower (or any
direct or indirect parent thereof) and its Restricted Subsidiaries, their
respective estates, spouses or former spouses, in each case, to finance the
purchase or redemption of Equity Interests of the Borrower (or any direct or
indirect parent of the Borrower) permitted by Section 9.6(f);

 

(i)                                     Indebtedness incurred by the Borrower or
any of the Restricted Subsidiaries in an Acquisition permitted under this
Agreement, any other Investment expressly permitted hereunder or any
Disposition, in each case to the extent constituting indemnification obligations
or obligations in respect of purchase price (including earn-outs) or other
similar adjustments; provided, in the case of any Disposition, any such
Indebtedness shall at no time exceed the gross proceeds, including the Fair
Market Value of non-cash proceeds (measured at the time received and without
giving effect to any subsequent changes in value), actually received by the
Borrower and its Restricted Subsidiaries in connection with such Disposition;

 

(j)                                    Indebtedness consisting of obligations of
the Borrower and the Restricted Subsidiaries under deferred compensation or
other similar arrangements with employees incurred by such Person in connection
with the Transaction and Acquisitions expressly permitted under this Agreement
or any other Investment expressly permitted hereunder;

 

(k)                                 Cash Management Obligations and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof;

 

(l)                                     Indebtedness or Disqualified Equity
Interests of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount or liquidation preference at any time outstanding not to exceed
the greater of $75,000,000 and 4.0% of Total Assets (measured at the time of
incurrence);

 

--------------------------------------------------------------------------------


 

(m)                             Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in ordinary course
supply arrangements;

 

(n)                                 Indebtedness incurred by the Borrower or any
of the Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances, warehouse receipts or similar instruments issued or
created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other benefits to employees, former
employees or their families or property, casualty or liability insurance or
self-insurance or letters of credit in connection with the maintenance, or
pursuant to the requirements, of environmental or other permits or licenses from
Governmental Authorities, or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

(o)                                 Indebtedness (including reimbursement
obligations with respect to letters of credit and bank guarantees) in respect of
performance, bid, appeal and surety bonds and performance and completion
guarantees and similar obligations provided by the Borrower or any of the
Restricted Subsidiaries, in each case in the ordinary course of business or
consistent with past practice or industry practice;

 

(p)                                 (i) Indebtedness in an aggregate principal
amount not to exceed $675,000,000 at any time outstanding under the Term
Facility and (ii) the amount of obligations in respect of (ii)(A) obligations
under Secured Hedge Agreements and (B) Cash Management Obligations (in the case
of each of the foregoing clauses (A) and (B), as defined in the Term Facility
Credit Agreement) at any time outstanding and not incurred in violation of
Section 9.3(f), in each case and, in respect of clauses (i) and (ii), any
Permitted Refinancing thereof;

 

(q)                                 (i) Indebtedness in respect of the Senior
Notes (including any guarantees thereof) and (ii) any Permitted Refinancing
thereof;

 

(r)                                    Indebtedness incurred by a Non-Loan Party
which, when aggregated with the principal amount of all other Indebtedness
incurred pursuant to this clause (r) and then outstanding, does not exceed
$25,000,000, at any one time outstanding;

 

(s)                                   other unsecured Indebtedness of the
Borrower or any Subsidiary Guarantor; provided that (i) the maturity date and
Weighted Average Life to Maturity of such Indebtedness are at least ninety-one
(91) days after the Latest Maturity Date determined at the time of incurrence of
such Indebtedness (and any Permitted Refinancing thereof); (ii) no Event of
Default exists immediately prior to, or would thereafter result from, the
incurrence of such Indebtedness; (iii) the Total Leverage Ratio as of the end of
the most recently ended Test Period for which financial statements have been or
are required to have been delivered pursuant to Section 7.1(a) or (b) shall not
be greater than 4.50 to 1.00 after giving Pro Forma Effect to the incurrence of
such Indebtedness as if such Indebtedness had been incurred as of the first day
of such period; and (iv) the terms and conditions of such Indebtedness (except
(A) as otherwise provided in clause (i) above, (B) with respect to pricing
(including interest rate, fees, funding discounts and other pricing terms),
prepayment or other premiums, optional prepayment or redemption terms and
subordination, and (C) for covenants or other provisions applicable only to
periods after the Latest Maturity Date determined at the time of incurrence of
such Indebtedness) are (taken as a whole) are no more favorable to the lenders
or holders providing such

 

--------------------------------------------------------------------------------


 

Indebtedness than those under the Loan Documents, taken as a whole (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the material
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iv) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a reasonably detailed description of the basis upon which it
disagrees));

 

(t)                                    Indebtedness in respect of letters of
credit issued for the account of any of the Subsidiaries of Holdings to finance
the purchase of Inventory so long as (x) such Indebtedness is unsecured and
(y) the aggregate principal amount of such Indebtedness does not exceed
$7,500,000 at any time;

 

(u)                                 Indebtedness or Disqualified Equity
Interests (i) of the Borrower or any Restricted Subsidiary incurred to finance
any Acquisition permitted under this Agreement and any Permitted Refinancing
thereof, (ii) of any Person that becomes a Restricted Subsidiary after the date
hereof, which Indebtedness or Disqualified Equity Interests is existing at the
time such Person becomes a Restricted Subsidiary, and is not incurred in
contemplation of such Person becoming a Restricted Subsidiary that is
non-recourse to the Borrower, Holdings or any other Restricted Subsidiary (other
than any Subsidiary of such Person that is a Subsidiary on the date such Person
becomes a Restricted Subsidiary) and is either (A) unsecured or (B) secured only
by Liens on the assets of such Restricted Subsidiary permitted under
Section 9.1(p) and, in each case, any Permitted Refinancing thereof, and
(iii) of the Borrower or any Restricted Subsidiary incurred or assumed in
connection with any Acquisition permitted under this Agreement that is secured
only by Liens permitted under Section 9.1(p) (and any Permitted Refinancing of
any of the foregoing), so long as the aggregate principal amount of such
Indebtedness or Disqualified Equity Interests and all Indebtedness or
Disqualified Equity Interests resulting from any Permitted Refinancing thereof
at any time outstanding pursuant to clause (u)(i) above and this clause
(u)(iii) does not exceed $35,000,000 in the aggregate at any one time
outstanding together with all other Indebtedness or Disqualified Equity
Interests incurred or assumed by Non-Loan Parties under this Section 9.3(u);
provided that Indebtedness incurred under clause (ii)(B) or clause (iii) of this
Section 9.3(u) that is secured by assets of a type that would constitute Current
Asset Collateral shall not exceed an aggregate amount outstanding of $20,000,000
and any such assets shall have been and at all times be segregated from, and not
commingled with, Current Asset Collateral, with reasonably satisfactory evidence
of compliance with the foregoing to be provided to the Administrative Agent
promptly upon request;

 

(v)                                 Indebtedness due to any landlord in
connection with the financing by such landlord of leasehold improvements;

 

(w)                               Indebtedness of the Borrower or any Restricted
Subsidiary supported by, and recourse only to, a letter of credit permitted
under this Section 9.3, in a principal amount not in excess of the face amount
of such letter of credit; and

 

--------------------------------------------------------------------------------


 

(x)                                 all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (w) above.

 

The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness or Disqualified
Equity Interests, as applicable, the accretion of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies shall not be deemed to be an incurrence of Indebtedness or
Disqualified Equity Interests for purposes of this Section 9.3.

 

SECTION 9.4                     Fundamental Changes.  Merge, amalgamate,
dissolve, liquidate, consolidate with or into or wind up or convert into another
Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

 

(a)                                 Holdings or any Restricted Subsidiary may
merge, consolidate or amalgamate with or into, or convert or wind up into the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that (x) the Borrower shall be the continuing
or surviving Person, (y) such merger, consolidation, amalgamation, conversion or
winding up does not result in the Borrower ceasing to be organized under the
Laws of the United States, any state thereof or the District of Columbia, and
(z) in the case of a merger, consolidation or amalgamation of Holdings with and
into or converting or winding up into the Borrower, Holdings shall not be an
obligor in respect of any Indebtedness that is not permitted to be Indebtedness
of the Borrower under this Agreement, shall have no direct Subsidiaries at the
time of such merger, consolidation, amalgamation, conversion or winding up other
than the Borrower and, after giving effect to such merger, consolidation,
amalgamation, conversion or winding up, the direct parent of the Borrower shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent;

 

(b)                                 (i) any Restricted Subsidiary that is not a
Loan Party may merge, consolidate or amalgamate with or into or convert or wind
up into any other Restricted Subsidiary of the Borrower that is not a Loan
Party, (ii) any Restricted Subsidiary may merge, consolidate or amalgamate with
or into or convert or wind up into any other Restricted Subsidiary of the
Borrower that is a Loan Party, (iii) any merger, consolidation, amalgamation,
conversion or winding up the sole purpose of which is to reincorporate or
reorganize a Loan Party in another jurisdiction in the United States shall be
permitted and (iv) any Restricted Subsidiary may wind up, liquidate, convert or
dissolve or change its legal form if the Borrower determines in good faith that
such action is in the best interests of the Borrower and the Restricted
Subsidiaries and is not materially disadvantageous to the Lenders; provided, in
the case of clauses (ii) through (iv) of this paragraph (b), that (A) no Event
of Default shall result therefrom, (B) no Change of Control shall result
therefrom and (C) the surviving Person (or, with respect to clause (iv), the
Person who receives the assets of such dissolving or liquidated Restricted
Subsidiary that is a Guarantor) shall be a Loan Party;

 

--------------------------------------------------------------------------------


 

(c)                                  any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Borrower or another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (i) the transferee must
be a Loan Party or (ii) such Investment must be a permitted Investment in a
Restricted Subsidiary which is not a Loan Party in accordance with Section 9.2
(other than clause (e) thereof) and must be a permitted Disposition in
accordance with Section 9.5;

 

(d)                                 so long as no Default would exist
immediately after giving effect thereto, the Borrower may merge, consolidate or
amalgamate with or into, or convert into, any other Person; provided that
(i) the Borrower shall be the continuing or surviving corporation or (ii) if the
Person formed by or surviving any such merger, consolidation, amalgamation or
conversion is not the Borrower (any such Person, the “Successor Borrower”),
(A) the Successor Borrower shall be an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Borrower shall expressly assume all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which the Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger, consolidation or amalgamation, shall have
by a supplement to the Guaranty confirmed that its Guarantee of the Obligations
shall apply to the Successor Borrower’s obligations under this Agreement,
(D) each Loan Party, unless it is the other party to such merger, consolidation
or amalgamation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger, consolidation or amalgamation,
shall have by an amendment to or restatement of the applicable Mortgage (or
other instrument reasonably satisfactory to the Collateral Agent) confirmed that
its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement, and (F) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger, consolidation, amalgamation or conversion and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Borrower under this
Agreement;

 

(e)                                  so long as no Default would exist
immediately after giving effect thereto, any Restricted Subsidiary may merge,
consolidate, amalgamate with or into, or convert or wind up into any other
Person in order to effect an Investment permitted pursuant to Section 9.2 (other
than Section 9.2(e)); provided that the continuing or surviving Person shall be
the Borrower or a Restricted Subsidiary, which together with each of the
Restricted Subsidiaries, shall have complied with the applicable requirements of
Sections 8.11, 8.12 and 8.13;

 

(f)                                   the Transaction may be consummated; and

 

(g)                                  so long as no Default would exist
immediately after giving effect thereto, a merger, dissolution, liquidation,
consolidation, amalgamation, conversion, winding up or Disposition, the purpose
of which is to effect a Disposition permitted pursuant to Section 9.5 (other
than Section 9.5(e)).

 

SECTION 9.5                     Dispositions.  Make any Disposition, except:

 

(a)                                 Dispositions of obsolete, worn out or
damaged property or equipment, whether now owned or hereafter acquired, in the
ordinary course of business;

 

--------------------------------------------------------------------------------


 

(b)                                 Dispositions of inventory and goods held for
sale in the ordinary course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property; provided that to the
extent the property being transferred constitutes Current Asset Collateral, such
replacement property shall constitute Current Asset Collateral;

 

(d)                                 Dispositions of property to the Borrower or
a Restricted Subsidiary; provided that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party, (ii) to the extent
constituting a Disposition to a Restricted Subsidiary that is not a Loan Party,
such Disposition must be a permitted Investment in a Restricted Subsidiary that
is not a Loan Party in accordance with Section 9.2 (other than Section 9.2(e))
or (iii) to the extent constituting a Disposition to a Restricted Subsidiary
that is not a Loan Party, such Disposition is for fair value (as determined by
the Person making such Disposition in good faith) and any promissory note or
other non-cash consideration received in respect thereof is a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 9.2 (other than Section 9.2(e) or (h)); provided further that no
Disposition of Current Asset Collateral (other than cash and Cash Equivalents)
shall be permitted pursuant to this clause (d) unless the Borrower shall have
(A) in respect of any Disposition pursuant to this clause (d) of property with
an aggregate Fair Market Value in excess of $2,000,000, delivered to the
Administrative Agent written notice of such Disposition in reasonable detail and
(B) if reasonably requested by the Administrative Agent or the FILO Agent,
delivered to the Administrative Agent and the FILO Agent an updated Borrowing
Base Certificate; provided further that Dispositions of Intellectual Property
pursuant to this Section 9.5(d) shall comply with the terms of
Section 9.5(j)(iv);

 

(e)                                  Dispositions permitted by Section 9.2
(other than Section 9.2(e)), Section 9.4 (other than Section 9.4(g)) and
Section 9.6 (other than Section 9.6(d)) and Liens permitted by Section 9.1(other
than Section 9.1(m)(ii));

 

(f)                                   Dispositions of property (other than
Current Assets Collateral) pursuant to Permitted Sale-Leaseback Transactions;

 

(g)                                  any issuance or sale of Equity Interests
in, or issuance or sale of Indebtedness or other securities of, an Unrestricted
Subsidiary;

 

(h)                                 leases, subleases, licenses or sublicenses
(including the provision of software under an open source license), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and the Restricted Subsidiaries, taken as a whole;

 

(i)                                     Dispositions of property other than
Current Assets Collateral subject to Recovery Events;

 

--------------------------------------------------------------------------------


 

(j)                                    Dispositions of property (other than
Current Asset Collateral and other than in connection with any sale and
leaseback transaction) not otherwise permitted under this Section 9.5; provided
that: (i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
would exist immediately after giving effect thereto), no Default would exist
immediately after giving effect to such Disposition; (ii) the Borrower or any of
the Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than Liens permitted by Section 
9.1); provided, however, that for the purposes of this clause (ii), (A) any
liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of payment to the payment in cash of the Obligations
(other than contingent indemnification and reimbursement obligations as to which
no claim has been asserted by the Person entitled thereto), that are assumed by
the transferee with respect to the applicable Disposition and for which the
Borrower and all of the Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash (to the extent of the cash received) within one hundred
eighty (180) days following the closing of the applicable Disposition and
(C) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate Fair Market Value as determined by the Borrower
in good faith, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of the greater of $25,000,000 and 1.5% of Total Assets (measured at the
time such Designated Non-Cash Consideration is received), with the Fair Market
Value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall be
deemed to be cash; (iii) [reserved]; and (iv) in the event of a Disposition of
Intellectual Property used or useful in connection with the Current Asset
Collateral, the purchaser, assignee or other transferee thereof agrees in
writing to be bound by a non-exclusive royalty-free worldwide license of such
Intellectual Property in favor of the Collateral Agent for use in connection
with the exercise of the rights and remedies of the Secured Parties following
the occurrence and during the continuation of an Event of Default, which license
shall be in form and substance reasonably satisfactory to the Collateral Agent,
and provided further that in the case of a Disposition of Intellectual Property
licensed by the Borrower or one of its Restricted Subsidiaries from a third
party, the transferee thereof shall be required to provide such a license only
to the extent to which the applicable license gives it a right to do so;

 

(k)                                 Dispositions of Investments in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the Joint Venture parties set forth in Joint Venture
arrangements and similar binding arrangements;

 

(l)                                     bulk sales or other Dispositions of the
Inventory of a Loan Party not in the ordinary course of business in connection
with Store closings, at arm’s length, provided that such Store closures and
related Inventory Dispositions shall not exceed in any transaction or series of
related transactions, 10.0% of the number of the Loan Parties’ Stores as of the
date of such bulk sale or other Disposition, unless the Borrower shall have
delivered to the Administrative Agent and the FILO Agent an updated Borrowing
Base Certificate; provided

 

--------------------------------------------------------------------------------


 

further that when such Store closures (net of new Store openings) first exceed
15.0% in the aggregate during any twelve-month period of the number of the Loan
Parties’ Stores in existence at the beginning of such period, the Borrower
(x) shall have delivered immediately prior to such event written notice to the
Administrative Agent of such Disposition in reasonable detail and (y) if
requested by the Administrative Agent, shall permit an Updated Inventory
Appraisal in form and detail and from an appraiser reasonably satisfactory to
the Administrative Agent; provided further that all Net Cash Proceeds received
in connection therewith are applied to the Obligations if then required in
accordance with Section 2.9 hereof;

 

(m)                             the unwinding of any Swap Contract;

 

(n)                                 the lapse or abandonment in the ordinary
course of business of any registrations or applications for registration of any
IP Rights that are immaterial to the business of the Borrower and the Restricted
Subsidiaries, taken as a whole;

 

(o)                                 to the extent allowable under Section 1031
of the Code (or comparable or successor provision) of comparable or greater
market value or usefulness to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, any exchange of like property (excluding any
boot thereon permitted by such provision) for use in any business conducted by
the Borrower or any of the Restricted Subsidiaries that is not in contravention
of Section 9.7;

 

(p)                                 Dispositions of accounts receivable in
connection with the collection or compromise thereof other than in connection
with a financing transaction; provided that no disposition of Eligible Credit
Card Receivables shall be permitted pursuant to this clause (p) unless the
Borrower shall have (i) in the case of a Disposition of Eligible Credit Card
Receivables in an amount in excess of $100,000, delivered to the Administrative
Agent written notice of such Disposition in reasonable detail and (ii) if
reasonably requested by the Administrative Agent or the FILO Agent, delivered to
the Administrative Agent and the FILO Agent an updated Borrowing Base
Certificate;

 

(q)                                 sales or other Dispositions by the Borrower
or any Restricted Subsidiary of assets in connection with the closing or sale of
a Store in the ordinary course of business of the Borrower and its Subsidiaries
which consist of leasehold interests in the premises of such Store, the
equipment and fixtures located at such premises and the books and records
relating directly to the operations of such Store; provided that as to each and
all such sales and closings, (A) no Event of Default shall result therefrom and
(B) each such sale shall be on commercially reasonable prices and terms in a
bona fide arm’s length transaction; and

 

(r)                                    Dispositions of cash and Cash
Equivalents;

 

provided that any Disposition of any property pursuant to this Section 9.5
(except pursuant to Sections 9.5(a), (d)(i), (e), (i), (k), (m), (n), (o) and
(p) and except for Dispositions from the Borrower or a Restricted Subsidiary
that is a Loan Party to the Borrower or a Restricted Subsidiary that is a Loan
Party), shall be for no less than the Fair Market Value of such property at the
time of such Disposition as determined by the Borrower in good faith.  To the
extent any Collateral is Disposed of as expressly permitted by this Section 9.5
to any Person other than a

 

--------------------------------------------------------------------------------


 

Loan Party, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents, and, if requested by the Administrative Agent, upon the
certification by a Responsible Officer of the Borrower that such Disposition is
permitted by this Agreement, the Administrative Agent shall be authorized to
take any actions deemed appropriate in order to effect the foregoing.

 

SECTION 9.6                     Restricted Payments.  Declare or make, directly
or indirectly, any Restricted Payment, except:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower and to its other Restricted Subsidiaries
(and, in the case of a Restricted Payment by a non-wholly owned Restricted
Subsidiary, to the Borrower and any of its other Restricted Subsidiaries and to
each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

 

(b)                                 the Borrower and each of the Restricted
Subsidiaries may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Equity Interests
not otherwise permitted by Section 9.3) of such Person;

 

(c)                                  Restricted Payments used to fund the
Transaction and the payment of any fees and expenses incurred in connection with
the Transaction or owed by the Borrower or any direct or indirect parent of the
Borrower or the Restricted Subsidiaries to Affiliates, and any other payments
made, including any such payments made to any direct or indirect parent of the
Borrower to enable it to make payments in connection with the consummation of
the Transaction or as contemplated by the Acquisition Documents, whether payable
on the Effective Date or thereafter, in each case, to the extent permitted by
Section 9.8 and set forth on Schedule 9.6(c);

 

(d)                                 to the extent constituting Restricted
Payments, Holdings, the Borrower and the Restricted Subsidiaries may enter into
and consummate transactions expressly permitted by any provision of Section 9.2
(other than Section 9.2(e) or (l)), or 9.4 (other than a merger, amalgamation or
consolidation of Holdings and the Borrower);

 

(e)                                  repurchases of Equity Interests in
Holdings, the Borrower or any of the Restricted Subsidiaries deemed to occur
upon the non-cash exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

 

(f)                                   the Borrower may pay (or make Restricted
Payments to allow Holdings or any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings (or of any direct or indirect parent of Holdings)
held directly or indirectly by any future, present or former employee, director
or consultant (or any spouses, former spouses, successors, executors,
administrators, estate or tax planning entities, heirs, legatees or distributees
of any of the foregoing) of the Borrower (or any direct or indirect parent of
the Borrower) or any of its Subsidiaries pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or any
agreement or arrangement with any employee, director or consultant of the
Borrower

 

--------------------------------------------------------------------------------


 

(or any direct or indirect parent of the Borrower) or any of its Subsidiaries in
an aggregate amount after the Effective Date together with the aggregate amount
of loans and advances to Holdings made pursuant to Section 9.2(l) in lieu of
Restricted Payments permitted by this clause (f) not to exceed (x) prior to the
occurrence of the Term/Notes Refinancing Date, $2,000,000 in any calendar year
(with any unused amounts in any calendar year being carried over to the
immediately succeeding calendar year subject to a maximum (without giving effect
to the following proviso) of $4,000,000 in any calendar year) or (y) from and
after the occurrence of the Term/Notes Refinancing Date, $3,500,000 in any
calendar year (with any unused amounts in any calendar year being carried over
to the two immediately succeeding calendar years subject to a maximum (without
giving effect to the following proviso) of $10,000,000 in any calendar year);
provided, that such amount in any calendar year may be increased by an amount
not to exceed the sum of:

 

(i)                           the cash proceeds of key man life insurance
policies received by the Borrower, any direct or indirect parent of the Borrower
(to the extent contributed to the Borrower) or any of the Restricted
Subsidiaries after the Effective Date, other than in connection with, or
pursuant to, the Equity Contribution; plus

 

(ii)                        the cash proceeds received by the Borrower or any of
the Restricted Subsidiaries from the sale of Qualified Equity Interests (other
than any amount designated as a Cure Amount or any amount increasing the
Available Amount) of the Borrower or any direct or indirect parent of the
Borrower (to the extent contributed to the Borrower) to members of management,
directors or consultants of the Borrower and the Restricted Subsidiaries or any
direct or indirect parent of the Borrower that occurs after the Effective Date;
plus

 

(iii)                     the amount of any cash bonuses otherwise payable to
members of management, directors or consultants of the Borrower or any of the
Restricted Subsidiaries or any of the Borrower’s direct or indirect parents in
connection with the Transaction that are foregone in return for the receipt of
Equity Interests of the Borrower or any of its direct or indirect parents; minus

 

(iv)                    the aggregate amount of Restricted Payments previously
made with the cash proceeds described in foregoing clauses (i), (ii), and (iii);

 

(g)                                  the Borrower may make Restricted Payments
to Holdings or to any direct or indirect parent of Holdings:

 

(i)                           the proceeds of which will be used to pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay)
foreign, federal, state or local income taxes (as the case may be) imposed
directly on Holdings or such parent in respect of income of the Borrower and/or
its Restricted Subsidiaries, including any Restricted Subsidiaries in respect of
which a consolidated, combined, unitary or affiliated return is filed by
Holdings (or such direct or indirect parent) that includes the Borrower and/or
any of its Subsidiaries, to the extent such income tax liability does not exceed
the lesser of (A) the taxes that would have been payable by the Borrower and/or
its Restricted Subsidiaries as a stand-alone group and (B) the actual tax
liability of Holdings’ consolidated, combined, unitary or affiliated

 

--------------------------------------------------------------------------------


 

group (or, if Holdings is not the parent of the actual group, the taxes that
would have been paid by Holdings, the Borrower and/or the Borrower’s Restricted
Subsidiaries as a stand-alone group), reduced by any such taxes paid or to be
paid directly by the Borrower or its Restricted Subsidiaries;

 

(ii)                        the proceeds of which shall be used to pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay)
operating costs and expenses of Holdings or its direct or indirect parents
incurred in the ordinary course of business and other corporate overhead costs
and expenses, which are incurred in the ordinary course of business to the
extent attributable to the ownership or operations of the Borrower and its
Subsidiaries;

 

(iii)                     the proceeds of which shall be used to pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay)
franchise taxes and other fees, taxes and expenses required to maintain its (or
any of such direct or indirect parent’s) corporate existence to the extent
attributable to the ownership or operations of the Borrower and its
Subsidiaries;

 

(iv)                    to finance any Investment permitted to be made pursuant
to Section 9.2; provided that (A) such Restricted Payment shall be made
concurrently with the closing of such Investment (and no earlier than one
(1) Business Day prior to the closing of such Investment), (B) such parent
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or a Restricted Subsidiary or (2) the merger, consolidation, amalgamation,
conversion, winding up or Disposition (to the extent permitted in Section 9.4)
of the Person formed or acquired into the Borrower or a Restricted Subsidiary in
order to consummate such Investment, in each case, in accordance with the
requirements of Sections 8.11, 8.13 and 9.2, (C) such direct or indirect parent
company and its Affiliates (other than the Borrower or a Restricted Subsidiary)
receives no consideration or other payment in connection with such transaction,
except to the extent the Borrower or a Restricted Subsidiary could have given
such consideration or made such payment in compliance with Section 9.8, (D) any
property received by the Borrower shall not increase the Available Amount
pursuant to clause (c) of the definition thereof and (E) such Investment shall
be deemed to be made by the Borrower or such Restricted Subsidiary pursuant to a
provision of Section 9.2 (other than clause (o) thereof);

 

(v)                       the proceeds of which shall be used to pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering of such parent;

 

(vi)                    the proceeds of which (A) shall be used to pay customary
salary, bonus and other benefits payable to officers and employees of Holdings
or any direct or indirect parent company of Holdings to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries or (B) shall be used
to make payments permitted under Sections 9.8(c), (g) and (i) (but only to the
extent such payments have not been and are not expected to be made by the
Borrower or a Restricted Subsidiary); and

 

--------------------------------------------------------------------------------


 

(vii)                 the proceeds of which shall be used to pay interest and/or
principal on Indebtedness the proceeds of which Indebtedness have been
contributed to the Borrower or any of its Restricted Subsidiaries and that has
been guaranteed by, or is otherwise considered Indebtedness of, the Borrower
incurred in accordance with Section 9.3 and any such interest in respect of such
Indebtedness paid or required to be paid by the Borrower or any of its
Restricted Subsidiaries is included in Consolidated Interest Expense;

 

(h)                                 Holdings, the Borrower or any of the
Restricted Subsidiaries may pay cash in lieu of the issuance of fractional
Equity Interests upon the exercise of options or warrants or the conversion or
exchange of Equity Interests of any such Person or such Person’s direct or
indirect parents;

 

(i)                                     so long as the Payment Conditions are
satisfied, the declaration and payment of dividends on the Borrower’s common
stock (or a dividend or other distribution to any direct or indirect parent of
the Borrower to fund the payment by such direct or indirect parent of the
Borrower of dividends on such entity’s common stock) following the later of
(x) the occurrence of the Term/Notes Refinancing Date and (y) first public
offering of the Borrower’s common stock or the common stock of any of its direct
or indirect parents after the Effective Date, of up to 6.0% per annum of the net
proceeds received by or contributed to the Borrower in or from any such public
offering, other than public offerings with respect to the Borrower’s common
stock registered on Form S-4 or Form S-8 and other than any public sale
constituting an Excluded Contribution;

 

(j)                                    repurchases of Equity Interests
(i) deemed to occur upon the non-cash exercise of options by the delivery of
Equity Interests in satisfaction of the exercise price of such options or
(ii) in consideration of withholding or similar Taxes payable directly or
indirectly by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, estate or tax planning entities, heirs, legatees or distributes
of any of the foregoing), including deemed repurchases in connection with the
exercise of stock options;

 

(k)                                 without duplication of any other clauses of
this Section 9.6, other Restricted Payments made on and after the occurrence of
the Term/Notes Refinancing Date in an aggregate amount, when combined with any
Investments made under Section 9.2(m), not to exceed $20,000,000;

 

(l)                                     Restricted Payments made on and after
the occurrence of the Term/Notes Refinancing Date so long as the Payment
Conditions shall have been satisfied with respect thereto;

 

(m)                             Restricted Payments made on and after the
occurrence of the Term/Notes Refinancing Date with the proceeds of Excluded
Contributions; provided that (i) the aggregate amount of such Restricted
Payments does not exceed $10,000,000 in any Fiscal Year, (ii) no Event of
Default would result immediately thereafter from the making of any such
Restricted Payment, (iii) each such Restricted Payment shall be made within one
year following the receipt of the related Excluded Contributions, and (iv) there
is no increase in the Revolving Credit Outstandings immediately after giving
effect thereto.

 

--------------------------------------------------------------------------------


 

(n)                                 [reserved];

 

(o)                                 the payment of any dividend or distribution
within sixty (60) days after the date of declaration thereof, if at the date of
declaration (i) such payment would have complied with the provisions of this
Agreement and (ii) no Event of Default occurred and was continuing;

 

(p)                                 payments or distributions to dissenting
stockholders pursuant to applicable Law, pursuant to or in connection with the
Acquisition Documents; and

 

(q)                                 the distribution, by dividend or otherwise,
of Equity Interests of, or Indebtedness owed to the Borrower or a Restricted
Subsidiary by, Unrestricted Subsidiaries.

 

SECTION 9.7                     Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by Holdings, the Borrower and the Restricted Subsidiaries on the
Effective Date or any business reasonably related or ancillary thereto.

 

SECTION 9.8                     Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate (other than Holdings) of the
Borrower, whether or not in the ordinary course of business, other than:

 

(a)                                 transactions between or among the Borrower
or any of the Restricted Subsidiaries or any entity that becomes a Restricted
Subsidiary as a result of such transaction;

 

(b)                                 transactions on terms not materially less
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate;

 

(c)                                  the execution of the Transaction and the
payment of fees and expenses related to the Transaction, other than in
connection with any Sponsor Management Agreement and the Lease Letter Agreement;

 

(d)                                 the issuance of Equity Interests of Holdings
to any officer, director, employee or consultant of the Borrower or any of its
Subsidiaries or any direct or indirect parent of Holdings in connection with the
Transaction;

 

(e)                                  the entering into of any Sponsor Management
Agreement or any other agreement (and any amendment or modification of any such
agreement) to pay, and the payment of management, consulting, monitoring,
advisory, termination and other fees, indemnities, expenses and reimbursements
to the Sponsors pursuant to any Sponsor Management Agreement (plus any unpaid
management, consulting, monitoring, advisory and other fees, indemnities,
expenses and reimbursements accrued in any prior year) and any Sponsor
Termination Fees pursuant to any Sponsor Management Agreement in an aggregate
amount not in excess of $5,000,000 in any fiscal year; provided that during any
period in which an Event of Default shall have occurred and be continuing or
would immediately thereafter result from the

 

--------------------------------------------------------------------------------


 

making of such payment, the annual fixed management fee and any termination fees
pursuant to any Sponsor Management Agreement may accrue, but not be paid, and
following the waiver or cure of such Event of Default, such accrued management
fee may be paid to the Sponsors; provided, further, that any payment not made in
any Fiscal Year may be carried forward and paid in any succeeding Fiscal Year;

 

(f)                                   the issuance of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock option and stock ownership plans or
similar employee benefit plans approved by the Board of Directors of the
Borrower or any direct or indirect parent of the Borrower or of a Restricted
Subsidiary, as appropriate, in good faith;

 

(g)                                  the payment of reasonable and customary
fees and reimbursement of expenses paid to, and indemnities provided on behalf
of, directors, officers, employees and consultants of Holdings, the Borrower and
the Restricted Subsidiaries or any direct or indirect parent of Holdings;

 

(h)                                 any agreement, instrument or arrangement as
in effect as of the Effective Date and set forth on Schedule 9.8(h), or any
amendment thereto (so long as any such amendment, taken together with all other
amendments thereto since the Effective Date, is not more adverse to the Lenders
in any material respect as compared to the applicable agreement as in effect on
the Effective Date) or any transaction contemplated thereby as determined in
good faith by the Borrower;

 

(i)                                     Investments permitted under Section 9.2;

 

(j)                                    Restricted Payments permitted under
Section 9.6;

 

(k)                                 payments by the Borrower and any of the
Restricted Subsidiaries to the Sponsors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with acquisitions or divestitures),
which payments are approved by the majority of the members of the Board of
Directors of the Borrower in good faith;

 

(l)                                     transactions in which the Borrower or
any of the Restricted Subsidiaries, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (b) of this
Section 9.8;

 

(m)                             the issuance of Qualified Equity Interests of
Holdings to any Permitted Holder or to any member of the Management Group;

 

(n)                                 payments to or from, and transactions with,
Joint Ventures (other than Joint Ventures in which any Affiliate of the Borrower
(other than the Borrower and its Restricted Subsidiaries) has an ownership or
control interest) in the ordinary course of business to the extent otherwise
permitted under Section 9.2;

 

--------------------------------------------------------------------------------


 

(o)                                 employment and severance arrangements
between the Borrower and the Restricted Subsidiaries and their respective
officers, employees or consultants in the ordinary course of business;

 

(p)                                 the existence of, or the performance by the
Borrower or any of the Restricted Subsidiaries of its obligations under the
terms of, the Acquisition Documents, any stockholders or similar agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the Effective Date (other than any Sponsor
Management Agreement) and any amendment thereto or similar transactions,
arrangements or agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the Borrower or any of the
Restricted Subsidiaries of its obligations under, any future amendment to any
such existing transaction, arrangement or agreement or under any similar
transaction, arrangement or agreement entered into after the Effective Date
shall only be permitted by this clause (p) to the extent that the terms of any
such existing transaction, arrangement or agreement together with all amendments
thereto, taken as a whole, or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
transaction, arrangement or agreement as in effect on the Effective Date in the
reasonable determination of a Responsible Officer of the Borrower;

 

(q)                                 transactions with customers, clients,
suppliers or purchasers or sellers of goods or services, or transactions
otherwise relating to the purchase or sale of goods or services, in each case in
the ordinary course of business and otherwise in compliance with the terms of
this Agreement, which are fair to the Borrower and the Restricted Subsidiaries
in the reasonable determination of the Board of Directors or the senior
management of the Borrower, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;

 

(r)                                    the entering into of any tax sharing
agreement or arrangement and payments made with respect thereto, in each case
between or among the Borrower (and/or any direct or indirect parent thereof) and
its Subsidiaries; provided that in each case the amount of such payments in any
taxable year does not exceed the amount that the Borrower, its Restricted
Subsidiaries and its Unrestricted Subsidiaries (to the extent of the amount
received from Unrestricted Subsidiaries) would be required to pay in respect of
foreign, federal, state and local taxes for such taxable year were the Borrower,
its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such direct or indirect
parent company of the Borrower;

 

(s)                                   transactions between the Borrower or any
Restricted Subsidiaries and any Person other than an Unrestricted Subsidiary
which would constitute a transaction with an Affiliate solely because a director
of such Person is also a director of the Borrower or any direct or indirect
parent of the Borrower; provided, however, that such director abstains from
voting as a director of the Borrower or such direct or indirect parent, as the
case may be, on any matter involving such other Person;

 

(t)                                    any contribution to the capital of the
Borrower;

 

--------------------------------------------------------------------------------


 

(u)                                 the existence of, or the performance by the
Borrower or any of its Restricted Subsidiaries of its obligations under the
terms of, the Lease Letter Agreement; and

 

(v)                                 pledges of Equity Interests of Unrestricted
Subsidiaries.

 

SECTION 9.9                     Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that prohibits, restricts, imposes any condition on or limits the
ability of (a) any Restricted Subsidiary that is not a Loan Party to make
Restricted Payments to (directly or indirectly) or to make or repay loans or
advances to any Loan Party or to Guarantee the Obligations of any Loan Party
under the Loan Documents or (b) any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person for the benefit of the Lenders
with respect to the Facility and the Obligations under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations that:

 

(i)                           (x) exist on the date hereof (including the
Acquisition Documents) and (to the extent not otherwise permitted by this
Section 9.9) are listed on Schedule 9.9 hereto and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation;

 

(ii)                        are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary and such Contractual Obligations are not
applicable to any other Person, or the properties of any other Person, other
than the Person and its Subsidiaries, or the property (and the proceeds and
products thereof) of the Person and its Subsidiaries, so acquired;

 

(iii)                     represent Indebtedness of a Restricted Subsidiary that
is not a Loan Party that is permitted by Section 9.3, so long as such
Contractual Obligations will not materially affect the Borrower’s ability to
make anticipated principal or interest payments on the Loans (as determined in
good faith by the Borrower);

 

(iv)                    are customary restrictions that arise in connection with
(x) any Lien permitted by Section  9.1 or any document or restriction governing
or evidencing such permitted Lien, and relate only to the property subject to
such Lien or (y) any Disposition permitted by Section 9.5 applicable pending
such Disposition solely to the assets subject to such Disposition;

 

(v)                       are customary provisions in Joint Venture agreements
and other similar agreements applicable to Joint Ventures permitted under
Section 9.2 and applicable solely to such Joint Venture entered into in the
ordinary course of business;

 

(vi)                    are negative pledges and restrictions on Liens in favor
of any holder of Indebtedness permitted under Section 9.3 but solely to the
extent any negative pledge or restriction on Lien relates to the property
financed by or the subject of such

 

--------------------------------------------------------------------------------


 

Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing) and the proceeds and products thereof and, in the case of the
Term Facility and any Permitted Refinancing thereof, permit the Liens securing
the Obligations without restriction (subject to the Intercreditor Agreement);

 

(vii)                 are customary restrictions on leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto;

 

(viii)              comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 9.3 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness;

 

(ix)                    are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary;

 

(x)                       are customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;

 

(xi)                    are restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business;

 

(xii)                 are restrictions contained in Credit Agreement Refinancing
Indebtedness, the Term Facility Credit Agreement, the Term Facility
Documentation, the Senior Notes Indenture or the Senior Notes and any Permitted
Refinancing of any of the foregoing;

 

(xiii)              comprise restrictions imposed by any agreement governing
Indebtedness entered into after the Effective Date and permitted under
Section 9.3 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive, taken as a whole, than the restrictions
contained in this Agreement, taken as a whole), so long as the Borrower shall
have determined in good faith that such restrictions will not affect its
obligation or ability to make any payments required hereunder;

 

(xiv)             exist under or by reason of applicable Law;

 

(xv)                exist under or by reason of any Contractual Obligation of a
Person acquired by the Borrower or any Restricted Subsidiary in an Acquisition
permitted under this Agreement which was in existence at the time of such
Acquisition (but not created in contemplation thereof or to provide all or any
portion of the funds or credit support utilized to consummate such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;

 

--------------------------------------------------------------------------------


 

(xvi)             are restrictions contained in Letter of Credit Reimbursement
Agreements and other standard documentation that any Issuer requires to be
executed by any Loan Party with respect to the issuance of any Letter of Credit;

 

(xvii)          are restrictions contained in the Escrow Agreement;

 

(xviii)       are restrictions contained in the Shareholders Agreement; or

 

(xix)             are imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xviii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Borrower, no more restrictive with respect to
such dividend and other restrictions than those contained in the dividend or
other restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

For purposes of determining compliance with this Section 9.9, the subordination
of loans or advances made to Holdings, the Borrower or a Restricted Subsidiary
to other Indebtedness incurred by Holdings, the Borrower or any such Restricted
Subsidiary shall not be deemed a restriction on the ability to make loans or
advance.

 

SECTION 9.10              Fiscal Year.

 

Make any change in its Fiscal Year; provided, however, that (a) any Restricted
Subsidiary acquired after the Amendment No. 4 Effective Date may change its
Fiscal Year to conform to the Fiscal Year of Holdings and the Borrower and
(b) Holdings, the Borrower and the Restricted Subsidiaries may, upon written
notice to the Administrative Agent, change their Fiscal Year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that the Borrower and the
Administrative Agent mutually agree, acting reasonably, are necessary to reflect
such change in fiscal year.

 

SECTION 9.11              Prepayments, Etc. of Junior Financing.

 

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Junior Financing (it being understood that
payments of regularly scheduled principal and interest and mandatory offers to
repay any Junior Financing or mandatory prepayments of principal, premium and
interest shall be permitted), except (i) so long as the Payment Conditions are
satisfied after giving effect thereto, any prepayment, redemption, purchase,
defeasance or other satisfaction of any Junior Financing may be made upon and
after the occurrence of the Term/Notes Refinancing Date; (ii) [Reserved];
(iii) the conversion (or exchange) of any Junior Financing to Qualified Equity
Interests or Indebtedness of any of Holdings’ direct or indirect parents;
(iv) the prepayment of Junior Financing of the Borrower or any Restricted
Subsidiary owed to Holdings, the Borrower or a Restricted Subsidiary; (v) any
Permitted Refinancing of any Junior Financing; (vi) any prepayment, redemption,
purchase, defeasance or other satisfaction with the Net Cash Proceeds of any
Permitted Equity Issuance;

 

--------------------------------------------------------------------------------


 

(vii) the prepayment of Junior Financing incurred pursuant to clauses  (e),
(f),(h), (k) and (u) of Section 9.3; provided, that prepayments of Junior
Financing incurred pursuant to (A) clause (h) of Section 9.3 shall not exceed
(x) prior to the occurrence of the Term/Notes Refinancing Date, $2,000,000 in
any calendar year (with any unused amounts in any calendar year being carried
over to the immediately succeeding calendar year subject to a maximum of
$4,000,000 in any calendar year) or (y) from and after the occurrence of the
Term/Notes Refinancing Date, $3,500,000 in any calendar year (with any unused
amounts in any calendar year being carried over to the two immediately
succeeding calendar years subject to a maximum of $10,000,000 in any calendar
year) and (B) clause (u) of Section 9.3 shall not exceed (x) prior to the
occurrence of the Term/Notes Refinancing Date, $2,500,000 in any calendar year
or (y) from and after the occurrence of the Term/Notes Refinancing Date,
$10,000,000 in any calendar year (viii) any prepayment, redemption, purchase,
defeasance or other satisfaction with the Net Cash Proceeds of any Permitted
Sale-Leaseback Transactions; provided that after giving pro forma effect
thereto, the Senior Secured Leverage Ratio would not exceed 2.75 to 1.00.

 

SECTION 9.12              Modification of Agreements.

 

Amend, modify or change in any manner materially adverse to the interest of the
Lenders (i) any term or condition of any Junior Financing Documentation (other
than as a result of a Permitted Refinancing thereof and in any event excluding
the Term Facility and any Permitted Refinancing thereof and any Indebtedness
under the Loan Documents), (ii) any Constituent Documents of Holdings, the
Borrower or any Restricted Subsidiaries, (iii) any Sponsor Management Agreement
and (iv) the Shareholders Agreement, in each case, without the consent of the
Administrative Agent (not to be unreasonably withheld, delayed or conditioned).

 

SECTION 9.13              Holdings.  In the case of Holdings, conduct, transact
or otherwise engage in any business or operations other than the following (and
activities or operations incidental thereto):  (i) its ownership of the Equity
Interests of the Borrower, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents, any Credit Agreement Refinancing Indebtedness, the Term Facility, any
Senior Notes, or the Senior Notes Indenture, the Lease Letter Agreement, the
Shareholders Agreement, the Acquisition Documents or the other agreements
contemplated by the Term Facility, the Senior Notes, the Senior Notes Indenture
and the Acquisition Documents, (iv) any public offering of its common stock or
any other issuance of its Equity Interests or making payments or restricted
payments with any amounts received in any transaction permitted under
Section 9.6, (v) the issuance of Qualified Equity Interests, (vi) making
contributions to the capital of its Subsidiaries, (vii) guaranteeing the
obligations of the Borrower and its Subsidiaries solely to the extent such
obligations of the Borrower and its Subsidiaries are not prohibited hereunder,
(viii) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings, any direct or indirect parent of
Holdings, and the Borrower, (ix) holding any cash or property received in
connection with Restricted Payments made by the Borrower in accordance with
Section 9.6 pending application or further distribution thereof by Holdings,
(x) providing indemnification to officers and directors, (xi) the performance of
its obligations with respect to the documentation for any Indebtedness of
Holdings permitted under Section 9.3, (xii) any other actions expressly
permitted to be undertaken by Holdings under any of the Loan Documents or the
Acquisition Documents; and (xiii) activities or operations incidental to the
businesses or activities described in clauses (i) to (xii) of this Section 9.13.

 

--------------------------------------------------------------------------------


 

SECTION 9.14              Maintenance of the FILO Reserve.  Fail to deliver a
Borrowing Base Certificate as and when required hereunder which contains the
FILO Reserve (if any), including a calculation thereof; provided, that it shall
not constitute a violation of this Section 9.14 if the Borrower relies on, in
calculating the FILO Reserve (if any), the amount of Reserves (and the
calculation thereof) applicable to the Borrowing Base reflected in the last
Borrowing Base Certificate delivered pursuant to Section 7.4, as adjusted to
give effect to the FILO Reserve following such delivery in accordance with the
last paragraph of the definition of “Borrowing Base”.

 

ARTICLE X

 

EVENTS OF DEFAULT

 

SECTION 10.1              Events of Default.  Each of the events referred to in
clauses (a) through (l) of this Section 10.1 shall constitute an “Event of
Default”

 

(a)                                 Non-Payment.  The Borrower fails to pay
(i) when due, any amount of principal of any Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or

 

(b)                                 Specific Covenants.

 

(i)                           The Borrower, any Restricted Subsidiary or, in the
case of Section 9.13, Holdings, fails to perform or observe any term, covenant
or agreement contained in (A) Article VI; provided that any failure to comply
with Article VI shall be subject to cure to the extent provided in Section 10.4,
(B) Section 7.2(a) or Section 8.1(a) (solely with respect to the Borrower),
(C) Section 7.3(a), (D) Section 8.9 or (E) Article IX;

 

(ii)                        during the continuation of any Cash Dominion Period
the Borrower or any other Loan Party fails to perform or observe (or to cause to
be performed or observed) any covenant or agreement contained in Section 8.12;
or

 

(iii)                     the Borrower or any other Loan Party fails to perform
or observe (or to cause to be performed or observed) any covenant or agreement
contained in (A) Section 7.4(a) and such failure continues for five (5) Business
Days after receipt by the Borrower of written notice thereof from the
Administrative Agent, or (B) Section 7.4(b) and such failure continues for three
(3) Business Days after receipt by the Borrower of written notice thereof from
the Administrative Agent; or

 

(iv)                    the Borrower or any other Loan Party fails to perform or
observe (or to cause to be performed or observed) any covenant or agreement
contained in Section 8.5 in respect of any casualty insurance covering Current
Asset Collateral and such failure continues for ten (10) Business Days after
receipt by the Borrower of written notice thereof from the Administrative Agent;
or

 

--------------------------------------------------------------------------------


 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 10.1(a) or (b) above and, for the purpose of clarity, including any
failure to perform or observe any covenant or agreement contained in
(x) Section 8.12 other than during the continuation of any Cash Dominion Period
or (y) Section 8.5 other than with respect to casualty insurance covering
Current Asset Collateral) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
receipt by the Borrower of written notice thereof from the Administrative Agent;
or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be untrue in
any material respect when made or deemed made; or

 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (i) fails to make any payment beyond the applicable grace
period, if any, whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount
(individually or in the aggregate with all other Indebtedness as to which such a
failure shall exist) of not less than $25,000,000, or (ii) fails to observe or
perform any other agreement or condition relating to any such Indebtedness, or
any other event occurs (other than, with respect to Indebtedness consisting of
Swap Contracts, termination events or equivalent events pursuant to the terms of
such Swap Contracts and not as a result of any default thereunder by any Loan
Party) the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(ii) shall not apply to secured Indebtedness that becomes due or
subject to a mandatory offer to repurchase, prepay, defease or redeem such
Indebtedness as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Aggregate Commitments or
acceleration of the Loans pursuant to Section 10.2; and, provided, further, that
no such event under the Term Facility (other than a payment default or any
default relating to insolvency or any proceeding under any Debtor Relief Law)
shall constitute an Event of Default under this Section 10.1(e) until the
earliest to occur of (x) the date that is thirty (30) days after such event or
circumstance (but only if such event or circumstance has not been waived or
cured), (y) the acceleration of the Indebtedness under the Term Facility and
(z) the exercise of any remedies by the Term Facility Administrative Agent or
collateral agent or any lenders under the Term Facility in respect of any
Collateral; or

 

(f)                                   Insolvency Proceedings, Etc. Holdings, the
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator,

 

--------------------------------------------------------------------------------


 

administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)                                  Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding $25,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer has been
notified of such judgment or order and has not denied or failed to acknowledge
coverage thereof) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

 

(h)                                 ERISA.  (i)  An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party or their
respective ERISA Affiliates under Title IV of ERISA in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect, or (ii) any
Loan Party or any of their respective ERISA Affiliates fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its Withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect; or

 

(i)                                     Invalidity of Loan Documents.  Any
material provision of any Loan Document at any time after its execution and
delivery by any Loan Party and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 9.4 or 9.5) or the Discharge of Obligations, ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any provision of any such Loan Document; or any Loan Party denies in writing
that it has any or further liability or obligation under any such Loan Document
(other than as a result of the Discharge of Obligations), or purports in writing
to revoke or rescind any such Loan Document; or

 

(j)                                    Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.1 or 8.11 shall for any
reason (other than pursuant to the terms hereof or thereof including as a result
of a transaction permitted under Section 9.4 or 9.5) cease to create, or any
Lien purported to be created by any Collateral Document shall be asserted in
writing by any Loan Party not to be, a valid and perfected Lien, with the
priority required by the Collateral Documents (or other security purported to be
created on the applicable Collateral) on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 9.1, except (x) to the extent that any such loss of
perfection or priority results from acts or omissions of the Collateral Agent,
any co-agent or sub-agent of the Collateral Agent appointed in accordance with
Article XI or any Lender, including the failure of the Administrative Agent or
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents or to file
UCC continuation statements, or (y) as to Collateral consisting of real property
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage; provided that, for purposes of this
paragraph (j), the Guaranty shall be deemed not to be a Collateral Document; or

 

--------------------------------------------------------------------------------


 

(k)                                 Junior Financing Documentation.  (i) Any of
the Obligations of the Loan Parties under the Loan Documents for any reason
shall cease to be “Senior Indebtedness” (or any comparable term) or “Senior
Secured Financing” (or any comparable term) under, and as defined in any Junior
Financing Documentation governing Junior Financing subordinated in right of
payment to the Obligations under the Loan Documents with an aggregate principal
amount of not less than $25,000,000 or (ii) the subordination provisions set
forth in any Junior Financing Documentation governing Junior Financing
subordinated in right of payment to the Obligations under the Loan Documents
with an aggregate principal amount of not less than $25,000,000 shall, in whole
or in part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any such Junior Financing, if applicable; or

 

(l)                                     Change of Control.  There occurs any
Change of Control.

 

SECTION 10.2              Remedies upon Event of Default.

 

(a)                                 If any Event of Default (other than as set
forth in the proviso hereto) occurs and is continuing, the Administrative Agent
may with the consent of, and shall at the request of, the Requisite Lenders take
any or all of the following actions by notice to the Borrower:

 

(i)                           declare the Revolving Credit Commitments of each
Lender and any obligation of the Issuers to make L/C Credit Extensions to be
terminated, whereupon such Revolving Credit Commitments and obligation shall be
terminated;

 

(ii)                        declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document (including,
without limitation, the FILO Prepayment Premium) to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

 

(iii)                     require that the Borrower Cash Collateralize the
Letter of Credit Obligations (in an amount equal to the then Outstanding Amount
thereof); and

 

(iv)                    exercise on behalf of itself and the Lenders all rights
and remedies available to it and the Lenders under the Loan Documents or
applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the Revolving Credit Commitments of each Lender and any obligation of
the Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the Letter of Credit
Obligations (in an amount equal to 101% of such Letter of Credit Obligations on
such date) as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

--------------------------------------------------------------------------------


 

For the avoidance of doubt, any prepayment of the FILO Loan (or deemed repayment
in the case of an acceleration of the FILO Loan) pursuant to Sections 2.8, 2.9
or 10.2 (including in connection with the commencement of any insolvency
proceeding or other proceeding pursuant to any Debtor Relief Laws) shall be
accompanied by the FILO Prepayment Premium and shall be subject to the
provisions of the FILO Fee Letter.

 

(b)                                 Without limitation of the rights of the
Agents or Secured Parties under Section 8.12, the Borrower hereby irrevocably
waives the right to direct the application of any and all payments in respect of
the Obligations and any proceeds of Collateral after the occurrence and during
the continuance of an Event of Default and agrees that during the continuance of
an Event of Default, and notwithstanding Section 2.13(e) above, the
Administrative Agent may in its sole discretion, and, upon either (A) the
written direction of the Requisite Lenders or (B) the acceleration of the
Obligations pursuant to Section 10.2(a), deliver a notice to each Approved
Account Bank instructing them to cease complying with any instructions from any
Loan Party and to transfer all funds therein to the Administrative Agent and the
Administrative Agent shall apply all payments in respect of any Obligations and
all funds on deposit in the Agent Sweep Account and all other proceeds of
Collateral in the order specified in Section 10.3 hereof.

 

(c)                                  Notwithstanding anything to the contrary,
if the only Events of Default then having occurred and continuing are the
failure to comply with Section 6.1 with respect to the Test Period most recently
ended, then the Administrative Agent may not take any of the actions set forth
in subclauses (i), (ii), (iii) and (iv) of Section 10.2(a) during the period
commencing on the date that the Administrative Agent receives a Notice of Intent
to Cure and ending on the Cure Expiration Date with respect thereto in
accordance with and to the extent permitted by Section 10.4.

 

(d)                                 Subject to the Intercreditor Agreement, if
at any time while the FILO Loan is outstanding any FILO Event of Default occurs
and is continuing (unless such FILO Event of Default has been waived by the
Requisite FILO Lenders or, solely with respect to a FILO Event of Default
arising as a result of the Borrower’s failure to comply with Article VI, cured)
and the FILO Standstill Period has expired, the Administrative Agent, at the
written request of the FILO Agent, shall, within a reasonable time after receipt
of such request (but in any event within five (5) Business Days, solely with
respect to clause (i) below) take any or all of the following actions:

 

(i)                           declare the unpaid principal amount of the
outstanding FILO Loan, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document with respect
to the FILO Loan to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties; or

 

(ii)                        whether or not the maturity of the FILO Loan shall
have been accelerated pursuant hereto, proceed to protect, enforce and exercise
the rights and remedies (including secured creditor remedies subject to the
Intercreditor Agreement) under this Agreement, any of the other Loan Documents
or applicable law on behalf of the FILO Agent and the FILO Lenders, including,
but not limited to, by suit in equity, action at law or other

 

--------------------------------------------------------------------------------


 

appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the FILO Loan is evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the FILO Lenders;
provided, however, that the Administrative Agent shall not have any obligations
to take any additional action under this clause (ii) so long as the
Administrative Agent is diligently pursuing in good faith the exercise of its
rights and remedies against all or substantially all of the Current Asset
Collateral, including through actions taken by the Loan Parties with the consent
of the Administrative Agent.

 

SECTION 10.3              Application of Funds.  After the occurrence and during
the continuance of the exercise of remedies following the occurrence and during
the continuance of an Event of Default provided for in Section 10.2 (or after
the Loans have automatically become immediately due and payable and the Letter
of Credit Obligations have automatically been required to be Cash Collateralized
as set forth in the proviso to Section 10.2), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

 

First, ratably, pay any reasonable and documented fees, indemnities, or
out-of-pocket expense reimbursements then due to the Administrative Agent or any
Issuer from the Borrower (other than in connection with Cash Management
Obligations or Obligations in respect of Secured Hedge Agreements);

 

Second, ratably, to pay any reasonable and documented fees or out-of-pocket
expense reimbursements then due to the Revolving Credit Lenders from the
Borrower (other than in connection with Cash Management Obligations or
Obligations in respect of Secured Hedge Agreements);

 

Third, to pay interest due and payable in respect of any Loans (including any
Swing Loans but excluding the FILO Loan) and any Protective Advances, ratably;

 

Fourth, to pay principal on the Protective Advances;

 

Fifth, (a) ratably, to pay principal on the Loans (other than the Protective
Advances and the FILO Loan) and unreimbursed Letter of Credit Borrowings and,
(b) to pay any amounts owing with respect to Obligations in respect of
(i) Secured Hedge Agreements (solely to the extent and up to the amount of
Availability Reserves imposed with respect to such Obligations in respect of
Secured Hedge Agreements) or Cash Management Obligations (solely to the extent
and up toand (ii) Secured Hedge Agreements in an additional aggregate amount not
to exceed $1,000,000 in excess of the amount of Availability Reserves imposed
with respect to such Obligations in respect of Secured Hedge Agreements and
(c) Cash Management Obligations), ratably;

 

Sixth, to pay an amount to the Administrative Agent equal to 101% of the Letter
of Credit Obligations on such date, to be held in the Agent Sweep Account as
cash collateral for such Obligations;

 

--------------------------------------------------------------------------------


 

Seventh, to the payment of any other Obligation (other than (i) principal,
interest, expenses and fees, and (ii) any amounts owing with respect to any Cash
Management Obligations and any Secured Hedge Obligations) due to the
Administrative Agent or any Lender (other than the FILO Lender) by the Borrower;

 

Eighth, to pay any reasonable and documented fees, indemnities, or out-of-pocket
expense reimbursements then due to the FILO Agent from the Borrower;

 

Ninth, ratably, to pay any reasonable and documented fees (other than the FILO
Prepayment Premium) or out-of-pocket expense reimbursements then due to the FILO
Lenders from the Borrower;

 

Tenth, ratably, to pay interest due and payable in respect of the FILO Loan;

 

Eleventh, ratably, to pay principal on the FILO Loan;

 

Twelfth, ratably, to pay the Obligations in respect of any FILO Prepayment
Premium then due and payable to the FILO Lenders;

 

Thirteenth, to pay any amounts owing with respect to Cash Management Obligations
not paid pursuant to clause Fifth, ratably;

 

EighthFourteenth, to pay any amounts owing with respect to any Secured Hedge
Obligations not paid pursuant to clause Fifth, ratably;

 

NinthFifteenth, to the payment of any other Obligation due to the Administrative
Agent or any FILO Lender by the Borrower;

 

TenthSixteenth, as provided for under the Intercreditor Agreement; and

 

EleventhSeventeenth, after all of the Obligations set forth in foregoing clauses
First through TenthSixteenth have been paid in full, to the Borrower or as the
Borrower shall direct or as otherwise required by Law.

 

Subject to Sections 2.4, 2.16, 8.12 and 10.5, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above and, if
no Obligations then remain outstanding, to the Borrower.

 

Notwithstanding the foregoing, if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses First through TenthSixteenth above, the available funds being applied
with respect to any such Secured Obligation (unless otherwise specified in such
clause) shall be allocated to the payment of such Secured Obligation ratably,
based on the proportion of the Administrative Agent’s, the FILO Agent’s and each
Lender’s or Issuer’s interest in the aggregate outstanding Secured Obligations
described in such clauses; provided, however, that payments that would otherwise
be

 

--------------------------------------------------------------------------------


 

allocated to the Lenders shall be allocated first to repay Protective Advances
and Swing Loans pro rata until such Protective Advances and Swing Loans are paid
in full and then, second to repay the Loans (other than the FILO Loan) and third
to repay the LoansFILO Loan.  The order of priority set forth in clauses First
through NinthSeventeenth above may be changed only with the prior written
consent of the Administrative Agent and the FILO Agent in addition to that of
all Lenders.

 

SECTION 10.4              Borrower’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 10.1, in the event of any Event of Default under the
covenant set forth in Article VI and until the expiration of the tenth (10th)
day following the date on which the Fixed Charge Coverage Ratio calculation
would be required to be delivered pursuant to Section 6.1 or
Section 7.2(a) (such date, the “Cure Expiration Date”), following delivery of a
Notice of Intent to Cure by the Permitted Holders (or any subset thereof) of
their intent to exercise their rights under this Section 10.4, the Borrower may
designate any portion of the Net Cash Proceeds of any issuance of common Equity
Interests of the Borrower or any cash capital contribution to the common equity
of the Borrower as an increase to Consolidated EBITDA with respect to such
applicable quarter; provided that all such Net Cash Proceeds to be so designated
(i) are actually received by the Borrower as cash common equity (including
through capital contribution of such Net Cash Proceeds directly or indirectly to
the Borrower) after the date of such notice and before the Cure Expiration Date
and (ii) the aggregate amount of such Net Cash Proceeds or cash capital
contribution that are so designated shall not exceed 100% of the aggregate
amount necessary to cure such Event of Default under Article VI for any
applicable period.

 

(b)                                 Upon receipt by the Borrower of any such
designated Net Cash Proceeds or cash capital contribution (the “Cure Amount”) in
accordance with this Section 10.4, Consolidated EBITDA for any period of
calculation which includes the last Fiscal Quarter of the Test Period ending
immediately prior to the date on which such Cure Amount was received shall be
increased, solely for the purpose of calculating the financial ratio set forth
in Article VI, by an amount equal to the Cure Amount.  The resulting increase to
Consolidated EBITDA from designation of a Cure Amount shall not result in any
adjustment to Consolidated EBITDA or any other financial definition for any
purpose under this Agreement other than for purposes of calculating the
financial ratio set forth in Article VI and for additional clarification shall
not adjust the calculation of Consolidated EBITDA for purposes of determining
the Total Leverage Ratio, Senior Secured Leverage Ratio or Fixed Charge Coverage
Ratio (other than for purposes of actual compliance with Article VI as of the
end of any applicable Test Period).

 

(c)                                  If, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of Article VI, the Borrower shall be deemed to have satisfied the requirements
of Article VI as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable existing breach or default of Article VI shall be deemed cured for
this purpose of the Agreement.

 

--------------------------------------------------------------------------------


 

(d)                                 In each period of four Fiscal Quarters,
there shall be at least two (2) Fiscal Quarters for which Consolidated EBITDA is
not increased by exercise of a cure pursuant to Section 10.4(a).

 

(e)                                  Consolidated EBITDA shall not be increased
by exercise of a cure pursuant to Section 10.4(a) more than five (5) times
during the term of this Agreement.

 

SECTION 10.5              Actions in Respect of Letters of Credit; Cash
Collateral.

 

(a)                                 At any time (i) upon the Revolving Credit
Termination Date, (ii) after the Revolving Credit Termination Date when the
aggregate funds on deposit in the Agent Sweep Account to Cash Collateralize
Letter of Credit Obligations shall be less than 101% of the Letter of Credit
Obligations and (iii) as may be required by Section 2.9 or Section 2.16, the
Borrower shall pay to the Administrative Agent in Same Day Funds at the
Administrative Agent’s office referred to in Section 12.8, for deposit in the
Agent Sweep Account, (x) in the case of clauses (i) and (ii) above, the amount
required such that, after such payment, the aggregate funds on deposit in the
Agent Sweep Account equals or exceeds 101% of the sum of all outstanding Letter
of Credit Obligations and (y) in the case of clause (iii) above, the amount
required by Section 2.9.  The Administrative Agent may, from time to time after
funds are deposited in the Agent Sweep Account, apply funds then held in the
Agent Sweep Account to the payment of any amounts, in accordance with
Section 2.9 and Section 10.2(b), as shall have become or shall become due and
payable by the Borrower to the Issuers or Lenders in respect of the Letter of
Credit Obligations.  The Administrative Agent shall promptly give the Borrower
written notice of any such application; provided, however, that the failure to
give such written notice shall not invalidate any such application.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent or the
Collateral Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 10.4 or Sections 2.4, 2.9, 2.12, 2.16 or 10.2 in respect of Letters
of Credit or Swing Loans shall be held and applied to the satisfaction of the
specific Letter of Credit Obligations, Swing Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(c)                                  Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender or, as
appropriate, its assignee following compliance with Section 12.2(b)(vi)) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not

 

--------------------------------------------------------------------------------


 

be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 10.4 may be otherwise applied
in accordance with Section 10.3), and (y) the Person providing Cash Collateral
and the applicable Issuer or Swing Loan Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.1              Appointment and Authorization.

 

(a)                                 Each of the Lenders and the Issuers hereby
irrevocably appoints Royal Bank of Canada to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article XI (other than Sections 11.6 and 11.11)
are solely for the benefit of the Administrative Agent, the FILO Agent, the
Lenders and the Issuers, and the Borrower shall not have rights as a third party
beneficiary of any such provision.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and/or Cash Management
Bank) and the Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or in trust for) such
Lender and such Issuer for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 11.5 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article XI and Article XII (including Sections 11.3,
11.13, 12.3, 12.4 and 12.5, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.  Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Administrative
Agent to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto (including
the Intercreditor Agreement), as contemplated by and in accordance with the
provisions of this Agreement and the Collateral Documents and acknowledge and
agree that any such action by any Agent shall bind the Lenders.

 

SECTION 11.2              Rights as a Lender.  Any Person serving as an Agent
(including as Administrative Agent) or FILO Agent, as applicable, hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent or FILO Agent,
as applicable, and the term “Lender” or “Lenders”

 

--------------------------------------------------------------------------------


 

shall, unless otherwise expressly indicated or unless the context otherwise
requires, include each Person serving as an Agent or FILO Agent, as applicable,
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
an Agent or FILO Agent, as applicable, hereunder and without any duty to account
therefor to the Lenders.  The Lenders acknowledge that, pursuant to such
activities, any Agent, FILO Agent or itstheir respective Affiliates may receive
information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent nor the FILO Agent
shall be under any obligation to provide such information to them.

 

SECTION 11.3              Exculpatory Provisions.  NeitherNo Agent (including
the Administrative Agent) nor any otherthe FILO Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, an Agent
(including the Administrative Agent) and the FILO Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing and without limiting the generality of the foregoing, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
or the FILO Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law and
instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent or FILO Agent, as applicable, is required to exercise as
directed in writing by the Requisite Lenders or Requisite FILO Lenders, as
applicable (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that no
Agent nor the FILO Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent or the FILO Agent
to liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by any Person
serving as an Agent, FILO Agent or any of itstheir respective Affiliates in any
capacity.

 

TheNeither the Administrative Agent nor the FILO Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Requisite Lenders or Requisite FILO Lenders, as applicable (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrativesuch Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 12.1 and 12.2), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  TheNeither the

 

--------------------------------------------------------------------------------


 

Administrative Agent nor the FILO Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrativesuch Agent or FILO Agent, as applicable, by the Borrower, a Lender
or an Issuer.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vii) to inspect the properties, books or records of
any Loan Party or any Affiliate thereof.

 

SECTION 11.4              Reliance by the Administrative Agent and the FILO
Agent.

 

The Administrative Agent and the FILO Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent and the
FILO Agent also may rely upon any statement made to it orally or by telephone
and believed by it to have been made by the proper Person, and shall not incur
any liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the applicable
Issuer, the Administrative Agent and the FILO Agent may presume that such
condition is satisfactory to such Lender or such Issuer unless the
Administrative Agent or the FILO Agent, as applicable, shall have received
notice to the contrary from such Lender or such Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
and the FILO Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent and FILO Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless itthe Administrative
Agent or FILO Agent, as applicable, shall first receive such advice or
concurrence of the Requisite Lenders as itor Requisite FILO Lenders, as
applicable, as the Administrative Agent or FILO Agent, as applicable, deems
appropriate and, if itthe Administrative Agent or FILO Agent, as applicable, so
requests, itthe Administrative Agent or FILO Agent, as applicable, shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by itthe Administrative Agent or FILO Agent,
as applicable, by reason of taking or continuing to take any such action.  The
Administrative Agent and FILO Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan

 

--------------------------------------------------------------------------------


 

Document in accordance with a request or consent of the Requisite Lenders or
Requisite FILO Lenders, as applicable (or such greater number or percentage of
Lenders as may be expressly required hereby in any instance), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders; provided that neither the Administrative Agent nor the FILO
Agent shall not be required to take any action that, in itsthe opinion of the
Administrative Agent or FILO Agent, as applicable, or in the opinion of itstheir
respective counsel, may expose the Administrative Agent or FILO Agent, as
applicable, to liability or that is contrary to any Loan Document or applicable
Law.

 

SECTION 11.5              Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Documents by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Agent-Related Persons.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
Agent-Related Persons of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

SECTION 11.6              Resignation of Administrative Agent or the Collateral
Agent.

 

(a)                                 The Administrative Agent or the Collateral
Agent may at any time give notice of its resignation to the Lenders, the Issuers
and the Borrower.  Upon receipt of any such notice of resignation, the Requisite
Lenders shall have the right, with the consent of the Borrower at all times
other than during the existence of an Event of Default under Section 10.1(a) or
(f) (which consent of the Borrower shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a Lender or a bank with an
office in the United States, or an Affiliate of any such Lender or bank with an
office in the United States.  If no such successor shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent or Collateral Agent, as
applicable, gives notice of its resignation, then the retiring Administrative
Agent or Collateral Agent, as applicable, may on behalf of the Lenders and the
Issuers, with the consent of the Borrower at all times other than during the
existence of an Event of Default under Section 10.1(a) or (f) (which consent of
the Borrower shall not be unreasonably withheld or delayed), appoint a successor
Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent, as applicable, shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent or the Collateral Agent on behalf of the Lenders or the Issuers under any
of the Loan Documents, the retiring Administrative Agent or Collateral Agent, as
applicable, shall continue to hold such collateral security until such time as a
successor Administrative Agent or such Collateral Agent, as applicable, is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each Issuer directly, until

 

--------------------------------------------------------------------------------


 

such time as the Requisite Lenders with the consent of the Borrower at all times
other than during the existence of an Event of Default under Section 10.1(a) or
(f) (which consent of the Borrower shall not be unreasonably withheld or
delayed) appoint a successor Administrative Agent as provided for above in this
Section 11.6.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder and such
successor agent agreeing to be bound as the successor Administrative Agent by
the terms and conditions of that certain Agreement Among Lenders (“AAL”) dated
as of the Amendment No. 5 Effective Date among TPG Specialty Lending, Inc., as
FILO Agent, Royal Bank of Canada, as Administrative Agent and acknowledged by
the Loan Parties, and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Requisite Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
or Collateral Agent, as applicable, shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 12.3, 12.4 and 12.5 shall continue in effect for the
benefit of such retiring Administrative Agent or Collateral Agent, as
applicable, its sub agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or Collateral Agent, as applicable, was acting as
Administrative Agent or Collateral Agent, as applicable.

 

(b)                                 Any resignation by Royal Bank of Canada as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuer and Swing Loan Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuer and Swing Loan Lender, (ii) the retiring
Issuer and Swing Loan Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor Issuer shall issue letters of credit in substitution for the
Letters of Credit issued by Royal Bank of Canada, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuer to effectively assume the obligations of the retiring Issuer with respect
to such Letters of Credit.

 

SECTION 11.7              Non-Reliance on Administrative Agent and Other
Lenders; Disclosure of Information by Agents.  Each Lender and each Issuer
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession.  Each Lender represents to each Agent that it has,
independently and without reliance

 

--------------------------------------------------------------------------------


 

upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder.  Each
Lender and each Issuer also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Agent-Related Persons and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

SECTION 11.8              No Other Duties; Other Agents, Arrangers, Managers,
Etc.  Each of Citizens Bank, N.A. and UBS Securities LLC is hereby appointed as
a Co-Syndication Agent hereunder, and each Lender hereby authorizes each of
Citizens Bank, N.A. and UBS Securities LLC to act as a Co-Syndication Agent in
accordance with the terms hereof and the other Loan Documents.  Each of City
National Bank and Siemens Financial Services, Inc. is hereby appointed
Co-Documentation Agent hereunder, and each Lender hereby authorizes City
National Bank and Siemens Financial Services, Inc. to act as Co-Documentation
Agent in accordance with the terms hereof and the other Loan Documents.  Each
Agent hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Loan Documents, as applicable.  Anything herein
to the contrary notwithstanding, none of the Joint Bookrunners, Arrangers or
other Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent or a Lender or Issuer hereunder and such Persons shall have the benefit of
this Article XI.  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any agency or fiduciary or
trust relationship with any Lender, Holdings, the Borrower or any of their
respective Subsidiaries.  Each Lender acknowledges that it has not relied, and
will not rely, on any of the Lenders or other Persons so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.  Each
Co-Syndication Agent and each Co-Documentation Agent, without consent of or
notice to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates.  Each Co-Syndication Agent and each
Co-Documentation Agent and any other Agent may resign from such role at any
time, with immediate effect, by giving prior written notice thereof to the
Administrative Agent and the Borrower.

 

SECTION 11.9              Intercreditor Agreement and Agreement Among Lenders. 
The Administrative Agent and the Collateral Agent are authorized to enter into
the Intercreditor Agreement, and the parties hereto acknowledge that the
Intercreditor Agreement is binding upon

 

--------------------------------------------------------------------------------


 

them.  Each Lender (a) hereby consents to the subordination of the Liens on the
Collateral other than the Current Asset Collateral securing the Obligations on
the terms set forth in the Intercreditor Agreement, (b) hereby agrees that it
will be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (c) hereby authorizes and instructs the
Administrative Agent and Collateral Agent to enter into the Intercreditor
Agreement and to subject the Liens on the Collateral securing the Obligations to
the provisions thereof.  The foregoing provisions are intended as an inducement
to the Secured Parties to extend credit to the Borrower and such Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the Intercreditor Agreement.  The Administrative Agent is hereby authorized to
enter into the AAL and the parties hereto acknowledge that the AAL is binding
upon them.  Each Lender hereby agrees that it will be bound by and will take no
actions contrary to the provisions of the AAL.

 

SECTION 11.10       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letter of Credit Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuers
and the Administrative Agent under Sections 2.12, 12.3  and 12.4) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and

 

(c)                                  any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12, 12.3 and 12.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or any
Issuer in any such proceeding.

 

--------------------------------------------------------------------------------


 

SECTION 11.11  Collateral and Guaranty Matters.

 

Each of the Lenders (including in its capacities as a potential or actual Cash
Management Bank and a potential Hedge Bank) and the Issuers irrevocably
authorizes the Administrative Agent and the Collateral Agent, and each of the
Administrative Agent and the Collateral Agent agrees that it will:

 

(a)           release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
the Discharge of Obligations, (ii) at the time the property subject to such Lien
is transferred or to be transferred as part of or in connection with any
transfer permitted hereunder or under any other Loan Document (including in
connection with a Permitted Sale-Leaseback Transaction) to any Person other than
Holdings, the Borrower or any of the Guarantors, (iii) subject to Section 12.1,
if the release of such Lien is approved, authorized or ratified in writing by
the Requisite Lenders, or (iv) if the property subject to such Lien is owned by
a Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

 

(b)           release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 9.1(i);

 

(c)           release any Guarantor from its obligations under the Guaranty if
(i) in the case of any Subsidiary, such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder or
(ii) in the case of Holdings, as a result of a transaction permitted hereunder;
provided that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the Term Facility, Senior Notes, any Credit Agreement
Refinancing Indebtedness or any Junior Financing; and

 

(d)           if any Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer of the Borrower), and the Borrower
notifies the Administrative Agent in writing that it wishes such Guarantor to be
released from its obligations under the Guaranty and provides the Administrative
Agent and the Collateral Agent such certifications or documents with respect
thereto as either such Agent shall reasonably request, (i) release such
Subsidiary from its obligations under the Guaranty and (ii) release any Liens
granted by such Subsidiary or Liens on the Equity Interests of such Subsidiary;
provided that no such release shall occur if such Subsidiary continues to be a
guarantor in respect of the Term Facility, the Senior Notes, any Credit
Agreement Refinancing Indebtedness or any other Junior Financing.

 

Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its security interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 11.11.

 

Notwithstanding the foregoing, in each case as specified in this Section 11.11,
the applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, promptly execute and deliver to the
applicable Loan Party such documents

 

--------------------------------------------------------------------------------


 

as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 11.11.

 

In connection with the delivery of any such release or subordination
documentation by the Administrative Agent pursuant to this Section 11.11, the
Borrower shall have delivered to the Administrative Agent, prior to the date of
the proposed release or subordination, a written request for release or
subordination identifying the relevant Guarantor and/or Collateral and the terms
of the sale or other disposition or transaction in reasonable detail, including
such other information as the Administrative Agent shall reasonably request,
together with a certification by the Borrower stating that such transaction is
in compliance with this Agreement and the other Loan Documents.

 

SECTION 11.12  Secured Cash Management Agreements and Secured Hedge Agreements.

 

(a)           Except as otherwise expressly set forth herein or in any Guaranty
or any Collateral Document, no Cash Management Bank or Hedge Bank that obtains
the benefits of Section 10.3, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than
solely in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents.  Notwithstanding any other provision
of this Article XI to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

(b)           Each Secured Party hereby agrees (i) that, after the occurrence
and during the continuance of a Cash Dominion Period (and thereafter at such
frequency as the Administrative Agent may reasonably request in writing), it
will provide to the Administrative Agent, promptly upon the written request of
the Administrative Agent, a summary of all Obligations owing to it under this
Agreement and (ii) that the benefit of the provisions of the Loan Documents
directly relating to the Collateral or any Lien granted thereunder shall extend
to and be available to any Secured Party that is not an Agent, a Lender or an
Issuer party hereto as long as, by accepting such benefits, such Secured Party
agrees, as among the Administrative Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by the Administrative Agent,
shall confirm such agreement in a writing in form and substance reasonably
acceptable to the Administrative Agent) this Article XI and Sections 3.1,
Sections 12.4, 12.6, 12.16, 12.19 and 12.22 and the Intercreditor Agreement, and
the decisions and actions of any Agent and the Requisite Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing clause

 

--------------------------------------------------------------------------------


 

(ii), (x) such Secured Party shall be bound by Sections 12.3, 12.4 and 12.5 only
to the extent of liabilities, reimbursement obligations, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
with respect to or otherwise relating to the Liens and Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (y) each of the Agents, the Lenders and the Issuers party
hereto shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (z) such Secured Party shall not have any right to be notified
of, consent to, direct, require or be heard with respect to, any action taken or
omitted in respect of the Collateral or under any Loan Document.

 

SECTION 11.13  Indemnification of Agents.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand the Administrative Agent and each other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the
obligation, if any, of any Loan Party to do so), pro rata, and hold harmless the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) from and against any and all Indemnified Liabilities
incurred by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final judgment of a court of competent jurisdiction; provided
that no action taken in accordance with the directions of the Requisite Lenders
(or such other number or percentage of the Lenders as shall be required by the
Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 11.13.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 11.13 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations (if any) with respect thereto, provided further that
the failure of any Lender to indemnify or reimburse the Administrative Agent
shall not relieve any other Lender of its obligation in respect thereof.  The
undertaking in this Section 11.13 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent, the Swing Loan Lender or any Issuer.

 

--------------------------------------------------------------------------------


 

SECTION 11.14  Reserves.

 

Notwithstanding anything to the contrary contained in this Agreement, as long as
the FILO Loan remains outstanding, the Administrative Agent shall maintain
Reserves  of the type existing on the Amendment No. 5 Effective Date, which
Reserves shall be calculated using a methodology no less restrictive than as
used by the Administrative Agent on the Amendment No. 5 Effective Date; provided
that the Administrative Agent may eliminate any Reserve concurrently with, or
after elimination of, the event or circumstance that gave rise to the
establishment of such Reserve; provided, further, that the Administrative Agent
may modify or eliminate the Systems Reserve and the import inventory reserve in
its Permitted Discretion (and, to the extent any collateral diligence results
are available with respect to such modification or elimination, the
Administrative Agent shall deliver such results to the FILO Agent).  For
clarity, the foregoing shall not limit the right of the Administrative Agent
(i) to modify the amount of any of the Reserves resulting from mathematical
calculations, including reducing the amount of any such Reserves to an amount
less than those Reserves in effect on the Amendment No. 5 Effective Date, to the
extent such reduction results from mathematical calculations, (ii) without
regard to clause (i) hereof, to increase any Reserve from the level in effect at
the time of the Amendment No. 5 Effective Date and thereafter to reduce the
amount of such Reserve to an amount not less than the amount thereof in effect
on the Amendment No. 5 Effective Date, or (iii) to implement any Reserves not in
existence on the Amendment No. 5 Effective Date (it being understood and agreed
that nothing herein shall limit the discretion of the Administrative Agent to
reduce, establish or eliminate such Reserves described in this clause
(iii) without the consent of any Lenders), in the case of each of clauses (i),
(ii) and (iii), in a manner otherwise permitted by this Agreement.  For the
avoidance of doubt, the FILO Reserve (if any) shall automatically apply to the
Borrowing Base at all times.

 

SECTION 11.15  Updated Inventory Appraisals and Field Examinations.

 

Notwithstanding anything to the contrary contained in this Agreement, as long as
the FILO Loan remains outstanding, the Administrative Agent shall carry out
Updated Inventory Appraisals and Field Examinations, in each case, as frequently
as the lesser of (a) two times in any period of 12 consecutive months and
(b) the maximum number permitted under Section 7.4(c) or Section 7.4(d), as
applicable.

 

SECTION 11.16  FILO Agent.

 

(a)           Each of the FILO Lenders hereby irrevocably appoints TPG SPECIALTY
LENDING, INC. to act on its behalf as the FILO Agent hereunder and under the
other Loan Documents and authorizes the FILO Agent to take such actions on its
behalf and to exercise such powers as are delegated to the FILO Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

 

(b)           The FILO Agent may at any time give notice of its resignation to
other Secured Parties, the Administrative Agent and the Borrower.  Upon receipt
of any such notice of resignation, the Requisite FILO Lenders shall have the
right, with the consent of the Borrower at all times other than during the
existence of an Event of Default under Section 10.1(a) or (f) (which consent of
the Borrower shall not be unreasonably withheld or delayed), to appoint a
successor.  If no such successor shall have been so appointed by the Requisite
FILO Lenders and shall have accepted such appointment within thirty (30) days
after the retiring FILO

 

--------------------------------------------------------------------------------


 

Agent gives notice of its resignation, then the retiring FILO Agent may on
behalf of the FILO Lenders, with the consent of the Borrower at all times other
than during the existence of an Event of Default under Section 10.1(a) or
(f) (which consent of the Borrower shall not be unreasonably withheld or
delayed), appoint a successor FILO Agent meeting the qualifications set forth
above; provided that if the FILO Agent shall notify the Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring FILO Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the FILO
Agent shall instead be made by or to each FILO Lender directly, until such time
as the Requisite FILO Lenders with the consent of the Borrower at all times
other than during the existence of an Event of Default under Section 10.1(a) or
(f) (which consent of the Borrower shall not be unreasonably withheld or
delayed) appoint a successor FILO Agent as provided for above in this
Section 11.16.  Upon the acceptance of a successor’s appointment as FILO Agent
hereunder and upon the execution of amendments thereto and such other
instruments or notices, as may be necessary, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) FILO Agent, and the retiring FILO Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor FILO Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring FILO Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 12.3, 12.4 and 12.5 shall continue in effect for the benefit of such
retiring FILO Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring FILO Agent was acting as FILO Agent.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1     Amendments, Etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Requisite Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, waiver or consent
shall:

 

(a)           extend or increase the Revolving Credit Commitment of any Lender
without the written consent of each Lender directly and adversely affected
thereby (it being understood that (i) a waiver of any condition precedent set
forth in Section 4.1 or Section 4.2 or (ii) the waiver of any Default, mandatory
prepayment or mandatory reduction of the Revolving Credit Commitments, in each
case, shall not constitute an extension or increase of any Revolving Credit
Commitment of any Lender);

 

--------------------------------------------------------------------------------


 

(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.6 or 2.10 without the written
consent of each Lender directly and adversely affected thereby (it being
understood that (i) any change to any component of “Excess Availability”, the
definitions of Fixed Charge Coverage Ratio, Total Leverage Ratio or Senior
Secured Leverage Ratio or, in each case, in the component definitions thereof,
(ii) a waiver of any condition precedent set forth in Section 4.1 or
Section 4.2, (iii) the waiver of any Default, mandatory prepayment or mandatory
reduction of the Revolving Credit Commitments or (iv) a waiver of applicability
of any post-default increase in interest rates, in each case, shall not
constitute a postponement of any date scheduled for the payment of principal or
interest or a reduction in the amount of any payment of interest); provided that
only the consent of the Requisite Revolving Credit Lenders shall be necessary to
amend the definition of “Default Rate” as it applies to the Facility (other than
the FILO Facility) or to waive any obligation of any Loan Party to pay interest
in respect of the Facility (other than the FILO Facility) at the applicable
Default Rate);

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Letter of Credit Borrowing, or (subject to clause (iii) of the
second proviso to this Section 12.1) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby (it being understood that (i) any change
to any component of “Excess Availability”, the definitions of Fixed Charge
Coverage Ratio, Total Leverage Ratio or Senior Secured Leverage Ratio or, in
each case, in the component definitions thereof, (ii) a waiver of any condition
precedent set forth in Section 4.1 or Section 4.2, (iii) the waiver of any
Default, mandatory prepayment or mandatory reduction of the Revolving Credit
Commitments or (iv) a waiver of applicability of any post-default increase in
interest rates, in each case, shall not constitute a reduction in the rate of
interest); provided that only the consent of the Requisite Revolving Credit
Lenders shall be necessary to amend the definition of “Default Rate” as it
applies to the Facility (other than the FILO Facility) or to waive any
obligation of any Loan Party to pay interest in respect of the Facility (other
than the FILO Facility) at the applicable Default Rate;

 

(d)           change any provision of this Section 12.1, the definition of
“Requisite Lenders”, “Requisite Class Lenders”, “Requisite Revolving Credit
Lenders” “Supermajority Lenders” or any other provision specifying the number of
Lenders or portion of the Loans or Revolving Credit Commitments required to take
any action under the Loan Documents without the written consent of each Lender
directly and adversely affected thereby;

 

(e)           other than in a transaction permitted under Section 9.4 or 9.5 or
pursuant to Section 11.11,,11.11, release all or substantially all of the
Collateral in any transaction or series of related transactions (except as
expressly permitted by the Collateral Documents or this Agreement), without the
written consent of each Lender;

 

(f)            other than in a transaction permitted under Section 9.4 or 9.5 or
pursuant to Section 11.11,,11.11, release all or substantially all of the
Guarantors (except as expressly permitted by the Guaranty or this Agreement),
without the written consent of each Lender directly and adversely affected
thereby;

 

(g)           change the definition of the term “Borrowing Base” or any
component definition thereof, if as a result thereof the amounts available to be
borrowed by the Borrower would be increased, without the written consent of the
Supermajority Lenders, provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves without the consent of any Lenders;

 

--------------------------------------------------------------------------------


 

(h)           without the prior written consent of all Lenders directly and
adversely affected thereby, (i) subordinate the Obligations hereunder to any
other Indebtedness, or (ii) except as provided by operation of applicable Law or
in the Intercreditor Agreement or pursuant to Section 11.11, subordinate the
Liens granted hereunder or under the other Loan Documents to any other Lien; or

 

(i)            change Section 12.7 or the order of the application of funds
specified in Section 10.3 without the written consent of each Lender directly
affected thereby (or, with respect to any amendment of such Sections in respect
of Cash Management Obligations or Secured Hedge Agreements, the written consent
of Cash Management Bank directly affected thereby (or if such Cash Management
Bank is not a Lender, the Lender affiliated with the Cash Management Bank
directly affected thereby) or the Hedge Bank directly affected thereby (or if
such Hedge Bank is not a Lender, the Lender affiliated with the Hedge Bank
directly affected thereby);

 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuer in addition to the Lenders required above,
affect the rights or duties of an Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Loan Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Loan Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (iv) Section 12.2(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; (v) the consent of Requisite Class Lenders shall be
required with respect to any amendment that by its terms directly and adversely
affects the rights of such Class in respect of payments hereunder in a manner
different than such amendment affects other Classes; (vi) no Lender consent is
required to effect any amendment or supplement to the Intercreditor Agreement,
(A) that is for the purpose of adding the holders of Indebtedness incurred or
issued pursuant to a Permitted Refinancing of the Term Facility (or any agent or
trustee of such holders) as parties thereto, as expressly contemplated by the
terms of the Intercreditor Agreement and permitted under Section 9.3(p) (it
being understood that any such amendment or supplement may make such other
changes to the Intercreditor Agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (B) that is expressly contemplated by Sections
5.2(c) or 7.4 of the Intercreditor Agreement with respect to a Permitted
Refinancing of the Term Facility permitted under Section 9.3(p) (or the
comparable provisions, if any, of any successor intercreditor agreement with
respect to a Permitted Refinancing of the Term Facility permitted under
Section 9.3(p)); provided further that  no such agreement shall, pursuant to
this clause (vi), amend, modify or otherwise directly and adversely affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the

 

--------------------------------------------------------------------------------


 

Collateral Agent, as applicable, and (vii) only the consent of the
Administrative Agent and the Borrower is required to effect any amendment or
supplement of the Fee Letter.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding anything to the contrary contained in this Section 12.1 or
otherwise in this Agreement or any other Loan Document, (i) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified to
effect the provisions of Sections 2.15, 2.17 and 2.18, (ii) this Agreement and
any other Loan Document may be amended, supplemented or otherwise modified, or
any provision thereof waived, with the consent of the Administrative Agent and
the Borrower without the need to obtain the consent of any Lender or Issuer, if
such amendment, supplement, modification or waiver is delivered in order to
(A) cure ambiguities, omissions, mistakes or defects or (B) cause any Collateral
Document to be consistent with this Agreement and the other Loan Documents and
(iii) without the consent of any Lender or Issuer, the Borrower and the
Administrative Agent or any other collateral agent may enter into any amendment,
supplement or modification of any Loan Document, or enter into any new agreement
or instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interests
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.  The Administrative Agent shall make available to the Lenders copies
of each such amendment or other modification to this Agreement.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Requisite
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 3.7; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

SECTION 12.2     Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Holdings nor the Borrower may, except as permitted by Section 9.4,
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each

 

--------------------------------------------------------------------------------


 

Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans (including for purposes of this subsection (b), participations in Letter
of Credit Obligations and in Swing Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

 

(i)         Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans of any Class at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
(x) the aggregate unused amount of the Revolving Credit Commitment (plus the
principal outstanding balance of the Revolving Loans) or, if the Revolving
Credit Commitment is not then in effect, the principal outstanding balance of
the Revolving Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default under Section 10.1(a) or (f), has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld, delayed or conditioned) and (y) the principal outstanding balance of
the portion of the FILO Loan of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default under Section 10.1(a) or (f), has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, delayed or conditioned); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

--------------------------------------------------------------------------------


 

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to
rights in respect of the Swing Loan Lender’s rights and obligations in respect
of Swing Loans;

 

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required unless (1) an Event of
Default under Section 10.1(a) or Section 10.1(f), has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to an assignment (including any consent required under
subsection (b)(i)(B) of this Section) unless it shall have objected thereto by
written notice (including via e-mail) to the Administrative Agent within ten
(10) Business Days after having received written notice thereof from the
Administrative Agent;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)          the consent of the Issuers (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Loan Lender (such consent not to be
unreasonably withheld, delayed or conditioned) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Swing Loans (whether or not then outstanding); and

 

(E)           the consent of the FILO Agent (such consent not to be unreasonably
withheld, delayed or conditioned) shall be required for any assignment of a FILO
Loan;

 

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The Eligible
Assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  All assignments shall be by novation.

 

(v)        No Assignment to Certain Persons.  No such assignment shall be made
(A) to Holdings, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural person, or
(D) to a Disqualified Lender.

 

--------------------------------------------------------------------------------


 

(vi)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.4, 3.5, 12.3, 12.4 and 12.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment). 
Upon request, and the surrender by the assigning Lender of its Revolving Credit
Note, the Borrower (at its expense) shall execute and deliver a Revolving Credit
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office  a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitments of, and principal amounts (and
related interest amounts) of the Loans and Letter of Credit Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In

 

--------------------------------------------------------------------------------


 

addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower, any Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.  This Section 12.2(c) and Section 2.7 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Obligations and/or
Swing Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents, the other Lenders and the Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any  provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 12.1 (other than clause (d) thereof) that directly and adversely affects
such Participant.  Subject to subsection (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1
(subject to the requirements of Sections 3.1(b), (c) or (d), as applicable),
Section 3.4 and Section 3.5 (through the applicable Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 12.6 as though it
were a Lender, provided such Participant agrees to be subject to Section 12.7 as
though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.1, 3.4 or 3.5 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s express prior written consent to
such sale.  A Participant shall not be entitled to the benefits of Section 3.1
unless the Borrower is notified of the participation sold to such Participant
(provided, that the receipt of such notice without more shall not be deemed to
imply or constitute the Borrower’s consent to such sale for purposes of this
Section or Section 3.1(e)) and such Participant agrees, for the benefit of the
Borrower, to comply and does in fact comply with Section 3.1 as though it were a
Lender.  Each Lender that sells a participation shall (acting solely for this
purpose as an agent of the Borrower) maintain a register complying with the
requirements of Sections 163(f),

 

--------------------------------------------------------------------------------


 

871(h) and 881(c)(2) of the Code and the Treasury regulations issued thereunder
on which is entered the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  A Lender
shall be obligated to disclose the Participant Register to any Person (including
for the avoidance of doubt the Borrower and the Administrative Agent) to the
extent such disclosure is necessary to establish that any Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(f)            Any Lender may, at any time, pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Revolving Credit Note, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(g)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Revolving Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Revolving Loan, and (ii) if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Revolving Loan, the Granting Lender shall be obligated to make such
Revolving Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section 2.13(e). 
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Sections 3.1, 3.4 and 3.5), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Revolving Loan by an SPC hereunder shall utilize the
Revolving Credit Commitment of the Granting Lender to the same extent, and as
if, such Revolving Loan were made by such Granting Lender.  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Revolving Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Revolving Loans to any rating agency, commercial paper dealer or provider of any
surety or Guarantee or credit or liquidity enhancement to such SPC.

 

--------------------------------------------------------------------------------


 

(h)           Resignation as Issuer or Swing Loan Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Royal
Bank of Canada or any other Issuer assigns all of its Revolving Credit
Commitment and Revolving Loans pursuant to subsection (b) above, Royal Bank of
Canada or the applicable Issuer may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as Issuer and/or (ii) if applicable, upon
thirty (30) days’ notice to the Borrower, resign as Swing Loan Lender.  In the
event of any such resignation as Issuer or Swing Loan Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor Issuer or Swing Loan
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Royal Bank of Canada or the
applicable Issuer as Issuer or (as applicable) Swing Loan Lender, as the case
may be.  If Royal Bank of Canada or the applicable Issuer resigns as Issuer, it
shall retain all the rights, powers, privileges and duties of an Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuer and all Letter of Credit Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in unreimbursed amounts under Letters of
Credit pursuant to Section 2.4).  If Royal Bank of Canada resigns as Swing Loan
Lender, it shall retain all the rights of the Swing Loan Lender provided for
hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Loans
pursuant to Section 2.3.  Upon the appointment of a successor Issuer and/or
Swing Loan Lender, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuer or Swing
Loan Lender, as the case may be, and (b) the successor Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Royal
Bank of Canada or the applicable Issuer to effectively assume the obligations of
Royal Bank of Canada or the applicable Issuer with respect to such Letters of
Credit.

 

SECTION 12.3     Costs and Expenses.  The Borrower agrees (a) if the Effective
Date occurs, to pay or reimburse the Administrative Agent and the FILO Agent
upon presentation of a summary statement for all reasonable, documented and
invoiced out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including, with respect to (i) the
Administrative Agent, (x) all Attorney Costs of Paul Hastings LLP and, if
reasonably necessary, a single firm of local counsel in each relevant
jurisdiction material to the interests of the Lenders taken as a whole (which
may include a single special counsel acting in multiple jurisdictions), and
(iiy) reasonable, documented and invoiced out-of-pocket fees and expenses
incurred in connection with Field Examinations, the Initial Inventory Appraisal
and any Updated Inventory Appraisal, and (ii) the FILO Agent, all Attorney Costs
of Schulte Roth & Zabel LLP, and (b) to pay or reimburse the Administrative
Agent, the FILO Agent, the Issuers and the Lenders for all reasonable,
documented and invoiced out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan

 

--------------------------------------------------------------------------------


 

Documents (including all such reasonable, documented and invoiced out-of-pocket
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of a
single firm of counsel to the Administrative Agent, the FILO Agent, the Issuers
and the Lenders taken as a whole (and, if reasonably necessary, a single firm of
local counsel in any relevant material jurisdiction (which may include a single
special counsel acting in multiple jurisdictions).  The agreements in this
Section 12.3 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.  All amounts due under this Section 12.3
shall be paid promptly following receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail.  If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

 

SECTION 12.4     Indemnities.  The Borrower shall indemnify and hold harmless
the Agents, the FILO Agent, each Lender, each Issuer and their respective
Affiliates, directors, officers, employees, agents, controlling persons and
other representatives and the successors and permitted assigns of each of the
foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, losses, damages, claims, and reasonable, documented and invoiced
out-of-pocket fees and expenses (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (but limited, in the case of Attorney Costs, to the reasonable, documented
and invoiced out-of-pocket fees, disbursements and other charges of a single
firm of counsel to all Indemnitees taken as a whole and, if necessary, a single
firm of local counsel for all Indemnitees taken as a whole in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions), and solely in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the
Borrower and thereafter retains its own counsel, one additional firm of counsel
for each group of affected Indemnitees similarly situated taken as a whole)
(i) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Revolving Credit Commitment, Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by an Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), or (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liabilities, in each case arising out of the
activities or operations of the Borrower, any Subsidiary or any other Loan
Party, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
losses, damages, claims, costs, expenses or disbursements resulted from
(A) (x) the gross negligence, bad faith or willful misconduct of such Indemnitee
or of any Related Indemnified Person or (y) a breach of any obligations under
any Loan Document by such Indemnitee or of any Related Indemnified Person,

 

--------------------------------------------------------------------------------


 

in each case, as determined by a final, non appealable judgment of a court of
competent jurisdiction or (B) any dispute solely between or among Indemnitees
other than any claims against an Indemnitee in its capacity or in fulfilling its
role as an administrative agent or arranger or any similar role under the
Facility (excluding their role as a Lender) and other than any claims arising
out of any act or omission of the Borrower or any of its Affiliates.  To the
extent that the undertakings to indemnify and hold harmless set forth in this
Section 12.4 may be unenforceable in whole or in part because they are violative
of any applicable law or public policy, the Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them.  No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party or
any Affiliate thereof have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Effective Date) (other than, in the case of any Loan Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party).  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 12.4 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this
Section 12.4 shall be paid within twenty (20) Business Days after written demand
thereof from the Administrative Agent, the FILO Agent or the Indemnitee entitled
thereto.  The agreements in this Section 12.4 shall survive the resignation of
the Administrative Agent, the Collateral Agent, the FILO Agent, the Swing Loan
Lender or any Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.  This Section 12.4 shall not apply to Taxes, or amounts
excluded from the definition of Taxes pursuant to clauses (i) through (viii) of
the first sentence of Section 3.1(a), that are imposed with respect to payments
to or for account of any Agent or any Lender under any Loan Document, which
shall be governed by Section 3.1.  This Section 12.4 also shall not apply to
Other Taxes or to taxes covered by Section 3.4.

 

SECTION 12.5     Limitation of Liability.  The Loan Parties agree that no
Indemnitee shall have any liability (whether in contract, tort or otherwise) to
any Loan Party or any of their respective Subsidiaries or any of their
respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents, except to the
extent such liability is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct or bad faith or breach by such Indemnitee of
its material obligations under this Agreement.  In no event shall any Loan
Party, any Affiliate thereof, any other party hereto or any Indemnitee be liable
on any theory of liability for any special, indirect, consequential or punitive
damages (including any loss of profits, business or anticipated savings).  Each
party hereto hereby waives, releases and agrees (each for itself and on behalf
of its Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

--------------------------------------------------------------------------------


 

SECTION 12.6              Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party  against any and all of the
obligations of the Borrower or such other Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness;  provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

SECTION 12.7              Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal of or interest on account of the Loans made
by it, or the participations in Letter of Credit Obligations and Swing Loans
held by it (in each case, whether voluntary, involuntary, through the exercise
of any right of set-off, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other Lenders
such participations in the Loans made by them and/or such subparticipations in
the participations in Letter of Credit Obligations or Swing Loans held by them,
as the case may be, as shall be necessary to cause such purchasing Lender to
share the excess payment of principal of or interest on such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 12.13
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further

 

--------------------------------------------------------------------------------


 

interest thereon.  The provisions of this Section shall not be construed to
apply to the application of Cash Collateral provided for in Sections 10.3 and
10.5.  For avoidance of doubt, the provisions of this paragraph shall not be
construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement as in effect from time to
time or (B) any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans to any assignee or participant
permitted hereunder.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
set-off, but subject to Section 12.6) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.  The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 12.7 and will in each case notify the Lenders
following any such purchases or repayments.  Each Lender that purchases a
participation pursuant to this Section 12.7 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

SECTION 12.8              Notices and Other Communications; Facsimile Copies.

 

(a)                                 General.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                                     if to Holdings, the Borrower, the
Administrative Agent, the FILO Agent an Issuer or the Swing Loan Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 12.8; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuers hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or Issuer
pursuant to Article II if such Lender or Issuer, as applicable, has notified the

 

--------------------------------------------------------------------------------


 

Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  The Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Arrangers will make available to the Lenders and the Issuers
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the Issuers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

(c)                                  Receipt.  Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(d)                                 The Platform.  THE “PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative

 

--------------------------------------------------------------------------------


 

Agent or any of its Agent-Related Persons or any Arranger (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, any
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party; provided, however, that in no
event shall any Agent Party have any liability to Holdings, the Borrower, any
Lender, any Issuer or any other Person under this Section 12.8 for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).  Royal Bank has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood Laws”). 
Royal Bank, in its capacity as Administrative Agent and Collateral Agent, will
post on the Platform (or otherwise distribute to each Lender) documents that it
receives in connection with the Flood Laws. However, Royal Bank reminds each
Lender and Participant that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or a Participant) is responsible
for assuring its own compliance with applicable flood insurance requirements.

 

(e)                                  Change of Address.  Each of Holdings, the
Borrower, the Administrative Agent, the FILO Agent, each Issuer and the Swing
Loan Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the FILO Agent, each Issuer and the Swing Loan Lender.  In addition, each
Lender agrees to notify the Administrative Agent and, with respect to any FILO
Lender, the FILO Agent, from time to time to ensure that the Administrative
Agent and, if applicable, the FILO Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(f)                                   Reliance by Administrative Agent, FILO
Agent, Issuers and Lenders.  The Administrative Agent, the FILO Agent, the
Issuers and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing or Swing Loan Requests) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the FILO Agent, each Issuer, each
Lender and the Agent-Related Persons of each of them from

 

--------------------------------------------------------------------------------


 

all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower;
provided that such indemnity shall not be available to the extent that such
losses, costs, expenses and liabilities resulted from (x) the gross negligence,
bad faith or willful misconduct of such Person or (y) a breach of any
obligations under any Loan Document by such Person, in each case, as determined
by a final, non appealable judgment of a court of competent jurisdiction.  All
telephonic notices to and other telephonic communications with the
Administrative Agent and the FILO Agent may be recorded by the Administrative
Agent and the FILO Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 12.9              No Waiver; Cumulative Remedies.

 

No failure by any Lender or, the Administrative Agent or the FILO Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

SECTION 12.10       Binding Effect.  This Agreement shall become effective when
(i) it shall have been executed by the Borrower, Holdings and the Administrative
Agent and (ii) the Administrative Agent shall have been notified by each Lender,
Swing Loan Lender and each Issuer (and the Administrative Agent, in turn, shall
have notified the Borrower thereof) that each such Lender, Swing Loan Lender and
Issuer has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, Holdings, each Agent and each Lender and their
respective successors and assigns.

 

SECTION 12.11       Governing Law; Submission to Jurisdiction; Service of
Process.

 

(a)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK; PROVIDED THAT THE INTERPRETATION OF ANY PROVISION OF THE MERGER
AGREEMENT, INCLUDING THE DETERMINATION OF THE ACCURACY OF ANY REPRESENTATION OR
WARRANTY OR THE SATISFACTION OF ANY CONDITION CONTAINED THEREIN (INCLUDING ANY
DETERMINATION OR DISPUTE CONCERNING A “CLOSING DATE MATERIAL ADVERSE EFFECT”)
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA AND
SECTION 9.08 OF THE MERGER AGREEMENT SHALL GOVERN WITH RESPECT THERETO.

 

--------------------------------------------------------------------------------


 

(b)                                 THE BORROWER, HOLDINGS, THE ADMINISTRATIVE
AGENT, THE FILO AGENT, EACH ISSUER AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR FEDERAL COURTS OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION
SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

(c)                                  THE BORROWER, HOLDINGS, THE ADMINISTRATIVE
AGENT, THE FILO AGENT, EACH ISSUER AND EACH LENDER EACH IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.8.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

SECTION 12.12          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS

 

--------------------------------------------------------------------------------


 

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 12.13          Marshaling; Payments Set Aside.  None of the
Administrative Agent, the FILO Agent, any Lender or any Issuer shall be under
any obligation to marshal any assets in favor of the Loan Parties or any other
party or against or in payment of any or all of the Obligations.  To the extent
that any payment by or on behalf of the Borrower is made to any Agent or any
Lender, or any Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by any Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.

 

SECTION 12.14          Execution In Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 12.15          Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

SECTION 12.16          Confidentiality.  Each of the Administrative Agent, the
FILO Agent, the Lenders and the Issuers agrees to maintain the confidentiality
of the Information in accordance with its customary procedures (as set forth
below), except that

 

--------------------------------------------------------------------------------


 

Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective employees, legal counsel, independent auditors,
professionals and other experts or agents who need to know such Information and
who are informed of the confidential nature of such Information are subject to
customary confidentiality obligations of professional practice or agree to be
bound by the terms of this Section 12.16 (or provisions at least as restrictive
as those of this Section 12.16, taken as a whole,) (with each such
Administrative Agent, FILO Agent, Lender and Issuer responsible for such
Person’s compliance with this paragraph), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) in which case the Administrative Agent, the FILO Agent, the
Lenders and the Issuers agree (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable Law, to notify the Borrower promptly thereof prior
to disclosure by such Person, (c) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the advice of counsel (in which case the Administrative Agent,
the FILO Agent or such Lender, as applicable, agrees (except with respect to any
audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable Law, to inform the Borrower
promptly thereof prior to disclosure), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions at least as restrictive as those of this
Section 12.16, taken as a whole, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be an Additional Lender
or (ii) any actual or prospective direct or indirect counterparty to any swap or
derivative transaction relating to the Borrower and its obligations, in each
case who agree to be bound by the terms of this Section 12.16 (or provisions at
least as restrictive as those of this Section 12.16, taken as a whole,),
(g) with the written consent of the Borrower; (h) to any rating agency in
connection with obtaining ratings for the Borrower, the Facility, the Term
Facility or the Senior Notes; or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
improper disclosure by the Administrative Agent, the FILO Agent, any Lender or
any Issuer or any of their respective Affiliates or any related parties thereto
in violation of any confidentiality obligations owing to the Borrower, the
Company, any Permitted Holder or any of their respective Affiliates or
(ii) becomes available to the Administrative Agent, the FILO Agent, any Issuer,
any Lender, or any of their respective Affiliates on a nonconfidential basis
from a source other than Holdings, the Borrower or any Subsidiary thereof, and
which source is not known by such Agent, FILO Agent or Lender to be subject to a
confidentiality restriction in respect thereof in favor of the Borrower, the
Company, any Permitted Holder or any of their respective Affiliates. 
Notwithstanding the foregoing, in no event may Information be shared with a
Disqualified Lender.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, the FILO Agent or any
Lender on a nonconfidential basis prior to

 

--------------------------------------------------------------------------------


 

disclosure by any Loan Party or any Subsidiary thereof, it being understood that
all information received from or on behalf of Holdings, the Borrower or any
Subsidiary after the date hereof shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

 

Each of the Administrative Agent, the FILO Agent, the Issuers and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning any Loan Party or a Subsidiary thereof, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

SECTION 12.17          Use of Name, Logo, etc.  Each Loan Party consents to the
publication in the ordinary course by Administrative Agent, the FILO Agent or
the Arrangers of customary advertising material relating to the financing
transactions contemplated by this Agreement using such Loan Party’s name,
product photographs, logo or trademark.  Such consent shall remain effective
until revoked by such Loan Party in writing to the Administrative Agent, the
FILO Agent and the Arrangers.

 

SECTION 12.18          USA PATRIOT Act Notice.  Each Lender that is subject to
the USA PATRIOT Act and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.  The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

SECTION 12.19          No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrower and Holdings acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that: (i) (A) the arranging
and other services regarding this Agreement provided by the Agents and the
Arrangers are arm’s-length commercial transactions between the Borrower,
Holdings and their respective Affiliates, on the one hand, and the Agents and
the Arrangers, on the other hand, (B) each of the Borrower and Holdings has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrower and Holdings is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) the Agents, the FILO Agent, the Arrangers and each Lender is and has
been acting solely

 

--------------------------------------------------------------------------------


 

as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, Holdings or any of their respective Affiliates, or
any other Person and (B) none of the Agents, the FILO Agent, the Arrangers nor
any Lender has any obligation to the Borrower, Holdings or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the FILO Agent, the Arrangers, the Lender and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings their
respective Affiliates, and none of the Agents, the FILO Agent, the Arrangers nor
any Lender has any obligation to disclose any of such interests to the Borrower,
Holdings or any of their respective Affiliates.  To the fullest extent permitted
by law, each of the Borrower and Holdings hereby waives and releases any claims
that it may have against the Agents, the FILO Agent, the Arrangers nor any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

SECTION 12.20          Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 12.20, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the applicable
Issuer or the Swing Loan Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

 

SECTION 12.21          Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the FILO Agent, each Issuer and each Lender, regardless of
any investigation made by the Administrative Agent, the FILO Agent, any Issuer
or any Lender or on their behalf and notwithstanding that the Administrative
Agent, the FILO Agent, any Issuer or any Lender may have had notice or knowledge
of any Default at the time of any Credit Extension, and shall continue in full
force and effect until the Discharge of Obligations.

 

SECTION 12.22          Lender Action.  Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents (including the
exercise of any right of set-off, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party (including, without
limitation, with respect to any Secured Hedge Agreement), without the prior
written consent of the

 

--------------------------------------------------------------------------------


 

Administrative Agent (which shall not be withheld in contravention of
Section 11.4).  The provision of this Section 12.22 are for the sole benefit of
the Lenders and shall not afford any right to, or constitute a defense available
to, any Loan Party.

 

SECTION 12.23          Interest Rate Limitation.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent, the
FILO Agent or any Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged, or received by an
Agent, the FILO Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

SECTION 12.24          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                           the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                           the effects of any Bail-in Action
on any such liability, including, if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 12.25           Amendments Affecting the FILO Facility.

 

Notwithstanding anything to the contrary contained herein, no amendment, waiver
or consent to any provision of any Loan Document shall:

 

--------------------------------------------------------------------------------


 

(a)                                 (x) amend the definition of “Default Rate”
as it applies to the FILO Facility or waive any obligation of any Loan Party to
pay interest in respect of the FILO Facility at the applicable Default Rate, in
each case without the written consent of the Requisite FILO Lenders (it being
understood and agreed that no other consent shall be required (other than with
respect to any amendments that increase the rates of interest set forth in the
definition of “Default Rate” as it applies to the FILO Facility, which shall
require the consent of the Requisite Lenders)) or (y) amend the definition of
“Default Rate” as it applies to the Facility (other than the FILO Facility) if
such amendment would increase the rate of interest set forth in the definition
of “Default Rate” as it applies to the Facility (other than the FILO Facility)
without the consent of the Requisite FILO Lenders;

 

(b)                                 change any provision of this Section 12.25,
the definition of “Requisite FILO Lenders”, or any other provision specifying
the number of FILO Lenders or portion of the FILO Loan or the FILO Commitments
required to take any action under the Loan Documents without the written consent
of each FILO Lender directly and adversely affected thereby;

 

(c)                                  change the definition of the term
“Borrowing Base” or any component definition thereof, if as a result thereof the
amounts available to be borrowed by the Borrower would be increased, without the
written consent of the Requisite FILO Lenders, provided that, subject to
Section 11.14, the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves without the
consent of any Lenders;

 

(d)                                 change Section 2.9(f) or 2.13(e) without the
written consent of each FILO Lender directly affected thereby;

 

(e)                                  without the prior written consent of the
Requisite FILO Lenders, amend the definition of “Cash Dominion Period”, “Change
of Control”, “Covenant Trigger Event”, “Event of Default”, “Eurocurrency Rate”,
“Excess Availability”, “FILO Agent”, “FILO Borrowing Base”, “FILO Commitment”,
“FILO Event of Default”, “FILO Facility”, “FILO Fee Letter”, “FILO Lender”,
“FILO Liabilities”, “FILO Loan”, “FILO Maturity Date”, “FILO Note”, “FILO
Prepayment Premium”, “FILO Reserve”, “FILO Standstill Period”, “Fixed Charge
Coverage Ratio”, “Net Cash Proceeds”, “Payment Conditions”, “Pro Rata Share”,
“Protective Advances”, “Ratable Portion”, “Requisite FILO Lenders”, “Term/Notes
Refinancing Date” or “Weekly Monitoring Event” (and any component definition of
any of the foregoing terms to the extent used therein); provided that, subject
to Section 11.14, the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves without the
consent of any Lenders;

 

(f)                                   without the prior written consent of the
Requisite FILO Lenders, amend Section 2.1(d), Section 2.8(b), Section 2.9(a) —
(c), Section 2.11(c) (solely as it relates to the FILO Loan), Section 2.17
(solely as it relates to the FILO Loan), Section 2.18 (solely as it relates to
the FILO Loan), Section 6.1, Section 7.4, Section 8.12, Section 8.15,
Section 9.5 (solely as it relates to Disposition of Collateral in the Borrowing
Base), Section 9.6, Section 9.8, Section 9.11, Section 9.14, Section 10.1
(excluding, for the avoidance of doubt, any waiver or consent of a Default or
Event of Default; provided that any waiver or consent of a FILO Event of Default

 

--------------------------------------------------------------------------------


 

shall require the consent of the Requisite FILO Lenders), Section 10.2,
Section 10.4, Section 12.2(b) (solely as it relates to the FILO Loan),
Section 12.3 (solely as it relates to the FILO Loan) or Section 12.4 (solely as
it relates to the FILO Loan);

 

(g)                                  without the prior written consent of the
Requisite FILO Lenders, amend Section 11.14, Section 11.15 and Section 11.16;

 

(h)                                 without the prior written consent of the
Requisite FILO Lenders, modify the time upon which the Administrative Agent must
institute the FILO Reserve;

 

(i)                                     without the prior written consent of the
Requisite FILO Lenders, waive or consent to any FILO Event of Default;

 

(j)                                    without the prior written consent of the
Requisite FILO Lenders, increase the rates  of  interest  set  forth  in  the 
definition  of “Applicable Margin” at any level of the pricing grid applicable
thereto (including, without limitation, in connection with any Credit Agreement
Refinancing Indebtedness), or of the “Default Rate” with respect to the
Revolving Loans or Letter of Credit Fees unless the “Applicable Margin” and
“Default Rate”, in each case, with respect to the FILO Loan is increased by the
same amount of rate;  provided  that  the  foregoing  shall  not  include  any 
increase  occurring  because  of fluctuations in underlying rate indices or the
imposition of the “Default Rate”;

 

(k)                                 affect the rights or duties of the FILO
Agent under this Agreement or any other Loan Document without the prior written
consent of the FILO Agent in addition to the Lenders otherwise required by this
Agreement;

 

(l)                                     modify any provision of the FILO Fee
Letter unless executed by the Persons party thereto; and

 

(m)                             without the prior written consent of the
Requisite FILO Lenders, amend the Intercreditor Agreement; provided that any
amendment or supplement to the Intercreditor Agreement, (A) that is for the
purpose of adding the holders of Indebtedness incurred or issued pursuant to a
Permitted Refinancing of the Term Facility (or any agent or trustee of such
holders) as parties thereto, as expressly contemplated by the terms of the
Intercreditor Agreement and permitted under Section 9.3(p) (it being understood
that any such amendment or supplement may make such other changes to the
Intercreditor Agreement as, in the good faith determination of the
Administrative Agent, are required solely to effectuate the foregoing and
provided that such other changes are not adverse, to the interests of the
Lenders), (B) that is expressly contemplated by Sections 5.2(c) or 7.4 of the
Intercreditor Agreement with respect to a Permitted Refinancing of the Term
Facility permitted under Section 9.3(p) (or the comparable provisions, if any,
of any successor intercreditor agreement with respect to a Permitted Refinancing
of the Term Facility permitted under Section 9.3(p)) or (C) that is in
connection with any Credit Agreement Refinancing Indebtedness of the FILO Loan,
shall not require the consent of any FILO Lender.

 

Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, any amendment, waiver or consent that reduces the rate of
interest specified herein on the FILO Loan or postpones any date fixed by this
Agreement or any other Loan Document

 

--------------------------------------------------------------------------------


 

for any payment or mandatory prepayment of principal, interest or fees due to
the FILO Lenders hereunder shall require only the written consent of each FILO
Lender entitled to such payment and the Borrower (and the consent of the
Requisite Lenders shall not be required).

 

In the event of any conflict between the provisions of this Section 12.25 and
any other provisions of this Agreement, the provisions of this Section 12.25
shall control.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

--------------------------------------------------------------------------------


SCHEDULE 1

 

Schedule I(a)

 

FILO COMMITMENTS

 

FILO Lender

 

FILO Commitment

 

TC Lending, LLC

 

$

25,000,000

 

 

 

 

 

Total:

 

$

25,000,000

 

 

--------------------------------------------------------------------------------